Exhibit 10.2

Execution Version

CREDIT AGREEMENT

by and among

ZAYO GROUP, LLC and ZAYO CAPITAL, INC.,

as Borrowers,

THE PERSONS PARTY HERETO FROM TIME TO TIME AS GUARANTORS,

THE FINANCIAL INSTITUTIONS PARTY HERETO

FROM TIME TO TIME AS LENDERS,

SUNTRUST BANK,

as Issuing Bank,

SUNTRUST BANK,

as Collateral Agent,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent for the Term Loan Facility,

SUNTRUST BANK,

as Administrative Agent for the Revolving Loan Facility,

MORGAN STANLEY SENIOR FUNDING, INC. AND BARCLAYS BANK PLC,

as Co-Syndication Agents for the Term Loan Facility,

MORGAN STANLEY SENIOR FUNDING, INC. AND BARCLAYS BANK PLC,

as Joint Lead Arrangers for the Term Loan Facility,

MORGAN STANLEY SENIOR FUNDING, INC. AND BARCLAYS BANK PLC AND

RBC CAPITAL MARKETS1,

as Joint Bookrunners for the Term Loan Facility,

RBC CAPITAL MARKETS,

as Documentation Agent for the Term Loan Facility,

SUNTRUST ROBINSON HUMPHREY, INC.,

as Lead Arranger for the Revolving Loan Facility, and

MORGAN STANLEY SENIOR FUNDING, INC., BARCLAYS BANK PLC, SUNTRUST

ROBINSON HUMPHREY, INC., UBS SECURITIES LLC, RBC CAPITAL MARKETS

AND GOLDMAN SACHS BANK USA,

as Arrangers

July 2, 2012

 

 

1 

RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1.    DEFINITIONS, ACCOUNTING PRINCIPLES AND    OTHER
INTERPRETIVE MATTERS    Section 1.1    Definitions      2    Section 1.2   
Accounting Principles      48    Section 1.3    Other Interpretive Matters     
49    Section 1.4    Term Facility Administrative Agent and Revolving Facility
Administrative Agent      49    ARTICLE 2.    THE LOANS AND THE LETTERS OF
CREDIT    Section 2.1    Extension of Credit      50    Section 2.2    Manner of
Borrowing and Disbursement of Loans      52    Section 2.3    Interest      57
   Section 2.4    Fees      59    Section 2.5    Prepayments/Reduction of
Commitments      60    Section 2.6    Repayment      63    Section 2.7    Notes;
Loan Accounts      63    Section 2.8    Manner of Payment      64    Section 2.9
   Reimbursement      67    Section 2.10    Pro Rata Treatment      67   
Section 2.11    Application of Payments      68    Section 2.12    Use of
Proceeds      69    Section 2.13    All Obligations to Constitute One Obligation
     70    Section 2.14    Maximum Rate of Interest      70    Section 2.15   
Letters of Credit      70    Section 2.16    Bank Products      75   
Section 2.17    Additional Increase of Commitments; Additional Lenders      75
   Section 2.18    Defaulting Lenders      79    ARTICLE 3.    GUARANTY   
Section 3.1    Guaranty      81    Section 3.2    Special Provisions Applicable
to Subsidiary Guarantors      85   

 

i



--------------------------------------------------------------------------------

ARTICLE 4.    CONDITIONS PRECEDENT    Section 4.1    Conditions Precedent to
Initial Loan      85    Section 4.2    Conditions Precedent to Each Loan      88
   Section 4.3    Conditions Precedent to Each Letter of Credit      89   
ARTICLE 5.    REPRESENTATIONS AND WARRANTIES    Section 5.1    General
Representations and Warranties      89    Section 5.2    Survival of
Representations and Warranties, etc      99    ARTICLE 6.    GENERAL COVENANTS
   Section 6.1    Preservation of Existence and Similar Matters      99   
Section 6.2    Compliance with Applicable Law      99    Section 6.3   
Maintenance of Properties      100    Section 6.4    Accounting Methods and
Financial Records      100    Section 6.5    Insurance      100    Section 6.6
   Payment of Taxes and Claims      101    Section 6.7    Visits and Inspections
     101    Section 6.8    Intentionally Omitted      101    Section 6.9   
ERISA      101    Section 6.10    Lien Perfection      101    Section 6.11   
Blocked Account Agreements      102    Section 6.12    Further Assurances     
102    Section 6.13    Broker’s Claims      103    Section 6.14    Indemnity   
  103    Section 6.15    Environmental Matters      104    Section 6.16   
Formation of Subsidiaries      104    Section 6.17    Designation of
Subsidiaries      105    Section 6.18    Post-Closing Matters      105   
ARTICLE 7.    INFORMATION COVENANTS    Section 7.1    Quarterly Financial
Statements and Information      106    Section 7.2    Annual Financial
Statements and Information; Certificate of No Default      106    Section 7.3   
Compliance Certificates      106    Section 7.4    Access to Accountants     
107    Section 7.5    Additional Reports      107    Section 7.6    Notice of
Litigation and Other Matters      108   

 

ii



--------------------------------------------------------------------------------

ARTICLE 8.    NEGATIVE COVENANTS    Section 8.1    Funded Debt      109   
Section 8.2    Guaranties      111    Section 8.3    Liens      111   
Section 8.4    Restricted Payments and Purchases      112    Section 8.5   
Investments      113    Section 8.6    Affiliate Transactions      114   
Section 8.7    Liquidation; Change in Ownership, Name, or Year; Disposition or
Acquisition of Assets; Etc.      114    Section 8.8    Financial Covenants     
116    Section 8.9    Additional Fiber Optic      118    Section 8.10    Conduct
of Business      118    Section 8.11    Sales and Leasebacks      118   
Section 8.12    Amendment and Waiver      118    Section 8.13    ERISA Liability
     118    Section 8.14    Prepayments      119    Section 8.15    Negative
Pledge      119    Section 8.16    Inconsistent Agreements      119   
Section 8.17    Senior Note Documents      119   

ARTICLE 9.

  

DEFAULT

  

Section 9.1    Events of Default      120    Section 9.2    Remedies      123   
Section 9.3    Right to Cure      124    ARTICLE 10.    THE ADMINISTRATIVE
AGENTS    Section 10.1    Appointment and Authorization      125    Section 10.2
   Interest Holders      125    Section 10.3    Consultation with Counsel     
125    Section 10.4    Documents      125    Section 10.5    Administrative
Agents and Affiliates      126    Section 10.6    Responsibility of the
Administrative Agents      126    Section 10.7    Action by Administrative
Agents      126    Section 10.8    Notice of Default      127    Section 10.9   
Responsibility Disclaimed      127    Section 10.10    Indemnification      127
  

 

iii



--------------------------------------------------------------------------------

Section 10.11    Credit Decision      128    Section 10.12    Successor
Administrative Agents      128    Section 10.13    Administrative Agents May
File Proofs of Claim      129    Section 10.14    Collateral      129   
Section 10.15    Release of Collateral      130    Section 10.16    Additional
Agents      131    Section 10.17    Intercreditor Agreement      131   
ARTICLE 11.    MISCELLANEOUS    Section 11.1    Notices      131    Section 11.2
   Expenses      133    Section 11.3    Waivers      133    Section 11.4   
Set-Off      134    Section 11.5    Assignment      134    Section 11.6   
Counterparts      144    Section 11.7    Under Seal; Governing Law      144   
Section 11.8    Severability      144    Section 11.9    Headings      144   
Section 11.10    Source of Funds      145    Section 11.11    Entire Agreement
     145    Section 11.12    Amendments and Waivers      145    Section 11.13   
Other Relationships; No Advisory or Fiduciary Responsibility      146   
Section 11.14    Pronouns      147    Section 11.15    Disclosure      147   
Section 11.16    Replacement of Lender      148    Section 11.17   
Confidentiality      148    Section 11.18    Revival and Reinstatement of
Obligations      149    Section 11.19    Electronic Transmissions      149   
Section 11.20    USA Patriot Act Compliance      149    ARTICLE 12.    YIELD
PROTECTION    Section 12.1    Eurodollar Rate Basis Determination      150   
Section 12.2    Illegality      150    Section 12.3    Increased Costs      151
   Section 12.4    Effect On Other Loans      152    Section 12.5    Capital
Adequacy      152   

 

iv



--------------------------------------------------------------------------------

ARTICLE 13.    JURISDICTION, VENUE AND WAIVER OF JURY TRIAL    Section 13.1   
Jurisdiction and Service of Process      153    Section 13.2    Consent to Venue
     154    Section 13.3    Waiver of Jury Trial      154    Section 13.4    All
Obligations to Constitute Joint and Several Obligations      155    Section 13.5
   The Administrative Borrower      156   

EXHIBITS

 

Exhibit A

     -       Form of Assignment and Acceptance

Exhibit C

     -       Form of Compliance Certificate

Exhibit D

     -       Form of Notice of Conversion/Continuation

Exhibit E

     -       Form of Request for Loan

Exhibit F

     -       Form of Request for Issuance of Letter of Credit

Exhibit G-1

     -       Form of Revolving Loan Note

Exhibit G-2

     -       Form of Term Loan Note

Exhibit H

     -       Form of Guaranty Supplement

Exhibit I

     -       Form of Notice of Requested Commitment Increase

Exhibit J

     -       Form of Notice of Prepayment

Exhibit K

     -       Form of Security Agreement

Exhibit L

     -       Form of Acceptance and Purchase Notice

Exhibit M

     -       Form of Discount Range Sale Offer

Exhibit N

     -       Form of Discount Range Solicitation Notice

Exhibit O

     -       Form of Solicited Discounted Sale Offer

Exhibit P

     -       Form of Solicited Discounted Solicitation Notice

Exhibit Q

     -       Form of Specified Discount Purchase Notice

Exhibit R

     -       Form of Specified Discount Purchase Response

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)

   -    Commitment Ratios

Schedule 1.1(b)

   -    Equity Group

Schedule 1.1(c)

   -    Liens

Schedule 1.1(d)

   -    Existing Letters of Credit

Schedule 5.1(c)-1

   -    Subsidiaries

Schedule 5.1(c)-2

   -    Partnerships/Joint Ventures

Schedule 5.1(d)

   -    Outstanding Capital Stock Ownership

Schedule 5.1(i)

   -    Labor Matters

Schedule 5.1(j)

   -    Taxes

Schedule 5.1(m)

   -    Investments/Guaranties as of the Agreement Date

Schedule 5.1(n)

   -    Litigation

Schedule 5.1(o)

      ERISA

Schedule 5.1(p)

   -    Intellectual Property; Licenses and Certifications

Schedule 5.1(u)

   -    Insurance

Schedule 5.1(w)-1

   -    Leased Real Property

Schedule 5.1(w)-2

   -    Owned Real Property

Schedule 5.1(x)

   -    Environmental Matters

Schedule 6.11

   -    Bank and Investment Accounts

Schedule 6.18

   -    Post Closing Matters

Schedule 8.1

   -    Outstanding Indebtedness as of the Agreement Date

Schedule 8.5

   -    Existing Investments

Schedule 8.6

   -    Affiliate Transactions

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of July 2, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is by
and among ZAYO GROUP, LLC, a Delaware limited liability company (“Zayo”), ZAYO
CAPITAL, INC., a Delaware corporation (“Zayo Capital”; and together with Zayo,
each, individually as a “Borrower” and, collectively, as the “Borrowers”), the
Persons party hereto from time to time as Guarantors, the financial institutions
party hereto from time to time as Lenders, MORGAN STANLEY SENIOR FUNDING, INC.,
as the Term Facility Administrative Agent, SUNTRUST BANK, as the Revolving
Facility Administrative Agent and as the Collateral Agent and SUNTRUST BANK, as
the Issuing Bank.

W I T N E S S E T H:

WHEREAS, Zayo intends to acquire (the “AboveNet Acquisition”) 100% of the
outstanding capital stock of AboveNet, Inc. (the “AboveNet”) pursuant to an
Agreement and Plan of Merger dated as of March 18, 2012 (such Agreement and Plan
of Merger together with all exhibits and schedules thereto the “Acquisition
Agreement”) among Zayo, Voila Sub, Inc., a newly formed Delaware corporation
that is a wholly owned subsidiary of Zayo (the “Merger Sub”), and AboveNet for
an aggregate purchase price of approximately $2.3 billion;

WHEREAS, pursuant to the Acquisition Agreement, the Merger Sub will be merged
with and into AboveNet with AboveNet as the surviving entity and after giving
effect to the Acquisition, AboveNet will become a wholly-owned subsidiary of
Zayo;

WHEREAS, the Borrowers have requested that the (i) Revolving Facility
Administrative Agent, the Issuing Bank and the Revolving Facility Lenders, make
available to them the Revolving Loan Commitments, the Revolving Loans, and from
time to time issue Letters of Credit and (ii) Term Facility Administrative Agent
and the Term Facility Lenders make available to them the Term Loan Commitments
and the Term Loans, in each case, on the terms and conditions set forth herein;

WHEREAS, the proceeds of the Term Loans shall be used to (i) finance the
AboveNet Acquisition, (ii) repay and redeem existing indebtedness of AboveNet
(the “Existing AboveNet Debt Repayment”) and its subsidiaries, (iii) to repay,
redeem or tender for the Existing Secured Notes (the “Existing Senior Notes
Repayment”), (iv) to repay all of the indebtedness outstanding under the
Existing Credit Agreement (the “Existing Credit Agreement Repayment”, together
with the Existing Senior Notes Repayment, the “Existing Borrower Debt
Repayment”) (the Existing Borrower Debt Repayment, together with the Existing
AboveNet Debt Repayment, the “Refinancing”) and (v) pay the fees and expenses
incurred in connection with the AboveNet Acquisition, the Refinancing and the
incurrence of the Revolving Loan Facility and the Term Loan Facility;

WHEREAS, in connection with the AboveNet Acquisition, the Company or an escrow
issuer subsidiary thereof (which shall be merged with and into the Company on
the Agreement Date) intends to issue and sell (i) senior secured notes on or
before the consummation of the AboveNet Acquisition in an amount up to
$750,000,000 (the “Senior Secured Notes”) and (ii) senior unsecured notes on or
before the consummation of the AboveNet Acquisition in an amount up to
$500,000,000, (the “Senior Unsecured Notes” and, together with the Senior
Secured Notes, the “Senior Notes”; together with the issuance of the Senior
Notes, the AboveNet Acquisition, the Refinancing and the initial borrowing
hereunder, the “Transactions”);



--------------------------------------------------------------------------------

WHEREAS, the Administrative Agents, the Issuing Bank and the Lenders, as
applicable, are willing to make the Commitments, the Loans and issue Letters of
Credit, in each case, on the terms and conditions set forth herein; and

WHEREAS, the Borrowers and the Guarantors have agreed to provide Liens on
substantially all of their assets under the Security Documents, to secure both
the Obligations and the Senior Note Indebtedness and the Collateral Agent has
agreed to serve as the collateral agent and secured party pursuant to the
Security Documents for the benefit of the Bank Secured Parties;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE 1.

DEFINITIONS, ACCOUNTING PRINCIPLES AND

OTHER INTERPRETIVE MATTERS

Section 1.1 Definitions. For the purposes of this Agreement:

“AboveNet” shall have the meaning specified in the preamble hereto.

“AboveNet Acquisition” shall have the meaning specified in the preamble hereto.

“AboveNet Disclosure Schedule” shall mean that certain disclosure schedule
delivered by the Borrowers to the Lead Arrangers on March 18, 2012.

“AboveNet Material Adverse Change” means any event, change, circumstance,
occurrence, effect or state of facts that is materially adverse to the business,
assets, condition (financial or otherwise) or results of operations of the
AboveNet and its subsidiaries taken as a whole; provided, however, that the
determination of a AboveNet Material Adverse Change shall exclude the following
events, changes, circumstances, occurrences, effects and states of fact: (a) the
announcement, pendency or anticipated consummation of the AboveNet Acquisition
or any of the other transactions contemplated by the Acquisition Agreement
including the impact thereof on relationships (contractual or otherwise) with
customers, suppliers, distributors, partners, employees or regulators, or any
litigation arising from allegations of breach of fiduciary duty or violation of
law relating to the Acquisition Agreement or the transactions contemplated by
the Acquisition Agreement; (b) changes in general economic conditions or the
credit, financial or capital markets, including changes in interest or exchange
rates; (c) general conditions in the telecommunications industry or in any
industry sector in which the AboveNet or any of its subsidiaries operates or
participates; (d) a change in the AboveNet’s stock price or trading volume, in
and of itself (provided that the underlying factors contributing to such change

 

2



--------------------------------------------------------------------------------

shall not be excluded unless such underlying factors would otherwise be excepted
from this definition); (e) any natural or man-made disaster, pandemic, act of
terrorism, sabotage, military action or war, or any escalation or worsening
thereof; (f) any failure, in and of itself, by the AboveNet to meet any analyst
projections or any internal or published projections, forecasts, estimates or
predictions of revenue, earnings or other financial or operating metrics before,
on or after the date of the Acquisition Agreement (provided that the underlying
factors contributing to such failure shall not be excluded unless such
underlying factors would otherwise be excepted from this definition);
(g) changes in general legal, regulatory or political conditions after the date
of the Acquisition Agreement; (h) changes in United States generally accepted
accounting principles or applicable law, statute, rule, ordinance or regulation
adopted or promulgated by any federal, state, local or foreign governmental
authority or the interpretation thereof after the date of the Acquisition
Agreement; (i) any event, occurrence, development or circumstance disclosed in
that certain AboveNet Disclosure Schedule referred to in the Acquisition
Agreement; (j) the taking of any action, or any failure to act, as expressly
permitted by the Acquisition Agreement or consented to by the Borrower in
writing; or (k) the failure to obtain the consent or waiver from any Person (as
defined in the Acquisition Agreement) that could be required under any Material
Contract (as defined in the Acquisition Agreement) in connection with or
relating to the Acquisition or the transactions contemplated by the Acquisition
Agreement to the extent such contract has been disclosed in Exhibit B of the
AboveNet Disclosure Schedule referred to in the Acquisition Agreement, except
with respect to clauses (b), (c), (e), (g) and (h), to the extent, and only to
the extent such event, change, circumstances, occurrence, effect or state of
facts is disproportionately adverse to the AboveNet and its subsidiaries, taken
as a whole, when compared to other persons operating in the geographies and
industry in which the AboveNet and its subsidiaries operate.

“Acceptable Discount” shall have the meaning specified in Section 11.5(h).

“Acceptable Purchase Amount” shall have the meaning specified in
Section 11.5(h).

“Acceptance and Purchase Notice” means a notice of the Borrower’s acceptance of
the Acceptable Discount in substantially the form of Exhibit L.

“Acceptance Date” shall have the meaning specified in Section 11.5(h).

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

“Acquired EBITDA” shall mean, with respect to any Converted Restricted
Subsidiary for any period, the amount of EBITDA for such period (including the
portion thereof occurring prior to the date such Subsidiary was designated as a
Restricted Subsidiary) of such Converted Restricted Subsidiary.

“Acquisition Agreement” shall have the meaning specified in the preamble hereto.

“Activation Notice” shall have the meaning specified in Section 6.11.

 

3



--------------------------------------------------------------------------------

“additional amount” shall have the meaning specified in Section 2.8(b)(i).

“Additional Lender” shall have the meaning specified in Section 2.17(b)(ii).

“Administrative Agent Indemnified Person” shall have the meaning specified in
Section 10.10.

“Administrative Agents” shall mean the Revolving Facility Administrative Agent
and the Term Facility Administrative Agent and “Administrative Agent” shall mean
the Revolving Facility Administrative Agent or the Term Facility Administrative
Agent, as the context may require.

“Administrative Agents’ Office” shall mean the office designated by each
Administrative Agent pursuant to the provisions of Section 11.1.

“Administrative Borrower” shall have the meaning specified in Section 13.5.

“Administrative Questionnaire” shall mean a questionnaire in form and substance
satisfactory to the applicable Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person. For purposes of this definition, “control”, when used with respect
to any Person, includes the direct or indirect beneficial ownership of ten
percent (10%) or more of the outstanding Equity Interests of such Person.

“Agent Advances” shall have the meaning specified in Section 2.1(f).

“Agents” shall mean the Term Loan Facility Co-Syndication Agents, Term Loan
Facility Documentation Agent, Term Loan Facility Joint Bookrunners, Term Loan
Facility Joint Lead Arrangers, the Arrangers and the Revolving Loan Facility
Lead Arranger.

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate principal amount of all Swing Line Loans
then outstanding, plus (c) the aggregate principal amount of all Agent Advances
then outstanding, plus (d) the aggregate principal amount of all Letter of
Credit Obligations then outstanding.

“Agreement” shall have the meaning specified in the preamble, together with all
Exhibits and Schedules hereto.

“Agreement Date” shall mean the date as of which this Agreement is dated.

“All-in Yield” shall mean, as to any Funded Debt, the yield thereon, whether in
the form of interest rate, margin, OID, up-front fees or any “floor” for
Eurodollar Rate or Base Rate applicable thereto greater than that, if any,
applicable to the existing Term Loans or Revolving Credit Loans, as applicable;
provided that OID and up-front fees shall be equated to interest rate assuming
the shorter of (i) the weighted average life to maturity of such Funded Debt and
(ii) an assumed 4-year life to maturity; and provided further that “All-in
Yield” shall not include arrangement, commitment, underwriting, structuring or
similar fees paid to arrangers or any other fees that are not paid ratably to
the market for such Funded Debt.

 

4



--------------------------------------------------------------------------------

“Annualized EBITDA” shall mean, with respect to any Person for any period,
EBITDA for the most recent fiscal quarter then ended, multiplied by 4.

“Applicable Discount” shall have the meaning specified in Section 11.5(h).

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable, whether by law or by virtue of contract, to
such Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

“Applicable Margin” shall mean a per annum rate of interest determined as
follows:

(a) in respect of the Term Loan Facility (i) 4.875% per annum for Base Rate
Loans and (ii) 5.875% per annum for Eurodollar Loans; and

(b) in respect of the Revolving Loan Facility (i) from the Agreement Date
through (and including) the date five (5) Business Days after the date on which
the Compliance Certificate is delivered to the Revolving Facility Administrative
Agent for the fiscal quarter ending on September 30, 2012, (x) 4.375% per annum
for Base Rate Loans and (y) 5.375% per annum for Eurodollar Loans, and
(ii) thereafter, the applicable margin determined by the Revolving Facility
Administrative Agent based upon the Total Leverage Ratio for the fiscal quarter
most recently ended, effective as of the fifth Business Day after the day the
Compliance Certificate is delivered to the Revolving Facility Administrative
Agent for such fiscal quarter most recently ended, expressed as a per annum rate
of interest as set forth in the table below:

 

Level

  

Total Leverage Ratio

   Applicable Margin
for Eurodollar
Loans     Applicable Margin
for Base Rate Loans  

I

   Greater than 4.50 to 1.00      5.375 %      4.375 % 

II

   Less than or equal to 4.50:1.00 but greater than 3.50:1.00      5.125 %     
4.125 % 

III

   Less than or equal to 3.50:1.00 but greater than 3.00:1.00      4.875 %     
3.875 % 

IV

   Less than or equal to 3.00:1.00 but greater than 2.50:1.00      4.625 %     
3.625 % 

V

   Less than or equal to 2.50:1.00      4.375 %      3.375 % 

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if at any time the Borrowers shall fail to
deliver financial statements to the Revolving Facility Administrative Agent in
accordance with Sections 7.1 or 7.2, as applicable, then the Applicable Margin
shall thereafter be determined by reference to the highest pricing level on the
table above until such time as the Borrowers shall again be in compliance with
Sections 7.1 or 7.2.

In the event that the Revolving Facility Administrative Agent and the Borrowers
determine that any financial statements previously delivered were incorrect or
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (a) the Borrowers shall as soon as practicable deliver to the
Revolving Facility Administrative Agent the correct financial statements for
such Applicable Period, (b) the Applicable Margin shall be determined as if the
pricing level for such higher Applicable Margin were applicable for such
Applicable Period, and (c) the Borrowers shall within 10 Business Days of demand
thereof by the Revolving Facility Administrative Agent pay to the Revolving
Facility Administrative Agent the accrued additional interest owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Revolving Facility Administrative Agent in
accordance with this Agreement. This paragraph shall not limit the rights of the
Revolving Facility Administrative Agent and Lenders with respect to Section 2.3
and Article 11.

“Applicable Period” shall have the meaning specified in the definition of
Applicable Margin.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

“Arrangers” shall mean Morgan Stanley Senior Funding, Inc., Barclays Bank PLC,
SunTrust Robinson Humphrey, Inc., UBS Securities LLC, RBC Capital Markets and
Goldman Sachs Bank USA.

“Asset Fraction” shall mean, at any time, a fraction, the numerator of which is
the aggregate principal amount of Term Loans and the denominator of which is the
sum of the aggregate principal amount of all Pari Passu Debt (other than Funded
Debt in respect of the Revolving Loan Facility, any other revolving credit
facility or any other Pari Passu Debt that does not include a mandatory
prepayment or offer to redeem with respect to asset sale proceeds) which is
secured by Liens on the Collateral or any material portion thereof that are not
subordinated to the Liens on such portion of the Collateral securing the
Obligations.

 

6



--------------------------------------------------------------------------------

“Asset Sale” shall mean (a) the sale, lease, conveyance or other disposition
(each, a “Transfer”) including, without limitation, by way of condemnation or
casualty event, of any assets and (b) the issuance of Equity Interests by any
Restricted Subsidiary or the Transfer by either Borrower or any of their
Restricted Subsidiaries of Equity Interests in any of their respective
Subsidiaries (other than directors’ qualifying shares and shares issued to
foreign nationals to the extent required by applicable law); provided, however,
that none of the following shall constitute Asset Sales: (i) any single
transaction or series of related transactions that involves assets or Equity
Interests having a fair market value of less than $20,000,000; (ii) a
transaction with respect to a Borrower that is governed by Section 8.7(d)(iii);
(iii) a Transfer of assets or Equity Interests between or among the
Administrative Borrower and the Restricted Subsidiaries; (iv) an issuance of
Equity Interests by a Restricted Subsidiary to the Administrative Borrower or to
a Restricted Subsidiary; (v) a Transfer of any assets in the ordinary course of
business, including the transfer, conveyance, sale, lease or other disposition
of optical fiber owned by the Administrative Borrower or any of its Restricted
Subsidiaries in the ordinary course of their business, provided that no such
fiber asset sale shall, individually or in the aggregate with all other fiber
asset sales, impede the Administrative Borrower or any of its Restricted
Subsidiaries from conducting their businesses as conducted as of the Agreement
Date and (as determined in good faith by the board of directors of the
Administrative Borrower, whose determination shall be evidenced by a board
resolution certified to each Administrative Agent by an Authorized Signatory of
the Administrative Borrower); (vi) a Transfer of Cash Equivalents; (vii) a
Transfer of accounts receivable in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings; (viii) a Transfer that constitutes a Restricted Payment or
Restricted Purchase that is permitted by Section 8.4 or an Investment permitted
by Section 8.5; (ix) a Transfer of any property or equipment that has become
damaged, worn out or obsolete or any property, equipment or other asset that, in
the reasonable good faith judgment of the Administrative Borrower or such
Restricted Subsidiary, as the case may be, is not used or useful in the business
of the Administrative Borrower or such Restricted Subsidiary, as the case may
be; (x) the creation of a Lien not prohibited by this Agreement (but not the
sale of property subject to a Lien); (xi) a grant of a license to use the
Administrative Borrower’s or any Restricted Subsidiary’s patents, trade secrets,
know-how or other intellectual property to the extent that such license does not
limit the licensor’s use of the patent, trade secret, know-how or other
intellectual property; and (xii) any disposition of Designated Noncash
Consideration; provided that such disposition increases the amount of Net Cash
Proceeds from Asset Sale received by the Borrower or any Restricted Subsidiary
from the Asset Sale that resulted in such Designated Noncash Consideration.

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit A, pursuant to which each Lender may, as
further provided in Section 11.5, sell a portion of its Loans or a portion of
the Revolving Loan Commitment.

“Auction Agent” means (a) any applicable Administrative Agent or (b) any other
financial institution or advisor employed by the Borrowers (whether or not an
Affiliate of such Administrative Agent) to act as an arranger in connection with
any Discounted Loan Purchase pursuant to Section 11.5(h); provided that the
Borrowers shall not designate such Administrative Agent as the Auction Agent
without the written consent of such Administrative Agent (it being understood
that such Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither of the Borrowers nor any of
their Affiliates may act as the Auction Agent.

“Audited Financial Statements” shall mean the audited consolidated balance
sheets of each of Zayo and AboveNet as of, and the related statements of income,
changes in equity and cash flows for, the three fiscal years ended at least 90
days prior to the Agreement Date.

 

7



--------------------------------------------------------------------------------

“Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in writing to the applicable Administrative Agent by such Borrower Party to
execute documents, agreements, and instruments on behalf of such Borrower Party.

“Availability” shall mean, as of any date of determination, the amount (if any)
by which (a) the Revolving Loan Commitment, exceeds (b) the Aggregate Revolving
Credit Obligations on such date of determination.

“Available Amount” shall mean, as of any date of determination, the sum of
(i) the lesser of (x) Borrowers’ share of Excess Cash Flow and (y) 50% of Excess
Cash Flow (in each case for the fiscal year ended prior to such date of
determination in respect of which the Administrative Borrower has made the
prepayment required pursuant to Section 2.5(b)) plus (ii) $180,000,000 plus
(iii) Equity Contributions to Zayo made after the Agreement Date and on or prior
to such date of determination, except for Specified Equity Contributions, plus
(iv) returns on Investments (including from Unrestricted Subsidiaries and
re-designations thereof as restricted subsidiaries received on or prior to such
date of determination) less (v) Available Amount Utilization.

“Available Amount Utilization” shall mean, as of any date of determination, the
sum, without duplication, of (a) the amount of Funded Debt prepaid or
repurchased in compliance with Section 8.14(b), in each case, on or prior to
such date of determination, (b) the amount of Investments made pursuant to
Section 8.5(n), in each case, on or prior to such date of determination, (c) an
amount equal to the fair market value of any acquisition pursuant to
sub-clause (y) of the second proviso of Section 8.7(c), in each case, on or
prior to such date of determination and (d) the amount of Restricted Payments
and Restricted Purchases made pursuant to Section 8.4(e), in each case, on or
prior to such date of determination.

“Available Letter of Credit Amount” shall mean, as of any particular time, an
amount equal to the lesser of (a) the Letter of Credit Commitment at such time
less the aggregate amount of all Letter of Credit Obligations then outstanding
and (b) Availability at such time.

“Bank Products” shall mean any of the following services provided to any
Borrower Party by any Person who at the time such services are extended is a
Lender (or any Affiliate of a Lender): (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

 

8



--------------------------------------------------------------------------------

“Bank Products Documents” shall mean all agreements entered into from time to
time by the Borrower Parties in connection with any of the Bank Products and
shall include the Lender Hedge Agreements.

“Bank Secured Parties” shall mean the Term Loan Facility Administrative Agent,
the Revolving Facility Administrative Agent, the Issuing Lender, the Term
Facility Lenders, the Issuing Bank and the Revolving Facility Lenders.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute.

“Base Rate” shall mean the highest of (i) the U.S. Prime Rate, (ii) the Federal
Funds Rate, as in effect from time to time, plus one-half of one percent
(1/2%) per annum, (iii) the Eurodollar Rate determined on a daily basis for a
period of one (1) month (any changes in such rates to be effective as of the
date of any change in such rate) plus one percent (1.00%) per annum, and
(iv) 2.25%.

“Base Rate Loan” shall mean a Loan which the Administrative Borrower requests to
be made as a Base Rate Loan or which is converted to a Base Rate Loan, in
accordance with the provisions of Section 2.2.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” will have correlative meanings.

“Blocked Account” shall mean a deposit account or securities account with the
Collateral Agent and any other account subject to a Blocked Account Agreement.

“Blocked Account Agreement” shall mean any agreement executed by a depository
bank and the Collateral Agent, for the benefit of the Secured Parties, and
acknowledged and agreed to by the applicable Borrower Party, in form and
substance satisfactory to the Collateral Agent.

“Borrower” and “Borrowers” shall have the meanings specified in the preamble.

“Borrower Parties” shall mean, collectively, the Borrowers and the Guarantors;
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.

“Borrower Payments” shall have the meaning specified in Section 2.8(b)(i).

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are closed; provided, however, that
when used with reference to a Eurodollar Loan (including the making, continuing,
prepaying or repaying of any Eurodollar Loan), the term “Business Day” shall
also exclude any day in which banks are not open for dealings in deposits of
Dollars on the London interbank market.

 

9



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrowers and their Restricted Subsidiaries, the aggregate of all
expenditures made by the Borrowers and their Restricted Subsidiaries during such
period that, in conformity with GAAP, are required to be included in or
reflected on the consolidated balance sheet as a capital asset of any Borrower
or any Restricted Subsidiary, including, without limitation, Capitalized Lease
Obligations of the Borrowers and their Restricted Subsidiaries.

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

“Cash Equivalents” shall mean, collectively, (a) securities issued or directly
and fully guaranteed or insured by the US and its agencies and instrumentalities
(provided that the full faith and credit of the US is pledged in support
thereof) maturing within three hundred sixty-five (365) days of the date of
purchase, (b) commercial paper and variable or fixed rate notes issued or
guaranteed by banks of the type described in the succeeding clause (c) (or by
the parent company thereof), or by domestic corporations, each of which domestic
corporations shall have a consolidated net worth of at least $500,000,000 and
conduct substantially all of its business in the United States, which commercial
paper will mature within one hundred eighty (180) days from the date of the
original issue thereof and is rated “P-1” or better by Moody’s or “A-1” or
better by S&P, (c) certificates of deposit and time deposits maturing within
three hundred sixty-five (365) days of the date of purchase and issued by
(i) any Revolving Facility Lender, (ii) any US national or state bank having
capital and surplus totaling more than $500,000,000, or (iii) any bank whose
short-term commercial paper is rated “P-1” or better by Moody’s or “A-1” or
better by S&P, (d) up to $100,000 per institution and up to $1,000,000 in the
aggregate in (i) short-term obligations issued by any local commercial bank or
trust company located in those areas where the Borrowers conduct their business,
whose deposits are insured by the Federal Deposit Insurance Corporation, or
(ii) commercial bank-insured money market funds, or any combination of the types
of investments described in this clause (d), (e) repurchase agreements entered
into by any Person with a bank or trust company (including any of the Lenders)
or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the US in
which such Person shall have a perfected first priority security interest
(subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least 100% of the amount of the repurchase obligations and
(f) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (e).

“Cash Management Bank” shall have the meaning specified in Section 6.11.

 

10



--------------------------------------------------------------------------------

“Change in Control” shall mean (a) the direct or indirect sale, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of the properties or assets of the Borrower Parties,
taken as a whole, to any “person” (as that term is used in Section 13(d)(3) of
the Exchange Act) other than the Equity Group or an entity of which the Equity
Group are the Beneficial Owners, directly or indirectly, of a majority in the
aggregate of the voting power of the Equity Interests, on a fully diluted basis,
(b) the adoption of a plan relating to the liquidation or dissolution of any
Borrower, (c) prior to the first public offering of common stock of any
Borrower, (i) the Equity Group cease to be the Beneficial Owners, directly or
indirectly, of a majority in the aggregate of the total voting power of the
Equity Interests of each Borrower, on a fully diluted basis, whether as a result
of issuance of securities of such Borrower, any merger, consolidation,
liquidation or dissolution of such Borrower, or any direct or indirect transfer
of securities by such Borrower or (ii) a majority of the members of the board of
directors of such Borrower are not Continuing Directors, (d) on and following
the first public offering of common stock of any Borrower, (i) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than the Equity Group, becomes the Beneficial Owner, directly or
indirectly, of 30% or more of the voting power of the Equity Interests of such
Borrower and (ii) either (A) the Equity Group are not the Beneficial Owners of a
larger percentage of the voting power of such Equity Interests than such person
or group, or (B) the majority of the members of the board of directors of such
Borrower are not Continuing Directors or (e) any Borrower consolidates with, or
merges with or into, any Person, or any Person consolidates with, or merges with
or into any Borrower, in any such event pursuant to a transaction in which any
of the outstanding Equity Interests of such Borrower is converted into or
exchanged for cash, securities or other property, other than any such
transaction where (i) the Equity Interests of such Borrower outstanding
immediately prior to such transaction is converted into or exchanged for Equity
Interests of the surviving or transferee Person constituting a majority of the
voting power of the outstanding shares of such Equity Interests of such
surviving or transferee Person (immediately after giving effect to such
issuance) and (ii) (A) prior to the first public offering of common stock of
such Borrower, immediately after such transaction, the Equity Group are the
Beneficial Owners, directly or indirectly, of a majority of the aggregate of the
total voting power of the Equity Interests of such surviving or transferee
Person and (B) on and following the first public offering of common stock of
such Borrower, immediately after such transaction, no “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Exchange Act), other than
the Equity Group, becomes, directly or indirectly, the Beneficial Owner of 30%
or more of the voting power of the Equity Interests of the surviving or
transferee Person.

“CII” shall mean Communications Infrastructure Investments, LLC, a Delaware
limited liability company.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean all property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
property of any Borrower Party that is now or hereafter in the possession or
control of any member of the Lender Group, or on which any member of the Lender
Group has been granted a Lien.

 

11



--------------------------------------------------------------------------------

“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Collateral Agent, for the benefit of the Secured Parties, in form and
substance satisfactory to the Collateral Agent in its Permitted Discretion,
waiving or subordinating Liens or certain other rights or interests such Person
may hold in regard to the property of any of the Borrower Parties and providing
the Collateral Agent access to its Collateral.

“Collateral Agent” shall mean SunTrust Bank, acting as collateral agent for the
Bank Secured Parties.

“Commercial Letter of Credit” shall mean a documentary Letter of Credit issued
by the Issuing Bank in respect of the purchase of goods or services by a
Borrower in the ordinary course of its business.

“Commitments” shall mean the Term Loan Commitments and/or the Revolving Loan
Commitments, as the context may require.

“Commitment Increase” shall have the meaning specified in Section 2.17(a).

“Commitment Ratio” shall mean, the sum of, (a) with respect to any Revolving
Facility Lender, the ratio, expressed as a percentage, as of any date (i) the
unutilized portion of the Revolving Loan Commitment of such Revolving Facility
Lender on such date plus the aggregate principal amount of then outstanding
Revolving Loans (other than Swing Line Loans and Agent Advances) owing to such
Revolving Facility Lender plus the participation interests of such Revolving
Facility Lender in Letter of Credit Obligations, Swing Line Loans and Agent
Advances then outstanding, divided by (ii) the sum of the aggregate unutilized
Revolving Loan Commitment of all Revolving Facility Lenders on such date plus
the aggregate principal amount of Revolving Loans then outstanding (other than
Swing Line Loans and Agent Advances) owing to all Revolving Facility Lenders
plus the aggregate participation interests of all Revolving Facility Lenders in
Letter of Credit Obligations, Swing Line Loans and Agent Advances then
outstanding, which, as of the Agreement Date, are set forth on Schedule 1.1(a)
and (b) with respect to any Term Facility Lender, the ratio, expressed as a
percentage, of (i) the outstanding Term Loans of such Term Facility Lender on
such date, divided by (ii) the sum of the aggregate outstanding Term Loans of
all Term Facility Lenders on such date.

“Communications Act” shall mean, collectively, the Communications Act of 1934,
as amended by the Telecommunications Act of 1996, and as further amended, and
the rules and regulations promulgated thereunder, including, without limitation,
CFR Title 47 and the rules, regulations and decisions of the FCC, in each case,
as from time to time in effect.

“Compliance Certificate” shall mean a certificate executed by an Authorized
Signatory of the Administrative Borrower substantially in the form of Exhibit C.

“Confidential Information” shall have the meaning specified in Section 11.17.

 

12



--------------------------------------------------------------------------------

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrowers and their Restricted
Subsidiaries at such date and (ii) long-term accounts receivable of the
Borrowers and their Restricted Subsidiaries less (b) the sum of (i) all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Borrowers and their Restricted Subsidiaries on such date and (ii) long-term
deferred revenue of the Borrowers and their Restricted Subsidiaries, but
excluding, without duplication, (a) the current portion of any Funded Debt of
the Borrowers and their Restricted Subsidiaries, (b) all Indebtedness of the
Borrowers and their Restricted Subsidiaries consisting of revolving loans, swing
line loans and letter of credit obligations to the extent otherwise included
therein, (c) the current portion of interest owed by the Borrowers and their
Restricted Subsidiaries, (d) the current portion of current and deferred income
taxes owed by the Borrowers and their Restricted Subsidiaries, (e) the current
portion of any Capitalized Lease Obligations of the Borrowers and their
Restricted Subsidiaries, (f) deferred revenue of the Borrowers and their
Restricted Subsidiaries arising from cash receipts that are earmarked for
specific projects and (g) the current portion of deferred acquisition costs of
the Borrowers and their Restricted Subsidiaries.

“Continuing Directors” means as of any date of determination, any member of the
board of directors of any Borrower who (a) was a member of such board of
directors on the Agreement Date or (b) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.

“Contract Consideration” shall have the meaning specified in the definition of
“Excess Cash Flow.”

“Contributing Borrower Party” shall have the meaning specified in
Section 13.4(b).

“Converted Restricted Subsidiary” shall mean, for any period, any Unrestricted
Subsidiary which is designated as a Restricted Subsidiary during such period in
accordance with Section 6.17.

“Converted Unrestricted Subsidiaries” shall mean, for any period, any Restricted
Subsidiary which is designated as an Unrestricted Subsidiary during such period
in accordance with Section 6.17 and the definition of “Unrestricted
Subsidiaries”.

“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements made in favor of the Collateral Agent, on behalf of the Bank Secured
Parties, from time to time.

“Cure Right” shall have the meaning specified in Section 9.3(a).

“Date of Issue” shall mean, with respect to a Letter of Credit, the date on
which the Issuing Bank issues such Letter of Credit pursuant to Section 2.15.

“Default” shall mean any Event of Default, and any of the events specified in
Section 9.1 regardless of whether there shall have occurred any passage of time
or giving of notice (or both) that would be necessary in order to constitute
such event an Event of Default.

 

13



--------------------------------------------------------------------------------

“Default Rate” shall mean a simple per annum interest rate equal to, (a) with
respect to all outstanding principal, the sum of (i) the applicable Interest
Rate Basis, plus (ii) the highest Applicable Margin, plus (iii) two percent
(2.00%), and (b) with respect to all other Obligations (other than Obligations
from Bank Products), the sum of (i) the Base Rate, plus (ii) the highest
Applicable Margin with respect to Base Rate Loans, plus (iii) two percent
(2.00%); provided, however, that (y) as to any Eurodollar Loan outstanding on
the date that the Default Rate becomes applicable, the Default Rate shall be
based on the then applicable Eurodollar Basis until the end of the current
Eurodollar Loan Period and thereafter the Default Rate shall be based on the
Base Rate as in effect from time to time and (z) as to any Base Rate Loan
outstanding on the date that the Default Rate becomes applicable, the Default
Rate shall be based on the Base Rate as in effect from time to time.

“Defaulting Lender” shall mean any Lender, as determined by the applicable
Administrative Agent, that (a) has failed to fund any portion of its Loans or
participations in Letters of Credit or Swing Line Loans required to be funded by
it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has notified the applicable Administrative Agent, the Issuing
Bank, the Swing Line Bank, any Lender and/or the Borrowers in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) has failed, within two
Business Days after request by the applicable Administrative Agent prompted by
any evidence of facts described in clause (b) with respect to such Lender, to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans, (d) has otherwise failed to
pay over to the applicable Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) in the case of
a Lender that has a Revolving Loan Commitment or obligations with respect to
outstanding Letters of Credit or Swing Line Loans outstanding at such time,
shall take, or is the Subsidiary of any Person that has taken, any action or be
(or is) the subject of any action or proceeding of a type described in
Section 9.1 (g), or (h) (or any comparable proceeding initiated by a regulatory
authority having jurisdiction over such Lender or such Person) excluding
Undisclosed Administrations.

“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Noncash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of Cash Equivalents received in connection with
a subsequent sale of such Designated Noncash Consideration.

“Disbursement Account” shall mean account number 2000031004646 maintained at
Wachovia Bank, National Association, 1445 Ross Avenue, Third Floor, Dallas,
Texas 75202, or as otherwise designated to the Administrative Agents by the
Administrative Borrower.

“Discount Purchase Accepting Lender” shall have the meaning specified in
Section 11.5(h).

 

14



--------------------------------------------------------------------------------

“Discount Range” shall have the meaning assigned to such term in
Section 11.5(h).

“Discount Range Proration” shall have the meaning assigned to such term in
Section 11.5(h).

“Discount Range Sale Offer” shall mean the irrevocable written offer by a
Lender, substantially in the form of Exhibit N, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Solicitation Notice.

“Discount Range Sale Response Date” shall have the meaning assigned to such term
in Section 11.5(h).

“Discount Range Solicitation Amount” shall have the meaning assigned to such
term in Section 11.5(h).

“Discount Range Solicitation Notice” shall mean a written notice of a
Solicitation of Discount Range Sale Offers made pursuant to Section 11.5(h)(iii)
substantially in the form of Exhibit M.

“Discounted Loan Purchase” shall have the meaning assigned to such term in
Section 11.5(h).

“Discounted Purchase Determination Date” shall have the meaning assigned to such
term in Section 11.5(h).

“Discounted Purchase Effective Date” shall mean in the case of an Offer of
Specified Discount Purchase, Solicitation of Discount Range Sale Offer or
Solicitation of Discounted Sale Offer, five (5) Business Days following the
Specified Discount Purchase Response Date, the Discount Range Sale Response Date
or the Solicited Discounted Sale Response Date, as applicable, in accordance
with Section 11.5(h)(ii), Section 11.5(h)(iii) or Section 11.5(h)(iv),
respectively, unless a different period is agreed to between the Borrower and
the Auction Agent acting in their reasonable discretion.

“Disposed EBITDA” shall mean, with respect to any Converted Unrestricted
Subsidiary for any period, the amount of EBITDA for such period (including the
portion thereof occurring prior to the date such Subsidiary was designated as an
Unrestricted Subsidiary) of such Converted Unrestricted Subsidiary.

 

15



--------------------------------------------------------------------------------

“Disqualified Equity Interests” shall mean any Equity Interest which, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Revolving Loan Commitments and all outstanding Letters of Credit), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash (except for cash payments that are expressly limited to the
extent permitted by the senior credit facility of the issuer of such Equity
Interest including, without limitation, this Agreement) or (d) is or becomes
convertible into or exchangeable for Funded Debt or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Maturity Date; provided that, if
such Equity Interests are issued pursuant to a plan for the benefit of employees
of the Borrowers or any of their Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by either Borrower
or any of their Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of any Borrower Party.

“Dollars” or “$” shall mean the lawful currency of the United States.

“Domestic Subsidiary” shall mean any Subsidiary of a Borrower that is not a
Foreign Subsidiary.

“E-Fax” shall mean any system used to receive or transmit faxes electronically.

“EBITDA” shall mean, with respect to any Person for any period, determined on a
consolidated basis in accordance with GAAP, the Net Income of such Person for
such period, plus, without duplication and to the extent deducted in determining
Net Income of such Person for such period, (i) income taxes, (ii) Interest
Expense, (iii) depreciation and amortization expense, (iv) non-cash charges or
reserves, (v) restructuring charges and severance costs in an aggregate amount
not to exceed $50,000,000 in the aggregate in any calculation of Annualized
EBITDA, (vi) the Acquired EBITDA of Converted Restricted Subsidiaries in respect
of such period and (vii) charges or expenses attributed to any actual or
proposed acquisitions or joint ventures, equity offerings, issuances and
retirement of debt and divestitures of assets; provided, however, that if, at
any time since the beginning of the four fiscal quarter period ending as of the
date of the most recent financial statements that are required to be delivered
by the Administrative Borrower pursuant to Section 7.1, an acquisition or sale
of a Person or all or substantially all of the assets of a Person occurred, then
such calculation shall be made on a Pro Forma Basis, and minus, without
duplication, the Disposed EBITDA of Converted Unrestricted Subsidiaries respect
of such period.

“ECF Payment Date” shall have the meaning specified in Section 2.5(b).

“ECF Percentage” shall have the meaning specified in Section 2.5(b).

“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
any other equivalent service.

 

16



--------------------------------------------------------------------------------

“Eligible Assignee” shall mean (a) a Lender (other than a Defaulting Lender);
(b) an Affiliate of a Lender; (c) an Approved Fund; or (d) any other Person
(other than (i) an individual and (ii) either Borrower, any of their respective
Subsidiaries or Affiliates (provided that the Borrowers and their Subsidiaries
shall, for the avoidance of doubt, be permitted to purchase Loans pursuant to
and in accordance with Section 11.5(h)) approved by the applicable
Administrative Agent and, unless an Event of Default under Section 9.1(b),
(g) or (h) has occurred and is continuing, the Administrative Borrower, such
approvals not to be unreasonably withheld or delayed; provided, that the
Administrative Borrower shall be deemed to have consented to any assignment to
an Eligible Assignee described in clause (d) of the definition thereof unless
the Administrative Borrower shall have objected thereto by written notice to the
applicable Administrative Agent within five (5) Business Days after having
received notice thereof.

“Environmental Laws” shall mean, collectively, any and all applicable federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including without limitation, Hazardous
Materials or human health, as now or may at any time during the term of this
Agreement be in effect.

“Equity Group” shall mean those holders of Class C Preferred Units of CII as of
the Agreement Date set forth on Schedule 1.1(b) and their Affiliates (including
related funds that are Affiliates under common management with such holders,
whether by contract or otherwise).

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

“Equity Issuance” shall mean the issuance by a direct or indirect parent of the
Administrative Borrower of not less than $200 million of common equity which
shall be contributed to the capital of the Administrative Borrower.

“Equity Proceeds” shall mean any net cash proceeds received by any Borrower as a
contribution to its common equity capital or from the issue or sale of Equity
Interests of such Borrower and the amount of reduction of Funded Debt of the
Borrower Parties that has been converted into or exchanged for such Equity
Interests (other than Equity Interests sold to, or Funded Debt held by, a
Subsidiary of any Borrower).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Agreement Date and as such Act may be amended thereafter from time
to time, and the regulations promulgated thereunder.

“ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade or
business (whether or not incorporated) that together with such Borrower Party,
are treated as a single employer under Section 414 of the Code.

 

17



--------------------------------------------------------------------------------

“ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) any “reportable event” within the meaning of Section 4043 of
ERISA with respect to a Title IV Plan for which the thirty (30) day notice
period has not been waived; (b) the withdrawal of any Borrower Party or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (c) the cessation of operations at a facility of any Borrower Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(d) the application for a minimum funding waiver with respect to a Title IV
Plan; (e) the complete or partial withdrawal of any Borrower Party or any ERISA
Affiliate from any Multiemployer Plan; (f) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (g) the institution or threatened institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(h) the reorganization or insolvency of a Multiemployer Plan under Section 4241
or 4245 of ERISA; (i) the failure by any Borrower Party or ERISA Affiliate to
make when due required contributions to a Multiemployer Plan or Title IV Plan
unless such failure is cured within thirty (30) days; (j) any other event or
condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (k) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Title IV Plan; (l) a determination that any Title IV Plan is in
“at risk” status (within the meaning of Section 303 of ERISA) or any
Multiemployer Plan is in “endangered” status or “critical” status (within the
meaning of Section 305 of ERISA) or (m) the revocation or any action reasonably
likely to result in revocation of a Plan’s tax qualified status under Code
Section 401(a).

“Escrow Agreement” means an escrow agreement executed by the Borrowers and the
Administrative Agents, the Collateral Agent and the escrow agent party thereto
in form reasonably satisfactory to each Administrative Agent and the Borrowers.

“Escrow Proceeds” means the Term Loans funded pursuant to Section 2.2(i) in an
aggregate principal amount equal to $1,620,000,000 held in escrow pursuant to
the terms of an Escrow Agreement.

“E-System” shall mean any electronic system, including Intralinks®, SyndTrak
Online and any other internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the applicable Administrative Agent, any
of its Affiliates or any other Person, providing for access to data protected by
passcodes or other security system.

“Eurodollar Basis” shall mean, with respect to each Eurodollar Loan Period, a
simple per annum interest rate equal to the quotient of (a) the Eurodollar Rate
divided by (b) one minus the Eurodollar Reserve Percentage, stated as a decimal.
The Eurodollar Basis shall remain unchanged during the applicable Eurodollar
Loan Period, except for changes to reflect adjustments in the Eurodollar Reserve
Percentage.

“Eurodollar Loan” shall mean a Loan which the Administrative Borrower requests
to be made as a Eurodollar Loan or which is continued as or converted to a
Eurodollar Loan, in accordance with the provisions of Section 2.2.

 

18



--------------------------------------------------------------------------------

“Eurodollar Loan Period” shall mean, for each Eurodollar Loan, each one (1), two
(2), three (3) or six (6) month period (or, if agreed by all the applicable
Lenders, a nine (9) or twelve (12) month period) (except prior to the earlier of
(x) 60 days following the Agreement Date and (y) completion of primary
syndication, during which time each Eurodollar Loan Period shall be a one
(1) month period) as selected by the Administrative Borrower pursuant to
Section 2.2, during which the applicable Eurodollar Rate shall remain unchanged.
Notwithstanding the foregoing, however: (a) any applicable Eurodollar Loan
Period which would otherwise end on a day which is not a Business Day shall be
extended to the next succeeding Business Day, unless such Business Day falls in
another calendar month, in which case such Eurodollar Loan Period shall end on
the next preceding Business Day; (b) any applicable Eurodollar Loan Period which
begins on a day for which there is no numerically corresponding day in the
calendar month during which such Eurodollar Loan Period is to end shall (subject
to clause (a) above) end on the last day of such calendar month; and (c) no
Eurodollar Loan Period shall extend beyond the Maturity Date for the applicable
Loans or such earlier date as would interfere with the repayment obligations of
the Borrowers under Section 2.6.

“Eurodollar Rate” shall mean, for any Eurodollar Loan Period, the greater of
(a) 1.25% per annum and (b) the rate per annum quoted on the display designated
on that page of the Bloomberg reporting service, or similar service as
determined by the applicable Administrative Agent, that displays British
Banker’s Association Interest Settlement Rates for Dollar deposits as of 11:00
a.m. (London, England time) two (2) Business Days prior to the applicable date
of determination; provided, however, that if no such quoted rate appears on such
page, the rate used for such Eurodollar Loan Rate shall be the per annum rate of
interest determined by the applicable Administrative Agent to be the rate at
which Dollar deposits for such Eurodollar Loan Period are offered to the
applicable Administrative Agent as of 11:00 a.m. (London, England time) two
(2) business days prior to such date of determination.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
one one-hundredth of one percent (1/100th of 1%)) in effect on any day to which
the applicable Administrative Agent is subject with respect to the Eurodollar
Basis pursuant to regulations issued by the Board of Governors of the Federal
Reserve System (or any Governmental Authority succeeding to any of its principal
functions) (“Regulation D”) with respect to Eurocurrency Liabilities (as that
term is defined in Regulation D). Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to the applicable Administrative Agent under Regulation D. The
Eurodollar Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. The Eurodollar Basis for
any Eurodollar Loan shall be adjusted as of the effective date of any changes in
the Eurodollar Reserve Percentage.

“Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

 

19



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication (including for purposes of determining Net
Income), of:

(i) Net Income of the Borrowers and their Restricted Subsidiaries for such
period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such Net
Income but excluding any such non-cash charges representing an accrual or
reserve for potential cash items in any future period and excluding amortization
of a prepaid cash item that was paid in a prior period,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrowers and their Restricted
Subsidiaries completed during such period or the application of purchase
accounting), and

(iv) an amount equal to the aggregate net non-cash loss on dispositions by the
Borrowers and their Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Net Income; less

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Net Income and cash charges included in clauses (a) through (d) of the
definition of Net Income,

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property made in cash during such period, to the extent that such
Capital Expenditures or acquisitions were financed with internally generated
cash flow of the Borrowers or their Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Funded Debt of the
Borrowers and their Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capitalized Lease Obligations and (B) the
amount of repayments of Term Loans pursuant to Section 2.6(b) and any mandatory
prepayment of Term Loans pursuant to Section 2.5(b) to the extent required due
to a disposition that resulted in an increase to such Net Income and not in
excess of the amount of such increase but excluding (X) all other prepayments of
Term Loans, (Y) all prepayments under the Revolving Loan Facility and (Z) all
prepayments in respect of any other revolving credit facility, except, in the
case of clauses (Y) and (Z), to the extent there is an equivalent permanent
reduction in commitments thereunder) made during such period, except to the
extent financed with the proceeds of incurrence or issuance of other
Indebtedness of any Borrower or any of their Restricted Subsidiaries or with
Equity Proceeds,

 

20



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash gain on dispositions by the
Borrowers and their Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrowers and their Restricted
Subsidiaries completed during such period or the application of purchase
accounting),

(vi) cash payments by the Borrowers and their Restricted Subsidiaries during
such period in respect of long term liabilities of the Borrowers and their
Restricted Subsidiaries other than Indebtedness (including such Indebtedness
specified in clause (b)(iii) above),

(vii) the amount of Investments and acquisitions made by the Borrowers and their
Restricted Subsidiaries during such period to the extent that such Investments
and acquisitions were (A) permitted hereunder and (B) financed with internally
generated cash flow of the Borrowers and their Restricted Subsidiaries,

(viii) the amount of Restricted Payments paid and Restricted Purchases made
during such period pursuant to Section 8.4 to the extent such Restricted
Payments and Restricted Purchases were (A) permitted hereunder and (B) financed
with internally generated cash flow of the Borrowers and their Restricted
Subsidiaries,

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrowers and their Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Funded Debt,

(x) the aggregate amount of expenditures actually made by the Borrowers and
their Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(xi) the amount of cash taxes (including penalties, interest, costs and expenses
related to such taxes or arising from any tax examinations) paid by the
Borrowers and their Restricted Subsidiaries in such period to the extent they
exceed the amount of tax expense deducted in determining Net Income of the
Borrowers and their Restricted Subsidiaries for such period, and

(xii) without duplication of amounts deducted from Excess Cash Flow in prior
periods, at the election of the Administrative Borrower, the aggregate
consideration required to be paid in cash by the Borrowers or any of their
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Investments permitted by Section 8.5 or acquisitions permitted by Section 8.7(c)
or Capital Expenditures, in each case, to be consummated or made during the four
consecutive fiscal quarters of Zayo following the end of such period; provided
that to the extent the aggregate amount of internally generated cash actually
utilized to finance such Investments, acquisitions or Capital Expenditures
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the succeeding
calculation of Excess Cash Flow.

 

21



--------------------------------------------------------------------------------

“Excluded Deposit Accounts” shall mean, collectively, (i) each disbursement
account that has a balance no greater than the amount necessary to cover
outstanding checks drawn on such account, (ii) petty cash deposit accounts for
Borrower Parties that have an aggregate balance no greater than $10,000,
(iii) employee benefit trust accounts, so long as the balance therein does not
exceed as of any date of determination the Administrative Borrower’s estimate of
employee benefit claims to be paid in the remaining portion of such fiscal year
(or, with respect to any date of determination in the last fiscal month of any
fiscal year, the Administrative Borrower’s estimate of employee benefit claims
to be paid in the remaining portion of such fiscal year and during the next
succeeding fiscal year) from such date of determination (provided, that at any
time that a Default exists, Borrower Parties shall not deposit additional funds
into such account except to the extent necessary to pay accrued and unpaid
employee benefit claims that are then due and payable) and (iv) other deposit
accounts with balances not to exceed $5,000,000 in the aggregate.

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Existing AboveNet Debt Repayment” shall have the meaning specified in the
preamble hereto.

“Existing Credit Agreements” shall mean that certain Term Loan Agreement, dated
as of December 1, 2011, among Zayo Group, LLC. and Zayo Capital, Inc., as
borrowers, SunTrust Bank, as collateral agent, Royal Bank of Canada as
administrative agent and the lenders party thereto and that certain Credit
Agreement, dated as of May 12, 2010, among Zayo Group, LLC., as borrower,
SunTrust Bank, as administrative agent, collateral agent and issuing bank and
the lenders party thereto.

“Existing Borrower Debt Repayment” shall have the meaning specified in the
preamble hereto.

“Existing Credit Agreement Repayment” shall have the meaning specified in the
preamble hereto.

“Existing Letters of Credit” shall mean the Letters of Credit listed on
Schedule 1.1(d).

“Existing Secured Notes” shall mean the notes issues pursuant to that certain
Indenture of Trust, dated as of March 12, 2010 (as amended, amended and
restated, supplemented or otherwise modified through the Agreement Date), among
the Borrowers, the Guarantors and the Trustee.

 

22



--------------------------------------------------------------------------------

“Existing Senior Notes Repayment” shall have the meaning specified in the
preamble hereto.

“Facility” shall mean either the Term Loan Facility and/or the Revolving Loan
Facility, as the case may be.

“Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the board of directors of the Borrowers, whose determination will
be conclusive if evidenced by a board resolution.

“FATCA" means Sections 1471 through 1474 of the Code, as amended, and any
current or future regulations or official interpretations thereof.

“FCC” shall mean the Federal Communications Commission, or any governmental
agency succeeding to the functions thereof.

“FCC Licenses” shall mean the licenses, authorizations, consents, waivers and
permits required under the Communications Act necessary for the Borrower Parties
to own and operate their properties and their businesses.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the applicable Administrative Agent on such day on such transactions
as determined by the applicable Administrative Agent.

“Fee Letter” shall mean that certain fee letter dated as of March 18, 2012,
executed by Zayo and addressed to certain of the Agents listed therein.

“Financial Covenants” shall mean the financial covenants applicable to the
Borrower Parties from time to time pursuant to Section 8.8.

“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrowers and
their Restricted Subsidiaries on a consolidated basis for any calendar quarter
ended, for the twelve-month period then ended, the ratio of (a) Annualized
EBITDA of the Borrowers and their Restricted Subsidiaries for such period then
ended minus Capital Expenditures for the twelve month period then ended
(excluding, without duplication, Capital Expenditures for the twelve-month
period then ended (i) that are directly related to new sales to, or made at the
request of, Persons to whom any Borrower Party has agreed to provide either
goods or services (or both) pursuant to a written agreement providing for the
payment of aggregate compensation to a Borrower Party equal to or greater than
the amount of Capital Expenditures made in respect of such written agreement,
(ii) to the extent financed with Funded Debt for Borrowed Money (other than
Funded Debt incurred under a revolving credit facility), (iii) made with the
proceeds of a disposition permitted hereunder and (iv) made with the proceeds of
an equity issuance permitted hereunder), to (b) Interest Expense of the
Borrowers and their Restricted Subsidiaries for the twelve-month period then
ended.

 

23



--------------------------------------------------------------------------------

“Foreign Lender” shall have the meaning specified in Section 2.8(b).

“Foreign Subsidiary” shall mean any Subsidiary of a Borrower Party that is (a) a
Person formed under the laws of a jurisdiction other than the United States or
any state or territory of the United States or District of Columbia, (b) a
Person that is, or that has no material assets other than Equity Interests in, a
“controlled foreign corporation” (or several thereof) as defined in
Section 957(a) of the Code or (c) any Subsidiary of any of the foregoing.

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“Funded Debt” shall mean, with respect to the Borrowers and their Subsidiaries
on a consolidated basis and without duplication, as of any calculation date,
(a) any obligation of such Person for borrowed money, including, without
limitation, all of the Obligations, (b) any obligation of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) any obligation of
such Person to pay the deferred purchase price of property or for services
(other than such obligations incurred in the ordinary course of business),
(d) any Capitalized Lease Obligation, (e) any obligation or liability of others
secured by a Lien on property owned by such Person, whether or not such
obligation or liability is assumed, (f) any debt, liability or obligation of
such Person arising from or in connection with any Hedge Agreements and, without
double counting, any other debt, liability or obligation arising from or in
connection with any Bank Products, (g) any reimbursement obligations (contingent
or otherwise) of such Person with respect to letters of credit, bankers
acceptances and similar instruments issued for the account of such Person,
(h) any Guaranty (except items of shareholders’ equity or Equity Interests or
surplus or general contingency or deferred tax reserves), (i) any financial
obligation of such Person under purchase money mortgages, (j) any financial
obligation of such Person under asset securitization vehicles, (k) any
obligations of such Person under conditional sales contracts and similar title
retention instruments with respect to property acquired, and (l) any financial
obligation of such Person as issuer of Equity Interests redeemable in whole or
in part at the option of a Person other than such issuer, at a fixed and
determinable date or upon the occurrence of an event not solely within the
control of such issuer; provided, however, that notwithstanding anything in GAAP
to the contrary, the amount of all obligations shall be the full face amount of
such obligations.

“Funded Debt for Borrowed Money” shall mean, with respect to the Borrowers and
their Restricted Subsidiaries on a consolidated basis and, without duplication,
as of any date of determination, all items that, in accordance with GAAP, would
be classified as indebtedness on the consolidated balance sheet of the Borrowers
and their Restricted Subsidiaries as of such date of calculation, including
Funded Debt described in subsections (a), (b), (d), (e), (f), (g) and (i) of the
definition of Funded Debt; but with respect to letters of credit, in each case
only with respect to such reimbursement obligations that are non-contingent.

 

24



--------------------------------------------------------------------------------

“Funding Borrower Party” shall have the meaning specified in Section 13.4(b).

“Funding Losses” shall mean expenses incurred by any Lender or any participant
of such Lender permitted hereunder in connection with the re-employment of funds
prepaid, repaid, not borrowed, or paid, as the case may be, and any lost profit
of such Lender or any participant of such Lender over the remainder of the
Eurodollar Loan Period for such prepaid Loan. For purposes of calculating
amounts payable to a Lender hereunder with respect to Funding Losses, each
Lender shall be deemed to have actually funded its relevant Eurodollar Loan
through the purchase of a deposit bearing interest at the Eurodollar Rate in an
amount equal to the amount of that Eurodollar Loan and having a maturity and
repricing characteristics comparable to the relevant Eurodollar Loan Period;
provided, however, that each Lender may fund each of its Eurodollar Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable hereunder.

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
US accounting profession); provided, that all calculations relative to
liabilities shall be made without giving effect to Statement of Financial
Accounting Standards No. 159.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government.

“Guarantors” shall mean, collectively, the Subsidiary Guarantors and any other
Person that has executed a Guaranty Supplement or other document guaranteeing
the Obligations; and “Guarantor” shall mean any one of the foregoing Guarantors.

“Guaranty” or “guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase any such
primary obligation or any property or asset constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of such primary obligation or (B) to maintain working capital, equity
capital or the net worth, cash flow, solvency or other balance sheet or income
statement condition of any other Person, (iii) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner or holder
of any primary obligation of the ability of the primary obligor with respect to
such primary obligation to make payment thereof or (iv) otherwise to assure or
hold harmless the owner or holder of such primary obligation against loss in
respect thereof. All references in this Agreement to “this Guaranty” shall be to
the Guaranty provided for pursuant to the terms of Article 3.

 

25



--------------------------------------------------------------------------------

“Guaranty Supplement” shall have the meaning specified in Section 6.16.

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and a third party, on the other hand, which provides for an
interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations.

“Identified Participating Lenders” shall have the meaning specified in
Section 11.5(h).

“Identified Qualifying Lenders” shall have the meaning specified in
Section 11.5(h).

“Immaterial Subsidiary” means, at any date of determination, each Subsidiary of
any Borrower that has been designated by the Administrative Borrower in writing
to each Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below),
provided that, (a) for purposes of this Agreement, at no time shall (i) the
Total Assets of all Immaterial Subsidiaries at the last day of the most recent
Test Period be equal to or exceed 2.0% of the Total Assets of the Borrowers and
their respective Subsidiaries at such date or (ii) the gross revenues for such
Test Period of all Immaterial Subsidiaries equal or exceed 2.0% of the
consolidated gross revenues of the Borrower and its Subsidiaries for such
period, in each case determined in accordance with GAAP, (b) the Administrative
Borrower shall not designate any new Immaterial Subsidiary if such designation
would not comply with the provisions set forth in clause (a) above, and (c) if
the Total Assets or gross revenues of all Subsidiaries so designated by the
Administrative Borrower as “Immaterial Subsidiaries” (and not redesignated as
“Material Subsidiaries”) shall at any time exceed the limits set forth in
clause (a) above, then all such Subsidiaries shall be deemed to be Material
Subsidiaries unless and until the Administrative Borrower shall redesignate one
or more Immaterial Subsidiaries as Material Subsidiaries, in each case in a
written notice to each Administrative Agent, and, as a result thereof, the total
assets and gross revenues of all Subsidiaries still designated as “Immaterial
Subsidiaries” do not exceed such limits; and provided, further that, the
Administrative Borrower may designate and re-designate a Subsidiary as an
Immaterial Subsidiary at any time, subject to the terms set forth in this
definition.

 

26



--------------------------------------------------------------------------------

“Incremental Amendment” shall have the meaning specified in Section 2.17.

“Incremental Loans” shall mean the Incremental Term Loans and/or the Incremental
Revolving Loans, as the context may require.

“Incremental Revolving Loans” shall have the meaning assigned to that term in
Section 2.17.

“Incremental Term Loans” shall have the meaning assigned to that term in
Section 2.17.

“Indemnified Person” shall mean the Administrative Agents, the Agents, each
member of the Lender Group, each Affiliate of any of the foregoing and each of
their respective officers, directors, employees, affiliates, agents and
controlling persons.

“Indentures” shall mean that certain (i) Indenture, dated as of June 28, 2012
(as amended, amended and restated, supplemented or otherwise modified through
the Agreement Date), among the Borrowers, the Guarantors and the Trustee,
pursuant to which the Senior Secured Notes are issued and (ii) Indenture, dated
as of June 28, 2012 (as amended, amended and restated, supplemented or otherwise
modified through the Agreement Date), among the Borrowers, the Guarantors and
the Trustee, pursuant to which the Senior Unsecured Notes are issued.

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state,
federal or non-US bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

“Intercreditor Agreement” shall mean that certain Collateral Agency and
Intercreditor Agreement, dated as of the Agreement Date, by and between each
Administrative Agent (on behalf of the Lenders), the Collateral Agent and the
Trustee, and acknowledged by the Borrowers and the Guarantors, in form and
substance satisfactory to the parties thereto, as the same may be amended,
supplemented or otherwise modified from time to time and any annexes, exhibits,
schedules to any of the foregoing.

“Interest Expense” shall mean, for any Person, for any period determined on a
consolidated basis in accordance with GAAP, the sum of (i) interest expense and
loan fees, including capitalized and non-capitalized interest and the interest
component of Capitalized Lease Obligations (whether or not actually paid during
such period) but excluding any amortization of debt discount or financing fees
and (ii) the net amount payable (or minus the net amount receivable) under any
Hedge Agreement during such period (whether or not actually paid or received
during such period); provided that in the calculation of Fixed Charge Coverage
Ratio (i) Interest Expense for the Measurement Period ending as of September 30,
2012 shall equal Interest Expense for the fiscal quarter ending September 30,
2012 multiplied by four; (ii) Interest Expense for the Measurement Period ending
as of December 31, 2012 shall equal Interest Expense for the two fiscal quarters
ending December 31, 2012 multiplied by two; and (iii) Interest Expense for the
Measurement Period ending as of March 31, 2013 shall equal Interest Expense for
the three fiscal quarters ending March 31, 2013 multiplied by 4/3.

 

27



--------------------------------------------------------------------------------

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.

“Initial Term Loans” shall have the meaning assigned to that term in
Section 2.17.

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person or all or substantially all of the assets, property or business of a
Person.

“Issuing Bank” shall mean SunTrust Bank, or any other Person who hereafter may
be designated by the Administrative Borrower and the Revolving Facility
Administrative Agent as an Issuing Bank and has agreed to act as the Issuing
Bank pursuant to an Assignment and Acceptance or otherwise.

“Lead Arrangers” shall mean Morgan Stanley Senior Funding, Inc. and Barclays
Bank PLC.

“Lender Agreement” shall mean a lender joinder agreement, in form and substance
satisfactory to the applicable Administrative Agent.

“Lender Group” shall mean, collectively, the Administrative Agents, the Issuing
Bank and the Lenders.

“Lender Hedge Agreement” shall mean any and all Hedge Agreements now existing or
hereafter entered into between or among any Borrower Party, on the one hand, and
any Person that is a Lender (or an Affiliate of a Lender) at the time such Hedge
Agreement was entered into, on the other hand.

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 11.5; and “Lender” shall mean any one of the foregoing Lenders.

“Letter of Credit Commitment” shall mean that portion of the Revolving
Commitment that may be used by the Borrowers for the issuance of Letters of
Credit in an aggregate face amount not to exceed $30,000,000.

 

28



--------------------------------------------------------------------------------

“Letter of Credit Disbursement” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a Letter of Credit.

“Letter of Credit Documents” shall mean all applications, agreements and
instruments relating to the Letters of Credit but excluding the Letters of
Credit.

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to one hundred percent (100%) of the aggregate undrawn and unexpired
stated amount (including the amount to which any such Letter of Credit can be
reinstated pursuant to its terms) of the then outstanding Letters of Credit,
plus (b) an amount equal to one hundred percent (100%) of the aggregate drawn,
but unreimbursed drawings of any Letters of Credit (excluding, for the avoidance
of doubt, such drawings that have been reimbursed with Loans made pursuant to
Section 2.15).

“Letter of Credit Reserve Account” shall mean any account maintained by the
Revolving Facility Administrative Agent for the benefit of the Issuing Bank, the
proceeds of which shall be applied as provided in Section 9.2(d).

“Letters of Credit” shall mean either Standby Letters of Credit or Commercial
Letters of Credit issued by the Issuing Bank on behalf of one or more of the
Borrower Parties from time to time in accordance with Section 2.15.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment for security purposes, charge, option,
security interest, title retention agreement, levy, execution, seizure,
attachment, garnishment, any documents, notice, instruments or other filings
under the Federal Assignment of Claims Act of 1940 or other encumbrance of any
kind in respect of such property, whether or not choate, vested, or perfected.

“Loan” or “Loans” shall mean an extension of credit by a Lender to the Borrowers
under Article II in the form of a Term Loan, a Revolving Loan, a Swing Line Loan
and the Agent Advances.

“Loan Account” shall have the meaning specified in Section 2.7.

“Loan Documents” shall mean this Agreement, any Notes, the Fee Letter, the
Security Documents, the Blocked Account Agreements, the Fee Letter (other than
for purposes of Section 11.2), the Guaranty Supplements, the Letter of Credit
Documents, all Collateral Access Agreements, all Compliance Certificates, all
Requests for Loans, all Requests for Issuance of Letters of Credit, all Notices
of Conversion/Continuation, all documents executed by a Borrower Party in
connection with the Federal Assignment of Claims Act of 1940 (if any), and all
other documents, lockbox agreements, instruments, certificates, and agreements
executed or delivered by a Borrower Party in connection with or contemplated by
this Agreement, including, without limitation, any security agreements or
guaranty agreements from the Borrowers’ Subsidiaries to the Lender Group, or any
of them; provided, however, that, notwithstanding the foregoing, none of the
Bank Products Documents shall constitute Loan Documents.

“Majority Lenders” shall mean, as of any date of calculation, Lenders (other
than any Defaulting Lender) having more than 50% of the sum of (a) the aggregate
amount of unutilized Revolving Loan Commitments of the Revolving Facility
Lenders on such date, plus (b) the aggregate principal amount of Revolving
Credit Loans (other than Swing Line Loans and Agent Advances) outstanding on
such date, plus (c) the aggregate amount of the participation interests of the
Revolving Facility Lenders on such date in Letter of Credit Obligations, Swing
Line Loans and Agent Advances then outstanding on such date, plus (d) the
aggregate principal amount of the Term Loans of the Term Facility Lenders
outstanding on such date.

 

29



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning specified in Section 5.1(s).

“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that is not an Immaterial Subsidiary (but including, in any case,
any Subsidiary that has been designated as a Material Subsidiary as provided in,
or has been designated as an Immaterial Subsidiary in a manner that does not
comply with, the definition of “Immaterial Subsidiary”).

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding), a
material adverse change in, or a material adverse effect on: (a) the business,
operations, properties or condition of the Borrower Parties, taken as a whole;
(b) the ability of a Borrower Party to perform its material obligations under
this Agreement and the other Loan Documents to which it is a party; or (c) (i)
the validity, binding effect or enforceability of any Loan Document, (ii) the
rights or remedies available to either Administrative Agent, the Issuing Bank or
any Lender under the Loan Documents, taken as a whole, or (iii) the attachment,
perfection or priority of any Lien of the Collateral Agent under the Security
Documents on a material portion of the Collateral, except as a result of the
action or inaction of a member of the Lender Group. In determining whether any
individual event, act, condition or occurrence of the foregoing types would
result in a Materially Adverse Effect, notwithstanding that a particular event,
act, condition or occurrence does not itself have such effect, a Materially
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event, act, condition or occurrence and all other events, acts, conditions or
occurrences of the foregoing types which have occurred would result in a
Materially Adverse Effect.

“Maturity Date” shall mean, (a) in case of the Revolving Loan Facility, July 2,
2017, (b) in case of the Term Loan Facility, July 2, 2019 and (c) in the case of
a Commitment Increase or an Incremental Loan, the maturity date set forth in the
applicable Incremental Amendment.

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Zayo or, if fewer than four consecutive fiscal
quarters of Zayo have been completed since the Agreement Date, the fiscal
quarters of Zayo that have been completed since the Agreement Date.

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

 

30



--------------------------------------------------------------------------------

“Mortgage” shall mean, collectively, any mortgage, deed of trust or deed to
secure debt entered into by a Borrower Party in favor of the Collateral Agent,
for the benefit of the Secured Parties.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate
is making, is obligated to make or has made or been obligated to make at any
time within the past five (5) years, contributions on behalf of participants who
are or were employed by any of them.

“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, waivers, licenses, and exemptions from, and all filings and
registrations with, and all reports to, any Governmental Authority whether
federal, state, local, and all agencies thereof, which are required for the
transactions contemplated by the Loan Documents and necessary to the conduct of
the businesses and the ownership (or lease) of the properties and assets of the
Borrower Parties.

“Net Cash Proceeds from Asset Sales” shall mean the aggregate proceeds,
including payments in respect of deferred payment obligations (to the extent
corresponding to the principal, but not the interest component, thereof),
received in cash or Cash Equivalents by the Administrative Borrower or any of
its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received in any Asset Sale), net of
(a) the direct costs relating to such Asset Sale, including, without limitation,
legal, accounting, investment banking, and brokerage fees, sales commissions,
and any relocation expenses incurred as a result thereof, (b) taxes paid or
payable as a result thereof, in each case, after taking into account any
available tax credits or deductions and any tax sharing arrangements relating to
such Asset Sale, (c) in the case of any Asset Sale by a Restricted Subsidiary,
payments to holders of Equity Interests in such Restricted Subsidiary in such
capacity (other than such Equity Interests held by the Administrative Borrower
or any Restricted Subsidiary) to the extent that such payment is required to
permit the distribution of such proceeds in respect of the Equity Interests in
such Restricted Subsidiary held by the Administrative Borrower or any of its
Restricted Subsidiaries and (d) appropriate amounts to be provided by the
Administrative Borrower or the Restricted Subsidiaries as a reserve against
liabilities associated with such Asset Sale, including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with such Asset Sale, all as determined in accordance with GAAP;
provided that (i) excess amounts set aside for payment of taxes pursuant to
clause (b) above remaining after such taxes have been paid in full or the
statute of limitations therefor has expired and (ii) amounts initially held in
reserve pursuant to clause (d) no longer so held, will, in the case of each of
subclause (i) and (ii), at that time become Net Cash Proceeds from Asset Sales.

“Net Cash Proceeds from Indebtedness” shall mean, with respect to the incurrence
or issuance of any Funded Debt by either Borrower or any Restricted Subsidiary,
the excess, if any, of (x) the sum of the cash received in connection with such
incurrence or issuance over (y) the sum of (A) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses and
other customary expenses, incurred by such Borrower or such Restricted
Subsidiary in connection with such incurrence or issuance and (B) taxes paid or
reasonably estimated to be actually payable in connection therewith.

 

31



--------------------------------------------------------------------------------

“Net Income” shall mean, for any Person and for any period, the consolidated net
income (or loss) of such Person for such period determined in accordance with
GAAP, but excluding therefrom (to the extent otherwise included therein) (a) any
extraordinary or non-recurring gains or losses, (b) any gains attributable to
write-ups of assets, (c) any non-cash losses attributable to write-downs of
assets, (d) any Equity Interest of such Person in the unremitted earnings of any
other Person that is not its Subsidiary, and (e) any income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary, or is merged into or
consolidated with any Borrower, or any Subsidiary on the date that such Person’s
assets are acquired by any Borrower or such Subsidiary.

“Note” shall mean a Term Note or a Revolving Loan Note, as the context may
require.

“New Lender” shall have the meaning specified in Section 2.17(a).

“Non-Consenting Lender” shall have the meaning specified in Section 11.16.

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit D.

“Notice of Prepayment” shall mean a notice in substantially the form of Exhibit
J.

“Notice of Requested Commitment Increase” shall mean a notice substantially in
the form of Exhibit I.

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Borrower Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including all Letter of
Credit Obligations and including any interest, fees and expenses that, but for
the provisions of the Bankruptcy Code, would have accrued), or as a result of
making the Loans or issuing the Letters of Credit and (b) any debts, liabilities
and obligations as existing from time to time of any Borrower Party to any
Lender (or an Affiliate of any Lender) arising from or in connection with any
Bank Products and, if such Lender ceases to be a Lender, any debts, liabilities
and obligations as existing from time to time of any Borrower Party to such
Lender (or an Affiliate of such Lender) arising from or in connection with any
Bank Products Documents entered into at a time when such Lender was a Lender.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury, or any successor agency.

“Offer of Specified Discount Purchase” means the offer by a Borrower Party to
purchase Loans at a specified discount to par pursuant to Section 11.5(h)(ii).

“Offered Amount” shall have the meaning specified in Section 11.5(h).

 

32



--------------------------------------------------------------------------------

“Offered Discount” shall have the meaning specified in Section 11.5(h).

“Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).

“Overadvance” shall have the meaning specified in Section 2.1(e).

“Parent” shall mean Zayo Group Holdings, Inc., a Delaware corporation.

“Pari Passu Debt” shall mean any Funded Debt of a Borrower Party that ranks
equally in right of payment with the Obligations.

“Participant” shall have the meaning specified in Section 11.5(d).

“Participant Register” shall have the meaning specified in Section 11.5(f).

“Participating Lender” shall have the meaning specified in Section 11.5(h).

“Patent Security Agreements” shall mean, collectively, the Patent Security
Agreements made in favor of the Collateral Agent, on behalf of the Secured
Parties, from time to time.

“Payment Date” shall mean the last day of each Eurodollar Loan Period for a
Eurodollar Loan.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Asset Swap” shall mean one or more contemporaneous sales, by a
Borrower Party with an un-Affiliated third party of non-current assets in
exchange for (a) non-current assets that will be used or useful in a Permitted
Business, (b) substantially all the assets of a Permitted Business or (c) a
majority of Equity Interests of any Person engaged in a Permitted Business that
will become on the date of the acquisition thereof a Subsidiary and comply with
the provisions of Section 6.16.

“Permitted Business” shall mean the lines of business conducted by the Borrower
Parties and their Subsidiaries on the Agreement Date and any lines of business
reasonably related, complementary, ancillary or incidental thereto.

“Permitted Discretion” shall mean a determination made in the exercise of
reasonable commercial discretion (from the perspective of a secured lender) in
accordance with the applicable Administrative Agent’s customary or generally
applicable credit policies.

“Permitted Liens” shall mean, as applied to any Person:

(a) any Lien in favor of the Collateral Agent or any other member of the Lender
Group given to secure the Secured Obligations;

 

33



--------------------------------------------------------------------------------

(b) (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside, as shall be required in conformity with GAAP, on
such Person’s books;

(c) Statutory and common law Liens of carriers, warehousemen, mechanics,
laborers, suppliers, workers and materialmen incurred in the ordinary course of
business for sums not yet due or being diligently contested in good faith, if
such reserve or appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;

(d) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance or other types of social
security benefits;

(e) easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
were not incurred in connection with and do not secure Funded Debt and which in
the reasonable opinion of the Administrative Agents do not interfere with the
ordinary conduct of the business of such Person;

(f) purchase money security interests and Liens securing Capitalized Lease
Obligations provided that such Lien attaches only to the asset so purchased or
leased by such Person and secures only Funded Debt incurred by such Person in
order to purchase or lease such asset, but only to the extent permitted by
Section 8.1(d);

(g) deposits to secure the performance of bids, trade contracts, tenders, sales,
licenses, leases, statutory obligations, surety and appeal bonds, performance
bonds, letters of credit permitted by this Agreement and other obligations of a
like nature incurred in the ordinary course of business (exclusive of
obligations for payment of borrowed money);

(h) Liens on assets of the Borrower Parties existing as of the Agreement Date
which are set forth on Schedule 1.1(c);

(i) with respect to Collateral consisting of real property, Liens that are
exceptions to the commitments for title insurance issued in connection with the
Mortgage, as accepted by the Collateral Agent in its sole and absolute
discretion;

(j) statutory Liens in favor of landlords with respect to assets at leased
premises in a state that provides for statutory Liens in favor of landlords or
Liens arising under leases entered into by a Borrower Party in the ordinary
course of business or other Liens imposed by law, in each case with respect to
amounts not yet delinquent or that are bonded;

(k) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions holding such deposits;

 

34



--------------------------------------------------------------------------------

(l) leases, licenses (including licenses of IP Rights) or subleases granted to
others in accordance with the terms of the applicable Security Documents, not
interfering in any material respect with the ordinary conduct of business of any
Borrower Party or any Restricted Subsidiary thereof and not resulting in any
material diminution in the Collateral as security for the Obligations;

(m) any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) solely evidencing such lessor’s interest under, leases
permitted by this Agreement;

(n) deposits in anticipation of any acquisition of any property or assets
permitted by this Agreement, in an amount not to exceed ten percent (10%) of the
purchase price for such acquisition;

(o) Liens securing judgments for the payment of money not constituting or giving
rise to an Event of Default;

(p) Liens securing Permitted Secured Indebtedness;

(q) Liens on property of a Person in an amount not to exceed
$25,000,000 outstanding at any time, in each case, existing at the time (i) such
Person is merged with or into or consolidated with a Borrower Party, or
(ii) such property is acquired by a Borrower Party; provided, that such Liens
were in existence prior to the contemplation of such merger or consolidation or
acquisition and do not extend to any assets other than those of the Person
merged into or consolidated with, or the property acquired by, such Borrower
Party;

(r) Liens securing additional obligations in a principal amount not to exceed
$25,000,000 outstanding at any time; and

(s) Liens securing Permitted Refinancing Indebtedness, but only to the extent
the Lien securing the Funded Debt being refinanced is permitted by Section 8.3.

“Permitted Refinancing Indebtedness” shall mean any Funded Debt of the Borrower
Parties or their Restricted Subsidiaries issued in exchange for, or the net cash
proceeds of which are used to extend, refinance, renew, replace, defease or
refund other Funded Debt of the Borrower Parties or their Restricted
Subsidiaries (other than Funded Debt owed to the Borrower Parties or their
Restricted Subsidiaries); provided, that (a) the amount of such Permitted
Refinancing Indebtedness shall not exceed the amount of the Funded Debt so
extended, refinanced, renewed, replaced, defeased or refunded (plus all accrued
and unpaid interest thereon and the amount of any reasonably determined premium
necessary to accomplish such refinancing and such reasonable expenses incurred
in connection therewith), (b) such Permitted Refinancing Indebtedness has a
final maturity date later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Funded Debt being extended, refinanced, renewed, replaced,
defeased or refunded, (c) if the Funded Debt being extended, refinanced,
renewed, replaced, defeased or refunded is subordinated in right of payment to
the Obligations, such Permitted Refinancing Indebtedness is subordinated in
right of payment to the Obligations, on terms at least as favorable, taken as a
whole, to the Lender Group, in the reasonable judgment of the Administrative
Agents, as those contained in the documentation governing such Funded Debt being
extended, refinanced, renewed, replaced, defeased or refunded, (d) if the Funded
Debt being extended, refinanced, renewed, replaced, defeased or refunded is Pari
Passu Debt, such Permitted Refinancing Indebtedness ranks equally in right of
payment with, or is subordinated in right of payment to, the Obligations and
(e) such Funded Debt is incurred by either (i) the Borrower Party, or Restricted
Subsidiaries thereof, that is the obligor on the Funded Debt being extended,
refinanced, renewed, replaced, defeased or refunded or (ii) a Borrower Party.

 

35



--------------------------------------------------------------------------------

“Permitted Secured Indebtedness” shall mean Funded Debt permitted by
Section 8.1, the proceeds of which are used to consummate an acquisition or
merger permitted by Section 8.7(c) or Section 8.7(d), which Funded Debt may be
designated as “Additional Loan and Notes Obligations” pursuant to and in
accordance with the Intercreditor Agreement and secured on a first-lien basis
with the Obligations by Liens on the Collateral.

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Borrower Party (or, with respect to any Title IV Plan, any ERISA
Affiliate) maintains, contributes to or has an obligation to contribute to or
has maintained, contributed to or had an obligation to contribute to at any time
within the past six (6) years on behalf of participants who were employed by any
Borrower Party (or, with respect to any Title IV Plan, any ERISA Affiliate).

“Pro Forma Basis” shall mean for purposes of determining compliance with either
Financial Covenant (and the defined terms relating thereto) or any other
covenant in this Agreement, for any period during which any acquisition or sale
of a Person or all or substantially all of the business or assets of a Person or
the designation of a Converted Restricted Subsidiary in accordance with
Section 6.17 (each, a “Specified Transaction”), and any related incurrence,
repayment or refinancing of Funded Debt, Capital Expenditures or other related
transactions (“Related Transactions”) has occurred, the calculation of such
Financial Covenant or other covenant shall give effect to (a) the pro forma
increase or decrease in Acquired EBITDA or EBITDA, as the case may be, resulting
from such Specified Transaction and its Related Transactions that is factually
supportable and is expected to have a continuing impact, in each case determined
on a basis consistent with Article 11 of Regulation S-X of the Securities Act,
as interpreted by the Securities and Exchange Commission, and (b) additional
good faith pro forma adjustments arising out of cost savings initiatives or
synergies attributable to such Specified Transaction and its Related
Transactions and additional costs associated with the combination of the
operations of such acquired Person or Converted Restricted Subsidiary with the
operations of the Borrower and its Subsidiaries, in each case being given pro
forma effect that (i) have been realized or (ii) are supportable and
quantifiable and expected to be implemented within one (1) year following such
Specified Transaction, taking into account, for purposes of determining such
compliance, the historical financial statements of such acquired Person or
Converted Restricted Subsidiary and the consolidated financial statements of the
Borrower and its Subsidiaries, assuming such Specified Transaction and all other
Specified Transactions that have been consummated during such period and all of
their respective Related Transactions had been consummated, made, incurred or
repaid at the beginning of such period (and assuming that any Funded Debt to be
incurred bears interest during any portion of the applicable measurement period
prior to the relevant Specified Transaction at the interest rate which is or
would be in effect with respect to such Funded Debt as at the relevant date of
determination); provided that, so long as such actions or synergies are
initiated or such costs incurred during the one (1) year period immediately
following such Specified Transaction, for purposes of projecting such pro forma
increase or decrease to Acquired EBITDA or EBITDA, as the case may be, it may be
assumed that such cost savings or synergies will be realizable, or such
additional costs will be incurred, during the entirety of the period in respect
of which such Financial Covenant or other covenant is calculated; provided
further that any increase in Acquired EBITDA or EBITDA, as the case may be, as a
result of the operation of this clause (b) (other than as a result of an actual
increase in revenues or an actual reduction in costs) shall not exceed 15% of
EBITDA for such period (giving pro forma effect, including as a result of the
operation of this clause (b) to all Specified Transactions and Related
Transactions occurring during such period).

 

36



--------------------------------------------------------------------------------

“Pro Forma Financial Statements” shall mean pro forma consolidated balance
sheets of Zayo as of March 31, 2012, and pro forma statements of operations of
Zayo for the period ended on such date, in each case, as adjusted to give effect
to the Transactions and such other adjustments as are customary for similar
financings or as otherwise reasonably agreed between the Borrowers and the Lead
Arrangers.

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, inventory or
other asset owned, leased or operated by the Borrower Parties, their
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

“PUC” shall mean any state regulatory agency or body that exercises jurisdiction
over the intrastate rates or services or the ownership, construction or
operation of any intrastate network facility or telecommunications system or
over Persons who own, construct or operate a network facility or
telecommunications system used to provide intrastate services, in each case, by
reason of the nature or type of the business subject to regulation and not
pursuant to laws and regulations of general applicability to Person conducting
business in such state.

“Qualified Equity Interests” shall mean any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying Lender” shall have the meaning specified in Section 11.5(h).

“Receivables Facility” shall mean one or more receivables financing facilities
or arrangements, as amended or modified from time to time, pursuant to which the
Borrowers or any Subsidiary sells (including a sale in exchange for a promissory
note or capital stock of a Receivables Subsidiary) its accounts receivable to a
Receivables Subsidiary or a Receivables Subsidiary sells accounts receivables to
any other Person; provided such transaction is on market terms at the time the
Borrowers or such Subsidiary enters into such transaction.

 

37



--------------------------------------------------------------------------------

“Receivables Subsidiary” shall mean a Subsidiary of Borrowers which engages in
no activities other than those reasonably related to or in connection with the
entering into of receivables securitization transactions and which is designated
by the board of directors or managers, as the case may be, of either Borrower as
a Receivables Subsidiary and;

(a) no portion of the debt or any other obligations (contingent or otherwise) of
which:

(i) is guaranteed by Zayo or any Restricted Subsidiary (excluding Guarantees
(other than the principal of, and interest on, such debt) pursuant to Standard
Securitization Undertakings);

(ii) is recourse to or obligates Zayo or any Restricted Subsidiary in any way
other than pursuant to Standard Securitization Undertakings; or

(iii) subjects any property of Zayo or any Restricted Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings;

(b) with which neither Zayo nor any Restricted Subsidiary has any material
contract, agreement, arrangement or understanding other than on terms no less
favorable to Zayo or such Restricted Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of Zayo, other than
fees payable in the ordinary course of business in connection with servicing
accounts receivable of such entity; and

(c) to which neither Zayo nor any Restricted Subsidiary has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results other than pursuant to Standard
Securitization Undertakings. Any designation of a Subsidiary as a Receivable
Subsidiary shall be evidenced to the Administrative Agents by filing with each
Administrative Agent a certified copy of the resolution of Zayo’s Board of
Directors giving effect to the designation and an officer’s certificate
certifying that the designation complied with the preceding conditions and was
permitted by this Agreement.

“Refinancing” shall have the meaning specified in the preamble hereto.

“Register” shall have the meaning specified in Section 11.5(c).

“Reimbursement Obligations” shall mean the payment obligations of the Borrowers
under Section 2.15(d).

“Related Transactions” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis.”

“Replacement Assets” means (a) non-current assets that will be used or useful in
a Permitted Business, (b) substantially all the assets of a Permitted Business,
or (c) a majority of the voting Equity Interests of any Person engaged in a
Permitted Business that will become on the date of acquisition thereof a
Restricted Subsidiary.

 

38



--------------------------------------------------------------------------------

“Replacement Event” shall have the meaning specified in Section 11.16.

“Replacement Lender” shall have the meaning specified in Section 11.16.

“Repricing Event” shall mean (i) any prepayment or repayment of the Term Loans
with the proceeds of, or any conversion of the Term Loans into, any new or
replacement loans bearing interest at an “effective” interest rate less than the
“effective” interest rate applicable to the Term Loans and (ii) any amendment to
the definitive documentation for the Term Facility that reduces the “effective”
interest rate applicable to the Term Loans (in each case, with original issue
discount and upfront fees, which shall be deemed to constitute like amounts of
original issue discount, being equated to interest margins in a manner
consistent with generally accepted financial practice based on an assumed
four-year life to maturity); provided, that a Repricing Event shall be deemed
not to have occurred in connection with any prepayment or repayment of the Term
Loans upon the occurrence of any transaction that would constitute a Change of
Control.

“Request for Loan” shall mean any certificate signed by an Authorized Signatory
of the Administrative Borrower requesting a new Loan hereunder, which
certificate shall be denominated a “Request for Loan,” and shall be in
substantially the form of Exhibit E. Each Request for Loan shall, among other
things, specify the date of the Loan, which shall be a Business Day, the amount
of the Loan, and the type of Loan.

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of the Administrative Borrower requesting that the
Issuing Bank issue a Letter of Credit hereunder, which certificate shall be in
substantially the form of Exhibit F, and shall, among other things, (a) specify
that the requested Letter of Credit is either a Commercial Letter of Credit or a
Standby Letter of Credit, (b) the stated amount of the Letter of Credit (which
shall be in Dollars), (c) the effective date (which shall be a Business Day) for
the issuance of such Letter of Credit, (d) the date on which such Letter of
Credit is to expire (which shall be a Business Day and which shall be subject to
Section 2.15(a)), (e) the Person for whose benefit such Letter of Credit is to
be issued, (f) other relevant terms of such Letter of Credit, and (g) the
Available Letter of Credit Amount as of the scheduled date of issuance of such
Letter of Credit.

“Resignation Effective Date” shall have the meaning specified in Section 10.12.

“Restricted Payment” shall mean (a) Dividends, (b) loans to Parent by any other
Borrower Party, (c) any payment of management, consulting or similar fees
payable by any Borrower Party or any Restricted Subsidiary of a Borrower Party
to any Affiliate and (d) any redemption, purchase, retirement, defeasance,
sinking fund or similar payment or any claim of rescission with respect to any
Equity Interest of any Borrower Party.

“Restricted Purchase” shall mean any payment on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
of Parent or any direct or indirect parent thereof.

“Restricted Subsidiary” shall mean any Subsidiary of a Borrower that is not an
Unrestricted Subsidiary.

 

39



--------------------------------------------------------------------------------

“Retiree Welfare Plan” shall mean a Plan that is an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides for coverage or
benefits for any participant or any beneficiary of a participant after such
participant’s termination of employment, other than continuation coverage
provided pursuant to Code Section 4980B (or applicable state law mandating
health insurance continuation coverage for employees) and at the sole expense of
the participant or the beneficiary.

“Revolving Facility Administrative Agent” shall mean SunTrust Bank, acting as
administrative agent for the Revolving Facility Lender Group, and any successor
Revolving Facility Administrative Agent appointed pursuant to Section 10.12.

“Revolving Facility Lender” shall mean each Lender with a Revolving Loan
Commitment.

“Revolving Facility Majority Lenders” shall mean Revolving Facility Lenders
(other than any Defaulting Lender) having more than 50% of the sum of
(a) aggregate amount of unutilized Revolving Loan Commitments on such date of
the Revolving Facility Lenders plus (b) the aggregate principal amount of the
Revolving Credit Loans outstanding on such date (other than Swing Line Loans and
Agent Advances) plus (c) the aggregate amount of participation interests on such
date in Letter of Credit Obligations, Swing Line Loans and Agent Advances then
outstanding.

“Revolving Loan Commitment” shall mean the several obligations of the Revolving
Facility Lenders to advance the aggregate amount of up to $250,000,000 to the
Borrowers on or after the Agreement Date, in accordance with their respective
Commitment Ratio, pursuant to the terms of this Agreement, as such amount may be
reduced from time to time pursuant to the terms of this Agreement or increased
pursuant to Section 2.17.

“Revolving Loan Facility” shall mean the aggregate Revolving Loan Commitments.

“Revolving Loan Facility Lead Arranger” shall mean SunTrust Robinson Humphrey,
Inc.

“Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrowers to each of the Revolving Facility Lenders that requests a promissory
note, in accordance with each such Lender’s Commitment Ratio of the Revolving
Loan Commitments, substantially in the form of Exhibit G.

“Revolving Loans” shall mean, collectively, the aggregate principal amount
(other than Agent Advances and Swing Line Loans) advanced from time to time by
the Revolving Facility Lenders to the Borrowers under the Revolving Loan
Commitments, not to exceed the aggregate amount of the Revolving Loan Facility.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.ustreas.gov/offices/enforcement/ofac/programs/, as amended or as
otherwise published from time to time.

 

40



--------------------------------------------------------------------------------

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” or any similar list, maintained by
OFAC and available at http://www.ustreas.gov/offices/enforcement/ofac/sdn/, as
amended or as otherwise published from time to time, or (ii) (A) an agency of
the government of a Sanctioned Country, (B) an organization Controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

“SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the Securities and Exchange Commission, as amended
from time to time or any similar Federal law then in force.

“Secured Obligations” shall mean, collectively, the Obligations and the Secured
Senior Note Indebtedness.

“Secured Parties” shall mean, collectively, the Lender Group, the Secured
Trustee and the holders of the Senior Secured Note Indebtedness.

“Secured Trustee” shall mean The Bank of New York Mellon Trust Company.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

“Security Agreement” shall mean that certain Security Agreement dated as of the
Agreement Date among the Borrower Parties and the Collateral Agent, on behalf of
and for the benefit of, the Bank Secured Parties, in substantially in the form
of Exhibit K.

“Security Documents” shall mean, collectively, the Copyright Security
Agreements, the Mortgages, the Patent Security Agreements, the Security
Agreement, the Trademark Security Agreements, the Intercreditor Agreement, all
documents executed in connection with the Federal Assignment of Claims Act of
1940 (if any), all UCC-1 financing statements and any other document, instrument
or agreement granting Collateral for the Obligations, as the same may be amended
or modified from time to time.

“Senior Notes” shall mean the Senior Secured Notes and/or the Senior Unsecured
Notes, as the context may require.

“Senior Note Documents” shall mean the Senior Secured Note Documents and/or the
Senior Unsecured Note Documents, as the context may require.

“Senior Note Indebtedness” shall mean the Senior Secured Note Indebtedness
and/or the Senior Unsecured Note Indebtedness, as the context may require.

“Senior Secured Leverage Ratio” shall mean, with respect to the Borrowers and
their Restricted Subsidiaries, on a consolidated basis for any period, the ratio
of (a) the aggregate amount of all Funded Debt for Borrowed Money of the
Borrowers and their Restricted Subsidiaries as of the last day of such period
constituting senior debt that is not subordinated in right of payment to the
Obligations, and is secured by Liens on the Collateral or any material portion
thereof that are not subordinated to the Liens on such portion of the Collateral
securing the Obligations, to (b) Annualized EBITDA of the Borrowers and their
Restricted Subsidiaries for such period.

 

41



--------------------------------------------------------------------------------

“Senior Secured Notes” has the meaning given to such term in the preamble
hereto.

“Senior Secured Note Documents” shall mean the applicable Indenture, the
“Security Documents” (as defined in such Indenture) and the other documents and
agreements governing the Senior Secured Notes.

“Senior Secured Note Indebtedness” shall mean all outstanding principal and
interest, including any default interest, on the Senior Secured Notes of the
Borrowers, issued pursuant to the applicable Indenture.

“Senior Unsecured Notes” has the meaning given to such term in the preamble
hereto.

“Senior Unsecured Note Documents” shall mean the applicable Indenture and the
other agreements and documents governing the Senior Unsecured Notes.

“Senior Unsecured Note Indebtedness” shall mean all outstanding principal and
interest, including any default interest, on the Senior Unsecured Notes of the
Borrowers, issued pursuant to the applicable Indenture.

“Senior Unsecured Notes” has the meaning given to such term in the preamble
hereto.

“Solicitation of Discount Range Sale Offers” means the solicitation by a
Borrower Party of offers for a sale of Loans at a specified range of discounts
to par and the corresponding tender by a Lender, and purchase by such Borrower
Party, of Loans pursuant to Section 11.5(h)(iii).

“Solicitation of Discounted Sale Offers” means the solicitation by a Borrower
Party of offers for a sale of Loans at a discount to par and the subsequent
tender by a Lender, and purchase by such Borrower Party, of Loans pursuant to
Section 11.5(h)(iv).

“Solicited Discount Proration” shall have the meaning specified in
Section 11.5(h).

“Solicited Discounted Sale Offer” means the irrevocable written offer by each
Lender, substantially in the form of Exhibit O, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Solicitation Notice.

“Solicited Discounted Sale Response Date” shall have the meaning specified in
Section 11.5(h).

 

42



--------------------------------------------------------------------------------

“Solicited Discounted Solicitation Amount” shall have the meaning specified in
Section 11.5(h).

“Solicited Discounted Solicitation Notice” means a written notice of the
Borrower of Solicited Discounted Sale Offers made pursuant to
Section 11.5(h)(iv) substantially in the form of Exhibit P.

“Specified Discount” shall have the meaning specified in Section 11.5(h).

“Specified Discount Proration” shall have the meaning specified in
Section 11.5(h).

“Specified Discount Purchase Amount” shall have the meaning specified in
Section 11.5(h).

“Specified Discount Purchase Notice” means a written notice of the Offer of
Specified Discount Purchase made pursuant to Section 11.5(h)(ii) substantially
in the form of Exhibit Q.

“Specified Discount Purchase Response” means the irrevocable written response by
each Lender, substantially in the form of Exhibit R, to a Specified Discount
Purchase Notice.

“Specified Discount Purchase Response Date” shall have the meaning specified in
Section 11.5(h).

“Specified Equity Contribution” shall mean any cash contribution to the equity
of Zayo and/or any purchase or investment in Equity Interests of Zayo pursuant
to Section 9.3 (which, for the avoidance of doubt, shall not include the Equity
Issuance) in each case other than Disqualified Equity Interests, as evidenced by
a certificate of an Authorized Signatory of the Administrative Borrower
delivered to each Administrative Agent.

“Specified Transaction” shall have the meaning specified in the definition of
“Pro Forma Basis.”

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Restricted
Subsidiary that are reasonably customary in receivables financing facilities,
including, without limitation, servicing of the obligations thereunder.

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of any Borrower Party incurred in the ordinary course of its
business, and which is not a Commercial Letter of Credit.

“State PUC License” shall mean any license, certificate or other authorization
issued by any PUC to permit the Borrower Parties or their Subsidiaries to offer
intrastate telecommunications services in the state.

 

43



--------------------------------------------------------------------------------

“State Telecommunications Laws” shall mean the statutes of the states of the
United States and the District of Columbia governing the provisions of
telecommunications services and the rules, regulations and published policies,
procedures, orders and decisions of the applicable PUC.

“Submitted Amount” shall have the meaning specified in Section 11.5(h).

“Submitted Discount” shall have the meaning specified in Section 11.5(h).

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or membership interests, as the case may be,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and
(b) any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person.

“Subsidiary Guarantors” shall mean all Subsidiaries of the Borrowers signatory
to this Agreement as a “Guarantor” and all Subsidiaries of the Borrowers that
have executed and delivered a Guaranty Supplement.

“Swing Line Bank” shall mean SunTrust Bank, or any other Lender that has been
designated by the Administrative Borrower as a Swing Line Bank and has agreed to
act as Swing Line Bank.

“Swing Line Loans” shall mean, collectively, the amounts advanced from time to
time by the Swing Line Bank to the Borrowers under the Revolving Loan Facility
in accordance with Section 2.2(g).

“Swingline Rate” shall mean the Base Rate, plus the Applicable Margin applicable
to Base Rate Loans.

“Taxes” shall have the meaning specified in Section 2.8(b)(i).

“Telecommunication Assets” shall mean (a) all interest of any Person in any kind
of property or asset, whether real, personal or mixed, tangible or intangible
(other than cash or Cash Equivalents), including Equity Interests, used in the
Telecommunications Business or (b) the Equity Interests of any Person engaged
primarily in the Telecommunications Business.

 

44



--------------------------------------------------------------------------------

“Telecommunications Business” shall mean the business of (a) transmitting or
providing services relating to the transmission of voice, video or data through
transmission facilities, (b) constructing, creating, developing or producing
communications networks, related network transmission, equipment, software,
devices and content for use in a communications or content distribution business
or (c) evaluating, participating or pursing any other activity or opportunity
that is primarily related to clause (a) or (b) above.

“Term Facility Administrative Agent” shall mean Morgan Stanley Senior Funding,
Inc., acting as administrative agent for the Term Facility Lender Group, and any
successor Term Facility Administrative Agent appointed pursuant to
Section 10.12.

“Term Facility Lenders” shall mean each Lender with a Term Loan Commitment.

“Term Facility Majority Lenders” shall mean Term Facility Lenders (other than
any Defaulting Lender) having more than 50% of the sum of the aggregate amount
of the Term Loans of the Term Facility Lenders (excluding any Defaulting
Lender).

“Term Loan Commitment” shall mean the several obligations of the Term Facility
Lenders to advance the aggregate amount of up to $1,620,000,000 to the Borrowers
on the Agreement Date, in accordance with their respective Commitment Ratio,
pursuant to the terms of this Agreement, as such amount may be increased
pursuant to Section 2.17.

“Term Loan Facility” shall mean the Term Loan Commitments and the provisions
relating to the Term Loans herein.

“Term Loan Facility Co-Syndication Agents” shall mean Morgan Stanley Senior
Funding, Inc. and Barclays Bank PLC.

“Term Loan Facility Documentation Agent” shall mean RBC Capital Markets.

“Term Loan Facility Joint Bookrunners” shall mean Morgan Stanley Senior Funding,
Inc. and Barclays Bank PLC and RBC Capital markets.

“Term Loan Facility Joint Lead Arrangers” shall mean Morgan Stanley Senior
Funding, Inc. and Barclays Bank PLC.

“Term Loan Notes” shall mean those certain promissory notes issued by the
Borrowers to each of the Term Facility Lenders that requests a promissory note,
in accordance with each such Term Facility Lender’s Commitment Ratio of the Term
Loan Commitment, in substantially in the form of Exhibit G-2.

“Term Loans” shall mean, collectively, the amounts advanced from time to time by
the Term Facility Lenders to the Borrowers under the Term Loan Commitment
including any Incremental Term Loans made by any New Lender to the Borrower
pursuant to Section 2.17.

“Test Period” shall have the meaning specified in Section 9.3(a).

“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is covered by Title IV of
ERISA (including any Multiemployer Plan).

 

45



--------------------------------------------------------------------------------

“Total Assets” shall mean, with respect to any Person the total assets of such
Person on a consolidated basis, as shown on the most recent balance sheet of
Zayo delivered pursuant to Section 7.1 or 7.2 or, for the period prior to the
time any such statements are so delivered pursuant to Section 7.1 or 7.2, the
Pro Forma Financial Statements.

“Total Facility Exposure” shall mean the sum of (a) Total Outstandings and
(b) aggregate unused Commitments.

“Total Leverage Ratio” shall mean, with respect to the Borrowers and their
Restricted Subsidiaries on a consolidated basis for any period, the ratio of
(a) Funded Debt for Borrowed Money as of the last day of such period to
(b) Annualized EBITDA of the Borrowers and their Restricted Subsidiaries for
such period.

“Total Outstandings” shall mean, on any date, the aggregate outstanding
principal amount of all Loans and Letters of Credit after giving effect to any
prepayments or repayments of Loans and Letters of Credit on such date.

“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements made in favor of the Collateral Agent, on behalf of the Secured
Parties, from time to time.

“Tranche” means, with respect to any Loan, the Facility such Loan was made
under.

“Transactions” shall have the meaning specified in the preamble hereto.

“Transfer” shall have the meaning specified in the definition of “Asset Sale.”

“Trustee” shall mean the Secured Trustee and/or the Unsecured Trustee, as the
context may require.

“Type” shall mean, as to any Loan, its nature as an Base Rate Loan or a
Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Collateral Agent’s Lien on any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.

 

46



--------------------------------------------------------------------------------

“Unaudited Financial Statements” shall mean the unaudited consolidated balance
sheets of each of Zayo and AboveNet as of, in the case of Zayo, each of its
fiscal quarters ended after December 31, 2011 and at least 45 days prior to the
Agreement Date (other than the fourth fiscal quarter of its fiscal year) and, in
the case of AboveNet, each of its fiscal quarters ended after December 31, 2011
and at least 45 days prior to the Agreement Date (other than the fourth fiscal
quarter of its fiscal year) and, in each case, the related statements of income,
changes in equity and cash flows of Zayo and AboveNet for such fiscal quarters.

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Unfunded Pension Liability” shall mean at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Borrower Party or any ERISA Affiliate as a result of such transaction.

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600,
as the same may be amended from time to time.

“Unrestricted Subsidiary” shall mean (i) any Subsidiary of any Borrower
designated by the board of directors of such Borrower as an Unrestricted
Subsidiary pursuant to Section 6.17 subsequent to the date hereof and (ii) any
Subsidiary of an Unrestricted Subsidiary of any Borrower; provided that the
aggregate Annualized EBITDA of all Unrestricted Subsidiaries of the Borrowers
shall not exceed 5.0% of the aggregate Annualized EBITDA of the Borrowers and
all of their Subsidiaries; provided, further, that should such aggregate
Annualized EBITDA of Unrestricted Subsidiaries of the Borrowers exceed 5.0% of
the aggregate Annualized EBITDA of the Borrowers and all of their Subsidiaries,
so long as the implementation of such redesignation shall not cause the
violation of any Applicable Law or agreement not entered into in contemplation
thereof, one or more of such Unrestricted Subsidiaries shall be redesignated as
a Restricted Subsidiary such that after giving effect to such redesignation, the
Annualized EBITDA of all Unrestricted Subsidiaries of the Borrowers at such time
shall not exceed 5.0% of the aggregate Annualized EBITDA of the Borrowers and
all of their Subsidiaries; provided, further, however, that the Borrowers shall
not designate or acquire any new Unrestricted Subsidiary if such designation
would not comply with the provisions set forth in this definition.

“Unsecured Trustee” shall mean The Bank of New York Mellon Trust Company, N.A.

“Unused Line Fee” shall have the meaning specified in Section 2.4(b).

 

47



--------------------------------------------------------------------------------

“Unused Line Fee Rate” shall mean a rate equal to (a) initially, 0.50% per annum
and (b) following the date that is five (5) Business Days after the date on
which the Compliance Certificate is delivered to each Administrative Agent for
the fiscal quarter ending on September 30, 2012, the rate per annum determined
in compliance with the grid set forth below

 

Level   

Total Leverage Ratio

   Unused Line Fee
Rate I    Greater than 4.50 to 1.00    0.50% II    Less than or equal to
4.50:1.00 but greater than 3.50:1.00    0.375% III    less than or equal to 3.50
to 1.00    0.25%

“U.S. Prime Rate” shall mean the rate of interest published by the Wall Street
Journal (eastern edition), from time to time, as the “U.S. Prime Rate”.

“US” or “United States” shall mean the United States of America, including the
District of Columbia and its possessions and territories.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Voidable Transfer” shall have the meaning specified in Section 11.18.

“Weighted Average Life to Maturity” shall mean, when applied to any Funded Debt
at any date, the number of years obtained by dividing (a) the sum of the product
obtained by multiplying (i) the amount of each then-remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Funded Debt.

“Zayo” has the meaning specified in the preamble.

“Zayo Capital” has the meaning specified in the preamble.

Section 1.2 Accounting Principles. The classification, character and amount of
all assets, liabilities, capital accounts and reserves and of all items of
income and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied, unless such principles are
inconsistent with the express requirements of this Agreement; provided that if
because of a change in GAAP after the date of this Agreement any Borrower or any
of its Subsidiaries would be required to alter a previously utilized accounting
principle, method or policy in order to remain in compliance with GAAP, such
determination shall continue to be made in accordance with such Borrower’s or
such Subsidiary’s previous accounting principles, methods and policies. All
accounting terms used herein without definition shall be used as defined under
GAAP. All financial calculations hereunder shall, unless otherwise stated, be
determined for the Borrowers on a consolidated basis with their Subsidiaries.
When reference is made to “the Borrowers and their Restricted Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of the Borrower other than Restricted Subsidiaries.

 

48



--------------------------------------------------------------------------------

Section 1.3 Other Interpretive Matters. Each definition of an agreement in this
Article 1 shall include such instrument or agreement as amended, restated,
supplemented or otherwise modified from time to time with, if required, the
prior written consent of the Majority Lenders, except as provided in
Section 11.12 and otherwise to the extent permitted under this Agreement and the
other Loan Documents. Except where the context otherwise requires, definitions
imparting the singular shall include the plural and vice versa. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, unless otherwise specifically provided herein.
References in this Agreement to “Articles”, “Sections”, “Schedules” or
“Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to this
Agreement unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, whether or not so expressly stated in each such instance, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. “Writing”, “written” and
comparable terms refer to printing, typing, computer disk, e-mail and other
means of reproducing words in a visible form. Except where otherwise
specifically restricted, reference to a party to a Loan Document includes that
party and its successors and assigns. All terms used herein which are defined in
Article 9 of the UCC and which are not otherwise defined herein shall have the
same meanings herein as set forth therein.

Section 1.4 Term Facility Administrative Agent and Revolving Facility
Administrative Agent. For the avoidance of doubt, all references to an
Administrative Agent or an “applicable Administrative Agent” shall be construed
to refer to the Term Facility Administrative Agent in regard to matters relating
exclusively to the Term Loan Facility, the Revolving Facility Administrative
Agent, in regard to matters relating exclusively to the Revolving Loan Facility
and both the Term Facility Administrative Agent and the Revolving Facility
Administrative Agent for matters that affect both Facilities. In the event that
Revolving Loan Facility expires, all references to an Administrative Agent or an
“applicable Administrative Agent” shall be construed to refer to the Term
Facility Administrative Agent. In the event that Term Loan Facility expires, all
references to an Administrative Agent or an “applicable Administrative Agent”
shall be construed to refer to the Revolving Facility Administrative Agent. The
Term Facility Administrative Agent shall retain all power, authority and
discretion with regard to the Term Loan Facility and the Revolving Facility
Administrative Agent shall retain all power, authority and discretion with
regard to the Revolving Loan Facility in each case to the extent such power,
authority and discretion is delegated to an Administrative Agent under this
Agreement.

 

49



--------------------------------------------------------------------------------

ARTICLE 2.

THE LOANS AND THE LETTERS OF CREDIT

Section 2.1 Extension of Credit.

(a) Term Loan Borrowing. Subject to the terms and conditions of, and in reliance
upon the representations and warranties made in, this Agreement and the other
Loan Documents, each Term Facility Lender severally (and not jointly) agrees to
make a single Term Loan in a principal amount equal to such Term Facility
Lender’s Commitment on the Agreement Date. Amounts borrowed under this
Section 2.1(a) and repaid or prepaid may not be reborrowed.

(b) Revolving Loan Borrowing.

(i) Subject to the terms and conditions of, and in reliance upon the
representations and warranties made in, this Agreement and the other Loan
Documents, the Revolving Facility Lenders agree, severally in accordance with
their respective Commitment Ratio, and not jointly, to make Revolving Loans to
extend credit to the Borrowers in an aggregate principal amount not to exceed
the Revolving Loan Facility.

(ii) Each Revolving Facility Lender agrees, severally in accordance with its
Commitment Ratio and not jointly with the other Revolving Facility Lenders, upon
the terms and subject to the conditions of this Agreement, to lend and relend to
the Borrowers, from time to time on any Business Day prior to the Maturity Date,
Revolving Loans which do not exceed such Revolving Facility Lender’s ratable
share (based upon such Revolving Facility Lender’s Commitment Ratio) of
Availability, as of such Business Day. Subject to the terms and conditions
hereof of this Agreement and prior to the Maturity Date, Revolving Loans under
the Revolving Loan Facility may be repaid and reborrowed from time to time on a
revolving basis.

(c) The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit for the account of
the Borrower Parties (with such Letter of Credit application to be executed by
both Borrowers) from time to time on any Business Day prior to the date that is
thirty (30) days prior to the Maturity Date, pursuant to Section 2.15 in an
aggregate outstanding face amount not to exceed, with respect to the issuance of
any individual Letter of Credit as of any date of determination, the Available
Letter of Credit Amount as of such date of determination.

(d) The Swing Line Loans. Subject to the terms and conditions of this Agreement,
the Swing Line Bank, in its sole discretion, may from time to time on any
Business Day after the Agreement Date but prior to the Maturity Date, make Swing
Line Loans to the Borrowers in an amount not to exceed the lessor of
(i) Availability, to the extent in effect at such time of determination, as of
such Business Day or (ii) $25,000,000.

 

50



--------------------------------------------------------------------------------

(e) Overadvances. If at any time the amount of the Aggregate Revolving Credit
Obligations exceeds the aggregate Revolving Loan Commitment or any other
applicable limitation set forth in this Agreement (including, without
limitation, the limitations on Swing Line Loans, Agent Advances and Letters of
Credit) such excess (an “Overadvance”) shall nevertheless constitute a portion
of the Obligations that are secured by the Collateral and are entitled to all
benefits thereof. In no event, however, shall the Borrowers have any right
whatsoever to (i) receive any Revolving Loan, (ii) receive any Swing Line Loan,
or (iii) request the issuance of any Letter of Credit if, before or after giving
effect thereto, there shall exist a Default. In the event that (1) the Lenders
shall make any Revolving Loans, (2) the Swing Line Bank shall make any Swing
Line Loan, (3) the Revolving Facility Administrative Agent shall make any Agent
Advances or (4) the Issuing Bank shall agree to the issuance of any Letter of
Credit, which in any such case gives rise to an Overadvance, the Borrowers shall
make, on demand, a payment on the Obligations to be applied to the Revolving
Loans, the Swing Line Loans, the Agent Advances and the Letter of Credit Reserve
Account, as appropriate, in an aggregate principal amount equal to such
Overadvance.

(f) Agent Advances.

(i) Subject to the limitations set forth below and notwithstanding anything else
in this Agreement to the contrary, the Revolving Facility Administrative Agent
is authorized by the Borrowers and the Revolving Facility Lenders, from time to
time in the Revolving Facility Administrative Agent’s sole discretion, (A) at
any time that a Default exists, (B) at any time that any of the other conditions
precedent set forth in Article 4 have not been satisfied, or (C) at any time an
Overadvance exists or would result from any Agent Advance (as defined below), to
make Base Rate Loans to the Borrowers on behalf of the Lenders in an aggregate
amount outstanding at any time not to exceed (together with the amount of Swing
Line Loans made pursuant to Section 2.1(d) then outstanding) $2,000,000, which
the Revolving Facility Administrative Agent, in its sole discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, (2) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (3) to pay any other amount chargeable to
the Borrowers pursuant to the terms of this Agreement, including costs, fees and
expenses as provided under this Agreement (any of such advances are herein
referred to as “Agent Advances”); provided, that the Revolving Facility Majority
Lenders may at any time revoke the Revolving Facility Administrative Agent’s
authorization to make Agent Advances. Any such revocation must be in writing and
shall become effective prospectively upon the Revolving Facility Administrative
Agent’s receipt thereof. The Revolving Facility Administrative Agent shall
promptly provide to the Administrative Borrower written notice of any Agent
Advance. In no event shall the Aggregate Revolving Credit Obligations, after
giving effect to any Agent Advance, exceed the Revolving Loan Commitment.

(ii) The Agent Advances shall be secured by the Collateral and shall constitute
Obligations hereunder. Each Agent Advance shall bear interest as a Base Rate
Loan. Each Agent Advance shall be subject to all terms and conditions of this
Agreement and the other Loan Documents applicable to Revolving Loans, except
that all payments thereon shall be made to the Revolving Facility Administrative
Agent solely for its own account and the making of any Agent Advance shall not
require the consent of the Borrowers. The Revolving Facility Administrative
Agent shall have no duty or obligation to make any Agent Advance hereunder.

 

51



--------------------------------------------------------------------------------

(iii) The Revolving Facility Administrative Agent shall notify each Lender no
less frequently than weekly, as determined by the Revolving Facility
Administrative Agent, of the principal amount of Agent Advances outstanding as
of 12:00 noon (New York, New York time) as of such date, and each Lender’s pro
rata share thereof. Each Lender shall before 2:00 p.m. (New York, New York time)
on such Business Day make available to the Revolving Facility Administrative
Agent, in immediately available funds, the amount of its pro rata share of such
principal amount of Agent Advances outstanding. Upon such payment by a Lender,
such Lender shall be deemed to have made a Base Rate Loan to the Borrowers,
notwithstanding any failure of the Borrowers to satisfy the conditions in
Section 4.2. The Revolving Facility Administrative Agent shall use such funds to
repay the principal amount of Agent Advances. Additionally, if at any time any
Agent Advances are outstanding, any of the events described in Section 9.1(g) or
9.1(h) shall have occurred, then each Lender shall automatically, upon the
occurrence of such event, and without any action on the part of the Revolving
Facility Administrative Agent, the Borrowers or the Lenders, be deemed to have
purchased an undivided participation in the principal and interest of all Agent
Advances then outstanding in an amount equal to such Lender’s Commitment Ratio
and each Lender shall, notwithstanding such Event of Default, immediately pay to
the Revolving Facility Administrative Agent in immediately available funds, the
amount of such Lender’s participation (and upon receipt thereof, the Revolving
Facility Administrative Agent shall deliver to such Lender, a loan participation
certificate dated the date of receipt of such funds in such amount). The
disbursement of funds in connection with the settlement of Agent Advances
hereunder shall be subject to the terms and conditions of Section 2.2(e).

Section 2.2 Manner of Borrowing and Disbursement of Loans.

(a) Choice of Interest Rate, etc. Any Loan shall, at the option of the
Borrowers, be made either as a Base Rate Loan or as a Eurodollar Loan; provided,
however, that (i) if the Administrative Borrower fails to give (x) the Revolving
Facility Administrative Agent, in case of Revolving Loans and (y) the Term
Facility Administrative Agent, in case of Term Loans, written notice specifying
whether a Eurodollar Loan is to be repaid, continued or converted on a Payment
Date, such Loan shall be converted to a Base Rate Loan on the Payment Date in
accordance with Section 2.3(a)(iii), (ii) the Administrative Borrower may not
select a Eurodollar Loan (A) on the Agreement Date, (B) with respect to Swing
Line Loans, (C) with respect to any Loan, the proceeds of which are to reimburse
the Issuing Bank pursuant to Section 2.15, or (D) if, at the time of such Loan
or at the time of the continuation of, or conversion to, a Eurodollar Loan
pursuant to Section 2.2(c), a Default exists, and the applicable Administrative
Agent has notified the Administrative Borrower that no Eurodollar Loans may be
selected by the Administrative Borrower during the continuance of such Default,
and (iii) all Agent Advances shall be made as Base Rate Loans. Any notice given
to any Administrative Agent in connection with a requested Loan hereunder shall
be given to the applicable Administrative Agent prior to 11:00 a.m. (New York,
New York time) in order for such Business Day to count toward the minimum number
of Business Days required.

 

52



--------------------------------------------------------------------------------

(b) Base Rate Loans.

(i) Initial and Subsequent Loans. The Administrative Borrower shall give (x) the
Revolving Facility Administrative Agent, in case of Revolving Loans and (y) the
Term Facility Administrative Agent, in case of Term Loans, in the case of Base
Rate Loans irrevocable notice by telephone not later than 11:00 a.m. (New York,
New York time) one Business Day prior to the date of such Base Rate Loan and
shall immediately confirm any such telephone notice with a written Request for
Loan; provided, however, that the failure by the Administrative Borrower to
confirm any notice by telephone with a written Request for Loan shall not
invalidate any notice so given. Except as otherwise provided in Section 2.2(f),
each Base Rate Loan shall be in a principal amount of no less than $1,000,000 an
in an integral multiple of $100,000 in excess thereof.

(ii) Repayments and Conversions. The Borrowers may (A) subject to Section 2.5,
at any time without prior notice repay a Base Rate Loan, or (B) upon at least
three (3) Business Days’ irrevocable prior written notice by the Administrative
Borrower to (x) the Revolving Facility Administrative Agent, in case of
Revolving Loans and (y) the Term Facility Administrative Agent, in case of Term
Loans, in each case, in the form of a Notice of Conversion/Continuation, convert
all or a portion of the principal thereof to one or more Eurodollar Loans;
provided, however, that the Borrowers may not elect to convert any Base Rate
Loans to Eurodollar Loans during the first thirty (30) days following the
Agreement Date (or such earlier date as shall be specified by the applicable
Administrative Agent in its sole discretion by written notice to the Borrowers
and the Lenders). Upon the date indicated by the Administrative Borrower, such
Base Rate Loan shall be so repaid or converted.

(c) Eurodollar Loans.

(i) Initial and Subsequent Loans. The Administrative Borrower shall give (x) the
Revolving Facility Administrative Agent, in case of Revolving Loans and (y) the
Term Facility Administrative Agent, in case of Term Loans, in the case of
Eurodollar Loans irrevocable notice by telephone not later than 11:00 a.m. (New
York, New York time) three (3) days prior to the date of such Eurodollar Loan
and shall immediately confirm any such telephone notice with a written Request
for Loan; provided, however, that the failure by the Administrative Borrower to
confirm any notice by telephone with a written Request for Loan shall not
invalidate any notice so given.

(ii) Repayments, Continuations and Conversions. At least three (3) Business Days
prior to each Payment Date for a Eurodollar Loan, the Administrative Borrower
shall give (x) the Revolving Facility Administrative Agent, in case of Revolving
Loans and (y) the Term Facility Administrative Agent, in case of Term Loans,
written notice in the form of a Notice of Conversion/Continuation specifying
whether all or a portion of such Eurodollar Loan outstanding on such Payment
Date is to be continued in whole or in part as one or more new Eurodollar Loans
and also specifying the new Eurodollar Loan Period applicable to each such new
Eurodollar Loan (and subject to the provisions of this Agreement, upon such
Payment Date, such Eurodollar Loan shall be so continued). Upon such Payment
Date, any Eurodollar Loan (or portion thereof) not so continued shall be
converted to a Base Rate Loan or, subject to Section 2.5, be repaid.

 

53



--------------------------------------------------------------------------------

(iii) Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary, each Eurodollar Loan shall be in a
principal amount of no less than $5,000,000 and in an integral multiple of
$1,000,000 in excess thereof, and at no time shall the aggregate number of all
Eurodollar Loans then outstanding exceed twelve (12).

(d) Notification of Lenders. Upon receipt of (i) a Request for Loan or a
telephone, telecopy or deemed request for Loan, (ii) notification from the
Issuing Bank that a draw has been made under any Letter of Credit (unless the
Issuing Bank will be reimbursed through the funding of a Swing Line Loan), or
(iii) notice from the Administrative Borrower with respect to the prepayment of
any outstanding Eurodollar Loan prior to the Payment Date for such Loan, the
applicable Administrative Agent shall promptly notify each Lender by telephone
or telecopy of the contents thereof and the amount of each Lender’s portion of
any such Loan. Each Lender shall, not later than 1:00 p.m. (New York, New York
time) on the date specified for such Loan (under clause (i) or (ii) of this
Section 2.2 (d)) in such notice, make available to the applicable Administrative
Agent at the applicable Administrative Agent’s Office, or at such account as
such Administrative Agent shall designate, the amount of such Lender’s portion
of the Loan in immediately available funds.

(e) Disbursement. Prior to 3:00 p.m. (New York, New York time) on the date of an
Loan hereunder, the applicable Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article 4, disburse the amounts made
available to such Administrative Agent by the Lenders in like funds by
(i) transferring the amounts so made available by wire transfer to the
Disbursement Account or (ii) in the case of an Loan the proceeds of which are to
reimburse the Issuing Bank pursuant to Section 2.15, transferring such amounts
to such Issuing Bank. Unless the applicable Administrative Agent shall have
received notice from a Lender prior to 12:00 noon (New York, New York time) on
the date of any Loan that such Lender will not make available to such
Administrative Agent such Lender’s ratable portion of such Loan, such
Administrative Agent may assume that such Lender has made or will make such
portion available to such Administrative Agent on the date of such Loan and such
Administrative Agent may, in its sole discretion and in reliance upon such
assumption, make available to the Borrowers or the Issuing Bank, as applicable,
on such date a corresponding amount. If and to the extent such Lender shall not
have so made such ratable portion available to the applicable Administrative
Agent, such Lender agrees to repay to such Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrowers or the Issuing
Bank, as applicable, until the date such amount is repaid to such Administrative
Agent, (x) for the first two (2) Business Days, at the Federal Funds Rate for
such Business Days, and (y) thereafter, at the Base Rate. If such Lender shall
repay to the applicable Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s portion of the applicable Loan
for purposes of this Agreement and if both such Lender and the Borrowers shall
pay and repay such corresponding amount, such Administrative Agent shall
promptly relend to the Borrowers such corresponding amount. If such Lender does
not repay such corresponding amount immediately upon the applicable
Administrative Agent’s demand therefor, such Administrative Agent shall notify
the Administrative Borrower and the Borrowers shall immediately pay such
corresponding amount to such Administrative Agent. The failure of any Lender to
fund its portion of any Loan shall not relieve any other Lender of its
obligation, if any, hereunder to fund its respective portion of the Loan on the
date of such borrowing, but no Lender shall be responsible for any such failure
of any other Lender. In the event that a Lender for any reason fails or refuses
to fund its portion of an Loan in violation of this Agreement, then, until such
time as such Lender has funded its portion of such Loan, or all other Lenders
have received payment in full (whether by repayment or prepayment) of the
principal and interest due in respect of such Loan, such non-funding Lender
shall not (i) have the right to vote regarding any issue on which voting is
required or advisable under this Agreement or any other Loan Document and, with
respect to any such Lender, the amount of the Revolving Loan Commitment or
Loans, as applicable, held by such Lender shall not be counted as outstanding
for purposes of determining “Majority Lenders” or “Revolving Majority Lenders”
as applicable hereunder, and (ii) be entitled to receive any payments of
principal, interest or fees from the Borrowers or the applicable Administrative
Agent (or the other Lenders) in respect of its Loans.

 

54



--------------------------------------------------------------------------------

(f) Deemed Requests for Loan. Unless payment is otherwise timely made by the
Borrowers, the becoming due of any amount required to be paid under this
Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in connection with Letters of Credit, premiums, fees,
reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be a Request for Loan on the due date of, and in an aggregate
amount required to pay, such principal, interest, reimbursement obligations in
connection with Letters of Credit, premiums, fees, reimbursable expenses or
other sums payable hereunder, and the proceeds of a Revolving Loan made pursuant
thereto may be disbursed by way of direct payment of the relevant Obligation and
shall bear interest as a Base Rate Loan. The Lenders shall have no obligation to
the Borrowers to honor any deemed Request for Loan under this Section 2.2(f)
unless all the conditions set forth in Section 4.2 have been satisfied, but,
with the consent of the Lenders required under the last sentence of Section 4.2,
may do so in their sole discretion and without regard to the existence of, and
without being deemed to have waived, any Default and without regard to the
existence or creation of an Overadvance or the failure by the Borrowers to
satisfy any of the conditions set forth in Section 4.2. No further
authorization, direction or approval by the Borrowers shall be required to be
given by the Borrowers for any deemed Request for Loan under this
Section 2.2(f).

(g) Special Provisions Pertaining to Swing Line Loans.

(i) The Administrative Borrower shall give the Swing Line Bank written notice in
the form of a Request for Loan, or notice by telephone no later than 12:00 noon.
(New York, New York time) on the date on which the Borrowers wish to receive any
Swing Line Loan followed immediately by a written Request for Loan, with a copy
to the Revolving Facility Administrative Agent; provided, however, that the
failure by the Administrative Borrower to confirm any notice by telephone with a
written Request for Loan shall not invalidate any notice so given; provided
further, however, that any request by the Administrative Borrower of a Base Rate
Loan under the Revolving Loan Commitment shall be deemed to be a request for a
Swing Line Loan unless the Administrative Borrower specifically requests
otherwise. Each Swing Line Loan shall bear interest at the rate equal to the
Swingline Rate. If the Swing Line Bank, in its sole discretion, elects to make
the requested Swing Line Loan, the Swing Line Loan shall be made on the date
specified in the notice or the Request for Loan and such notice or Request for
Loan shall specify (i) the amount of the requested Swing Line Loan, and
(ii) instructions for the disbursement of the proceeds of the requested Swing
Line Loan. Each Swing Line Loan shall be subject to all the terms and conditions
applicable to Revolving Loans, except that all payments thereon shall be payable
to the Swing Line Bank solely for its own account. The Swing Line Bank shall
have no duty or obligation to make any Swing Line Loans hereunder. The Swing
Line Bank shall not make any Swing Line Loans if the Swing Line Bank has
received written notice from any Lender or the Revolving Facility Administrative
Agent that one or more applicable conditions precedent set forth in Section 4.2
will not be satisfied (or waived pursuant to the last sentence of Section 4.2)
on the requested Loan date. In the event the Swing Line Bank in its sole and
absolute discretion elects to make any requested Swing Line Loan, the Swing Line
Bank shall make the proceeds of such Swing Line Loan available to the Borrowers
by deposit of Dollars in same day funds by wire transfer to the Disbursement
Account. In the event that the Swing Line Bank informs the Revolving Facility
Administrative Agent that it will not make the requested Loan as a Swing Line
Loan, then such request will be deemed a request for a Base Rate Loan under the
Revolving Loan Commitment.

 

55



--------------------------------------------------------------------------------

(ii) The Swing Line Bank at any time and from time to time in its sole
discretion but in no event less frequently than once each calendar week, shall
notify the Revolving Facility Administrative Agent of the principal amount of
Swing Line Loans outstanding as of 3:00 p.m. (New York, New York time) as of
such date and each Lender’s pro rata share (based on its Commitment Ratio)
thereof. Each Lender (including the Swing Line Bank) shall before 12:00 noon
(New York, New York time) on the next Business Day make available to the
Revolving Facility Administrative Agent, in immediately available funds, the
amount of its pro rata share (based on its Commitment Ratio) of such principal
amount of Swing Line Loans outstanding. Upon such payment by a Lender, such
Lender shall be deemed to have made a Revolving Loan as a Base Rate Loan to the
Borrowers, notwithstanding any failure of the Borrowers to satisfy the
conditions in Section 4.2. The Revolving Facility Administrative Agent shall use
such funds to repay the principal amount of Swing Line Loans to the Swing Line
Bank together with any interest due and payable on such Swing Line Loans.
Additionally, if at any time any Swing Line Loans are outstanding, any of the
events described in Section 9.1(g) or 9.1(h) shall have occurred, then each
Lender shall automatically upon the occurrence of such event and without any
action on the part of the Swing Line Bank, the Borrowers, the Revolving Facility
Administrative Agent or the Lenders be deemed to have purchased an undivided
participation in the principal and interest of all Swing Line Loans then
outstanding in an amount equal to such Lender’s Commitment Ratio of the
principal and interest of all Swing Line Loans then outstanding and each Lender
shall, notwithstanding such Event of Default, immediately pay to the Revolving
Facility Administrative Agent for the account of the Swing Line Bank in
immediately available funds, the amount of such Lender’s participation (and upon
receipt thereof, the Swing Line Bank shall deliver to such Lender a loan
participation certificate dated the date of receipt of such funds in such
amount). The disbursement of funds in connection with the settlement of Swing
Line Loans hereunder shall be subject to the terms and conditions of
Section 2.2(e).

 

56



--------------------------------------------------------------------------------

(h) Each Lender’s obligation to make a Base Rate Loan pursuant to subsection
(c) of this Section 2.2 or to purchase participating interests pursuant to
subsection (d) of this Section 2.2 shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (i) any
set-off, counterclaim, recoupment, defense or other right that such Lender or
any other Person may have or claim against the Swingline Lender, the Borrowers
or any other Person for any reason whatsoever, (ii) the existence of a Default
or an Event of Default or the termination of any Lender’s Revolving Loan
Commitment, (iii) the existence (or alleged existence) of any event or condition
which has had or could reasonably be expected to have a Material Adverse Effect,
(iv) any breach of this Agreement or any other Loan Document by any Borrower
Party, the Administrative Agents or any Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
If such amount is not in fact made available to the Swing Line Lender by any
Lender, the Swing Line Lender shall be entitled to recover such amount on demand
from such Lender, together with accrued interest thereon for each day from the
date of demand thereof (x) at the Federal Funds Rate until the second Business
Day after such demand and (y) at the Base Rate at all times thereafter. Until
such time as such Lender makes its required payment, the Swing Line Lender shall
be deemed to continue to have outstanding Swingline Loans in the amount of the
unpaid participation for all purposes of the Loan Documents. In addition, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans and any other amounts due to it hereunder to the Swing
Line Lender to fund the amount of such Lender’s participation interest in such
Swing Line Loans that such Lender failed to fund pursuant to this Section, until
such amount has been purchased in full.

(i) Funding of Term Loans into Escrow. If the AboveNet Acquisition has not
occurred on or prior to July 2, 2012, each Term Facility Lender severally (and
not jointly) shall, on July 3, 2012, make a single Term Loan in a principal
amount equal to such Term Facility Lender’s Commitment, the gross proceeds of
such Term Loans, net upfront fees, shall be deposited into an escrow account
pursuant to an Escrow Agreement and such Escrow Proceeds shall not be disbursed
other than pursuant to the terms of such Escrow Agreement (which shall include,
in any event, without limitation, the prepayment of Term Loans with all amounts
in such Escrow Account in the event the AboveNet Acquisition shall not have been
consummated on or prior to December 18, 2012).

Section 2.3 Interest.

(a) On Loans. Interest on the Loans, subject to Sections 2.3(b) and (c), shall
be payable as follows:

(i) On Base Rate Loans and Swing Line Loans. Interest on each Base Rate Loan and
each Swing Line Loan shall be computed for the actual number of days elapsed on
the basis of a hypothetical year of three hundred sixty five (365)/three hundred
sixty six (366) days and shall be payable quarterly in arrears on the last day
of each calendar quarter for the prior calendar quarter, commencing on
September 30, 2012 in the case of Base Rate Loans and shall be payable monthly
in arrears on the last day of each calendar month for the prior calendar month
commencing July 30, 2012 in the case of Swing Line Loans. Interest on Base Rate
Loans and Swing Line Loans then outstanding shall also be due and payable on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations). Interest shall accrue and be payable on each Base Rate Loan at the
simple per annum interest rate equal to the sum of (A) the Base Rate and (B) the
Applicable Margin. Interest shall accrue and be payable on each Swing Line Loan
at the simple per annum interest rate equal to the Swingline Rate.

 

57



--------------------------------------------------------------------------------

(ii) On Eurodollar Loans. Interest on each Eurodollar Loan shall be computed for
the actual number of days elapsed on the basis of a hypothetical year of three
hundred sixty (360) days and shall be payable in arrears on (x) the Payment Date
for such Loan, and (y) if the Eurodollar Loan Period for such Loan is greater
than three (3) months, on the last day of such three (3) month period and on the
last day of the applicable Eurodollar Loan Period for such Loan. Interest on
Eurodollar Loans then outstanding shall also be due and payable on the Maturity
Date (or the date of any earlier prepayment in full of the Obligations).
Interest shall accrue and be payable on each Eurodollar Loan at a rate per annum
equal to the sum of (A) the Eurodollar Basis applicable to such Eurodollar Loan
and (B) the Applicable Margin.

(iii) If No Notice of Selection of Interest Rate. If the Administrative Borrower
fails to give the applicable Administrative Agent timely notice of its selection
of a Eurodollar Basis, or if for any reason a determination of a Eurodollar
Basis for any Loan is not timely concluded, the Base Rate shall apply to such
Loan. If the Administrative Borrower fails to elect to continue any Eurodollar
Loan then outstanding prior to the last Payment Date applicable thereto in
accordance with the provisions of Section 2.2, as applicable, the Base Rate
shall apply to such Loan commencing on and after such Payment Date.

(b) Upon Default. If all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum which is the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.3 plus
2.00% per annum from the date of such non-payment until the earliest to occur of
(i) waiver of the applicable Event of Default in accordance with Section 11.12,
(ii) agreement by the Majority Lenders to rescind the charging of interest at
the Default Rate, or (iii) payment in full of the Obligations. The Lenders shall
not be required to (A) accelerate the maturity of the Loans, (B) terminate the
Revolving Loan Commitment, or (C) exercise any other rights or remedies under
the Loan Documents in order to charge interest hereunder at the Default Rate.

(c) Computation of Interest.

(i) In computing interest on any Loan, the date of making the Loan shall be
included and the date of payment shall be excluded; provided, however, that if
an Loan is repaid on the date that it is made, one (1) day of interest shall be
due with respect to such Loan.

(ii) With respect to the computation of interest hereunder, the application of
funds in any Blocked Account by an Administrative Agent to the Obligations shall
be deemed made on the date of receipt of such funds so long as such funds are
received prior to 2:00 p.m. (New York, New York time), if received after
2:00 p.m. (New York, New York time), such funds shall be deemed received on the
next Business Day.

 

58



--------------------------------------------------------------------------------

Section 2.4 Fees.

(a) Fee Letter. Each Borrower agrees, jointly and severally, to pay to the
applicable Administrative Agent such fees as are set forth in the Fee Letter.

(b) Unused Line Fee. Each Borrower agrees, jointly and severally, to pay to the
Revolving Facility Administrative Agent, for the account of the Revolving
Facility Lenders in accordance with their respective Commitment Ratios, an
unused line fee (“Unused Line Fee”) on the aggregate amount by which the
Revolving Loan Commitment exceeded the sum of the average daily amount of
Aggregate Revolving Credit Obligations (other than with respect to any Swing
Line Loans and Agent Advances) for each day from the Agreement Date through the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations), at a per annum rate equal to the Unused Line Fee Rate. Such Unused
Line Fee shall be computed on the basis of a hypothetical year of three hundred
sixty five (365)/three hundred sixty six (366) days for the actual number of
days elapsed, shall be payable in arrears on September 30, 2012, and shall be
payable quarterly in arrears on the last day of each calendar quarter thereafter
for the immediately preceding calendar quarter, and if then unpaid, on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations), and shall be fully earned when due and non-refundable when paid.

(c) Letter of Credit Fees.

(i) The Borrowers shall pay to the Revolving Loan Administrative Agent for the
account of the Lenders, in accordance with their respective Commitment Ratios, a
fee on the undrawn amount of each outstanding Letter of Credit for each day such
Letter of Credit is outstanding from the Date of Issue through the Maturity Date
(or the date of any earlier prepayment in full of the Obligations) at a rate per
annum on such amount equal to the Applicable Margin with respect to Eurodollar
Loans in effect from time to time. Such Letter of Credit fee shall be computed
on the basis of a hypothetical year of three hundred sixty (360) days for the
actual number of days elapsed, shall be payable quarterly in arrears for each
calendar quarter on the last day of the immediately preceding calendar quarter,
commencing on September 30, 2012, and if then unpaid, on the Maturity Date (or
the date of any earlier prepayment in full of the Obligations), and shall be
fully earned when due and non-refundable when paid.

(ii) The Borrowers shall also pay to the Revolving Facility Administrative
Agent, for the account of the Issuing Bank, (A) a fee on the undrawn amount of
each outstanding Letter of Credit for each day such Letter of Credit is
outstanding from the Date of Issue through the expiration date of each such
Letter of Credit (or any earlier prepayment in full of the Obligations) at a
rate of one quarter of one percent (0.25%) per annum which fee shall be computed
on the basis of a hypothetical year of three hundred sixty (360) days for the
actual number of days elapsed, shall be payable quarterly in arrears on the last
day of each calendar quarter for the immediately preceding calendar quarter,
commencing on September 30, 2012 and, if then unpaid on the Maturity Date (or
any earlier prepayment in full of the Obligations) and (B) any reasonable and
customary fees charged by the Issuing Bank for issuance and administration of
such Letters of Credit. The foregoing fees shall be fully earned when due, and
non-refundable when paid.

 

59



--------------------------------------------------------------------------------

(d) Computation of Fees. In computing any fees payable under this Section 2.4,
the first day of the applicable period shall be included and the date of the
payment shall be excluded.

Section 2.5 Prepayments/Reduction of Commitments.

(a) Voluntary Prepayments. The principal amount of any Base Rate Loan may be
prepaid in full or in part at any time, upon delivery of a Notice of Prepayment
to the applicable Administrative Agent not later than 11:00 a.m. (New York, New
York time) one (1) Business Days prior to such prepayment. The principal amount
of any Eurodollar Loan may be prepaid prior to the applicable Payment Date, upon
delivery of a Notice of Prepayment to the applicable Administrative Agent not
later than 11:00 a.m. (New York, New York time) three (3) Business Days prior to
such prepayment. Each Notice of Prepayment of any Eurodollar Loan shall be
irrevocable. Upon receipt of any Notice of Prepayment or notice of repayment,
the applicable Administrative Agent shall promptly notify each applicable Lender
of the contents thereof by telephone or telecopy and of such Lender’s portion of
the repayment or prepayment. Prepayments of principal under this Section 2.5(a)
shall be in minimum amounts of, with respect to Base Rate Loans, $1,000,000 and
integral multiples of $100,000 in excess thereof, and, with respect to
Eurodollar Loans, $5,000,000, and integral multiples of $1,000,000 in excess
thereof, or, if less, the entire outstanding amount of such Loan. Upon the
occurrence of a Repricing Event occurring on or prior to the date that is one
year from the Agreement Date, the Borrowers shall pay to the Term Facility
Administrative Agent for the benefit of the affected Lenders an amount equal to
1.0% of the aggregate principal amount of Loans so prepaid or refinanced. Any
prepayment of Loans shall not affect the Borrowers’ obligation to continue to
make payments under any swap agreement (as defined in 11 U.S.C. §101),
including, without limitation, any such swap agreement that is a Lender Hedge
Agreement, which shall remain in full force and effect notwithstanding such
prepayment, subject to the terms of the applicable swap agreement. All
prepayments of Loans pursuant to this Section 2.5(a) shall be applied to the
remaining amortization payments under the Term Loan Facility as directed by the
Borrower. Notwithstanding the foregoing, the Borrowers shall not make any
repayment or prepayment of the Revolving Loans unless and until the balance of
the Swing Line Loans and the Agent Advances then outstanding is zero. Except as
provided in Section 2.5(b), any repayment and prepayment of Loans outstanding
under the Revolving Loan Commitment shall not reduce the Revolving Loan
Commitment.

(b) Mandatory Prepayment.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 7.2 and the related Compliance Certificate has been
delivered pursuant to Section 7.3(a) (the date of such prepayment, the “ECF
Payment Date”), the Borrowers shall cause to be prepaid an aggregate principal
amount of Term Loans equal to (A) 50% (such percentage as it may be reduced as
described below, the “ECF Percentage”) of their Excess Cash Flow, if any, for
the fiscal year covered by such financial statements (commencing with the first
full fiscal year ending after the Agreement Date) minus (B) at the Borrower’s
option, the sum of all prepayments of Term Loans made under Section 2.5(a)
during such fiscal year and after the end of such fiscal year and prior to the
ECF Payment Date to the extent (1) such amounts were not deducted from a
previous mandatory prepayment under this Section 2.5(b)(i) in respect of a prior
period and (2) such prepayments are not funded with the proceeds of long term
Funded Debt; provided that (x) the ECF Percentage shall be 25% if the Total
Leverage Ratio at the end of the fiscal year covered by such financial
statements is not greater than 3.5:1.0 and not less than or equal to 2.5:1.0 and
(y) the ECF Percentage shall be 0% if the Total Leverage Ratio at the end of the
fiscal year covered by such financial statements is not greater than 2.5:1.0.

 

60



--------------------------------------------------------------------------------

(ii) (A) Subject to Section 2.5(b)(ii)(B), upon receipt by the Borrowers or any
of their Restricted Subsidiaries of any Net Cash Proceeds from Asset Sales in an
aggregate amount, at any one time and in respect of an individual Asset Sale or
several Asset Sales, equal to or greater than $50,000,000, the Borrowers shall
make a prepayment, in accordance with Section 2.5(b)(ii)(C), of an aggregate
principal amount of Term Loans equal to the product of the aggregate amount of
any such Net Cash Proceeds from Asset Sales realized or received multiplied by
the Asset Fraction; provided that no such prepayment shall be required pursuant
to this Section 2.5(b)(ii)(A) with respect to such portion of such Net Cash
Proceeds from Asset Sales that the Administrative Borrower shall have, on or
prior to such date, given written notice to the Term Facility Administrative
Agent of its intent to reinvest in accordance with Section 2.5(b)(ii)(B) (which
notice may only be provided if no Event of Default has occurred and is then
continuing);

(B) Any Net Cash Proceeds from Asset Sales received by a Borrower from any Asset
Sale may, at the Borrowers’ option, be reinvested within 360 days in Replacement
Assets; provided, that (x) such newly acquired assets shall be subject to the
Security Documents and Sections 5.1(w) and 6.16 and (y) the purchase of the
Replacement Assets is consummated no later than (1) the 360th day after such
Asset Sale or (2) so long as a binding agreement with respect to the purchase of
Replacement Assets is entered into within 360 days after the Asset Sale, 90 days
after the date of such binding agreement; provided, however, that any Net Cash
Proceeds from Asset Sales not applied (or, in the case of the foregoing clause
(B)(y)(2), committed to be applied) during the 360 day period provided for in
this subsection (B) shall, immediately upon expiration of such 360 day period,
constitute Net Cash Proceeds from Asset Sales which are required to be used to
prepay Term Loans in accordance with the foregoing subsection (A) and are not
permitted to be retained pursuant to this subsection (B);

(C) On each occasion that the Borrowers must make a prepayment of the Term Loans
pursuant to this Section 2.5(b)(ii), the Borrowers shall, within three
(3) Business Days after the date of realization or receipt of such Net Cash
Proceeds from Asset Sales (or, in the case of prepayments required pursuant to
the proviso to Section 2.5(b)(ii)(B), within three (3) Business Days of the
deadline specified in such proviso or of the date the Borrowers reasonably
determine that such Net Cash Proceeds from Asset Sales are no longer intended to
be or cannot be so reinvested, as the case may be), make a prepayment of the
principal amount of Term Loans in an amount equal to the product of any such Net
Cash Proceeds from Asset Sales realized or received multiplied by the Asset
Fraction.

 

61



--------------------------------------------------------------------------------

(iii) If a Borrower or any Restricted Subsidiary incurs or issues any Funded
Debt not expressly permitted to be incurred or issued pursuant to Section 8.1,
the Borrowers shall cause to be prepaid an aggregate principal amount of Term
Loans equal to 100% of all Net Cash Proceeds from Indebtedness received
therefrom on or prior to the date which is three (3) Business Days after the
receipt of such Net Cash Proceeds from Indebtedness.

(iv) In the event that the AboveNet Acquisition does not occur on or prior to
December 18, 2012, the Borrowers shall cause, within three Business Days after
such date, to be prepaid an aggregate principal amount of the outstanding Loans
equal to 100% of the Escrow Proceeds.

(v) Each prepayment of Term Loans pursuant to this Section 2.5(b) shall be
applied first, with respect to the Term Loans ratably based on the then
aggregate outstanding principal amounts thereof and to the installments thereof
pro rata in direct order of maturity for the twenty four (24) months immediately
following the applicable prepayment event and second, to the remaining
installments thereof pro rata.

(c) Interest and Funding Losses. All prepayments of Loans under this Section 2.5
shall be accompanied by all accrued interest thereon together with, in the case
of any such prepayment of a Eurodollar Loan on a date other than the last day of
an Interest Period therefor, any Funding Loss or reasonable out-of-pocket
expenses incurred by the Lenders or applicable Administrative Agent in
connection with such prepayment, as set forth in Section 2.9. Each prepayment of
Loans under this Section 2.5 shall be paid to the Lenders in accordance with
their respective Commitment Ratios.

(d) Reduction of Commitments. The Borrowers shall have the right, at any time
and from time to time after the Agreement Date and prior to the Maturity Date,
upon at least ten (10) Business Days’ prior written notice (which such notice
may be be conditioned upon the effectiveness of other credit facilities or
another event) to the Revolving Facility Administrative Agent, without premium
or penalty, to cancel or reduce permanently all or a portion of the Revolving
Loan Commitment on a pro rata basis among the Lenders in accordance with their
respective Commitment Ratios; provided, that (i) any such partial reduction be
made in an amount not less than $1,000,000 and in integral multiples of
$1,000,000 in excess thereof and (ii) the Revolving Loan Commitment may not be
reduced to an amount below the then outstanding Letter of Credit
Obligations unless in compliance with subsection (iii) below. As of the date of
cancellation or reduction set forth in such notice, the Revolving Loan
Commitment shall be permanently canceled or reduced to the amount stated in the
Administrative Borrower’s notice for all purposes herein, and the Borrowers
shall (i) pay to the Revolving Facility Administrative Agent for the account of
the Lenders the amount necessary to repay in full the principal amount of the
Agent Advances, Swing Line Loans and Revolving Loans or reduce the principal
amount of the Agent Advances, Swing Line Loans and Revolving Loans then
outstanding to not more than the amount of the Revolving Loan Commitment as so
reduced, together with accrued unpaid interest on the amount so prepaid and the
Unused Line Fee accrued through the date of the reduction with respect to the
amount reduced, and (ii) reimburse the Revolving Facility Administrative Agent
and the Lenders for any Funding Loss or reasonable out-of-pocket expense
incurred by any of them in connection with such payment as set forth in
Section 2.9 and (iii) in the case of cancellation of the Revolving Loan
Commitment, shall secure the Letter of Credit Obligations through the delivery
of cash collateral to the Issuing Bank in an amount equal to one hundred five
percent (105%) of the Letters of Credit Obligations.

 

62



--------------------------------------------------------------------------------

(d) Commitment Termination. The Term Loan Commitment of each Term Facility
Lender shall be automatically and permanently reduced to $0 upon the making of
Term Loans by such Term Facility Lender pursuant to Section 2.1(a).

Section 2.6 Repayment.

(a) The Revolving Loans. All unpaid principal and accrued interest on the Agent
Advances, Swing Line Loans and Revolving Loans shall be due and payable in full
on the Maturity Date. Notwithstanding the foregoing, however, in the event that
at any time and for any reason there shall exist an Overadvance, the Borrowers
shall pay to the Revolving Facility Administrative Agent, on demand/in
accordance with Section 2.1(e), an amount equal to the Overadvance, which
payment shall constitute a mandatory payment of the Revolving Loans, Agent
Advances, Swing Line Loans and Letter of Credit Reserve Account, as appropriate.

(b) The Loans. The Borrowers shall repay to the Term Facility Administrative
Agent for the ratable account of the Term Facility Lenders (i) on the last
Business Day of each March, June, September and December commencing the last
Business Day of September 2012, an annual aggregate principal amount equal to
1.00% of the aggregate principal amount of all Term Loans outstanding on the
Agreement Date (which payments shall be reduced as a result of the application
of prepayments in accordance with Section 2.5(a) and Section 2.5(b)(iv), in each
case, solely to the extent of any such amounts applied to the prepayment of the
Term Loans) and (ii) on the Maturity Date, the aggregate principal amount of all
Term Loans outstanding on such date.

(c) The Other Obligations. In addition to the foregoing, the Borrowers hereby
promise, jointly and severally, to pay all Obligations (other than Obligations
in respect of Bank Products), including, without limitation, the principal
amount of the Loans, amounts drawn under Letters of Credit and interest and fees
on the foregoing, as the same become due and payable hereunder and, in any
event, on the Maturity Date.

Section 2.7 Notes; Loan Accounts.

(a) The Loans shall be repayable in accordance with the terms and provisions set
forth herein and, upon request by any Lender, the Loans owed to such Lender
shall be evidenced by Notes. A Note shall be payable to the order of each Lender
requesting such a Note in accordance with the Commitment Ratio of such Lender.
Each such Note shall be issued by the Borrowers to the applicable Lender and
shall be duly executed and delivered by an Authorized Signatory of each
Borrower.

(b) The applicable Administrative Agent shall open and maintain on its books in
the name of the Borrowers a loan account with respect to the Loans and interest
thereon (the “Loan Account”). The applicable Administrative Agent shall debit
such Loan Account for the principal amount of each Loan made by it on behalf of
the Lenders, accrued interest thereon, and all other amounts which shall become
due from the Borrowers pursuant to this Agreement and shall credit the Loan
Account for each payment which the Borrowers shall make in respect to the
Obligations. The records of the applicable Administrative Agent with respect to
such Loan Account shall be conclusive evidence of the Loans and accrued interest
thereon, absent manifest error.

 

63



--------------------------------------------------------------------------------

Section 2.8 Manner of Payment.

(a) When Payments Due.

(i) Each payment (including any prepayment) by the Borrowers on account of the
principal of or interest on the Loans, fees, and any other amount owed to any
member of the Lender Group under this Agreement or the other Loan Documents
shall be made not later than 1:00 p.m. (New York, New York time) on the date
specified for payment under this Agreement or any other Loan Document to the
applicable Administrative Agent at such Administrative Agent’s Office, for the
account of the Lenders, the Issuing Bank or the applicable Administrative Agent,
as the case may be, in Dollars in immediately available funds. Any payment
received by an Administrative Agent after 1:00 p.m. (New York, New York time)
shall be deemed received on the next Business Day. In the case of a payment for
the account of a Lender, the applicable Administrative Agent will promptly
thereafter distribute the amount so received in like funds to such Lender. In
the case of a payment for the account of the Issuing Bank, the Revolving
Facility Administrative Agent will promptly thereafter distribute the amount so
received in like funds to the Issuing Bank. If the applicable Administrative
Agent shall not have received any payment from the Borrowers as and when due,
such Administrative Agent will promptly notify the Lenders accordingly.

(ii) Except as provided in the definition of Eurodollar Loan Period, if any
payment under this Agreement or any other Loan Document shall be specified to be
made on a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

(b) No Deduction.

(i) Any and all payments of principal and interest, or of any fees or indemnity
or expense reimbursements by the Borrowers hereunder or under any other Loan
Documents (the “Borrower Payments”) shall be made without setoff or counterclaim
and free and clear of and without deduction for any and all current or future
taxes, levies, imposts, deductions, charges or withholdings with respect to the
Borrower Payments and all interest, penalties or similar liabilities with
respect thereto, excluding taxes imposed on the net income of any member of the
Lender Group by the jurisdiction under the laws of which such member of the
Lender Group is organized or conducts business or any political subdivision
thereof (all such nonexcluded taxes, levies, imposts, deductions, charges or
withholdings and liabilities collectively or individually “Taxes”). If any
Borrower shall be required to deduct any Taxes from or in respect of any sum
payable to any member of the Lender Group hereunder or under any other Loan
Document, (i) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.8(b)(i))
such member of the Lender Group shall receive an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions, and (iii) such Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law. If a
payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Each Lender agrees that if
any form or certification it previously delivered pursuant to the immediately
preceding sentence expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

64



--------------------------------------------------------------------------------

(ii) In addition, the Borrowers shall pay to the relevant Governmental Authority
in accordance with Applicable Law any current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document (such taxes being “Other Taxes”).

(iii) The Borrowers shall indemnify the members of the Lender Group for the full
amount of Taxes and Other Taxes with respect to Borrower Payments paid by such
Person, and any liability (including penalties, interest and expenses (including
reasonable attorney’s fees and expenses)) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted by the relevant Governmental Authority. A certificate setting forth and
containing an explanation in reasonable detail of the manner in which such
amount shall have been determined and the amount of such payment or liability
prepared by a member of the Lender Group or the applicable Administrative Agent
on its behalf, absent manifest error, shall be final, conclusive and binding for
all purposes. Such indemnification shall be made within thirty (30) days after
the date the applicable Administrative Agent or such member, as the case may be,
makes written demand therefor. If any Taxes or Other Taxes for which the
applicable Administrative Agent or any member of the Lender Group has received
indemnification from the Borrowers hereunder shall be finally determined to have
been incorrectly or illegally asserted and are refunded to such Administrative
Agent or such member, such Administrative Agent or such member, as the case may
be, shall promptly forward to the Borrowers any such refunded amount (after
deduction of any Tax or Other Tax paid or payable by any member of the Lender
Group as a result of such refund), not exceeding the increased amount paid by
the Borrowers pursuant to this Section 2.8(b).

 

65



--------------------------------------------------------------------------------

(iv) As soon as practicable after the date of any payment of Taxes or Other
Taxes by the Borrowers to the relevant Governmental Authority, the
Administrative Borrower will deliver to each Administrative Agent, at its
address, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof.

(v) On or prior to the Agreement Date (or, in the case of any Lender that
becomes a party to this Agreement pursuant to an Assignment and Acceptance, on
or prior to the effective date of such Assignment and Acceptance), each Lender
which is organized in a jurisdiction other than the United States or a political
subdivision thereof (a “Foreign Lender”) shall provide each of the
Administrative Agents and the Administrative Borrower with either (A) two
(2) properly executed originals of Form W-8ECI or Form W-8BEN (or any successor
forms) prescribed by the Internal Revenue Service or other documents
satisfactory to the Administrative Borrower and the Administrative Agents, as
the case may be, certifying (1) as to such Foreign Lender’s status for purposes
of determining exemption from United States withholding taxes with respect to
all payments to be made to such Foreign Lender hereunder and under any other
Loan Documents or Bank Products Documents or (2) that all payments to be made to
such Foreign Lender hereunder and under any other Loan Documents and Bank
Products Documents are subject to such taxes at a rate reduced to zero by an
applicable tax treaty, or (B)(1) a certificate executed by such Lender
certifying that such Lender is not a “bank” and that such Lender qualifies for
the portfolio interest exemption under Section 881(c) of the Code, and (2) two
(2) properly executed originals of Internal Revenue Service Form W-8BEN (or any
successor form), in each case, certifying such Lender’s entitlement to an
exemption from United States withholding tax with respect to payments of
interest to be made hereunder or under any other Loan Documents or Bank Products
Documents. Each such Foreign Lender agrees to provide the Administrative Agents
and the Administrative Borrower with new forms prescribed by the Internal
Revenue Service upon the expiration or obsolescence of any previously delivered
form, or after the occurrence of any event requiring a change in the most recent
forms delivered by it to the Administrative Agents and the Administrative
Borrower.

(vi) The Borrowers shall not be required to indemnify any Foreign Lender, or to
pay any additional amounts to such Foreign Lender pursuant to Section 2.8(b)(i)
or 2.8(b)(iii) to the extent that (A) the obligation to withhold amounts with
respect to United States Federal, state or local withholding tax existed on the
date such Foreign Lender became a party to this Agreement (or, in the case of a
transferee, on the effective date of the Assignment and Acceptance pursuant to
which such transferee became a Lender) or, with respect to payments to a new
lending office, the date such Foreign Lender designated such new lending office;
provided, however, that this clause (A) shall not apply to any Foreign Lender
that became a Lender or new lending office that became a new lending office as a
result of an assignment or designation made at the request of the Administrative
Borrower; and provided further, however, that this clause (A) shall not apply to
the extent the indemnity payment or additional amounts, if any, that any member
of the Lender Group through a new lending office would be entitled to receive
(without regard to this clause (A)) do not exceed the indemnity payment or
additional amounts that the Person making the assignment or transfer to such
member of the Lender Group making the designation of such new lending office
would have been entitled to receive in the absence of such assignment, transfer
or designation or (B) the obligation to pay such additional amounts or such
indemnity payments would not have arisen but for a failure by such member of the
Lender Group to comply with the provisions of Section 2.8(b)(v).

 

66



--------------------------------------------------------------------------------

(vii) Nothing contained in this Section 2.8(b) shall require any member of the
Lender Group to make available to the Borrowers any of its tax returns (or any
other information) that it deems confidential or proprietary.

Section 2.9 Reimbursement. Whenever any Lender shall sustain or incur any
Funding Losses (including losses of anticipated profits) or reasonable
out-of-pocket expenses in connection with (a) failure by the Borrowers to borrow
or continue any Eurodollar Loan, or convert any Loan to a Eurodollar Loan, in
each case, after having given notice of their intention to do so in accordance
with Section 2.2 (whether by reason of the election of the Borrowers not to
proceed or the non-fulfillment of any of the conditions set forth in this
Agreement), or (b) prepayment of any Eurodollar Loan in whole or in part for any
reason or (c) failure by the Borrowers to prepay any Eurodollar Loan after
giving notice of its intention to prepay such Loan, each Borrower agrees,
jointly and severally, to pay to such Lender, promptly upon such Lender’s demand
therefor, an amount sufficient to compensate such Lender for all such Funding
Losses and reasonable out-of-pocket expenses. Such Lender’s good faith
determination of the amount of such Funding Losses and reasonable out-of-pocket
expenses, absent manifest error, shall be binding and conclusive. Losses subject
to reimbursement hereunder shall include, without limitation, expenses incurred
by any Lender or any participant of such Lender permitted hereunder in
connection with the re-employment of funds prepaid, repaid, not borrowed, or
paid, as the case may be, and any lost profit of such Lender or any participant
of such Lender over the remainder of the Eurodollar Loan Period for such prepaid
Loan. For purposes of calculating amounts payable to a Lender under this
paragraph, each Lender shall be deemed to have actually funded its relevant
Eurodollar Loan through the purchase of a deposit bearing interest at the
Eurodollar Rate in an amount equal to the amount of that Eurodollar Loan and
having a maturity and repricing characteristics comparable to the relevant
Eurodollar Loan Period; provided, however, that each Lender may fund each of its
Eurodollar Loans in any manner it sees fit, and the foregoing assumption shall
be utilized only for the calculation of amounts payable under this Section.

Section 2.10 Pro Rata Treatment.

(a) Loans. Each Loan with respect to the Loans from the Lenders under this
Agreement shall be made pro rata on the basis of their respective Commitment
Ratios.

 

67



--------------------------------------------------------------------------------

(b) Payments. Each payment and prepayment of the principal of the Loans and each
payment of interest on the Loans received from the Borrowers shall be made by
the applicable Administrative Agent to the applicable Lenders pro rata on the
basis of their respective unpaid principal amounts thereof outstanding
immediately prior to such payment or prepayment (except in cases when a Lender’s
right to receive payments is restricted pursuant to Section 2.2(e)). If any
Lender shall obtain any payment (whether involuntary, through the exercise of
any right of set-off or otherwise) on account of the Loans in excess of its
ratable share of Loans under its Commitment Ratio (or in violation of any
restriction set forth in Section 2.2(e)), such Lender shall forthwith purchase
from the other Lenders such participation in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery without interest
thereon unless the Lender obligated to repay such amount is required to pay
interest. Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.10(b) may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation. This
Section 2.10(b) shall not apply to any payments made on account of, or in
connection with, an assignment of, or the sale of a participation in, any rights
and obligations hereunder, in each case, in accordance with the provisions of
Section 11.5, as such section may be amended from time to time.

Section 2.11 Application of Payments.

(a) Payments Prior to Event of Default. At all times during which an Event of
Default has not occurred and is continuing, all amounts received by any
Administrative Agent from the Borrowers, shall be distributed by such
Administrative Agent in the following order of priority:

FIRST, pro rata, to the payment of (i) out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each Administrative Agent and the
Collateral Agent incurred by such Administrative Agent and the Collateral Agent
in connection with the enforcement of the rights of the Lender Group under the
Loan Documents pursuant to either Facility and (ii) any Agent Advances made by
the Revolving Facility Administrative Agent under or pursuant to the terms of
the Loan Documents and interest accrued thereon;

SECOND, pro rata, to the payment of any fees and reimbursable expenses then due
and payable to each Administrative Agent, the Issuing Bank or the Swing Line
Bank hereunder or under any other Loan Documents;

THIRD, pro rata, to the payment of all Obligations consisting of accrued fees
and interest then due and payable to the Lenders hereunder;

FOURTH, to the payment of principal then due and payable on the Loans and
unreimbursed Letter of Credit Obligations (or cash collateral up to 105% of
outstanding exposure) on a pro rata basis;

FIFTH, to the payment of the Obligations arising in respect of Bank Products
then due and payable on a pro rata basis;

 

68



--------------------------------------------------------------------------------

SIXTH, to the payment of all other Obligations not otherwise referred to in this
Section 2.11(a) then due and payable; and

SEVENTH, upon satisfaction in full of all Obligations, to the Borrowers or as
otherwise required by law.

(b) Payments Subsequent to Event of Default. Notwithstanding anything in this
Agreement or any other Loan Document which may be construed to the contrary,
subsequent to the occurrence and during the continuance of an Event of Default,
payments and prepayments with respect to the Obligations made to the Lender
Group, or any of them, or otherwise received by any member of the Lender Group
(from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10 and to the
terms and provisions of the Intercreditor Agreement):

FIRST, pro rata, to the payment of (i) out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each Administrative Agent and the
Collateral Agent incurred in connection with the enforcement of the rights of
the Lender Group under the Loan Documents, and (ii) any Agent Advances made by
the Revolving Facility Administrative Agent under or pursuant to the terms of
the Loan Documents (including any costs incurred in connection with the sale or
disposition of any Collateral);

SECOND, pro rata, to payment of any fees owed to each Administrative Agent, the
Issuing Bank or the Swing Line Bank hereunder or under any other Loan Document;

THIRD, to the payment of out-of-pocket costs and expenses (including reasonable
attorneys’ fees) of the Lenders incurred in connection with the enforcement of
their respective rights under the Loan Documents;

FOURTH, to the payment of all Obligations consisting of accrued fees and
interest payable to the Lenders hereunder;

FIFTH, pro rata, to (i) the payment of principal on the Loans then outstanding,
(ii) the Letter of Credit Reserve Account to the extent of one hundred five
percent (105%) of any Letter of Credit Obligations then outstanding;

SIXTH, and (iii) to the payment of any Obligation arising in respect of the Bank
Products;

SEVENTH, to any other Obligations not otherwise referred to in this
Section 2.11(b); and

EIGHTH, upon satisfaction in full of all Obligations, to the Borrowers or as
otherwise required by law.

Section 2.12 Use of Proceeds. The proceeds of the Loans shall be used by the
Borrowers to consummate the Refinancing, to fund the Transactions, to fund
future acquisitions permitted hereunder, to support strategic growth
initiatives, to provide for ongoing working capital and for the Borrowers’ and
their Subsidiaries’ general corporate purposes and pay the fees and expenses
incurred in connection with the AboveNet Acquisition, the Refinancing and the
Transactions.

 

69



--------------------------------------------------------------------------------

Section 2.13 All Obligations to Constitute One Obligation. All Obligations shall
constitute one general obligation of the Borrowers and shall be secured by the
Collateral Agent’s security interest (on behalf of, and for the benefit of, the
Lender Group) and Lien upon all of the Collateral, and by all other security
interests and Liens heretofore, now or at any time hereafter granted by any
Borrower Party to the Collateral Agent, any Administrative Agent or any other
member of the Lender Group, to the extent provided in the Security Documents
under which such Liens arise.

Section 2.14 Maximum Rate of Interest. The Borrowers and the Lender Group hereby
agree and stipulate that the only charges imposed upon the Borrowers for the use
of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document.
Notwithstanding the foregoing, the Borrowers and the Lender Group further agree
and stipulate that all closing fees, agency fees, syndication fees, facility
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by any member of the Lender Group to third parties or for damages
incurred by the Lender Group, or any of them, are charges to compensate the
Lender Group for underwriting and administrative services and costs or losses
performed or incurred, and to be performed and incurred, by the Lender Group in
connection with this Agreement and the other Loan Documents and shall under no
circumstances be deemed to be charges for the use of money pursuant to any
Applicable Law. In no event shall the amount of interest and other charges for
the use of money payable under this Agreement exceed the maximum amounts
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. The Borrowers and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and other charges for the use of money and manner of
payment stated within it; provided, however, that, anything contained herein to
the contrary notwithstanding, if the amount of such interest and other charges
for the use of money or manner of payment exceeds the maximum amount allowable
under Applicable Law, then, ipso facto as of the Agreement Date, the Borrowers
are and shall be liable only for the payment of such maximum amount as allowed
by law, and payment received from the Borrowers in excess of such legal maximum
amount, whenever received, shall be applied to reduce the principal balance of
the Revolving Loans to the extent of such excess.

Section 2.15 Letters of Credit

(a) Until the maturity or termination of the Revolving Loan Commitments, the
Issuing Bank, in reliance upon the agreements of the other Lenders pursuant to
subsections (d) and (e) of this Section 2.15, may, in its sole discretion,
issue, at the request of the Borrowers, Letters of Credit for the account of the
Borrowers on the terms and conditions hereinafter set forth; provided that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Maturity Date of the
Revolving Credit Facility; (ii) each Letter of Credit shall be in a stated
amount of at least $500,000; and (iii) the Borrowers may not request any Letter
of Credit if, after giving effect to such issuance, (A) the aggregate Letter of
Credit Obligations would exceed the aggregate Letter of Credit Commitment or
(B) the aggregate outstanding Revolving Loans of all Lenders would exceed the
Revolving Loan Facility. Each Revolving Facility Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
pro rata share of the aggregate amount available to be drawn under such Letter
of Credit (i) on the Agreement Date with respect to all Existing Letters of
Credit and (ii) on the date of issuance with respect to all other Letters of
Credit. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Loan Commitment of each Lender by an amount equal to the amount of
such participation.

 

70



--------------------------------------------------------------------------------

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrowers shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, renewed or extended, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Section 4.3, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrowers shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

(c) At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Revolving Facility Administrative
Agent (by telephone or in writing) that the Revolving Facility Administrative
Agent has received such notice, and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the Issuing Bank has received
notice from the Revolving Facility Administrative Agent, on or before the
Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit, directing the Issuing Bank not to issue the Letter
of Credit because such issuance is not then permitted hereunder because of the
limitations set forth in subsection (a) of this Section 2.15 or that one or more
conditions specified in Section 4.3 are not then satisfied, then, subject to the
terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue such Letter of Credit in accordance with the Issuing Bank’s usual and
customary business practices.

 

71



--------------------------------------------------------------------------------

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrowers and the Revolving Facility
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a disbursement under such Letter of Credit Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse the Issuing
Bank and the Revolving Facility Lenders with respect to such Letter of Credit
Disbursement. The Borrowers shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any Letter of Credit Disbursements paid by the
Issuing Bank in respect of such drawing, without presentment, demand or other
formalities of any kind. Unless the Borrowers shall have notified the Issuing
Bank and the Revolving Facility Administrative Agent prior to 11:00 a.m. on the
Business Day immediately prior to the date on which such drawing is honored that
the Borrowers intend to reimburse the Issuing Bank for the amount of such
drawing in funds other than from the proceeds of Revolving Loans, the Borrowers
shall be deemed to have timely given a Request for Loan to the Revolving
Facility Administrative Agent requesting the Revolving Facility Lenders to make
a Base Rate Loan on the date on which such drawing is honored in an exact amount
due to the Issuing Bank; provided that for purposes solely of such Borrowing,
the conditions precedent set forth in Section 4.3 hereof shall not be
applicable. The Revolving Facility Administrative Agent shall notify the
Revolving Facility Lenders of such Borrowing in accordance with Section 2.2, and
each Lender shall make the proceeds of its Base Rate Loan included in such
borrowing available to the Revolving Facility Administrative Agent for the
account of the Issuing Bank in accordance with Section 2.2. The proceeds of such
Base Rate Loan shall be applied directly by the Revolving Facility
Administrative Agent to reimburse the Issuing Bank for such Letter of Credit
Disbursement.

(e) If for any reason a Base Rate Loan may not be (as determined in the sole
discretion of the Revolving Facility Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Revolving Facility Lender
(other than the Issuing Bank) shall be obligated to fund the participation that
such Revolving Facility Lender purchased pursuant to subsection (a) of this
Section 2.15 in an amount equal to its pro rata share of such Letter of Credit
Disbursement on and as of the date which such Base Rate Borrowing should have
occurred. Each Revolving Facility Lender’s obligation to fund its participation
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Revolving Loan Facility, (iii) any adverse change in the condition (financial or
otherwise) of the Borrowers or any of their Subsidiaries, (iv) any breach of
this Agreement by the Borrowers or any other Lender, (v) any amendment, renewal
or extension of any Letter of Credit or (vi) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. On the date
that such participation is required to be funded, each Revolving Facility Lender
shall promptly transfer, in immediately available funds, the amount of its
participation to the Revolving Facility Administrative Agent for the account of
the Issuing Bank. Whenever, at any time after the Issuing Bank has received from
any such Revolving Facility Lender the funds for its participation in a Letter
of Credit Disbursement, the Issuing Bank (or the Revolving Facility
Administrative Agent on its behalf) receives any payment on account thereof, the
Revolving Facility Administrative Agent or the Issuing Bank, as the case may be,
will distribute to such Lender its pro rata share of such payment; provided that
if such payment is required to be returned for any reason to the Borrowers or to
a trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Revolving Facility Lender will return to the Term Revolving
Facility Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Revolving Facility Administrative Agent or the Issuing Bank
to it.

 

72



--------------------------------------------------------------------------------

(f) To the extent that any Revolving Facility Lender shall fail to pay any
amount required to be paid pursuant to subsection (d) or (e) of this
Section 2.15 on the due date therefor, such Revolving Facility Lender shall pay
interest to the Issuing Bank (through the Revolving Facility Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided that if such Revolving
Facility Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Revolving Facility Lender shall be obligated to pay interest on such amount at
the rate set forth in Section 2.3.

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrowers receive notice from the Revolving Facility Administrative
Agent or the Required Resolving Facility Lenders demanding that its
reimbursement obligations with respect to the Letters of Credit be Cash
Collateralized pursuant to this subsection, the Borrowers shall deposit in an
account with the Revolving Facility Administrative Agent, in the name of the
Revolving Facility Administrative Agent and for the benefit of the Issuing Bank
and the Revolving Facility Lenders, an amount in cash equal to 105% of the
aggregate Letter of Credit Obligations of all Revolving Facility Lenders as of
such date plus any accrued and unpaid fees thereon; provided that such
obligation to cash collateralize the reimbursement obligations of the Borrowers
with respect to the Letters of Credit shall become effective immediately, and
such deposit shall become immediately due and payable, without demand or notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrowers described in Section 9.1(g) or (h). Such deposit shall be held by the
Revolving Facility Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement. The
Revolving Facility Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The
Borrowers agree to execute any documents and/or certificates to effectuate the
intent of this subsection. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Revolving Facility Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest and profits, if any, on
such investments shall accumulate in such account. Cash in such account shall be
applied by the Revolving Facility Administrative Agent to reimburse the Issuing
Bank for Letter of Credit Disbursements for which it had not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the Letter of Credit Obligations
at such time or, if the maturity of the Loans has been accelerated, with the
consent of the Required Revolving Facility Lenders, be applied to satisfy other
obligations of the Borrowers under this Agreement and the other Loan Documents.
If the Borrowers are required to cash collateralize its reimbursement
obligations with respect to the Letters of Credit as a result of the occurrence
of an Event of Default, such cash collateral so posted (to the extent not so
applied as aforesaid) shall be returned to the Borrowers within three
(3) Business Days after all Events of Default have been cured or waived.

 

73



--------------------------------------------------------------------------------

(h) The Borrowers’ obligation to reimburse Letter of Credit Disbursements
hereunder shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under all
circumstances whatsoever and irrespective of any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) the existence of any claim, set-off, defense or other right which the
Borrowers or any Subsidiary or Affiliate of the Borrowers may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of set-off against, the
Borrowers’ obligations hereunder; or

(vi) the existence of a Default or an Event of Default.

Neither the Revolving Facility Administrative Agent, the Issuing Bank, any
Lender nor any Affiliates of any of the foregoing shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to above), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any actual direct damages (as opposed to special, indirect (including
claims for lost profits or other consequential damages), or punitive damages,
claims in respect of which are hereby waived by the Borrowers to the extent
permitted by applicable law) suffered by the Borrowers that are caused by the
Issuing Bank’s failure to exercise due care when determining whether drafts or
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised due care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

74



--------------------------------------------------------------------------------

(i) Unless otherwise expressly agreed by the Issuing Bank and the Borrowers when
a Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrowers shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.

(j) Existing Letters of Credit. Subject to the terms and conditions hereof, each
Existing Letter of Credit that is outstanding on the Agreement Date, listed on
Schedule 1.1(d) shall, effective as of the Agreement Date and without any
further action by the Borrowers, be continued as a Letter of Credit hereunder,
from and after the Agreement Date be deemed a Letter of Credit for all purposes
hereof and be subject to and governed by the terms and conditions hereof.

Section 2.16 Bank Products. Any Borrower Party may request and any Lender may,
in its sole and absolute discretion, arrange for such Borrower Party to obtain
from such Lender or any Affiliate of such Lender, Bank Products although no
Borrower Party is required to do so. If any Bank Products are provided by an
Affiliate of any Lender, the Borrower Parties agree to indemnify and hold the
Lender Group, or any of them, harmless from any and all costs and obligations
now or hereafter incurred by the Lender Group, or any of them, which arise from
any indemnity given by such Lender to any of its Affiliates, as applicable,
related to such Bank Products; provided, however, nothing contained herein is
intended to limit the Borrower Parties’ rights, with respect to such Lender or
any of its Affiliates, as applicable, if any, which arise as a result of the
execution of documents by and between the Borrower Parties and such Person which
relate to any Bank Products. The agreement contained in this Section shall
survive termination of this Agreement. The Borrower Parties acknowledge and
agree that the obtaining of Bank Products from any Lender or its Affiliates
(a) is in the sole and absolute discretion of such Lender or such Affiliates,
and (b) is subject to all rules and regulations of such Lender or such
Affiliates.

Section 2.17 Additional Increase of Commitments; Additional Lenders.

(a) Increase of the Revolving Loan Commitment.

 

75



--------------------------------------------------------------------------------

(i) So long as no Event of Default has occurred and is continuing, the
Administrative Borrower may request the right to effectuate increases in the
Revolving Loan Commitment (any such increase, a “Commitment Increase”), during
the term of this Agreement by delivering a Notice of Requested Commitment
Increase to each Administrative Agent substantially in the form of Exhibit I-1
(a “Notice of Requested Commitment Increase”), provided that, in each case:
(A) each Commitment Increase shall be at least $5,000,000 and in integral
multiples of $1,000,000 in excess thereof and (B) the proposed Commitment
Increase shall have been consented to in writing by the Revolving Facility
Administrative Agent (such consent not to be unreasonably withheld), each
Revolving Facility Lender (if any) who is increasing its portion of the
Revolving Loan Commitment and any other bank or financial institution acceptable
to the Borrowers and reasonably acceptable to the Revolving Facility
Administrative Agent that has agreed to become a Revolving Facility Lender in
respect of all or a portion of the Commitment Increase (a “New Lender”). Each
Notice of Requested Commitment Increase shall specify: (1) the amount of the
proposed Commitment Increase and (2) the requested date of the proposed
Commitment Increase (which shall be at least ten (10) Business Days from the
date of delivery of the Notice of Requested Commitment Increase). Each Notice of
Requested Commitment Increase shall be binding on all Borrowers. Upon the
effective date of any Commitment Increase, the Administrative Borrower shall
deliver to each Administrative Agent a certificate of the chief financial
officer of the Administrative Borrower certifying that no Default or Event of
Default then exists or would be caused thereby. No Commitment Increase shall be
effective (x) unless immediately prior to, and after giving effect to the
incurrence of such Commitment Increase and any transaction consummated in
connection therewith, the Senior Secured Leverage Ratio is no greater,
calculated on a pro forma basis, than 4.50 to 1.00, (y) the Commitment Increase
shall be on the same terms as the existing Revolving Loan Commitments and
(z) until the Revolving Facility Administrative Agent shall have received
amendments to this Agreement and the other Loan Documents, commitments of
Revolving Facility Lenders or New Lenders in an aggregate amount equal to such
Commitment Increase, Lender Agreements for each Revolving Facility Lender or New
Lender committing to such Commitment Increase, any upfront fees to be paid to
the Revolving Facility Lenders committing to such Commitment Increase, and, if
requested, opinion letters, Revolving Loan Notes and such other agreements,
documents and instruments requested by and reasonably satisfactory to the
Revolving Facility Administrative Agent in its Permitted Discretion evidencing
and setting forth the conditions of such Commitment Increase.

(ii) If the Revolving Facility Administrative Agent approves a proposed
Commitment Increase, the Revolving Facility Administrative Agent shall deliver a
copy of the Notice of Requested Commitment Increase relating thereto to each
Revolving Facility Lender. No Revolving Facility Lender (or any successor
thereto) shall have any obligation to increase its portion of the Revolving Loan
Commitment or its other obligations under this Agreement or the other Loan
Documents, and any decision by a Revolving Facility Lender to increase its
portion of the Revolving Loan Commitment shall be made in its sole discretion
independently from any other Lender. If the Revolving Facility Administrative
Agent receives commitments from the Revolving Facility Lenders or the New
Lenders in excess of the amount of the proposed Commitment Increase, the
Revolving Facility Administrative Agent shall, in consultation with the
Borrower, have the right, to reduce and reallocate (within the minimum and
maximum amounts specified by each such Revolving Facility Lender or New Lender
in its notice to the Revolving Facility Administrative Agent) the shares of such
Commitment Increase of the Revolving Facility Lenders or New Lenders willing to
fund the proposed Commitment Increase so that the total committed shares of the
proposed Commitment Increase equals the proposed Commitment Increase. The
Revolving Facility Administrative Agent shall notify each Revolving Facility
Lender or New Lender, as the case may be, whether its proposed share of the
proposed Commitment Increase has been accepted and, if so, the amount of its
share of such Commitment Increase, and such Revolving Facility Lender shall
thereafter execute and deliver a Lender Agreement with respect to its respective
share of such Commitment Increase.

 

76



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained herein, each Commitment
Increase meeting the conditions set forth in Section 2.17(a)(i) shall not
require the consent of any Lender other than those Revolving Facility Lenders,
if any, which have agreed to increase their portions of the Revolving Loan
Commitment in connection with such Commitment Increase and shall not constitute
an amendment, modification or waiver that is subject to Section 11.12 and shall
be effective as of the later of (a) the date specified in the applicable Notice
of Requested Commitment Increase and (b) the date upon which the foregoing
conditions shall have been satisfied or waived by each Administrative Agent and
the Revolving Facility Lenders which have agreed to increase their portions of
the Revolving Loan Commitment, or by the requisite Lenders in accordance with
Section 11.12 in the case of a waiver of an Event of Default, as applicable.

(iv) Effect of Commitment Increase. After giving effect to any Commitment
Increase, the outstanding Revolving Loans may not be held pro rata in accordance
with the new Revolving Loan Commitment. In order to remedy the foregoing, on the
effective date of each Commitment Increase, the Revolving Facility Lenders
(including any New Lenders) shall reallocate the Revolving Loans owed to them
among themselves so that, after giving effect thereto, the Revolving Loans will
be held by the Revolving Facility Lenders (including any New Lenders) on a pro
rata basis in accordance with their respective Commitment Ratios (after giving
effect to such Commitment Increase). Each Revolving Facility Lender agrees to
wire immediately available funds to the Revolving Facility Administrative Agent
in accordance with this Agreement as may be required by the Revolving Facility
Administrative Agent in connection with the foregoing. Notwithstanding the
provisions of Section 11.5, the reallocations so made by each Revolving Facility
Lender whose Commitment Ratio has increased shall be deemed to be a purchase of
a corresponding amount of the Revolving Loans of the Revolving Facility Lender
or Lenders whose Commitment Ratio have decreased and shall not be considered an
assignment for purposes of Section 11.5.

 

77



--------------------------------------------------------------------------------

(b) Incremental Loans.

(i) The Borrowers may at any time or from time to time after the Agreement Date,
upon not less than five (5) Business Days written notice to each Administrative
Agent (whereupon the applicable Administrative Agent shall promptly deliver a
copy of such notice to each of the applicable Lenders), request that one or more
new tranche of Term Loans (the “Incremental Term Loans”) or one or more new
tranche of Revolving Loans be made available to the Borrowers (the “Incremental
Revolving Loans”, together the “Incremental Loans”) in an aggregate amount,
together with any Funded Debt incurred pursuant to Section 8.1(r), not to exceed
$380,000,000, provided that, immediately prior to, and after giving effect to
the incurrence of such Incremental Loans and any transaction consummated in
connection therewith, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects, (B) no Default or Event of Default shall have occurred and be
continuing and (C) the Senior Secured Leverage Ratio is no greater, calculated
on a pro forma basis, than 4.50 to 1.00. Each incurrence of Incremental Loans
shall be in an aggregate principal amount that is not less than $5,000,000.
Incremental Loans (w) shall rank pari passu in right of payment and of security
with the initial Term Loans incurred on the Agreement Date (the “Initial Term
Loans”) and the existing Revolving Loan Commitments (though such Incremental
Loans may be secured by less than all of the Collateral), (x) shall not mature
earlier than the Maturity Date with respect to the Initial Term Loans or
existing Revolving Loan Commitments, (y) shall be treated substantially the same
as the Initial Term Loans and the existing Revolving Loan Commitments, as
applicable, (including, without limitation, with respect to mandatory and
voluntary prepayments) and (z) shall have interest rates and amortization
schedules as determined by the Borrowers and the lenders thereof; provided
further that, as of the date of the incurrence of any Incremental Term Loan
(1) the Weighted Average Life to Maturity of such Incremental Term Loan shall
not be shorter than that of the Initial Term Loans and (2) in the event that the
All-In Yield applicable to such Incremental Term Loans exceeds the All-In Yield
of the Initial Term Loans by more than 50 basis points, the interest rate
margins for existing such Initial Term Loans to the extent necessary so that the
All-In Yield of such Loans is equal to the All-In Yield of the applicable
Incremental Term Loans minus 50 basis points.

(ii) Each notice from the Borrowers pursuant to this Section 2.17 shall set
forth the requested amount and proposed terms of the relevant Incremental Loans.
Incremental Loans may be made by any applicable existing Lender (and each
applicable existing Lender will have the right, but not an obligation, on terms
permitted in this Section 2.17 and otherwise on terms reasonably acceptable to
the applicable Administrative Agent, to make a portion of any Incremental Loan
equal to the amount of Incremental Loans so requested by the Borrowers
multiplied by such Lender’s Commitment Ratio) or by any other bank or other
financial institution reasonably acceptable to the Borrowers and the applicable
Administrative Agent (any such other bank or other financial institution being
called an “Additional Lender”). Incremental Loans shall become Loans under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Lender agreeing to provide such Loans, if any, each Additional
Lender, if any, and each Administrative Agent. The Incremental Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of each Administrative Agent and the Borrowers, to effect
the provisions of this Section 2.17. The effectiveness of any Incremental
Amendment and the borrowings of Incremental Loans under this Agreement (as
amended by such Incremental Amendment) shall be subject to the satisfaction of
such conditions as the parties thereto shall agree. The Borrowers will use the
proceeds of any Incremental Loans for any purposes not prohibited by this
Agreement. No Lender shall be obligated to provide any Incremental Loans unless
it so agrees.

 

78



--------------------------------------------------------------------------------

(iii) This Section 2.17 shall supersede any provisions in Section 2.10 or
Section 11.12 to the contrary.

Section 2.18 Defaulting Lenders . Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) the Unused Line Fees shall cease to accrue on the portion of the Revolving
Loan Commitment held by such Lender so long as it is a Defaulting Lender (except
to the extent it is payable to the Issuing Bank pursuant to clause (b)(v)
below);

(b) if any Swing Line Loans or Letter of Credit Obligations exist at the time a
Lender becomes a Defaulting Lender then:

(i) all or any part of such Swing Line Loans and Letter of Credit Obligations
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Commitment Ratio but only to the extent the Aggregate Revolving
Credit Obligations held by of all non-Defaulting Lenders’ plus the Commitment
Ratio of such Defaulting Lender’s Swing Line Loan and Letter of Credit
Obligations does not exceed the portion of the Revolving Loan Commitment held by
the non-Defaulting Lenders and the conditions precedent to borrowing pursuant to
Section 4.2 are met;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the applicable Administrative Agent (x) first, prepay the Swing Line Loan in
an amount equal to such Defaulting Lender’s pro rata share of the Swing Line
Loan and (y) second, cash collateralize the Letters of Credit Obligations in an
amount equal to such Defaulting Lender’s pro rata share of the Letter of Credit
Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in an amount equal to one hundred five percent (105%) of the
Letter of Credit Obligations for so long as such Letter of Credit Obligations
are outstanding;

(iii) if any portion of such Defaulting Lender’s pro rata share of the Letter of
Credit Obligations is cash collateralized pursuant to clause (ii) above,
Borrowers shall not be required to pay the fees described in Section 2.4(c) with
respect to such portion of such Defaulting Lender’s Letter of Credit Obligations
so long as it is cash collateralized;

 

79



--------------------------------------------------------------------------------

(iv) if any portion of such Defaulting Lender’s Letter of Credit Obligations is
reallocated to the non-Defaulting Lenders pursuant to clause (i) above, then the
Letter of Credit Fees under Section 2.4(c) with respect to such portion shall be
allocated among the non-Defaulting Lenders in accordance with their Commitment
Ratio;

(v) if any portion of such Defaulting Lender’s pro rata share of the Letter of
Credit Obligations is neither cash collateralized nor reallocated pursuant to
this Section 2.18(b), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, the Unused Line Fee that otherwise would
have been payable to such Defaulting Lender (on account of the portion of such
Defaulting Lender’s Revolving Loan Commitment that was utilized by such Letter
of Credit Obligations) and the Letter of Credit Fee under Section 2.4(c) payable
with respect to such Defaulting Lender’s Letter of Credit Obligations shall be
payable to the Issuing Bank until such Letter of Credit Obligations are cash
collateralized and/or reallocated in accordance herewith; and

(vi) so long as any Lender is a Defaulting Lender, the Swing Line Bank shall not
be required to fund any Swing Line Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Loan
Commitment of the non-Defaulting Lenders and/or cash collateralized in
accordance with this Section 2.18(b), and participations in any such newly
issued or increased Letter of Credit or newly made Swing Line Loan shall be
allocated among non-Defaulting Lenders in accordance with their respective
Commitment Ratio (and Defaulting Lenders shall not participate therein); and

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise) may, in lieu of being distributed to
such Defaulting Lender, be retained by the applicable Administrative Agent in a
segregated non-interest bearing account and, subject to any Applicable Law, be
applied at such time or times as may be determined by such Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to such
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Bank or Swing Line Bank
hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swing Line Loan or Letter of
Credit in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by such Administrative
Agent, (iv) fourth, if so determined by such Administrative Agent and the
Administrative Borrower, held in such account as cash collateral for future
funding obligations of the Defaulting Lender under this Agreement, (v) fifth,
pro rata, to the payment of any amounts owing to Borrowers or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrowers or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and
(vi) sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or Letter of Credit Obligations in respect of
Letters of Credit which a Defaulting Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 4.3
are satisfied, such payment shall be applied solely to prepay the Loans of, and
Letter of Credit Obligations owed to, all non-Defaulting Lenders, based on their
Commitment Ratio, prior to being applied to the prepayment of any Loans, or
Letter of Credit Obligations owed to, any Defaulting Lender.

 

80



--------------------------------------------------------------------------------

In the event that the applicable Administrative Agent, the Borrowers, the
Issuing Bank or the Swing Line Bank, as the case may be, each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swing Line Loans and Letter of Credit
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s portion of the Revolving Loan Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the applicable
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Commitment Ratio. The rights and
remedies against a Defaulting Lender under this Section 2.18 are in addition to
other rights and remedies that the Borrowers, the applicable Administrative
Agent, the Issuing Bank, the Swing Line Bank and the non-Defaulting Lenders may
have against such Defaulting Lender. The arrangements permitted or required by
this Section 2.18 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or the pro rata sharing provisions or otherwise.

ARTICLE 3.

GUARANTY

Section 3.1 Guaranty.

(a) Each Guarantor hereby irrevocably guarantees to the applicable
Administrative Agent, for the benefit of the Lender Group, the full and prompt
payment of the Obligations, including, without limitation, any interest therein
(including, without limitation, interest as provided in this Agreement, accruing
after the filing of a petition initiating any Insolvency Proceedings, whether or
not such interest accrues or is recoverable against the Borrowers after the
filing of such petition for purposes of the Bankruptcy Code or is an allowed
claim in such proceeding), plus documented, reasonable attorneys’ fees and
expenses if the obligations represented by this Guaranty are collected by law,
through an attorney-at-law, or under advice therefrom.

(b) Regardless of whether any proposed guarantor or any other Person shall
become in any other way responsible to the Lender Group, or any of them, for or
in respect of the Obligations or any part thereof, and regardless of whether or
not any Person now or hereafter responsible to the Lender Group, or any of them,
for the Obligations or any part thereof, whether under this Guaranty or
otherwise, shall cease to be so liable, each Guarantor hereby declares and
agrees that this Guaranty shall be a joint and several obligation, shall be a
continuing guaranty and shall be operative and binding until the Obligations
shall have been indefeasibly paid in full in cash (or in the case of Letter of
Credit Obligations, secured through delivery of cash collateral in an amount
equal to one hundred five percent (105%) of the Letter of Credit Obligations)
and the Revolving Loan Commitment shall have been terminated.

 

81



--------------------------------------------------------------------------------

(c) Each Guarantor absolutely, unconditionally and irrevocably waives any and
all right to assert any defense (other than the defense of payment in cash in
full or performance, to the extent of its obligations hereunder, or a defense
that such Guarantor’s liability is limited as provided in Section 3.1(g)),
set-off, counterclaim or cross-claim of any nature whatsoever with respect to
this Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrowers) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by any Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty.

(d) The Lender Group, or any of them, may from time to time, without exonerating
or releasing any Guarantor in any way under this Guaranty, (i) take such further
or other security or securities for the Obligations or any part thereof as they
may deem proper, or (ii) release, discharge, abandon or otherwise deal with or
fail to deal with any Guarantor of the Obligations or any security or securities
therefor or any part thereof now or hereafter held by the Lender Group, or any
of them, or (iii) amend, modify, extend, accelerate or waive in any manner any
of the provisions, terms, or conditions of the Loan Documents, all as they may
consider expedient or appropriate in their sole discretion. Without limiting the
generality of the foregoing, or of Section 3.1(e), it is understood that the
Lender Group, or any of them, may, without exonerating or releasing any
Guarantor, give up, modify or abstain from perfecting or taking advantage of any
security for the Obligations and accept or make any compositions or
arrangements, and realize upon any security for the Obligations when, and in
such manner, and with or without notice, all as such Person may deem expedient.

(e) Each Guarantor acknowledges and agrees that no change in the nature or terms
of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that until each and every one of the covenants and agreements of this
Guaranty is fully performed, and without possibility of recourse, whether by
operation of law or otherwise, such Guarantor’s undertakings hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this paragraph of this Guaranty, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, omission of the Lender Group,
or any of them, or their failure to proceed promptly or otherwise, or by reason
of any action taken or omitted by the Lender Group, or any of them, whether or
not such action or failure to act varies or increases the risk of, or affects
the rights or remedies of, such Guarantor or by reason of any further dealings
between the Borrowers, on the one hand, and any member of the Lender Group, on
the other hand, or any other guarantor or surety, and such Guarantor hereby
expressly waives and surrenders any defense to its liability hereunder, or any
right of counterclaim or offset of any nature or description which it may have
or may exist based upon, and shall be deemed to have consented to, any of the
foregoing acts, omissions, things, agreements or waivers.

 

82



--------------------------------------------------------------------------------

(f) The Lender Group, or any of them, may, without demand or notice of any kind
upon or to any Guarantor, at any time or from time to time when any amount shall
be due and payable hereunder by any Guarantor following and during the
continuance of an Event of Default, if the Borrowers shall not have timely paid
any of the Obligations (or in the case of Letter of Credit Obligations, secured
through delivery of cash collateral in an amount equal to one hundred five
percent (105%) of the Letter of Credit Obligations), set-off and appropriate and
apply to any portion of the Obligations hereby guaranteed, and in such order of
application as the applicable Administrative Agent may from time to time elect
in accordance with this Agreement, any deposits, property, balances, credit
accounts or moneys of any Guarantor in the possession of any member of the
Lender Group or under their respective control for any purpose. If and to the
extent that any Guarantor makes any payment to any Administrative Agent or any
other Person pursuant to or in respect of this Guaranty, any claim which such
Guarantor may have against any Borrower by reason thereof shall be subject and
subordinate to the prior payment in full of the Obligations to the satisfaction
of the Lender Group.

(g) The creation or existence from time to time of Obligations in excess of the
amount committed to or outstanding on the date of this Guaranty is hereby
authorized, without notice to any Guarantor, and shall in no way impair or
affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and each Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

(h) Upon the bankruptcy or winding up or other distribution of assets of any
Borrower, or of any surety or guarantor (other than the applicable Guarantor)
for any Obligations of the Borrowers to the Lender Group, or any of them, the
rights of any Administrative Agent against any Guarantor shall not be affected
or impaired by the omission of any member of the Lender Group to prove its
claim, or to prove the full claim, as appropriate, against any Borrower, or any
other Borrower or any such other guarantor or surety, and any Administrative
Agent may prove such claims as it sees fit and may refrain from proving any
claim and in its discretion may value as it sees fit or refrain from valuing any
security held by it without in any way releasing, reducing or otherwise
affecting the liability to the Lender Group of each of the Guarantors.

 

83



--------------------------------------------------------------------------------

(i) Each Guarantor hereby absolutely, unconditionally and irrevocably expressly
waives, except to the extent such waiver would be expressly prohibited by
Applicable Law, the following: (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations,
(iii) presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing,
(v) until the Obligations shall have been paid in full in cash (or, in the case
of a Letter of Credit Obligation, secured through delivery of cash collateral in
an amount equal to one hundred five percent (105%) of the Letter of Credit
Obligations, all rights to enforce any remedy which the Lender Group, or any of
them, may have against any Borrower and (vi) until the Obligations shall have
been paid in full in cash (or in the case of a Letter of Credit Obligations,
secured through delivery of cash collateral in an amount equal to one hundred
five percent (105%) of the Letter of Credit Obligations), all rights of
subrogation, indemnification, contribution and reimbursement from the Borrowers
for amounts paid hereunder and any benefit of, or right to participate in, any
collateral or security now or hereinafter held by the Lender Group, or any of
them, in respect of the Obligations. If a claim is ever made upon any member of
the Lender Group for the repayment or recovery of any amount or amounts received
by such Person in payment of any of the Obligations and such Person repays all
or part of such amount by reason of (A) any judgment, decree or order of any
court or administrative body having jurisdiction over such Person or any of its
property, or (B) any settlement or compromise of any such claim effected by such
Person with any such claimant, including any Borrower, then in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any promissory note or other instrument evidencing any of
the Obligations, and such Guarantor shall be and remain obligated to such Person
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Person.

(j) This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by any Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof. No action by any member of the Lender Group
permitted hereunder shall in any way impair or affect this Guaranty. For the
purpose of this Guaranty, the Obligations shall include, without limitation, all
Obligations of the Borrowers to the Lender Group, notwithstanding any right or
power of any third party, individually or in the name of any Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

(k) This is a guaranty of payment and not of collection. In the event any
Administrative Agent makes a demand upon any Guarantor in accordance with the
terms of this Guaranty, such Guarantor shall be held and bound to such
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby guaranteed. All costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by any Administrative Agent in
obtaining performance of or collecting payments due under this Guaranty shall be
deemed part of the Obligations guaranteed hereby.

 

84



--------------------------------------------------------------------------------

(l) Each Subsidiary Guarantor is a direct or indirect wholly owned Domestic
Subsidiary of a Borrower. Each Guarantor expressly represents and acknowledges
that any financial accommodations by the Lender Group to the Borrowers,
including, without limitation, the extension of credit, are and will be of
direct interest, benefit and advantage to such Guarantor.

(m) Each Guarantor shall be entitled to subrogation and contribution rights from
and against the Borrowers to the extent any Guarantor is required to pay to any
member of the Lender Group any amount in excess of the Loans advanced directly
to, or other Obligations incurred directly by, such Guarantor or as otherwise
available under Applicable Law; provided, however, that such subrogation and
contribution rights are and shall be subject to the terms and conditions of this
Section 3.1 and Section 13.4. The payment obligation of a Guarantor to any other
Guarantor under any Applicable Law regarding contribution rights among
co-obligors or otherwise shall be subordinate and subject in right of payment to
the prior payment in full of the obligations of such Guarantor under the other
provisions of this Guaranty, and such Guarantor shall not exercise any right or
remedy with respect to such rights until payment and satisfaction in full of all
such obligations.

Section 3.2 Special Provisions Applicable to Subsidiary Guarantors . Pursuant to
Section 6.17 of this Agreement, any new Domestic Subsidiary of any Borrower
other than an Unrestricted Subsidiary is required to enter into this Agreement
by executing and delivering to each Administrative Agent a Guaranty Supplement.
Upon the execution and delivery of a Guaranty Supplement by such new Domestic
Subsidiary, such Domestic Subsidiary shall become a Guarantor and Borrower Party
hereunder with the same force and effect as if originally named as a Guarantor
or Borrower Party herein. The execution and delivery of any Guaranty Supplement
(or any other supplement to any Loan Document delivered in connection therewith)
adding an additional Guarantor as a party to this Agreement or any other
Applicable Loan Document shall not require the consent of any other party
hereto. The rights and obligations of each party hereunder shall remain in full
force and effect notwithstanding the addition of any new Guarantor hereunder.

ARTICLE 4.

CONDITIONS PRECEDENT

Section 4.1 Conditions Precedent to Initial Loan . The obligations of the
Lenders to undertake the Revolving Loan Commitment and to make the initial Term
Loan hereunder, and the obligation of the Issuing Bank to issue any initial
Letter of Credit hereunder, are subject to the prior or concurrent fulfillment
of each of the following conditions:

(a) The Term Facility Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to each Administrative
Agent:

(i) This duly executed Agreement;

(ii) A duly executed Note to the order of each Lender requesting a promissory
note in the amount of such Lender’s Commitments Ratio of its Commitment;

 

85



--------------------------------------------------------------------------------

(iii) The Security Agreement duly executed by the Borrower Parties, together
with Uniform Commercial Code financing statements related thereto, certificates
representing all of the certificated Equity Interests of the pledged
Subsidiaries, and all other original Collateral to be delivered to the
Collateral Agent pursuant to the Security Agreement, and transfer powers with
respect thereto duly endorsed in blank;

(iv) Certificates of insurance with respect to the insurance policies of the
Borrower Parties, in each case, meeting the requirements of Section 6.5;

(v) Lien search results with respect to the Borrower Parties from all
appropriate jurisdictions and filing offices, it being agreed that the lien
search results received by each Administrative Agent prior to the date hereof is
in form and substance reasonably satisfactory to each Administrative Agent;

(vi) A Trademark Security Agreement duly executed by each Borrower Party;

(vii) The duly executed Intercreditor Agreement;

(viii) The legal opinion of Gibson Dunn & Crutcher LLP, counsel to the Borrower
Parties, addressed to the Lender Group;

(ix) The legal opinion of Bingham McCutchen LLP, regulatory counsel to the
Borrower Parties, addressed to the Lender Group;

(x) With respect to each Borrower Party, a loan certificate signed by the
secretary or assistant secretary of such Person (or, in the case of a Person
that is a partnership, the general partner of such Person or, in the case of a
Person that is a limited liability company, the members or manager, as
appropriate, of such Person), in form and substance satisfactory to each
Administrative Agent, including a certificate of incumbency with respect to each
Authorized Signatory of such Person, together with appropriate attachments which
shall include the following: (A) a copy of the Certificate of Incorporation or
Formation of such Person certified to be true, complete and correct by the
Secretary of State of the State of such Person’s incorporation or formation,
(B) a true, complete and correct copy of the By-Laws, partnership agreement or
operating agreement of such Person, (C) a true, complete and correct copy of the
resolutions of such Person (or its general partner, members or manager, as
applicable) authorizing the execution, delivery and performance by such Person
of the Loan Documents and, with respect to Borrowers, authorizing the borrowings
hereunder, (D) certificates of good standing from such Person’s jurisdiction of
formation and each other jurisdiction in which such Person does business;

(xi) Payment of all fees and expenses payable to the Administrative Agents
(including, without limitation, fees and expenses of one counsel to the
Administrative Agents) and fees payable to the Arrangers and Lenders in
connection with the execution and delivery of this Agreement that are invoiced
at least one Business day prior to the date hereof;

 

86



--------------------------------------------------------------------------------

(xii) A Solvency Certificate executed by an Authorized Signatory of the
Administrative Borrower regarding the solvency and financial condition of the
Borrower Parties, after giving effect to the Transactions contemplated herein
including the initial Loan and, if any, the issuance of the initial Letter of
Credit hereunder; and

(xiii) A duly executed Request for Loan for the initial Loan of the Term Loans;

(b) The Lender Group shall have received (i) U.S. GAAP audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of each of Zayo and AboveNet for each of the last three fiscal years ended
more than 90 days prior to the Agreement Date, (ii) unaudited consolidated
balance sheets and related statements of income and cash flows of each of Zayo
and AboveNet for each subsequent fiscal quarter ended at least 45 days before
the Agreement Date and after December 31, 2011 and (iii) a pro forma
consolidated balance sheet and related statements of income and cash flows for
Zayo for the latest four fiscal quarter period ended with the latest period
covered by the financial statements delivered pursuant to clause (ii) above.

(c) Immediately following the Transactions, neither the Borrowers nor any of
their Subsidiaries shall have any third party Funded Debt for Borrowed Money
other than (A) the Facilities, (B) in the case of the Borrower and its
Subsidiaries, the Existing Secured Notes solely to the extent that following a
tender offer for the Existing Secured Notes, (i) such Existing Secured Notes are
subject to covenant defeasance and release of liens upon the collateral securing
the Existing Secured Notes and (ii) the amount of all Existing Secured Notes not
so tendered does not exceed $25 million and (C) in the case of AboveNet and its
subsidiaries, set forth on Schedule 8.1.

(d) Since March 18, 2012, there shall have been no occurrences that,
individually or in the aggregate, have had and continue to have, or would be
reasonably expected to have, an AboveNet Material Adverse Change.

(e) The representations and warranties made in the AboveNet Acquisition
Agreement by AboveNet or any other party thereto that are material to the
interests of the Lenders shall be true and correct in all material respects
(unless any such representation or warranty is qualified as to materiality, in
which case such representation and warranty shall be true and correct in all
respects), but only to the extent that the accuracy of such representations or
warranties is a condition to the Borrowers’ (or their Affiliates’) obligation to
consummate the AboveNet Acquisition thereunder.

 

87



--------------------------------------------------------------------------------

(f) The representations and warranties set forth in Section 5.1(a)(i), (a)(ii),
(b), (e)(i), (e)(ii) (only with respect to charter documents and other
organizational documents), (s), (t), (y), (z) and (aa) hereof shall be true and
correct in all material respects (unless any such representation or warranty is
qualified as to materiality, in which case such representation and warranty
shall be true and correct in all respects), both before and after giving effect
to the application of the proceeds of the Loans.

(g) Prior to or substantially simultaneously with the initial funding of the
Facilities, the Borrower shall have received the proceeds of Equity Issuance (to
the extent not otherwise applied to the Transactions).

(h) The Senior Secured Note Indebtedness shall have been issued in the aggregate
amount of $750,000,000.

(i) The Senior Unsecured Note Indebtedness shall have been issued in the
aggregate amount of $500,000,000.

(j) The Borrower Parties shall have provided the documentation and other
information to the Lenders that are required by regulatory authorities under the
applicable “know-your-customer” rules and regulations, including the USA Patriot
Act, in each case requested at least five business days prior to the Agreement
Date

(k) The Term Facility Administrative Agent shall have received evidence
reasonably satisfactory to each Administrative Agent that either (i) the
AboveNet Acquisition has been consummated substantially concurrently with the
initial funding of the Facilities in accordance with the Acquisition Agreement,
without waiver or amendment thereof or any consent thereunder that would be
materially adverse to the Lenders or (ii) the Escrow Proceeds shall have been
deposited in the Escrow Account (as defined in the Escrow Agreement).

Section 4.2 Conditions Precedent to Each Loan. The obligation of the Lenders to
make each Loan (other than the Loans and on the Agreement Date) (but excluding
Loans, the proceeds of which are to reimburse (i) the Swing Line Bank for Swing
Line Loans, (ii) the Revolving Facility Administrative Agent for Agent Advances
or (iii) the Issuing Bank for amounts drawn under a Letter of Credit), is
subject to the fulfillment of each of the following conditions immediately prior
to or contemporaneously with such Loan:

(a) All of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents, which, pursuant to Section 5.2, are made
at and as of the time of such Loan, shall be true and correct in all material
respects (unless any such representation or warranty is qualified as to
materiality, in which case such representation and warranty shall be true and
correct in all respects) at such time, both before and after giving effect to
the application of the proceeds of the Loan;

(b) There shall not exist on the date of such Loan and after giving effect
thereto, a Default or an Event of Default; and

 

88



--------------------------------------------------------------------------------

(c) Until the Necessary Authorizations are obtained with respect thereto, such
Loan shall not cause the Aggregate Revolving Credit Obligations to exceed
$130,000,000.

Each Borrower hereby agrees that the delivery of any Request for Loan hereunder
or any telephonic request for an Loan hereunder shall, in each case, be deemed
to be the certification of the Authorized Signatory thereof that all of the
conditions set forth in this Section 4.2 have been satisfied. Notwithstanding
the foregoing, if the conditions, or any of them, set forth above are not
satisfied, such conditions may be waived by the requisite Lenders under
Section 11.12.

Section 4.3 Conditions Precedent to Each Letter of Credit . The obligation of
the Issuing Bank to issue each Letter of Credit (including the initial Letter of
Credit) hereunder is subject to the fulfillment of each of the following
conditions immediately prior to or contemporaneously with the issuance of such
Letter of Credit:

(a) All of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents, which, pursuant to Section 5.2, are made
at and as of the time of the issuance of such Letter of Credit, shall be true
and correct in all material respects (unless any such representation or warranty
is qualified as to materiality, in which case such representation and warranty
shall be true and correct in all respects) at such time, both before and after
giving effect to the issuance of such Letter of Credit;

(b) There shall not exist on the date of issuance of such Letter of Credit, and
after giving effect thereto, a Default or an Event of Default; and

(c) Until the Necessary Authorizations are obtained with respect thereto, such
Letter of Credit shall not cause the Aggregate Revolving Credit Obligations to
exceed $130,000,000.

Each Borrower hereby agrees that the delivery of any Request for Issuance of a
Letter of Credit hereunder shall be deemed to be the certification of the
Authorized Signatory thereof that all of the conditions set forth in this
Section 4.3 have been satisfied. Notwithstanding the foregoing, if the
conditions, or any of them, set forth above are not satisfied, such conditions
may be waived by the requisite Lenders under Section 11.12.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

Section 5.1 General Representations and Warranties. In order to induce the
Lender Group to enter into this Agreement and to extend the Loans and issue the
Letters of Credit for the benefit of the Borrowers, each Borrower Party hereby
represents, and warrants that:

 

89



--------------------------------------------------------------------------------

(a) Organization; Power; Qualification. Each Borrower Party and each Subsidiary
of a Borrower Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing, and in active status or good standing
under the laws of its state of incorporation or formation, (ii) has the
corporate or other company power and authority to own or lease and operate its
properties and to carry on its business as now being and hereafter proposed to
be conducted, and (iii) is duly qualified and is in active status or good
standing as a foreign corporation or other company, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization except in
each case where the failure to have such power and authority described in
clause (ii) above or to be so qualified as described in clause (iii) above would
not reasonably be expected to have a Materially Adverse Effect.

(b) Authorization; Enforceability. Each Borrower Party has the power and has
taken all necessary action, corporate or otherwise, to authorize it to execute,
deliver, and perform its obligations under this Agreement and each of the other
Loan Documents to which it is a party in accordance with the terms thereof and
to consummate the transactions contemplated hereby and thereby. Each of this
Agreement and each other Loan Document to which a Borrower Party is a party has
been duly executed and delivered by such Borrower Party, and (except for
Requests for Loan, Requests for Issuance of Letters of Credit, Notices of
Conversion/Continuation, Notices of Requested Commitment Increases and Uniform
Commercial Code financing statements solely to the extent they do not contain
any affirmative obligations of the Borrower Parties) is a legal, valid and
binding obligation of such Borrower Party, enforceable in accordance with its
terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

(c) Partnerships; Joint Ventures; Subsidiaries. Except as disclosed on Schedule
5.1(c)-1, as of the Agreement Date, no Borrower Party or any Subsidiary of a
Borrower Party has any Subsidiaries, which Subsidiaries are identified on such
Schedule as Domestic Subsidiaries or Foreign Subsidiaries. As of the Agreement
Date, no Borrower Party or any Subsidiary of a Borrower Party is a partner or
joint venturer in any partnership or joint venture other than (i) the
Subsidiaries listed on Schedule 5.1(c)-1 and (ii) the partnerships and joint
ventures (that are not Subsidiaries) listed on Schedule 5.1(c)-2. Schedule
5.1(c)-1 and Schedule 5.1(c)-2 set forth, for each Person set forth thereon, a
complete and accurate statement of (i) the percentage ownership of each such
Person by the applicable Borrower Party or Subsidiary of a Borrower Party as of
the Agreement Date, (ii) the state or other jurisdiction of incorporation or
formation, as appropriate, of each such Person as of the Agreement Date,
(iii) each state in which the failure of such Person to be qualified to do
business as of the Agreement Date could reasonably be expected to cause a
Materially Adverse Effect and (iv) all of each such Person’s trade names, trade
styles or doing business forms which such Person has used or under which such
Person has transacted business during the five (5) year period immediately
preceding the Agreement Date.

 

90



--------------------------------------------------------------------------------

(d) Capital Stock and Related Matters. The authorized Equity Interests as of the
Agreement Date of each Borrower Party and each Subsidiary of a Borrower Party
that is a corporation and the number of shares of such Equity Interests that are
issued and outstanding as of the Agreement Date are as set forth on Schedule
5.1(d). All of the shares of such Equity Interests in each Borrower Party and
each Subsidiary of a Borrower Party that are issued and outstanding as of the
Agreement Date have been duly authorized and validly issued and are fully paid
and non-assessable. None of such Equity Interests in each Borrower Party and
each Subsidiary of a Borrower Party have been issued in violation of the
Securities Act, or the securities, “Blue Sky” or other Applicable Laws of any
applicable jurisdiction. As of the Agreement Date, the Equity Interests of each
such Borrower Party and each such Subsidiary of a Borrower Party are owned by
the parties listed on Schedule 5.1(d) in the amounts set forth on such schedule
and a description of the Equity Interests of each such party is listed on
Schedule 5.1(d). As of the Agreement Date, except as described on Schedule
5.1(d), no Borrower Party or any Subsidiary of a Borrower Party has outstanding
any stock or securities convertible into or exchangeable for any shares of its
Equity Interests, nor are there any preemptive or similar rights to subscribe
for or to purchase, or any other rights to subscribe for or to purchase, or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments, or claims of any
character relating to, any Equity Interests or any stock or securities
convertible into or exchangeable for any Equity Interests. Except as set forth
on Schedule 5.1(d), as of the Agreement Date, no Borrower Party or any
Subsidiary of any Borrower Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or to register any shares of its Equity Interests, and there are no
agreements restricting the transfer of any shares of such Borrower Party’s or
such Subsidiary’s Equity Interests or restricting the ability of any Subsidiary
of any Borrower from making distributions, dividends or other Restricted
Payments to such Borrower.

(e) Compliance with Law, Loan Documents, and Contemplated Transactions. The
execution, delivery, and performance of this Agreement and each of the other
Loan Documents and the Bank Product Documents in accordance with their
respective terms and the consummation of the transactions contemplated hereby
and thereby do not and will not (i) violate any Applicable Law, (ii) conflict
with, result in a breach of, or constitute a default under (x) the certificate
of incorporation or formation or by-laws, partnership agreement or operating
agreement of any Borrower Party or (y) except as could not be reasonably
expected to have a Material Adverse Effect, any indenture, agreement, or other
instrument to which any Borrower Party is a party or by which any Borrower Party
or any of its properties may be bound, or (iii) result in or require the
creation or imposition of any Lien upon or with any assets or property of any
Borrower Party except Permitted Liens.

 

91



--------------------------------------------------------------------------------

(f) Necessary Authorizations. Each Borrower Party and each Subsidiary of a
Borrower Party has obtained all Necessary Authorizations (including all FCC
Licenses and State PUC Licenses), and all such Necessary Authorizations
(including FCC Licenses and State PUC Licenses) are in full force and effect
except, other than with respect to the transactions contemplated by the Loan
Documents, where failure to obtain such Necessary Authorizations, or the failure
of such Necessary Authorizations to be in full force and effect, could not
reasonably be expected to have a Materially Adverse Effect. None of such
Necessary Authorizations is the subject of any pending or, to the best of each
Borrower Party’s knowledge, threatened attack, application, objection or any
other petition with a Governmental Authority for revocation, termination,
suspension, denial or material modification of a Necessary Authorization, by the
grantor of the Necessary Authorization except, other than with respect to the
transactions contemplated by the Loan Documents, where the revocation by the
grantor of such Necessary Authorizations could not reasonably be expected to
have a Materially Adverse Effect. The actions of any applicable Governmental
Authority granting all Necessary Authorizations have not been reversed, stayed,
enjoined, annulled or suspended. Each Borrower Party has duly and timely filed
all material reports, statements and filings, and paid all required regulatory
fees in accordance with the applicable rules and regulations of each applicable
Governmental Authority, that are required to be filed by any of them with
respect to FCC Licenses under the Communications Act or State PUC Licenses under
any applicable State Telecommunications Laws, and are in all respects in
compliance therewith, including the rules and regulations of the FCC and each
applicable State PUC, in each case, except any such failure to comply which has
not, and could not reasonably be expected to have, a Materially Adverse Effect.
Each Borrower Party has received, and is in all respects in compliance with all
State PUC Licenses and the applicable State Telecommunications Laws, except any
such failure to comply which has not, and could not reasonably be expected to
have, a Materially Adverse Effect or result in such Borrower Party not being
authorized to own or operate any material portion of its Telecommunications
Assets, or incur or remain liable with respect to any of the Obligations or
Liens granted as security therefore. No Borrower Party has any knowledge of any
event or circumstance constituting (i) noncompliance (or any Person alleging
noncompliance) with any rule or regulation of the FCC and (ii) noncompliance (or
any Person alleging noncompliance) with any applicable State Telecommunications
Laws, except any noncompliance which has not had, and could not reasonably be
expected to have, a Materially Adverse Effect or result in any Borrower Party
not being authorized to own or operate any material portion of the
Telecommunication Assets, or incur or remain liable with respect to any of the
Obligations or Liens granted as security therefor.

(g) Title to Properties. Each Borrower Party has good, marketable and legal
title to, or a valid leasehold interest in, all of its properties and assets
except as could not, individually or in the aggregate, be expected to have a
Materially Adverse Effect, and none of such properties or assets is subject to
any Liens, other than Permitted Liens.

(h) Intentionally Omitted.

(i) Labor Matters. Except as disclosed on Schedule 5.1(i): as of the Agreement
Date, (i) no Borrower Party is engaged in any unfair labor practice; (ii) there
is no unfair labor practice complaint pending against any Borrower Party before
the National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against any Borrower Party; and (iii) no strike or work stoppage is in existence
involving any employees of any Borrower Party, except (with respect to any
matter specified in clause (i) or (ii) above) such as could not reasonably be
expected to have a Materially Adverse Effect.

 

92



--------------------------------------------------------------------------------

(j) Taxes. Except as set forth on Schedule 5.1(j), all federal, state and other
material tax returns of each Borrower Party and each Subsidiary of a Borrower
Party required by law to be filed have been duly filed, all such tax returns are
true, complete and correct in all material respects, and all federal, state, and
other material taxes (including without limitation, all real estate and personal
property, income, franchise, transfer and gains taxes), all general or special
assessments, and other governmental charges or levies upon each Borrower Party
and each Subsidiary of a Borrower Party and any of their respective properties,
income, profits, and assets, which are shown thereon as due and payable, have
been paid, except any payment of any of the foregoing which such Borrower Party
or such Subsidiary, as applicable, is currently contesting in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of such Borrower Party or such Subsidiary,
as the case may be. As of the Agreement Date, no adjustment relating to any tax
returns has been proposed formally or informally by any Governmental Authority
and, to the knowledge of each Borrower Party no basis exists for any such
adjustment, except as reflected in the charges, accruals and reserves on the
books of the Borrower Parties and their Subsidiaries or except such as could not
reasonably be expected to have a Materially Adverse Effect. Except as described
in Schedule 5.1(j), no Borrower Party has executed or filed with the Internal
Revenue Service or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for assessment
or collection of any taxes. Except as set forth on Schedule 5.1(j), as of the
Agreement Date, none of the Borrower Parties and their respective predecessors
are liable for any taxes: (i) under any agreement (including any tax sharing
agreements) or (ii) to each Borrower Party’s knowledge, as a transferee. As of
the Agreement Date, no Borrower Party has agreed, or been requested, to make any
adjustment under Code Section 481(a), by reason of a change in accounting method
or otherwise, which would have a Materially Adverse Effect.

(k) Financial Statements. The Borrowers have furnished, or have caused to be
furnished, to the Lenders (i) the Audited Financial Statements which are
complete and correct in all material respects and present fairly in accordance
with GAAP the respective financial positions of Zayo and AboveNet for the fiscal
years covered thereby and the results of operations for the fiscal years then
ended, (ii) the Unaudited Financial Statements which are complete and correct in
all material respects and present fairly in accordance with GAAP, subject to
normal year end adjustments, the respective financial positions of Zayo and
AboveNet for the periods covered thereby, and the results of operations for the
respective twelve-month periods then ended and (iii) the Pro Forma Financial
Statements which have been prepared in good faith, based on assumptions believed
by the Borrowers to be reasonable as of the date hereof, and present fairly in
all material respects on a Pro Forma Basis the estimated financial position of
Zayo and its Subsidiaries as at March 31, 2012 and the estimated results of
operations for the periods covered thereby, assuming that the Transactions had
actually occurred at the beginning of the periods covered thereby.

 

93



--------------------------------------------------------------------------------

(l) No Adverse Change. Since June 30, 2011, there has occurred no event which
has had or could reasonably be expected to have a Materially Adverse Effect.

(m) Investments and Guaranties. As of the Agreement Date, no Borrower Party or
any Subsidiary of a Borrower Party owns any Equity Interests of any Person
except as disclosed on Schedules 5.1(c)-1 and 5.1(c)-2, or has outstanding loans
or advances to, or guaranties of the obligations of, any Person, except as
reflected in the financial statements referred to in Section 5.1(k) or disclosed
on Schedule 5.1(m).

(n) Liabilities, Litigation, etc. As of the Agreement Date, except for
liabilities incurred in the normal course of business, no Borrower Party or any
Subsidiary of any Borrower Party has any material (individually or in the
aggregate) liabilities, direct or contingent, except as disclosed or referred to
in the financial statements referred to in Section 5.1(k) or with respect to the
Obligations or the Senior Note Indebtedness. As of the Agreement Date, except as
described on Schedules 5.1(n), there is no litigation, legal or administrative
proceeding, or, to the knowledge of the Borrower Parties, investigation or other
action of any nature, pending or, to the knowledge of the Borrower Parties,
threatened against or affecting any Borrower Party, any Subsidiary of any
Borrower Party or any of their respective properties which could reasonably be
expected to result in any judgment against or liability of such Borrower Party
or Subsidiary in excess of $10,000,000 individually or in the aggregate with
respect to all Borrower Parties and their Subsidiaries, or the loss of any
certification or license material to the operation of such Borrower Party’s or
Subsidiary’s business. None of such litigation disclosed on Schedules 5.1(n),
individually or collectively, could reasonably be expected to have a Materially
Adverse Effect.

(o) ERISA. Schedule 5.1(o) lists (i) all ERISA Affiliates and (ii) all Plans,
and separately identifies all Title IV Plans (other than Multiemployer Plans),
Multiemployer Plans, and Retiree Welfare Plans. Copies of all such listed Plans,
together with a copy of the latest IRS/DOL 5500 series form for each Plan, have
been delivered to the applicable Administrative Agent. Schedule SB, (Actuarial
Information) to the most recent IRS/DOL 5500 series form for each Plan is
complete and accurate and fairly presents the funding status of such Plan, and
since the date of such Schedule SB there has been no material adverse change in
such funding status. Except with respect to Multiemployer Plans, each Plan
intended to be qualified under Code Section 401 has been determined by the
Internal Revenue Service to qualify under Section 401 of the Code, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Sections 501 of the Code, and nothing has occurred that would
reasonably be expected to cause the loss of such qualification or tax exempt
status. Except any such failure to comply which has not, and could not
reasonably be expected to have, a Materially Adverse Effect, each Borrower Party

 

94



--------------------------------------------------------------------------------

and each ERISA Affiliate and each of their respective Plans are in compliance
with ERISA and the Code. No Borrower Party or, to each Borrower Party’s
knowledge, any of its ERISA Affiliates has made any promises of retirement or
other benefits to employees, except (i) as set forth in the Plans and (ii) that
could reasonably be expected to have a Materially Adverse Effect. No Borrower
Party or ERISA Affiliate has incurred any material liability to the PBGC in
connection with any such Plan (other than the payment of premiums that are not
past due). No Title IV Plan has any Unfunded Pension Liability. No ERISA Event
has occurred, is continuing or is reasonably expected to occur with respect to
any Plan. Except as could not reasonably be expected to have a Materially
Adverse Effect, there are no pending, or to the knowledge of any Borrower Party,
threatened claims (other than claims for benefits in the normal course),
sanctions, actions or lawsuits, asserted or instituted against any Plan or any
Person as fiduciary (as defined in Section 3(21) of ERISA) or sponsor of any
Plan. Except as could not reasonably be expected to have a Materially Adverse
Effect, no Plan or trust created thereunder, or party in interest (as defined in
Section 3(14) of ERISA), or any fiduciary (as defined in Section 3(21) of
ERISA), has engaged in a non exempt “prohibited transaction” (as such term is
defined in Section 406 of ERISA or Section 4975 of the Code) which would subject
any Plan of any Borrower Party or any of its ERISA Affiliates, any trust created
thereunder, or any such party in interest or fiduciary, or any party dealing
with any such Plan or any such trust to any material penalty or tax on
“prohibited transactions” imposed by Section 502 of ERISA or Section 4975 of the
Code.

(p) Intellectual Property; Licenses; Certifications. As of the Agreement Date,
except as set forth on Schedule 5.1(p), no Borrower Party or any Subsidiary of a
Borrower Party owns any registered patents, trademarks, service marks,
copyrights, franchises, licenses and other intellectual property (collectively,
“IP Rights”) and has no pending registration applications with respect to any of
the foregoing. No other IP Rights are necessary for the operation of the
business of the Borrower Parties and their Subsidiaries, except for such IP
Rights, the failure to obtain which could not reasonably be expected to have a
Materially Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use of any IP Rights or the validity or
effectiveness of any IP Rights, nor does any Borrower Party have knowledge of
any such claim, and, to the knowledge of the Borrower Parties, the use of any IP
Rights by any Borrower Party or any Subsidiary or the granting of a right or
license in respect of any IP Rights from any Borrower Party or any Subsidiary
does not infringe on the rights of any Person, except, in each case, for such
claims, and such infringements, as could not reasonably be expected to have a
Materially Adverse Effect. Except as set forth on Schedule 5.1(p), (a) none of
the IP Rights owned by any of the Borrower Parties is subject to any licensing
agreement or similar arrangement and (b) no material licenses or certifications
are necessary for the operation of the Borrower Parties’ and their Subsidiaries’
business, except, in each case, for such agreements and arrangements and such
licenses and certifications, the failure to obtain which, could not reasonably
be expected to have a Materially Adverse Effect.

 

95



--------------------------------------------------------------------------------

(q) Compliance with Law. Each Borrower Party and each Subsidiary of a Borrower
Party is in compliance with all Applicable Laws and with all of the provisions
of its certificate of incorporation or formation and by-laws or other governing
documents except where the failure to be in compliance could not reasonably be
expected to have a Materially Adverse Effect.

(r) Accuracy and Completeness of Information. All written information, reports,
other papers and data relating to the Borrower Parties and their Subsidiaries
furnished by or at the direction of the Borrower Parties to the Lender Group
were, at the time furnished, taken as a whole with all other such information,
reports, other papers and data furnished previously or concurrently, complete
and correct in all material respects and such information did not contain any
material omission, misstatement or other material inaccuracy which has, or could
reasonably be expected to have, a Materially Adverse Effect. With respect to
projections, estimates and forecasts given to the Lender Group, such
projections, estimates and forecasts are based on the Borrower Parties’ good
faith assessment of the future of the business at the time made. The Borrower
Parties had a reasonable basis for such assessment at the time made.

(s) Compliance with Regulations T, U, and X. No Borrower Party or any Subsidiary
of a Borrower Party is engaged principally in the business of or has as one of
its important activities in the business of extending credit for the purpose of
purchasing or carrying, and no Borrower Party or any Subsidiary of a Borrower
Party owns or presently intends to acquire, any “margin security” or “margin
stock” as defined in Regulations T, U and X of the Board of Governors of the
Federal Reserve System (herein called “Margin Stock”). None of the proceeds of
the Loans will be used, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock or for the purpose of reducing or retiring any Funded
Debt which was originally incurred to purchase or carry Margin Stock or for any
other purpose which might constitute this transaction a “purpose credit” within
the meaning of said Regulations T, U and X. None of any Borrower Party, any
Subsidiary of a Borrower Party or any bank acting on its behalf has taken or
will take any action which would cause this Agreement or any other Loan
Documents to violate Regulation T, U or X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate the SEA, in each case
as now in effect or as the same may hereafter be in effect. If so requested by
any Administrative Agent, the Borrower Parties and their Subsidiaries will
furnish the Administrative Agents with a statement or statements in conformity
with the requirements of Federal Reserve Form U-1 referred to in Regulation U of
said Board of Governors. Neither the making of the Loans nor the use of proceeds
thereof will violate, or be inconsistent with, the provisions of Regulation T, U
or X of said Board of Governors.

(t) Solvency. As of the Agreement Date and after giving effect to the
Transactions contemplated by the Loan Documents (i) the property of the Borrower
Parties, on a consolidated basis, at a fair valuation on a going concern basis,
will exceed its debt; (ii) the capital of the Borrower Parties, on a
consolidated basis, will not be unreasonably small to conduct their business;
and (iii) the Borrower Parties, on a consolidated basis, will not have incurred
debts, or have intended to incur debts, beyond their ability to pay such debts
as they mature. For purposes of this Section 5.1(t), “debt” shall mean any
liability on a claim, and “claim” shall mean (A) the right to payment, whether
or not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, undisputed, legal, equitable, secured or
unsecured, or (B) the right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
undisputed, secured or unsecured.

 

96



--------------------------------------------------------------------------------

(u) Insurance. The Borrower Parties and their Subsidiaries have insurance
meeting the requirements of Section 6.5, and such insurance policies are in full
force and effect. As of the Agreement Date, all insurance maintained by the
Borrower Parties and their Subsidiaries is fully described on Schedule 5.1(u).

(v) Broker’s or Finder’s Commissions. No broker’s or finder’s fee or commission
will be payable with respect to the execution and delivery of this Agreement and
the other Loan Documents, and no other similar fees or commissions will be
payable by the Borrower Parties for any other services rendered to the Borrower
Parties ancillary to the credit transactions contemplated herein.

(w) Real Property. All real property leased by each Borrower Party and each
Subsidiary of a Borrower Party constituting a material collocation and
interconnection data center location as of the Agreement Date for which the
annual rent expense is greater than $1,000,000, and the name of the lessor of
such real property, is set forth in Schedule 5.1(w)-1. The leases of each
Borrower Party and each Subsidiary of a Borrower Party are valid, enforceable
and in full force and effect, and, as of the Agreement Date, have not been
modified or amended, except as otherwise set forth in Schedule 5.1(w)-1 or as
could not reasonably be expected to have a Materially Adverse Effect. All real
property owned by each Borrower Party or a Subsidiary of a Borrower Party as of
the Agreement Date with a value in excess of $5,000,000 is set forth in Schedule
5.1(w)-2. The Administrative Borrower shall provide notice to each
Administrative Agent upon the purchase by any Borrower Party of any real
property with a value in excess of $5,000,000 upon the request of the Collateral
Agent, the applicable Borrower Party shall deliver a Mortgage with respect to
such real property and all other documentation reasonably requested by the
Collateral Agent, including, without limitation, one or more opinions of
counsel.

(x) Environmental Matters.

(i) Except as specifically disclosed in Schedule 5.1(x) or as could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect, no Borrower Party or any Subsidiary thereof (A) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (B) has
received notice of any claim with respect to any Environmental Law or (C) knows
of any basis for any liability under any Environmental Law.

 

97



--------------------------------------------------------------------------------

(ii) Except in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Materially Adverse Effect or as otherwise set
forth in Schedule 5.1(x), (A) there are no and never have been any underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or, to the knowledge of any
Borrower Party, operated by any Borrower Party; (B) there is no asbestos or
asbestos-containing material on any property currently owned or, to the
knowledge of any Borrower Party, operated by any Borrower Party or; and (C) to
the knowledge of the Borrower Parties, Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Borrower Party or any Subsidiary thereof.

(iii) Except in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Materially Adverse Effect or as otherwise set
forth on Schedule 5.1(x), (i) no Borrower Party or any Subsidiary thereof is
undertaking, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and (ii) all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Borrower Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to result in liability to any Borrower
Party or any Subsidiary thereof.

(y) Investment Company Act. No Borrower Party or any Subsidiary of a Borrower
Party is required to register under the provisions of the Investment Company Act
of 1940, as amended, and neither the entering into or performance by the
Borrower Parties of this Agreement nor the issuance of any Notes violates any
provision of such Act or requires any consent, approval, or authorization of, or
registration with, any governmental or public body or authority pursuant to any
of the provisions of such Act, in each case, that have not already been
obtained.

(z) Patriot Act. Neither any Borrower Party nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.), as amended or any enabling legislation or executive order relating
thereto. Neither any Borrower Party nor any or its Subsidiaries is in violation
of (a) the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the USA Patriot Act. None of the Borrower Parties (i) is
a blocked person described in section 1 of the Executive Order No. 13224 or
(ii) to the best of its knowledge, engages in any dealings or transactions, or
is otherwise associated, with any such blocked person.

 

98



--------------------------------------------------------------------------------

(aa) OFAC. No Borrower Party, or any Subsidiary of a Borrower Party (i) is a
Sanctioned Person, (ii) has assets in Sanctioned Countries, or (iii) derives
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Loans hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country or for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

Section 5.2 Survival of Representations and Warranties, etc. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made, and shall be true and correct, at and as of the Agreement
Date and at the date of each Loan or issuance of a Letter of Credit hereunder
(except to the extent that such representation or warranty specifically refers
to an earlier date, in which case it shall be so true and correct as of such
earlier date). All representations and warranties made under this Agreement and
the other Loan Documents shall survive, and not be waived by, the execution
hereof by the Lender Group, or any of them, any investigation or inquiry by any
member of the Lender Group, or the making of any Loan or the issuance of any
Letter of Credit under this Agreement.

ARTICLE 6.

GENERAL COVENANTS

Until the later of the date the Obligations are repaid in full or the date the
Borrowers no longer have the right to borrow, or have Letters of Credit issued,
hereunder (whether or not the conditions to borrowing have been or can be
fulfilled), and unless the Majority Lenders shall otherwise give their prior
consent in writing:

Section 6.1 Preservation of Existence and Similar Matters. Each Borrower Party
will, and will cause each of its Restricted Subsidiaries to (i) except as
expressly permitted by Section 8.7, preserve and maintain its due organization,
valid existence and good standing, in each case in its jurisdiction of
incorporation or organization, (ii) qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization except
where the failure to be so qualified would not reasonably be expected to have a
Materially Adverse Effect, and (iii) maintain all Necessary Authorizations
except where the failure to maintain such Necessary Authorizations could not
reasonably be expected to have a Materially Adverse Effect.

Section 6.2 Compliance with Applicable Law. Each Borrower Party will, and will
cause each of its Restricted Subsidiaries to, comply, in all material respects,
with the requirements of all Applicable Law, except in such instances in which
such requirement of Applicable Law is being contested in good faith by
appropriate proceedings diligently conducted, or in which failure to comply with
such requirement of Applicable Law could not reasonably be expected to have a
Materially Adverse Effect.

 

99



--------------------------------------------------------------------------------

Section 6.3 Maintenance of Properties. Each Borrower Party will, and will cause
each of its Restricted Subsidiaries to, maintain or cause to be maintained in
the ordinary course of business in good repair, working order and condition,
normal wear and tear and disposal of obsolete equipment excepted, all properties
used or useful in its business (whether owned or held under lease), and from
time to time make or cause to be made all needed and appropriate repairs,
renewals, replacements, additions, betterments, and improvements thereto, except
where the failure to do so could not reasonably be expected to have a Materially
Adverse Effect.

Section 6.4 Accounting Methods and Financial Records. Zayo and its Subsidiaries
shall maintain, on a consolidated basis, a system of accounting established and
administered in accordance with GAAP and will keep adequate records and books of
account in which complete entries will be made in accordance with such
accounting principles consistently applied and reflecting all transactions
required to be reflected by such accounting principles.

Section 6.5 Insurance. Each Borrower Party will, and will cause each of its
Restricted Subsidiaries to, maintain insurance including, but not limited to,
property insurance, public liability, comprehensive general liability with
respect to losses and claims in excess of $1,000,000 individually, or $2,000,000
in the aggregate during any policy year, business interruption and fidelity
coverage insurance, in such amounts and against such risks as would be customary
for companies in the same industry and of comparable size as the Borrower
Parties and their Restricted Subsidiaries from financially sound and reputable
insurance companies having and maintaining an A.M. Best rating of “A minus” or
better and being in a size category of VI or larger or otherwise acceptable to
each Administrative Agent. In addition to the foregoing, each Borrower Party
further agrees to maintain and pay for insurance upon all goods constituting
Collateral wherever located, in storage or in transit in vehicles, vessels or
aircraft, including goods evidenced by documents, covering casualty, hazard,
public liability and such other risks and in such amounts as would be customary
for companies in the same industry and of comparable size as the Borrower
Parties and not less than replacement costs, from financially sound and
reputable insurance companies having and maintaining an A.M. Best rating of
“A minus” or better and being in a size category of VI or larger or otherwise
acceptable to each Administrative Agent to insure the Lender Group’s interest in
such Collateral. All such property insurance policies covering goods that
constitute Collateral shall name the Collateral Agent as loss payee and all
liability insurance policies shall name the Collateral Agent as additional
insured. Each Borrower Party shall deliver certificates of insurance evidencing
that the required insurance is in force together with satisfactory lender’s loss
payable and additional insured, as applicable, endorsements. Each policy of
insurance or endorsement shall contain a clause requiring the insurer to give
not less than thirty (30) days’ prior written notice to each Administrative
Agent in the event of cancellation or material modification of the policy for
any reason whatsoever (other than non-payment of premiums, which notice may be
less than thirty (30) days but shall be at least ten (10) days). If any Borrower
Party fails to provide and pay for such insurance, any Administrative Agent may,
at the Borrowers’ expense, procure the same, but shall not be required to do so.
Each Borrower Party agrees to deliver to each Administrative Agent, promptly as
rendered, true copies of all reports made in any reporting forms to insurance
companies.

 

100



--------------------------------------------------------------------------------

Section 6.6 Payment of Taxes and Claims. Each Borrower Party will, and will
cause each of its Restricted Subsidiaries to, pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon it or its income or
profit or upon any properties belonging to it prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which have become due and payable and which by law have or may become a
Lien upon any of its Property; except that, no such tax, assessment, charge,
levy, or claim need be paid which is being contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside on the appropriate books, but only so long as such tax, assessment,
charge, levy, or claim does not become a Lien or charge other than a Permitted
Lien.

Section 6.7 Visits and Inspections. Each Borrower Party will, and will cause
each of its Restricted Subsidiaries to, permit representatives of each
Administrative Agent, including, without limitation, any consultant engaged by
each Administrative Agent who has agreed with the Borrower Parties to comply
with Section 11.17, upon reasonable advance notice to the Borrower Parties and,
unless an Event of Default has occurred and is continuing, not more than
two (2) times each calendar year, to (a) visit and inspect the properties of the
Borrower Parties and their Restricted Subsidiaries during normal business hours,
(b) inspect and make extracts from and copies of the Borrower Parties’ and their
Restricted Subsidiaries’ books and records and (c) discuss with the Borrower
Parties’ and their Restricted Subsidiaries’ respective principal officers the
Borrower Parties’ or such Restricted Subsidiaries’ businesses, assets,
liabilities, financial positions, results of operations, and business prospects
relating to the Borrower Parties or such Restricted Subsidiaries. Any other
member of the Lender Group may, at its expense (unless an Event of Default has
occurred and is continuing), accompany the Administrative Agents on any
regularly scheduled visit (or at any time that a Default exists any visit
regardless of whether it is regularly scheduled) to the Borrower Parties and
their Restricted Subsidiaries’ properties.

Section 6.8 Intentionally Omitted.

Section 6.9 ERISA. Each Borrower Party shall at all times make, or cause to be
made, prompt payment of contributions required to meet the minimum funding
standards set forth in ERISA with respect to each Borrower Party’s and its ERISA
Affiliates’ Plans that are subject to such funding requirements; furnish to each
Administrative Agent, promptly upon any Administrative Agent’s request therefor,
copies of any annual report required to be filed pursuant to ERISA in connection
with each such Plan of each Borrower Party and its ERISA Affiliates; notify each
Administrative Agent promptly of the occurrence of any ERISA Event; and furnish
to each Administrative Agent, promptly upon any Administrative Agent’s request
therefor, such additional information concerning any such Plan as may be
reasonably requested by any Administrative Agent.

Section 6.10 Lien Perfection. Each Borrower Party agrees to take such action as
may be reasonably requested by the Collateral Agent to perfect or continue the
perfection of the Collateral Agent’s (on behalf of, and for the benefit of, the
Secured Parties) security interest in the Collateral. Each Borrower Party hereby
authorizes the Collateral Agent to file any such financing statement on such
Borrower Party’s behalf describing the Collateral as “all assets of the debtor”
or “all personal property of the debtor”.

 

101



--------------------------------------------------------------------------------

Section 6.11 Blocked Account Agreements.

(a) Each deposit account and securities account owned or maintained by the
Borrower Parties (other than an Excluded Deposit Account) shall be maintained at
a bank or financial institution which is reasonably acceptable to the Collateral
Agent (each such bank, a “Cash Management Bank”). As of the Agreement Date, each
deposit account and securities account of the Borrower Parties, other than
Excluded Deposit Accounts with individual balances of less than $1,000,000, are
listed on Schedule 6.11 and such schedule designates which accounts are deposit
accounts. Except with respect to Excluded Deposit Accounts or with the prior
written consent of the Collateral Agent, each deposit account and securities
account maintained by any Borrower Party shall be subject to a control agreement
in form and substance satisfactory to each Administrative Agent and such bank or
financial institution (each such account, a “Blocked Account Agreement”). Each
such Blocked Account Agreement shall provide, among other things, that from and
after the Agreement Date, the relevant Cash Management Bank, agrees, from and
after the receipt of a notice (an “Activation Notice”) from the Collateral Agent
(which Activation Notice shall be given by the Collateral Agent at any time at
which an Event of Default has occurred and is continuing), to forward
immediately all amounts in each deposit account or securities account, as the
case may be to the Collateral Agent per its instructions and to commence the
process of daily sweeps from such account to the Collateral Agent.

(b) In the event that any Borrower Party shall at any time receive any
remittances of any of the foregoing directly or shall receive any other funds
representing proceeds of the Collateral, such Borrower Party shall hold the same
as trustee for the Collateral Agent, shall segregate such remittances from its
other assets, and shall promptly deposit the same into a Blocked Account. All
cash, cash equivalents, checks, notes, drafts or similar items of payment
received by any Borrower Party shall be deposited into a Blocked Account
promptly upon receipt thereof by such Borrower Party.

Section 6.12 Further Assurances. Upon the request of any Administrative Agent,
each Borrower Party will promptly cure, or cause to be cured, defects in the
creation and issuance of any Notes and the execution and delivery of the Loan
Documents (including this Agreement) and any Bank Products Documents, resulting
from any act or failure to act by any Borrower Party or any employee or officer
thereof. Each Borrower Party at its expense will promptly execute and deliver to
each Administrative Agent and the Lenders, or cause to be executed and delivered
to each Administrative Agent and the Lenders, all such other and further
documents, agreements, and instruments in compliance with or accomplishment of
the covenants and agreements of the Borrower Parties in the Loan Documents
(including this Agreement) and the Bank Products Documents, or more fully to
effect the purposes thereof or of any of the Loan Documents or the Bank Products
Documents, or to ensure the continued validity, perfection and priority of the
Liens in accordance with the terms hereof, all as may be necessary or
appropriate in connection therewith as may be reasonably requested by any
Administrative Agent.

 

102



--------------------------------------------------------------------------------

Section 6.13 Broker’s Claims. Each Borrower Party hereby indemnifies and agrees
to hold each member of the Lender Group harmless from and against any and all
losses, liabilities, damages, costs and expenses which may be suffered or
incurred by such member of the Lender Group in respect of any claim, suit,
action or cause of action now or hereafter asserted by a broker or any Person
acting in a similar capacity arising from or in connection with the execution
and delivery of this Agreement or any other Loan Document or Bank Products
Document or the consummation of the transactions contemplated herein or therein.
This Section 6.13 shall survive termination of this Agreement.

Section 6.14 Indemnity. Each Borrower Party will indemnify and hold harmless
each Indemnified Person from and against any and all claims, liabilities,
investigations, losses, damages, actions, demands, penalties, judgments, suits,
investigations and costs, expenses (including reasonable fees and expenses of
experts, agents, consultants and counsel) and disbursements, in each case, of
any kind or nature (whether or not the Indemnified Person is a party to any such
action, suit or investigation, and whether such claim, proceeding or action is
brought by either any Borrower, any Guarantor, or any third party) whatsoever
which may be imposed on, incurred by, or asserted against an Indemnified Person
resulting from any breach or alleged breach by the Borrower Parties of any
representation or warranty made hereunder, or otherwise in any way relating to
or arising out of the Revolving Loan Commitment, this Agreement, the other Loan
Documents, the Bank Products Documents or any other document contemplated by
this Agreement, the making, administration or enforcement of the Loan Documents
and the Loans or any Bank Products Documents, any transaction contemplated
hereby or any related matters unless, with respect to any of the above, such
Indemnified Person or its officers, directors, employees or agents, is
determined by a final non-appealable judgment of a court of competent
jurisdiction to have acted or failed to act with gross negligence or willful
misconduct or to have been in material breach of any Loan Document; provided,
that in the case of legal fees and expenses, the Borrower Parties’
indemnification obligations shall be limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnified Persons taken as a whole in any relevant jurisdiction and, in the
case of any conflict of interest (as reasonably determined by the Indemnified
Persons affected by such conflict) one additional counsel in each relevant
jurisdiction to each group of affected Indemnified Persons similarly situated
taken as a whole. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY
OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT. No Indemnified Person
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnified Person through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Person as determined by a final and nonappealable
judgment of a court of competent jurisdiction. This Section 6.14 shall survive
termination of this Agreement whether or not any Obligations remain outstanding.

 

103



--------------------------------------------------------------------------------

Section 6.15 Environmental Matters. Each Borrower Party shall (a) conduct its
operations and keep and maintain its Properties in compliance with all
Environmental Laws, except where the failure to do so could not reasonably be
expected to have a Materially Adverse Effect; (b) obtain and renew all
environmental permits necessary for its operations and Properties, except where
the failure to do so could not reasonably be expected to have a Materially
Adverse Effect; and (c) implement any and all investigation, remediation,
removal and response actions that are appropriate or necessary to maintain the
value and marketability of its Properties or to otherwise comply with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under, above, to, from or about any of its Properties, provided, however, that
no Borrower Party shall be required to undertake any such investigation,
remediation, removal or response action to the extent that (i) its obligation to
do so is being contested in good faith and by proper proceedings and adequate
reserves have been set aside and are being maintained by the Borrower Parties
with respect to such circumstances in accordance with GAAP, or (ii) failure to
undertake any investigation, remediation, removal or response action could not
reasonably be expected to have a Materially Adverse Effect.

Section 6.16 Formation of Subsidiaries. Within thirty (30) days of (x) the
formation of any direct or indirect Restricted Subsidiary of any Borrower after
the Agreement Date or (y) the acquisition of any direct or indirect Restricted
Subsidiary of any Borrower after the Agreement Date, the Borrower Parties, as
appropriate, shall (a) cause such Restricted Subsidiary, if it is a Domestic
Subsidiary to provide to each Administrative Agent, for the benefit of the
Lender Group, a joinder and supplement to this Agreement substantially in the
form of Exhibit H (each, a “Guaranty Supplement”), pursuant to which such
Domestic Subsidiary shall agree to join as a Guarantor of the Obligations under
Article 3 and as a Borrower Party under this Agreement, a supplement to the
Security Agreement, and such other security documents, together with appropriate
Uniform Commercial Code financing statements, all in form and substance
reasonably satisfactory to each Administrative Agent or Collateral Agent, as
applicable, (b) provide to the Collateral Agent, for the benefit of the Secured
Parties, a pledge agreement and appropriate certificates and powers or Uniform
Commercial Code financing statements, pledging all direct or beneficial
ownership interest in such Restricted Subsidiary, if it is a Foreign Subsidiary,
in form and substance reasonably satisfactory to the Collateral Agent, provided,
however, such pledge will only be required to the extent the Equity Interests of
such Foreign Subsidiary are directly owned and held by a Borrower Party, and
such pledge shall be limited to sixty-five percent (65%) of the Equity Interests
of such Foreign Subsidiary, and (c) provide to each Administrative Agent, for
the benefit of the Lender Group and the Collateral Agent, for the benefit of the
Secured Parties, all other documentation reasonably requested, including one or
more opinions of counsel satisfactory to each Administrative Agent, which in its
reasonable opinion is appropriate with respect to such formation and the
execution and delivery of the applicable documentation referred to above.
Nothing in this Section 6.16 shall authorize any Borrower Party or any
Subsidiary of a Borrower Party to form or acquire any Subsidiary in violation of
Article 8. Any document, agreement or instrument executed or issued pursuant to
this Section 6.16 shall be a “Loan Document” for purposes of this Agreement.

 

104



--------------------------------------------------------------------------------

Section 6.17 Designation of Subsidiaries.

(a) Subject to Section 6.17(b) below, the board of directors of the Borrowers
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided,
however, that any Subsidiary which is designated as an Unrestricted Subsidiary
and subsequently redesignated as a Restricted Subsidiary may not thereafter be
redesignated as an Unrestricted Subsidiary. The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by such
Borrower therein at the date of designation in an amount equal to the net book
value of such Borrower’s investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute an incurrence at the time
of designation of any Indebtedness or Liens of such Subsidiary existing at such
time.

(b) The Borrowers may not designate (x) any Restricted Subsidiary as an
Unrestricted Subsidiary or (y) any Unrestricted Subsidiary as a Restricted
Subsidiary, in each case unless:

(i) no Default or Event of Default exists or would result therefrom; and

(ii) in case of clause (x) only, (A) the Restricted Subsidiary to be so
designated does not (directly, or indirectly through its own Subsidiaries) own
any Equity Interests or Indebtedness of, or own or hold any Lien on any property
of, any Borrower and (B) neither the Borrowers nor any Restricted Subsidiary
shall at any time be directly or indirectly liable for any Indebtedness that
provides that the holder thereof may (with the passage of time or notice or
both) declare a default thereon or cause the payment thereof to be accelerated
or payable prior to its stated maturity upon the occurrence of a default with
respect to any Indebtedness, Lien or other obligation of any Unrestricted
Subsidiary (including any right to take enforcement action against such
Unrestricted Subsidiary).

Section 6.18 Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 6.18, in each case within the time
limits specified on such schedule or such later time as the Administrative
Agents shall agree. Notwithstanding anything to the contrary contained herein or
in any other Loan Document, failure by Borrower Parties to take the actions set
forth on Schedule 6.18 as required under this Agreement or any other Loan
Document shall not be deemed a Default or an Event of Default or shall result in
a failure to satisfy the conditions set forth in Sections 4.1, 4.2 and 4.3, so
long as such actions are completed within the time periods set forth on Schedule
6.18.

ARTICLE 7.

INFORMATION COVENANTS

Until the date on which the Obligations are repaid in full and the Commitments
have been terminated and unless the Majority Lenders shall otherwise give their
prior consent in writing, the Borrower Parties will furnish or cause to be
furnished to each member of the Lender Group; provided, however, that the
Administrative Borrower, at its option, may deliver such items described in
Sections 7.1, 7.2, 7.3, 7.5 and 7.6 to each Administrative Agent with
instructions to post such items on “IntraLinks” or any similar website for
viewing by the Lenders or to send such items to the Lenders via electronic mail
and each Administrative Agent shall post or send via electronic mail such items
within a reasonable period of time after delivery thereby by the Administrative
Borrower to it and such posting or sending via electronic mail shall constitute
delivery of such items to the Lenders:

 

105



--------------------------------------------------------------------------------

Section 7.1 Quarterly Financial Statements and Information. Within forty-five
(45) days after the last day of each of the first three fiscal quarters in each
fiscal year of Zayo, (a) the balance sheet of Zayo and its Subsidiaries as at
the end of such fiscal quarter, and the related statement of income and retained
earnings and related statement of cash flows for such fiscal quarter which
financial statements shall set forth in comparative form (i) such figures as at
the end of such quarter during the previous fiscal year and for such quarter
during the previous fiscal year and (ii) as contained in Zayo’s and its
Subsidiaries’ budget most recently delivered to each Administrative Agent for
such periods, all of which shall be on a consolidated and consolidating basis,
and shall be certified by an Authorized Signatory of the Administrative Borrower
to be, in his or her opinion, complete and correct in all material respects and
to present fairly in accordance with GAAP the financial position of Zayo and its
Subsidiaries, as at the end of such period and the results of operations for
such period, subject only to normal year-end adjustments and lack of footnotes
and (b) the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements.

Section 7.2 Annual Financial Statements and Information; Certificate of No
Default. Within ninety (90) days after the end of each fiscal year of Zayo,
(a) the audited balance sheet of Zayo and its Subsidiaries as at the end of such
year and the related audited statements of income and retained earnings and
related audited statements of cash flows for such year, all of which shall be on
a consolidated basis, together with consolidating schedules for Zayo and its
Subsidiaries, which financial statements shall set forth in comparative form
such figures as at the end of and for the previous year, and shall be
accompanied by an opinion of KPMG LLP or other independent certified public
accountants of recognized national standing satisfactory to each Administrative
Agent, which opinion shall not include a “going concern” or like qualification,
exception or explanation or any qualification or exception as to scope of such
audit consistent with past practices, stating that such financial statements
have been prepared in all material respects in accordance with GAAP and fairly
present the financial condition of Zayo and its Subsidiaries in all material
respects and (b) the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements.

Section 7.3 Compliance Certificates.

(a) Compliance Certificates. At the time the financial statements are furnished
pursuant to Section 7.1 and Section 7.2, a Compliance Certificate:

(b) Setting forth as at the end of the relevant period, the arithmetical
calculations required to establish whether or not the Borrower Parties were in
compliance with the requirements of the Financial Covenants;

 

106



--------------------------------------------------------------------------------

(c) Stating whether any material change in GAAP or the application thereof has
occurred since the date of the Borrowers’ audited financial statements delivered
on the Agreement Date, and, if any change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

(d) Stating that, to the best of his or her knowledge, no Default has occurred
as at the end of such period, or, if a Default has occurred, disclosing each
such Default and its nature, when it occurred and whether it is continuing; and

(e) Describing each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a prepayment under
Section 2.5(b).

Section 7.4 Access to Accountants. Each Borrower Party hereby authorizes the
Administrative Agent to communicate directly with such Borrower Party’s and its
Restricted Subsidiaries’ independent public accountants; provided, that a
representative of the Borrower Parties shall be given the opportunity to
participate in any “in person” or telephonic communications between the
Administrative Agent and such accountants and the Borrower Parties shall receive
copies of any written communication between the Administrative Agent and such
accountants.

Section 7.5 Additional Reports.

(a) Promptly upon (and in any event within three (3) Business Days of) receipt
thereof, the Borrower Parties shall deliver to the Lender Group copies of any
accountants’ letters or final management report prepared in connection with the
annual audit referred to in Section 7.2;

(b) Within forty-five (45) days after the end of each fiscal year, the Borrower
Parties shall deliver to the Lender Group an annual budget approved by the board
of directors of Zayo including, without limitation, an annual income statement,
balance sheet, statement of cash flows and availability forecast for the
immediately succeeding year on a quarterly basis;

(c) Intentionally Omitted;

(d) If there is a material change in GAAP after March 31, 2012, that affects the
presentation of the financial statements referred to in Section 7.1 or 7.2,
then, in addition to delivery of such financial statements, and on the date such
financial statements are required to be delivered, the Borrower Parties shall
furnish the adjustments and reconciliations necessary to enable the Borrowers
and each Lender to determine compliance with the Financial Covenants, all of
which shall be determined in accordance with GAAP consistently applied; and

(e) From time to time at the request of any Administrative Agent, and promptly
upon (and in any event within three (3) Business Days of) each request, the
Borrower Parties shall, and shall cause their respective Restricted Subsidiaries
to, deliver to each Administrative Agent on behalf of the Lender Group such
data, certificates, reports, statements, opinions of counsel, documents, or
further information regarding the business, assets, liabilities, financial
position, projections, results of operations, or business prospects of the
Borrower Parties, their respective Restricted Subsidiaries, or any of them, as
any Administrative Agent may reasonably request.

 

107



--------------------------------------------------------------------------------

Section 7.6 Notice of Litigation and Other Matters.

(a) Promptly upon (and in any event within three (3) Business Days of) any
Borrower Party’s obtaining knowledge of the institution of, or a written threat
of, any action, suit, governmental investigation or arbitration proceeding
against any Borrower Party, any Subsidiary of a Borrower Party or any Property,
which action, suit, governmental investigation or arbitration proceeding, if
adversely determined, would expose, in such Borrower Party’s reasonable
judgment, any Borrower Party or any Subsidiary of a Borrower Party to liability
in an aggregate amount in excess of $20,000,000, such Borrower Party shall
notify the Lender Group of the occurrence thereof, and the Borrower Parties
shall provide such additional information with respect to such matters as the
Lender Group, or any of them, may reasonably request.

(b) Promptly upon (and in any event within three (3) Business Days of) any
Borrower Party’s obtaining knowledge of the occurrence of any default (whether
or not any Borrower Party has received notice thereof from any other Person) on
Funded Debt of any Borrower Party or any Restricted Subsidiary of a Borrower
Party which singly, or in the aggregate, exceeds $20,000,000, such Borrower
Party shall notify the Lender Group of the occurrence thereof;

(c) Promptly upon (and in any event within three (3) Business Days of) any
Borrower Party’s receipt of notice of the pendency of any proceeding for the
condemnation or other taking of any material Property (excluding any
condemnation or other taking that does not have a material and adverse impact on
the conduct of the Borrower Parties’ business) of any Borrower Party or any
Subsidiary of a Borrower Party, such Borrower Party shall notify the Lender
Group of the occurrence thereof;

(d) Promptly upon (and in any event within three (3) Business Days of) any
Borrower Party’s receipt of notice of any event that could reasonably be
expected to result in a Materially Adverse Effect, such Borrower Party shall
notify the Lender Group of the occurrence thereof;

(e) Promptly (and in any event within ten (10) Business Days) following any
material amendment or change approved by the board of directors of the Borrowers
to the budget submitted to the Lender Group pursuant to Section 7.5(b), the
Borrower Parties shall notify the Lender Group of the occurrence thereof;

(f) Promptly upon (and in any event within three (3) Business Days of) any
officer of any Borrower becoming aware of any (i) Default under any Loan
Document or any Senior Note Document, (ii) breach under any lease under which
any Borrower Party makes rental payments in excess of $1,000,000 in any year, or
(iii) default under any other agreement (other than those referenced in
clause (i) of this Section 7.6(f) or in Section 7.6(b)) to which any Borrower
Party or any Subsidiary of a Borrower Party is a party or by which any Borrower
Party’s or any such Subsidiary’s properties is bound which could reasonably be
expected to have a Materially Adverse Effect, then the Borrower Parties shall
notify the Lender Group of the occurrence thereof giving in each case the
details thereof and specifying the action proposed to be taken with respect
thereto;

 

108



--------------------------------------------------------------------------------

(g) Promptly (but in any event within three (3) Business Days) following the
occurrence of (i) any ERISA Event or (ii) a “prohibited transaction” (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) with
respect to any Plan of any Borrower Party or any of its ERISA Affiliates which
would subject any Borrower Party to any penalty or tax on “prohibited
transactions” imposed by Section 502 of ERISA or Section 4975 of the Code or the
commencement or threatened commencement of any litigation regarding any such
Plan or naming it or the trustee of any such Plan with respect to such Plan
(other than claims for benefits in the ordinary course of business), the
Borrower Parties shall notify each Administrative Agent and the Lenders of the
occurrence thereof;

(h) Promptly (but in any event within five (5) Business Days) notify the Lender
Group in writing of any material change in the accounting policies or financial
reporting practices of any Borrower Party or any Subsidiary; and

(i) Promptly (but in any event within three (3) Business Days) notify each
Administrative Agent of the acquisition by any Borrower Party of any additional
fiber optic capacity (including through intercompany transfers between Borrower
Parties) in states other than disclosed on the Agreement Date.

ARTICLE 8.

NEGATIVE COVENANTS

Until the date on which the Obligations are repaid in full and Commitments have
been terminated and unless the Majority Lenders shall otherwise give their prior
consent in writing:

Section 8.1 Funded Debt. No Borrower Party will, or will permit any of its
Restricted Subsidiaries to, create, assume, incur, or otherwise become or remain
obligated in respect of, or permit to be outstanding, any Funded Debt except:

(a) Funded Debt under this Agreement and the other Loan Documents and the Bank
Products Documents;

(b) the Funded Debt existing on the Agreement Date and described on Schedule
8.1;

(c) trade or accounts payable and/or similar obligations, and accrued expenses,
incurred in the ordinary course of business, other than for borrowed money;

(d) Purchase money obligations or Capitalized Lease Obligations of a Borrower
Party or any of their Restricted Subsidiaries that may be secured by Permitted
Liens described in clause (f) of the definition of Permitted Liens, not to
exceed an aggregate principal amount equal to the sum of (i) $100,000,000 and
(ii) 3.00% the consolidated total assets of the Borrower Parties, determined as
of the end of the most recent fiscal quarter of the Borrowers for which internal
financial statements are available, at any time;

 

109



--------------------------------------------------------------------------------

(e) Guaranties permitted by Section 8.2;

(f) (i) unsecured Funded Debt of any Borrower Party owed to another Borrower
Party or (ii) unsecured Funded Debt of any Subsidiary of a Borrower Party owed
to any Borrower Party or any Subsidiary of any Borrower Party, in the case of
this clause (ii), to the extent such Investment is permitted by Section 8.5;

(g) obligations under Hedge Agreements not entered into for speculative
purposes;

(h) Senior Secured Note Indebtedness in the original aggregate principal amount
of $750,000,000;

(i) Senior Unsecured Note Indebtedness in the original aggregate principal
amount of $500,000,000;

(j) other unsecured Funded Debt of any Borrower Party, so long as (i) such
Funded Debt has no mandatory sinking fund, redemption or amortization, or
maturity earlier than one year and one day prior to the latest Maturity Date
then in existence, (ii) the Total Leverage Ratio on a pro forma basis for the
issuance of such Funded Debt, is not greater than 5.00:1.00 as of the last day
of the immediately preceding fiscal quarter for which financial statements are
available (and the Administrative Borrower shall provide to each Administrative
Agent a certificate from an Authorized Signatory of the Administrative Borrower
certifying such compliance) and (iii) at the time of and immediately after
giving effect to the incurrence of such Funded Debt and the application of the
proceeds thereof, on a pro forma basis, no Default or Event of Default is in
existence;

(k) Funded Debt arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or Guarantees or letters of
credit, surety bonds or performance bonds securing any obligations of the
Borrower Parties pursuant to such agreements, in any case incurred in connection
with the disposition or acquisition of any business, assets or Equity Interests,
so long as the amount does not exceed the gross proceeds actually received by
the Borrower Parties in connection with such disposition;

(l) Funded Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, that such Funded Debt is
extinguished within five Business Days of its incurrence;

(m) Funded Debt in respect of bid, performance or surety bonds or letters of
credit issued in the ordinary course of business, including letters of credit
supporting lease obligations or supporting (or in lieu of) such bid, performance
or surety bonds or in respect of workers’ compensation claims, or other Funded
Debt with respect to reimbursement obligations regarding workers’ compensation
claims;

 

110



--------------------------------------------------------------------------------

(n) customer deposits and advance payments received from customers for goods and
services sold in the ordinary course of business;

(o) Permitted Refinancing Indebtedness in exchange for, or the net cash proceeds
of which are used to refund, refinance or replace Funded Debt that was permitted
by clauses (b), (d), (h) , (i), (j), (o) or (r) of this Section 8.1;

(p) Funded Debt to the extent the net cash proceeds thereof are promptly
deposited to defease or to satisfy and discharge the Senior Note Indebtedness in
accordance with the terms of the Senior Note Documents;

(q) Funded Debt of a Receivables Subsidiary in respect of a Receivables
Facility, which is non-recourse to any Borrower Party or any other Restricted
Subsidiary in any way other than Standard Securitizations Undertakings;

(r) Permitted Secured Indebtedness, together with any Funded Debt incurred
pursuant to Section 2.17(b), in an aggregate amount not to exceed $380,000,000;
provided that at the time of incurrence of such Permitted Secured Indebtedness,
the Senior Secured Leverage Ratio for the most recent fiscal quarter then ended
is no greater, calculated on a pro forma basis, than 4.50 to 1.00; and

(s) Funded Debt in an amount not to exceed $25,000,000 outstanding at any time,
which may be secured by Permitted Liens described in clause (r) of the
definition of Permitted Liens.

Section 8.2 Guaranties. No Borrower Party will, or will permit any of its
Restricted Subsidiaries, at any time guarantee or enter into or assume any
Guaranty, or be obligated with respect to, or permit to be outstanding, any
Guaranty, other than (a) guaranties of the Obligations, (b) guaranties by any
Borrower Party of obligations under agreements of any other Borrower Party or
Restricted Subsidiary entered into in connection with the acquisition of
services, supplies, and equipment in the ordinary course of business of such
Borrower Party, (c) endorsements of instruments in the ordinary course of
business, (d) guaranties by any Borrower Party of any obligation of any other
Borrower Party, (e) guaranties of any Funded Debt permitted by Section 8.1 and
(f) Investments permitted by Section 8.5.

Section 8.3 Liens. No Borrower Party will, or will permit any of its Restricted
Subsidiaries to, create, assume, incur, or permit to exist or to be created,
assumed, or permitted to exist, directly or indirectly, any Lien on any of its
property, real or personal, now owned or hereafter acquired, except for
Permitted Liens.

 

111



--------------------------------------------------------------------------------

Section 8.4 Restricted Payments and Purchases. No Borrower Party shall, or shall
permit any of its Restricted Subsidiaries to, directly or indirectly declare or
make any Restricted Payment or Restricted Purchase, or set aside any funds for
any such purpose, other than Dividends on common stock which accrue (but are not
paid in cash) or are paid-in-kind or Dividends on preferred stock which accrue
(but are not paid in cash) or are paid-in-kind; provided, however, that (a) any
Restricted Subsidiary may make Restricted Payments or Restricted Purchases to
any Borrower or any other Restricted Subsidiary, (b) the Borrower Parties may
repurchase, redeem or otherwise acquire or retire for value of any Equity
Interests of Zayo, or declare or pay dividends or make other distributions,
directly or indirectly, to fund the repurchase, redemption or other acquisition
or retirement for value of any Equity Interests of any direct or indirect parent
of Zayo, in each case held by any current or former employee or director of the
Borrower Parties (or any Subsidiaries thereof) pursuant to the terms of any
employee equity subscription agreement, stock option agreement or similar
agreement entered into in the ordinary course of business, so long as both
before and after giving effect to such Restricted Payment or Restricted
Purchase, no Default has occurred and is continuing or would result from the
making of such Restricted Payment or Restricted Purchase, (c) any Borrower may
make additional Restricted Payments or Restricted Purchases in the following
amounts after the Agreement Date, so long as both before and after giving effect
to such Restricted Payment or Restricted Purchase, no Default has occurred and
is continuing or would result from the making of such Restricted Payment or
Restricted Purchase: (i) if minimum Availability is greater than or equal to
$65,000,000 and the Total Leverage Ratio, on a pro forma basis, is less than
5.00 to 1.00 but greater than or equal to 4.50 to 1.00 at the time of the
proposed payment of the Restricted Payments or the proposed Restricted Purchase,
$40,000,000 less the aggregate amount of Restricted Payments and Restricted
Purchases made under this clause (c) after the Agreement Date and (ii) if
minimum Availability is greater than or equal to $32,500,000 and (A) if the
Total Leverage Ratio, on a pro forma basis, is less than 4.50 to 1.00 but
greater than or equal to 3.50 to 1.00 at the time of the proposed payment of the
Restricted Payments or the proposed Restricted Purchase, $100,000,000 less the
aggregate amount of Restricted Payments and Restricted Purchases made under this
clause (c) after the Agreement Date, (B) if the Total Leverage Ratio, on a pro
forma basis, is less than 3.50 to 1.00 but greater than or equal to 2.50 to 1.00
at the time of the proposed payment of the Restricted Payments or the proposed
Restricted Purchase, $140,000,000 less the aggregate amount of Restricted
Payments and Restricted Purchases made under this clause (c) after the Agreement
Date, and (C) if the Total Leverage Ratio, on a pro forma basis, is less than
2.50 to 1.00 at the time of the proposed payment of the Restricted Payments or
the proposed Restricted Purchase, $180,000,000 less the aggregate amount of
Restricted Payments and Restricted Purchases made under this clause (c) after
the Agreement Date, (d) the Borrowers may, within 180 days of any acquisition
permitted by Section 8.7(c), distribute any assets or liabilities so acquired by
the Borrowers that are determined by the Administrative Borrower to be non-core
to the business of the Borrowers and their Subsidiaries; provided, that the fair
market value of any assets and liabilities so distributed in respect of any such
acquisition shall not exceed 5.0% of the Annualized EBITDA of Zayo based on the
most recent fiscal quarter of Zayo then ended in respect of which financial
statements are available (and the Administrative Borrower shall provide to the
Administrative Agent a certificate from an Authorized Signatory of the
Administrative Borrower certifying as to compliance with this clause (d)),
(e) the Borrower Parties may make Restricted Payments and Restricted Purchases,
to the extent that, giving effect to such Restricted Payments and Restricted
Purchases, the Available Amount Utilization as of such date shall not exceed the
Available Amount as of such date, so long as both before and after giving effect
to such Restricted Payment or Restricted Purchase, no Default has occurred and
is continuing or would result from the making of such Restricted Payment or
Restricted Purchase, (f) the Borrower Parties may make Restricted Payments and
Restricted Purchases in an amount not to exceed $30,000,000, so long as both
before and after giving effect to such Restricted Payment or Restricted
Purchase, no Default has occurred and is continuing or would result from the
making of such Restricted Payment or Restricted Purchase, (g) Restricted
Payments to, any Parent in amounts required for any Parent to pay, in each case
without duplication, (i) franchise taxes and other fees, taxes and expenses
required to maintain their corporate existence, (ii) foreign, federal, state and
local income taxes, to the extent such income taxes are attributable to the
income of the Borrowers and their Restricted Subsidiaries; provided that in each
case the amount of such payments in any fiscal year does not exceed the amount
that the Borrowers and their Restricted Subsidiaries would be required to pay in
respect of its foreign, federal, state and local taxes for such fiscal year were
the Borrowers and their Restricted Subsidiaries to pay such taxes separately
from any such parent entity, (iii) customary salary, bonus and other benefits
payable to officers and employees of any Parent to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of the
Borrowers and their Restricted Subsidiaries and (iv) general corporate operating
and overhead costs and expenses of any Parent to the extent such costs and
expenses are attributable to the ownership or operation of the Borrowers and
their Restricted Subsidiaries and (h) amounts required for any Parent to pay
fees and expenses incurred by any Parent related to the maintenance of such
Parent of its corporate or other entity existence.

 

112



--------------------------------------------------------------------------------

Section 8.5 Investments. No Borrower Party will, or will permit any of its
Restricted Subsidiaries to, make Investments, except that (a) the Borrower
Parties may purchase or otherwise acquire and own and may permit any of their
Restricted Subsidiaries to purchase or otherwise acquire and own Cash
Equivalents; (b) the Borrower Parties may hold the Investments in existence on
the Agreement Date and described on Schedule 8.5; (c) any Borrower Party may
make Investments constituting accounts receivable created, acquired or made and
trade credit extended in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms , and may convert any of
its accounts that are in excess of ninety (90) days past due into notes or
Equity Interests from the applicable Account Debtor so long as the Collateral
Agent is granted a first priority security interest in such Equity Interests or
notes which Lien is perfected promptly following the conversion of such Account
to Equity Interests or notes; (d) the Borrower Parties and their Subsidiaries
may hold the Equity Interests of their respective Subsidiaries in existence as
of the Agreement Date and their Subsidiaries created after the Agreement Date in
accordance with Section 6.17 and Section 8.7(g); (e) without limiting
Section 8.2, any Borrower Party may make Investments in any other Borrower
Party; (f) the Borrower Parties may hold Investments arising out of Hedge
Agreements not entered into for speculative purposes; (g) the Borrower Parties
may make short term loans to employees in the ordinary course of business in an
aggregate amount not to exceed $1,000,000 at any time; (h) the Borrower Parties
may make Permitted Asset Swaps; (i) the Borrower Parties may make Investments in
the Equity Interests of CoBank, ACB pursuant to CoBank, ACB’s Patronage Program
so long as such Investments are not acquired through the expenditure of any cash
or other assets of any Borrower Party, other than a one time membership fee in
an amount not to exceed $1,000; (j) the Borrower Parties may make additional
Investments after the Agreement Date, (i) in an aggregate amount not to exceed
$50,000,000 during the term of this Agreement, so long as both before and after
giving effect to such Investment, (A) no Default or Event of Default has
occurred and is continuing or would result from the making of such Investment,
(B) minimum Availability is greater than or equal to $32,500,000 and (C) the
Total Leverage Ratio is greater than or equal to 3.50 to 1.00, or (ii) in an
aggregate amount not to exceed $100,000,000 during the term of this Agreement,
so long as both before and after giving effect to such Investment, (A) no
Default or Event of Default has occurred and is continuing or would result from
the making of such Investment, (B) minimum Availability is greater than or equal
to $32,500,000 and (C) the Total Leverage Ratio is less than 3.50 to 1.00;
(k) the Borrower Parties may make additional Investments in an aggregate amount
not to exceed $10,000,000 in any fiscal year of the Borrowers; (l) the Borrower
Parties may acquire assets or properties to the extent otherwise permitted under
this Agreement and may give deposits therefor to the extent permitted by
clause (n) of the definition of Permitted Liens; (m) the Borrower Parties may
make Guaranties permitted by Section 8.2; (n) the Borrower Parties may make
additional Investments, to the extent that, giving effect to such additional
Investments, the Available Amount Utilization as of such date shall not exceed
the Available Amount as of such date; and (o) the Borrower Parties may make
additional Investments in Restricted Subsidiaries that are not Borrower Parties
or in Unrestricted Subsidiaries in an aggregate amount not to exceed 1% of Total
Assets in any fiscal year of the Borrower plus any unused amounts for prior
fiscal years. With respect to Investments permitted under clause (j), the
Administrative Borrower, on behalf of the Borrower Parties, shall deliver to
each Administrative Agent a certificate, together with supporting documents in
form and substance reasonably satisfactory to each Administrative Agent,
executed by an Authorized Signatory certifying that as of the date of such
proposed Investment the Total Leverage Ratio is at the applicable level for such
Investment.

 

113



--------------------------------------------------------------------------------

Section 8.6 Affiliate Transactions. No Borrower Party shall, or shall permit any
of its Restricted Subsidiaries to, enter into or be a party to any agreement or
transaction with any Affiliate (other than a Borrower Party or their Restricted
Subsidiaries) except (a) as described on Schedule 8.6, (b) upon terms that are
no less favorable to such Borrower Party or such Restricted Subsidiary than it
would obtain in a comparable arms length transaction with a Person not an
Affiliate of such Borrower Party or such Restricted Subsidiary or (c) as
permitted by Sections 8.4 and Section 8.5.

Section 8.7 Liquidation; Change in Ownership, Name, or Year; Disposition or
Acquisition of Assets; Etc.No Borrower Party shall, or shall permit any of its
Restricted Subsidiaries to, at any time:

(a) Liquidate or dissolve itself (or suffer any liquidation or dissolution) or
otherwise wind up its business, except that any Subsidiary of Zayo may liquidate
or dissolve itself in accordance with Applicable Law;

(b) Consummate an Asset Sale unless (x) such Asset Sale shall be for fair market
value as reasonably determined by the applicable Borrower or the applicable
Restricted Subsidiary in good faith based on sales of similar assets, if
available, (y) at least 75% of the consideration therefore received by the
Borrowers and their Restricted Subsidiaries is in the form of (1) cash or Cash
Equivalents (including any cash or Cash Equivalents received from the conversion
within 180 days of such Asset Sale of any securities, notes or other obligations
received in consideration of such Asset Sale), (2) Replacement Assets, (3) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value, taken together with all other Designated Noncash Consideration received
pursuant to this clause (3) that is at that time outstanding, not to exceed the
greater of (x) 1% of Total Assets and (y) $10,000,000 (with the Fair Market
Value of each item of Designated Noncash Consideration being measured at the
time received and without giving effect to subsequent changes in value) or
(4) any combination of the consideration specified in the foregoing clauses
(1) (2) and (3) and (z) the Borrowers comply with the applicable provisions of
Section 2.5;

 

114



--------------------------------------------------------------------------------

(c) Acquire (i) any Person, (ii) all or any substantial part of the assets,
property or business of a Person, or (iii) any assets that constitute a division
or operating unit of the business of any Person; provided, however, that the
Borrower Parties and their Restricted Subsidiaries shall be permitted to
consummate an acquisition described above if, (i) before and after giving effect
to such acquisition, no Default has occurred and is continuing or would result
from the making of such acquisition and (ii) the Administrative Borrower, on
behalf of the Borrower Parties, delivers to each Administrative Agent a
certificate, together with supporting documents in form and substance reasonably
satisfactory to each Administrative Agent, executed by an Authorized Signatory
certifying that as of such date of such proposed acquisition, both before and
after giving effect to such acquisition: (A) (x) in the case of an acquisition
occurring on or prior to the date that is six months after the Agreement Date,
the Total Leverage Ratio does not exceed than 5.25:1.00 on a pro forma basis
(provided that that amount of cash and non-cash proceeds used to fund any
acquisition pursuant to this clause (A)(x) shall be limited to $200,000,000 if
the Total Leverage Ratio exceeds than 5.00:1.00 on a pro forma basis) and (y) in
the case of an acquisition occurring after the date that is six months after the
Agreement Date, the Total Leverage Ratio does not exceed than 5.00:1.00 on a pro
forma basis, and (B) Availability shall be equal to or greater than $75,000,000;
provided, further, that notwithstanding the foregoing or anything to the
contrary contained herein, the Borrower Parties shall be permitted to consummate
the AboveNet Acquisition on the Agreement Date;

(d) Merge or consolidate with any other Person; provided, however, that (i) any
Restricted Subsidiary of Zayo may merge into any Borrower Party so long as, with
respect to any merger with any Borrower, such Borrower shall be the surviving
entity after such merger and, with respect to any merger with any other Borrower
Party, such other Borrower Party shall be the surviving entity after such
merger, (ii) any Foreign Subsidiary may merge into another Foreign Subsidiary,
and (iii) any Borrower Party or any of their Restricted Subsidiaries may merge
with any Person in order to consummate an acquisition permitted under
Section 8.7(c) so long as, with respect to any merger with any Borrower, such
Borrower shall be the surviving entity after such merger, and, with respect to
any merger with any other Borrower Party or any of their Restricted
Subsidiaries, such other Borrower Party or Restricted Subsidiary shall be the
surviving entity after such merger;

(e) Change its legal name, state of incorporation or formation or structure
without giving each Administrative Agent at least ten (10) days prior written
notice of its intention to do so and complying with all reasonable requirements
of the Lenders in regard thereto;

 

115



--------------------------------------------------------------------------------

(f) Change its year-end for accounting purposes from the fiscal year ending
June 30, except with the prior written consent of each Administrative Agent; or

(g) Create any Restricted Subsidiary; provided, however, that the Borrowers or
any Subsidiary of the Borrowers may create wholly owned Subsidiaries so long as
the Borrowers and such Subsidiaries comply with Sections 6.10 and 6.17.

Section 8.8 Financial Covenants.

(a) Senior Secured Leverage Ratio. The Borrower Parties shall not permit, at the
end of each applicable fiscal quarter, the Senior Secured Leverage Ratio to be
greater than the required amount for the applicable period set forth below:

 

Fiscal Quarter Ending:

   Applicable Ratio  

September, 2012

     5.00:1.00   

December, 2012

     5:00:1.00   

March, 2013

     5.00:1.00   

June, 2013

     5.00:1.00   

September, 2013

     5.00:1.00   

December, 2013

     4.75:1.00   

March, 2014

     4.75:1.00   

June, 2014

     4.50:1.00   

September, 2014

     4.25:1.00   

December, 2014

     4.00:1.00   

March, 2015

     4.00:1.00   

June, 2015

     3.75:1.00   

September, 2015

     3.50:1.00   

December, 2015

     3.50:1.00   

March, 2016

     3.50:1.00   

June, 2016

     3.50:1.00   

September, 2016

     3.50:1.00   

December, 2016

     3.50:1.00   

March, 2017

     3.50:1.00   

June, 2017

     3.50:1.00   

September, 2017

     3.50:1.00   

December, 2017

     3.50:1.00   

 

116



--------------------------------------------------------------------------------

(b) Total Leverage Ratio. The Borrower Parties shall not permit, at the end of
each applicable fiscal quarter, the Total Leverage Ratio to be greater than the
required amount for the applicable period set forth below:

 

Fiscal Quarter Ending:    Applicable Ratio  

September, 2012

     6.25:1.00   

December, 2012

     6.25:1.00   

March, 2013

     6.25:1.00   

June, 2013

     6.25:1.00   

September, 2013

     6.25:1.00   

December, 2013

     6.00:1.00   

March, 2014

     6.00:1.00   

June, 2014

     5.75:1.00   

September, 2014

     5.50:1.00   

December, 2014

     5.25:1.00   

March, 2015

     5.25:1.00   

June, 2015

     5.00:1.00   

September, 2015

     4.75:1.00   

December, 2015

     4.50:1.00   

March, 2016

     4.50:1.00   

June, 2016

     4.50:1.00   

September, 2016

     4.50:1.00   

December, 2016

     4.50:1.00   

March, 2017

     4.50:1.00   

June, 2017

     4.50:1.00   

September, 2017

     4.50:1.00   

December, 2017

     4.50:1.00   

(c) Fixed Charge Coverage Ratio. The Borrower Parties shall not permit, at the
end of each applicable fiscal quarter, the Fixed Charge Coverage Ratio to be
less than the required amount for the applicable period set forth below:

 

Fiscal Quarter Ending:    Applicable Ratio  

September, 2012

     1.50:1.00   

December, 2012

     1.50:1.00   

March, 2013

     1.50:1.00   

June, 2013

     1.50:1.00   

September, 2013

     1.75:1.00   

December, 2013

     1.75:1.00   

March, 2014

     1.75:1.00   

June, 2014

     1.75:1.00   

September, 2014

     2.00:1.00   

December, 2014

     2.00:1.00   

March, 2015

     2.00:1.00   

June, 2015

     2.25:1.00   

September, 2015

     2.25:1.00   

December, 2015

     2.25:1.00   

March, 2016

     2.50:1.00   

June, 2016

     2.50:1.00   

September, 2016

     2.50:1.00   

December, 2016

     2.75:1.00   

March, 2017

     2.75:1.00   

June, 2017

     2.75:1.00   

September, 2017

     2.75:1.00   

December, 2017

     2.75:1.00   

 

117



--------------------------------------------------------------------------------

Section 8.9 Additional Fiber Optic. The Borrower Parties shall not acquire any
additional fiber optic capacity unless within thirty (30) days of such
acquisition (a) such Borrower Party is in the business of transmitting
communications and qualifies as a “transmitting utility,” as defined in the
Uniform Commercial Code in the state in which such fiber optic capacity is
located, and (b) a transmitting utility Uniform Commercial Code financing
statement has been filed in such state naming such Borrower Party, as debtor,
and the Collateral Agent, as secured party.

Section 8.10 Conduct of Business. The Borrower Parties shall not engage
substantially in any line of business substantially different from the lines of
business conducted by the Borrower Parties and their Restricted Subsidiaries on
the Agreement Date or from any lines of business reasonably related,
complementary, ancillary or incidental thereto.

Section 8.11 Sales and Leasebacks. No Borrower Party shall, or shall permit any
of its Restricted Subsidiaries to, enter into any arrangement, directly or
indirectly, with any third party whereby such Borrower Party or such Restricted
Subsidiary, as applicable, shall sell or transfer any property, real or
personal, whether now owned or hereafter acquired, and whereby such Borrower
Party or such Restricted Subsidiary, as applicable, shall then or thereafter
rent or lease as lessee such property or any part thereof or other property
which such Borrower Party or such Restricted Subsidiary intends to use for
substantially the same purpose or purposes as the property sold or transferred,
except in an aggregate amount to the exceed $50,000,000.

Section 8.12 Amendment and Waiver. Except as permitted hereunder, no Borrower
Party shall, or shall permit any Subsidiary of a Borrower Party to, enter into
any amendment of, or agree to or accept any waiver, which would adversely affect
the rights of such Borrower Party or such Subsidiary, as applicable, or any
member of the Lender Group, of its articles or certificate of incorporation or
formation and by-laws, partnership agreement or other governing documents.

Section 8.13 ERISA Liability. No Borrower Party shall fail to meet all of the
applicable minimum funding requirements of ERISA and the Code, without regard to
any waivers thereof, to the extent such failure could reasonably be expected to
have a Materially Adverse Effect. To the extent that the assets of any Borrower
Party’s Plans would be less (by $1,000,000 or more) than an amount sufficient to
provide all accrued benefits payable under such Plans, the Borrower Parties
shall make the maximum deductible contributions allowable under the Code (based
on the Borrowers’ current actuarial assumptions). No Borrower Party shall, or
shall cause or permit any ERISA Affiliate to, (a) cause or permit to occur any
event that could result in the imposition of a Lien under Section 430 of the
Code or Section 303(k) or 4068 of ERISA, or (b) cause or permit to occur an
ERISA Event to the extent the event described in (a) or (b) individually or in
the aggregate could reasonably be expected to have a Materially Adverse Effect.

 

118



--------------------------------------------------------------------------------

Section 8.14 Prepayments . No Borrower Party shall, or shall permit any of its
Restricted Subsidiaries to, prepay, redeem, defease or purchase in any manner,
or deposit or set aside funds for the purpose of any of the foregoing, make any
payment in respect of principal of, or make any payment in respect of interest
on, any Funded Debt incurred under subsections (i) or (j) of Section 8.1, except
any Borrower may (a) make regularly scheduled payments of principal or interest
required in accordance with the terms of the instruments governing such Funded
Debt, (b) make prepayments on, or offer to repurchase, such Funded Debt with
Equity Proceeds, and (c) make prepayments on, or offer to repurchase, such
Funded Debt with the proceeds arising out of on or more sales or dispositions of
assets.

Section 8.15 Negative Pledge . No Borrower Party shall, or shall permit any
Subsidiary of any Borrower Party to, directly or indirectly, enter into any
agreement with any Person that prohibits or restricts or limits the ability of
any Borrower Party or any such Subsidiary to create, incur, pledge, or suffer to
exist any Lien upon any of its respective assets, or restricts the ability of
any Subsidiary of a Borrower to pay Dividends to such Borrower except
prohibitions or conditions (a) under the Loan Documents, (b) under the Senior
Notes Documents, (c) under the definitive documentation in respect of any Funded
Debt permitted by Section 8.1(d) solely to the extent that the agreement or
instrument governing such Funded Debt or Capitalized Lease Obligation prohibits
a Lien on the property acquired with the proceeds of such Indebtedness or the
property subject to such Capitalized Lease Obligation, respectively,
(d) existing by reason of customary provisions restricting pledges, assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business; provided, that such
restrictions are limited to the property or assets subject to such leases,
licenses or similar agreements, as the case may be, (e) with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the disposition of all or substantially all of the Equity
Interests or assets of such Subsidiary, (f) imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents or the
contracts, instruments or obligations referred to in clause (c) above; provided
that such amendments or refinancings are no more materially restrictive with
respect to such prohibitions and limitations than those in effect prior to such
amendment or refinancing (as determined in good faith and, if requested by any
Administrative Agent, certified in writing to each Administrative Agent by an
Authorized Signatory of the Administrative Borrower or (g) under any Funded Debt
of a Person outstanding on the date such Person first becomes a Subsidiary of a
Borrower; provided, that the agreements imposing such prohibitions or conditions
were not entered into solely in contemplation of such Person becoming a
Subsidiary of a Borrower.

Section 8.16 Inconsistent Agreements . No Borrower Party shall, or shall permit
any Subsidiary of any Borrower Party to, enter into any contract or agreement
which would violate the terms hereof, any other Loan Document or any Bank
Products Document.

Section 8.17 Senior Note Documents . No Borrower Party shall amend, modify or
waive, or request or agree to, any amendment, modification or waiver of any
provision of the Senior Note Documents to the extent such amendment,
modification or waiver is prohibited by the terms of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control as among the Administrative Agents and the Lenders, on the
one hand, and the Trustee and the holders of the Senior Note Indebtedness, on
the other hand.

 

119



--------------------------------------------------------------------------------

ARTICLE 9.

DEFAULT

Section 9.1 Events of Default . Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule, or regulation of any governmental or
non-governmental body:

(a) Any representation, warranty or certification made under this Agreement or
any other Loan Document shall prove incorrect or misleading in any material
respect (unless such representation, warranty or certification is qualified as
to materiality, in which case such representation, warranty or certification
shall at any time prove to have been incorrect or misleading in any respect)
when made or deemed to have been made pursuant to Section 5.2;

(b) (i) Any payment of any principal hereunder, or any reimbursement obligations
with respect to any Letter of Credit shall not be received by the applicable
Administrative Agent on the date such payment is due, or (ii) any payment of any
interest hereunder or any fees or any other amounts payable hereunder or under
the other Loan Documents by any Borrower Party shall not be received by the
applicable Administrative Agent within three (3) Business Days from the date on
which such payment is due;

(c) Any Borrower Party shall default in the performance or observance of any
agreement or covenant contained in Sections 2.12, 6.1, 6.5, 6.7, 6.10, 6.13,
6.18 or in Article 7 or Article 8 or any material (as determined by any
Administrative Agent in its Permitted Discretion) agreement or covenant in any
Security Document (other than any Mortgage);

(d) Any Borrower Party shall default in the performance or observance of any
other agreement or covenant contained in this Agreement not specifically
referred to elsewhere in this Section 9.1, and such default, if curable, shall
not be cured to the Majority Lenders’ satisfaction within the earlier of (i) a
period of thirty (30) days from the date that an officer of such Borrower Party
knew of the occurrence of such default, or (ii) a period of thirty (30) days
after written notice of such default is given by any Administrative Agent to the
Administrative Borrower;

(e) There shall occur any default in the performance or observance by any
Borrower Party of any agreement or covenant contained in any of the other Loan
Documents or in the Bank Products Documents with respect to Lender Hedge
Agreements (other than this Agreement or the Security Documents or as otherwise
provided in this Section 9.1) which shall not be cured to the Majority Lenders’
satisfaction within the applicable cure period, if any, provided for in such
Loan Document or Bank Products Document, or, if there is no applicable cure
period set forth in such Loan Document or Bank Products Document, within the
earlier of (i) a period of thirty (30) days from the date that an officer of a
Borrower knew of the occurrence of such default, or (ii) a period of thirty
(30) days after written notice of such default is given by any Administrative
Agent to the Administrative Borrower;

 

120



--------------------------------------------------------------------------------

(f) There shall occur any Change in Control;

(g) (i) There shall be entered a decree or order for relief in respect of any
Borrower Party or any of their Restricted Subsidiaries which is a Material
Subsidiary under the Bankruptcy Code, or any other applicable federal or state
bankruptcy law or other similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or similar official of any Borrower
Party or any Restricted Subsidiary which is a Material Subsidiary or of any
substantial part of its properties, or ordering the winding-up or liquidation of
the affairs of any Borrower Party or any of their Restricted Subsidiaries which
is a Material Subsidiary, or (ii) an involuntary petition shall be filed against
any Borrower Party or any of their Restricted Subsidiaries which is a Material
Subsidiary and a temporary stay entered and (A) such petition and stay shall not
be diligently contested, or (B) any such petition and stay shall continue
undismissed for a period of sixty (60) consecutive days;

(h) Any Borrower Party or any of their Restricted Subsidiaries which is a
Material Subsidiary shall (i) commence an Insolvency Proceeding (ii) consent to
the institution of an Insolvency Proceeding or to the appointment or taking of
possession of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or other similar official of such Borrower Party or any of their
Restricted Subsidiaries which is a Material Subsidiary or of any substantial
part of its properties, (iii) fail generally to pay its debts as they become
due, or take any action in furtherance of the foregoing;

(i) A final judgment (other than a money judgment or judgments fully covered
(except for customary deductibles or copayments not to exceed $5,000,000 in the
aggregate) by insurance as to which the insurance company has acknowledged
coverage) shall be entered by any court against any Borrower Party or any of
their Restricted Subsidiaries for the payment of money which exceeds, together
with all such other judgments of the Borrower Parties and their Restricted
Subsidiaries, $40,000,000 in the aggregate, or a warrant of attachment or
execution or similar process shall be issued or levied against property of any
Borrower Party or any of their Restricted Subsidiaries pursuant to a final
judgment which, together with all other such property of the Borrower Parties
and their Restricted Subsidiaries subject to other such process, exceeds in
value $40,000,000 in the aggregate, and if, within thirty (30) days after the
entry, issue, or levy thereof, such judgment, warrant, or process shall not have
been paid or discharged or stayed pending appeal, or if, after the expiration of
any such stay, such judgment, warrant, or process shall not have been paid or
discharged;

 

121



--------------------------------------------------------------------------------

(j) The occurrence of any of the following events at any time: (i) a trustee
shall be appointed by a United States District Court to administer any Plan;
(ii) the PBGC shall institute proceedings to terminate any Plan; (iii) any
Borrower Party or any ERISA Affiliate of any Borrower Party shall incur any
liability to the PBGC in connection with the termination of any Plan; (iv) any
Plan or trust created under any Plan shall engage in a non exempt “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) which would subject any such Plan, any trust created thereunder, any
trustee or administrator thereof, or any party dealing with any such Plan or
trust to any tax or penalty on “prohibited transactions” imposed by Section 502
of ERISA or Section 4975 of the Code; (v) any Borrower Party or any ERISA
Affiliate of any Borrower Party shall enter into or become obligated to
contribute to a Multiemployer Plan; (vi) there shall be at any time a Lien
imposed against the assets of a Borrower Party or ERISA Affiliate under Code
Section 430, or ERISA Sections 303(k) or 4068; or (vii) there shall occur at any
time an ERISA Event; provided, however that no Event of Default shall occur as a
result of an event described in clauses (i), (ii), (iii), (iv) or (vii) of this
Section 9.1(j) unless such event either individually or in the aggregate with
other events described therein could reasonably be expected to have a Materially
Adverse Effect;

(k) (i) There shall occur any default (after the expiration of any applicable
grace or cure period) under any indenture, agreement, or instrument evidencing
Funded Debt of any Borrower Party or any of their Restricted Subsidiaries in an
aggregate principal amount exceeding $40,000,000 (determined singly or in the
aggregate with other Funded Debt) which entitles the holders thereof to cause
such debt to become due prior to its stated maturity, (ii) there shall occur any
default under any Hedge Agreement (after the expiration of any applicable cure
period set forth therein) with a termination value in excess of $40,000,000
(measured at the time of such default) and (iii) any event of default shall
occur under the Indenture;

(l) All or any portion of any Loan Document or any Bank Products Document shall
at any time and for any reason be declared to be null and void, the effect of
which is to render any such material Loan Document or Bank Products Document
inadequate for the practical realization of the rights and benefits afforded
thereby, or a proceeding shall be commenced by any Borrower Party, any of their
Restricted Subsidiaries or any Affiliate thereof, or by any Governmental
Authority having jurisdiction over any Borrower Party, any of their Restricted
Subsidiaries or any Affiliate thereof, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Borrower Party, any of their Restricted Subsidiaries
or any Affiliate thereof shall deny that it has any liability or obligation for
the payment of any Obligation provided under any Loan Document or any Bank
Products Document, or any Lender Hedge Agreement shall be terminated as a result
of a default or event of default thereunder by any Borrower Party;

(m) Intentionally Omitted;

(n) One or more of the material authorizations, licenses, certificates or
permits relating to any Borrower Party’s ability to continue to engage in the
Telecommunications Business or operate a material portion of the
Telecommunications Assets is cancelled, suspended, materially limited,
terminated or revoked and such cancellation, suspension, limitation, termination
or revocation has become final, or a Borrower Party, or grantor of any such
material authorization, license or permit fails to timely renew such
authorization, license or permit prior to the expiration thereof, and such
cancellation, suspension, material limitation, termination, revocation or
failure to renew could reasonably be expected to have an Material Adverse
Effect;

 

122



--------------------------------------------------------------------------------

Section 9.2 Remedies . If an Event of Default shall have occurred and shall be
continuing, in addition to the rights and remedies set forth elsewhere in this
Agreement, the other Loan Documents and any Bank Products Documents:

(a) With the exception of an Event of Default specified in Section 9.1(g) or
(h), the Administrative Agents may in their discretion (unless otherwise
instructed by the Majority Lenders) or shall at the direction of the Majority
Lenders, (i) terminate the Revolving Loan Commitments and the Letter of Credit
Commitment, or (ii) declare the principal of and interest on the Loans and all
other Obligations (other than any Obligations existing from time to time of any
Borrower Party to any Lender arising in connection with any Bank Products
Documents) to be forthwith due and payable without presentment, demand, protest,
or notice of any kind, all of which are hereby expressly waived, anything in
this Agreement or in any other Loan Document to the contrary notwithstanding, or
both.

(b) Upon the occurrence and continuance of an Event of Default specified in
Section 9.1(g) or (h), such principal, interest, and other Obligations (other
than any Obligations existing from time to time of any Borrower Party to any
Lender arising in connection with any Bank Products Documents) shall thereupon
and concurrently therewith become due and payable, and the Revolving Loan
Commitment and the Letter of Credit Commitment, shall forthwith terminate, all
without any action by the Lender Group, or any of them and without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(c) The Administrative Agents may in their discretion (unless otherwise
instructed by the Majority Lenders) or shall at the direction of the Majority
Lenders exercise all of the post-default rights granted to the Lender Group, or
any of them, under the Loan Documents or under Applicable Law. The
Administrative Agents, for the benefit of the Lender Group, shall have the right
to the appointment of a receiver for the Property of the Borrower Parties, and
the Borrower Parties hereby consent to such rights and such appointment and
hereby waive any objection the Borrower Parties may have thereto or the right to
have a bond or other security posted by the Lender Group, or any of them, in
connection therewith.

 

123



--------------------------------------------------------------------------------

(d) In regard to all Letters of Credit with respect to which presentment shall
not have occurred at the time of any acceleration of the Obligations pursuant to
the provisions of this Section 9.2 or, upon the request of the Revolving
Facility Administrative Agent, after the occurrence of an Event of Default and
prior to acceleration, the Borrowers shall promptly upon demand by the Revolving
Facility Administrative Agent deposit in a Letter of Credit Reserve Account
opened by the Revolving Facility Administrative Agent for the benefit of the
Issuing Bank an amount equal to one hundred five percent (105%) of the aggregate
then undrawn and unexpired amount of such Letter of Credit Obligations. Amounts
held in such Letter of Credit Reserve Account shall be applied by the Revolving
Facility Administrative Agent to reimburse the Issuing Bank for its payment of
drafts drawn under such Letters of Credit, and the unused portion thereof after
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other Obligations in the manner set forth in
Section 2.11. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied, and all
other Obligations shall have been paid in full and the Revolving Commitments
have terminated, the balance, if any, in such Letter of Credit Reserve Account
shall be returned to the Borrowers. Except as expressly provided hereinabove,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrowers.

(e) The rights and remedies of the Lender Group hereunder shall be cumulative,
and not exclusive.

Section 9.3 Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 9.1(c), in the
event that the Borrowers fail to comply with either of the Financial Covenants,
until the expiration of the tenth day after the date on which financial
statements are required to be delivered pursuant to Section 7.1 with respect to
the fiscal quarter ending on the last day of the twelve-month period in respect
of which such Financial Covenant is being measured (the “Test Period”), if Zayo
receives a Specified Equity Contribution, Zayo may apply the amount of the net
proceeds of such Specified Equity Contribution to increase Annualized EBITDA
with respect to such applicable fiscal quarter (the “Cure Right”) and the
Financial Covenants shall be recalculated, giving effect to a pro forma increase
to Annualized EBITDA for such Test Period in an amount equal to such net cash
proceeds; provided that such pro forma adjustment to Annualized EBITDA shall be
given solely for the purpose of determining the existence of a Default or an
Event of Default under the Financial Covenants with respect to any Test Period
that includes the fiscal quarter for which such Cure Right was exercised and not
for any other purpose under any Loan Document.

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
subsection (a) above, the Borrowers shall then be in compliance Financial
Covenants during such Test Period (including for purposes of Section 4.2 and
4.3), the Borrower shall be deemed to have satisfied the requirements of the
Financial Covenants as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable Default or Event of Default under Section 9.1(c) that had
occurred shall be deemed cured; provided that (i) in each four-fiscal quarter
period, there shall be at least two fiscal quarters in which the Cure Right is
not exercised, (ii) there shall be no more than four Specified Equity
Contributions during the term of this Agreement, (iii) with respect to any
exercise of the Cure Right, the Specified Equity Contribution shall be applied
only to the prepayment of Loans and shall be no greater than the amount required
to cause the Borrowers to be in compliance with the Financial Covenants and
(iv) all Specified Equity Contributions will be disregarded for purposes of
determining the Available Amount or the availability of any baskets or
carve-outs with respect to the covenants contained in Article 8 hereof.

 

124



--------------------------------------------------------------------------------

ARTICLE 10.

THE ADMINISTRATIVE AGENTS

Section 10.1 Appointment and Authorization . Each member of the Lender Group
hereby irrevocably appoints and authorizes, and hereby agrees that it will
require any transferee of any of its interest in this Agreement and the other
Loan Documents and its Loans, its portion of the Revolving Loan Commitment and,
if applicable, Letter of Credit Commitment irrevocably to appoint and authorize,
each Administrative Agent to take such actions as its agent on its behalf and to
exercise such powers hereunder and under the other Loan Documents as are
delegated by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Without limiting the foregoing, each member of
the Lender Group hereby authorizes the applicable Administrative Agent to
execute and deliver each Loan Document to which such Administrative Agent is, or
is required to be, a party. Neither Administrative Agent nor any of their
directors, officers, employees, or agents shall be liable for any action taken
or omitted to be taken by it hereunder or in connection herewith, except for
their own gross negligence or willful misconduct as determined by a final
non-appealable order of a court of competent jurisdiction.

Section 10.2 Interest Holders . The applicable Administrative Agent may treat
each Lender, or the Person designated in the last notice filed with such
Administrative Agent under this Section 10.2, as the holder of all of the
interests of such Lender in this Agreement and the other Loan Documents, its
Loans and its portion of the Revolving Loan Commitment until written notice of
transfer, signed by such Lender (or the Person designated in the last notice
filed with the applicable Administrative Agent) and by the Person designated in
such written notice of transfer, in form and substance satisfactory to such
Administrative Agent, shall have been filed with such Administrative Agent.

Section 10.3 Consultation with Counsel . Each Administrative Agent may consult
with legal counsel selected by it and shall not be liable to any Lender or the
Issuing Bank for any action taken or suffered by it in good faith in reliance on
the advice of such counsel.

Section 10.4 Documents . The Administrative Agents shall not be under any duty
to examine, inquire into, or pass upon the validity, effectiveness, or
genuineness of this Agreement, any other Loan Document, or any instrument,
document, or communication furnished pursuant hereto or in connection herewith,
and the Administrative Agents shall be entitled to assume that they are valid,
effective, and genuine, have been signed or sent by the proper parties, and are
what they purport to be.

 

125



--------------------------------------------------------------------------------

Section 10.5 Administrative Agents and Affiliates . With respect to the
Commitments and Loans, the Administrative Agents shall have the same rights and
powers hereunder as any other Lender, and the Administrative Agents and their
Affiliates, as the case may be, may accept deposits from, lend money to, and
generally engage in any kind of business with the Borrower Parties or any
Affiliates of, or Persons doing business with, the Borrower Parties, as if it
were not an Administrative Agent or affiliated with an Administrative Agent and
without any obligation to account therefor. The Lenders and the Issuing Bank
acknowledge that the Administrative Agents and their Affiliates have other
lending and investment relationships with the Borrower Parties and their
Affiliates and in the future may enter into additional such relationships.

Section 10.6 Responsibility of the Administrative Agents . Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Administrative Agents shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agents have or be deemed to have any fiduciary relationship with
any other member of the Lender Group, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agents. Without limiting the generality of the foregoing
sentence, the use of the term “agent” in this Agreement with reference to the
Administrative Agents is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Administrative Agents shall be entitled to assume that
no Default exists unless it has actual knowledge, or has been notified by any
Borrower Party, of such fact, or has been notified by a Lender that such Lender
considers that a Default exists, and such Lender shall specify in detail the
nature thereof in writing. The Administrative Agents shall provide each Lender
with copies of such documents received from any Borrower Party as such Lender
may reasonably request.

Section 10.7 Action by Administrative Agents.

(a) The Administrative Agents shall be entitled to use their discretion with
respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement,
unless the Administrative Agents shall have been instructed by the Majority
Lenders to exercise or refrain from exercising such rights or to take or refrain
from taking such action. The Administrative Agents shall incur no liability
under or in respect of this Agreement with respect to anything which it may do
or refrain from doing in the reasonable exercise of its judgment or which may
seem to it to be necessary or desirable in the circumstances.

(b) The Administrative Agents shall not be liable to the Lenders and the Issuing
Bank, or any of them, in acting or refraining from acting under this Agreement
or any other Loan Document in accordance with the instructions of the Majority
Lenders (or all Lenders if expressly required by Section 11.12), and any action
taken or failure to act pursuant to such instructions shall be binding on all
Lenders and the Issuing Bank.

 

126



--------------------------------------------------------------------------------

Section 10.8 Notice of Default . In the event that any member of the Lender
Group shall acquire actual knowledge, or shall have been notified in writing, of
any Default, such member of the Lender Group shall promptly notify the other
members of the Lender Group, and the applicable Administrative Agent shall take
such action and assert such rights under this Agreement as the Majority Lenders
shall request in writing, and the applicable Administrative Agent shall not be
subject to any liability by reason of its acting pursuant to any such request.
If the Majority Lenders shall fail to request the applicable Administrative
Agent to take action or to assert rights under this Agreement in respect of any
Default after their receipt of the notice of any Default from a member of the
Lender Group, or shall request inconsistent action with respect to such Default,
the applicable Administrative Agent may, but shall not be required to, take such
action and assert such rights (other than rights under Article 9) as it deems in
its discretion to be advisable for the protection of the Lender Group, except
that, if the Majority Lenders have instructed the applicable Administrative
Agent not to take such action or assert such right, in no event shall the
applicable Administrative Agent act contrary to such instructions.

Section 10.9 Responsibility Disclaimed . The Administrative Agents shall not be
under any liability or responsibility whatsoever as an Administrative Agent:

(a) to any Borrower Party or any other Person or entity as a consequence of any
failure or delay in performance by or any breach by, any member of the Lender
Group of any of its obligations under this Agreement;

(b) to any Lender Group, or any of them, as a consequence of any failure or
delay in performance by, or any breach by, any Borrower Party or any other
obligor of any of its obligations under this Agreement or any other Loan
Document; or

(c) to any Lender Group, or any of them, for any statements, representations, or
warranties in this Agreement, or any other document contemplated by this
Agreement or any information provided pursuant to this Agreement, any other Loan
Document, or any other document contemplated by this Agreement, or for the
validity, effectiveness, enforceability, or sufficiency of this Agreement, any
other Loan Document, or any other document contemplated by this Agreement.

Section 10.10 Indemnification . The Lenders agree to indemnify (to the extent
not reimbursed by the Borrowers) and hold harmless each Administrative Agent and
each of their Affiliates, employees, representatives, officers and directors
(each an “Administrative Agent Indemnified Person”) pro rata in accordance with
their Commitment Ratios from and against any and all claims, liabilities,
investigations, losses, damages, actions, demands, penalties, judgments, suits,
investigations, costs, expenses (including fees and expenses of experts, agents,
consultants and counsel) and disbursements, in each case, of any kind or nature
(whether or not an Administrative Agent Indemnified Person is a party to any
such action, suit or investigation) whatsoever which may be imposed on, incurred
by, or asserted against an Administrative Agent Indemnified Person resulting
from any breach or alleged breach by the Borrower Parties, or any of them, of
any representation or warranty made hereunder, or otherwise in any way relating
to or arising out of the Commitments, the Loans, the Letters of Credit, this
Agreement, the other Loan Documents or any other document contemplated by this
Agreement or any action taken or omitted by the Administrative Agents under this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement (other than Bank Products Documents), the making, administration or
enforcement of the Loan Documents and the Loans or any transaction contemplated
hereby or any related matters unless, with respect to any of the above, such
Administrative Agent Indemnified Person is determined by a final non-appealable
judgment of a court of competent jurisdiction to have acted or failed to act
with gross negligence or willful misconduct. This Section 10.10 is for the
benefit of each Administrative Agent Indemnified Person and shall not in any way
limit the obligations of the Borrower Parties under Section 6.14. The provisions
of this Section 10.10 shall survive the termination of this Agreement.

 

127



--------------------------------------------------------------------------------

Section 10.11 Credit Decision . Each member of the Lender Group represents and
warrants to each other member of the Lender Group and the Administrative Agents
that:

(a) In making its decision to enter into this Agreement and to make its Loans it
has independently taken whatever steps it considers necessary to evaluate the
financial condition and affairs of the Borrower Parties and that it has made an
independent credit judgment, and that it has not relied upon information
provided by the Administrative Agents or any of their Affiliates;

(b) So long as any portion of the Obligations remains outstanding, it will
continue to make its own independent evaluation of the financial condition and
affairs of the Borrower Parties; and

(c) Except for notices, reports and other documents expressly herein required to
be furnished to the Lenders by the Administrative Agents, the Administrative
Agents shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower
Parties which may come into the possession of any of the Administrative Agents
or any Affiliates of the Administrative Agents.

Section 10.12 Successor Administrative Agents . Subject to the appointment and
acceptance of a successor Administrative Agent, as provided below, the
applicable Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Administrative Borrower. Upon any such
resignation, the Revolving Facility Majority Lenders or Term Facility Majority
Lenders, as applicable, shall have the right to appoint a successor Term
Facility Administrative Agent or Revolving Facility Administrative Agent, as
applicable (with the consent of the Administrative Borrower if no Event of
Default then exists). If no successor Administrative Agent shall have been so
appointed pursuant to this Section 10.12, and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation (or such earlier day as shall be agreed by the
Term Facility Majority Lenders or Revolving Facility Majority Lenders, as
applicable) (the “Resignation Effective Date”), then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Term Facility
Administrative Agent or Revolving Facility Administrative Agent, as applicable,
which shall be any Lender or a Person organized under the laws of the US, a
State or any political subdivision thereof which has combined capital and
reserves in excess of $250,000,000; provided that if the applicable
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then, whether or not a
successor has been appointed, such resignation shall nonetheless become
effective in accordance with such notice on the Resignation Effective Date. Upon
the acceptance of any appointment as an Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges,
duties, and obligations of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder as an
Administrative Agent, the provisions of this Article 10 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting an Administrative Agent.

 

128



--------------------------------------------------------------------------------

Section 10.13 Administrative Agents May File Proofs of Claim . Each
Administrative Agent may file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of such
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of such Administrative Agent, its agents,
financial advisors and counsel), the Lenders and the Issuing Bank allowed in any
judicial proceedings relative to any Borrower Party, or any of their respective
creditors or property, and shall be entitled and empowered to collect, receive
and distribute any monies, securities or other property payable or deliverable
on any such claims and any custodian in any such judicial proceedings is hereby
authorized by each Lender and the Issuing Bank to make such payments to such
Administrative Agent and, in the event that such Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Bank, to pay to such Administrative Agent any amount due to such Administrative
Agent for the reasonable compensation, expenses, disbursements and advances of
such Administrative Agent, its agents, financial advisors and counsel, and any
other amounts due such Administrative Agent under Section 11.2. Nothing
contained in this Agreement or the Loan Documents shall be deemed to authorize
any Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting this Agreement, any Notes, the Letters of
Credit or the rights of any holder thereof, or to authorize any Administrative
Agent to vote in respect of the claim of any Lender or the Issuing Bank in any
such proceeding.

Section 10.14 Collateral . The Collateral Agent is hereby authorized to hold all
Collateral pledged pursuant to any Loan Document and to act on behalf of the
Lender Group, in its own capacity and through other agents appointed by it,
under the Security Documents; provided, that the Collateral Agent shall not
agree to the release of any Collateral except in accordance with the terms of
this Agreement. The Lender Group acknowledges that the Loans (including Agent
Advances), any Overadvances, the Letter of Credit Obligations, all Obligations
with respect to Bank Products Documents and all interest, fees and expenses
hereunder constitute one Funded Debt, secured by all of the Collateral. The
Collateral Agent hereby appoints each Lender and the Issuing Bank as its agent
(and each Lender and the Issuing Bank hereby accepts such appointment) for the
purpose of perfecting the Collateral’s Liens in assets which, in accordance with
the UCC, can be perfected by possession. Should any Lender or the Issuing Bank
obtain possession of any such Collateral, subject to the limitations set forth
in the Blocked Account Agreements, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent or in accordance
with the Collateral Agent’s instructions.

 

129



--------------------------------------------------------------------------------

Section 10.15 Release of Collateral.

(a) Each Lender and the Issuing Bank hereby directs, in accordance with the
terms of this Agreement, the Administrative Agents, and the Administrative
Agents agree, to instruct the Collateral Agent to release any Lien held by the
Collateral Agent for the benefit of the Lender Group:

(i) against all of the Collateral, upon final and indefeasible payment in full
of the Obligations and termination of the Revolving Loan Commitments and/or
funding of the letter of credit account; or

(ii) against any part of the Collateral sold, transferred or disposed of by the
Borrower Parties (including, without limitation, all property, assets and rights
of any Guarantor released pursuant to subsection (b) below) if such sale,
transfer or other disposition is permitted by Section 8.7 or is otherwise
consented to by the requisite Lenders for such release as set forth in
Section 11.12, as certified to the Collateral Agent by the Administrative
Borrower in a certificate of an Authorized Signatory of the Administrative
Borrower.

(iii) Each Lender and the Issuing Bank hereby directs the Administrative Agents,
and the Administrative Agents agree, to instruct the Collateral Agent to execute
and deliver or file or authorize the filing of such termination and partial
release statements and do such other things as are necessary to release Liens to
be released pursuant to this Section 10.15 promptly upon the effectiveness of
any such release. Upon request by any Administrative Agent at any time, the
Lenders and the Issuing Bank will confirm in writing the Administrative Agents’
authority to instruct the Collateral Agent to release particular types or items
of Collateral pursuant to this Section 10.15.

(b) Each Lender and the Issuing Bank hereby directs, in accordance with the
terms of this Agreement, the Administrative Agents, and the Administrative
Agents agree, (i) to release any Guarantor from its obligations hereunder,
including, without limitation, its obligations with respect to the Guaranty) in
connection with (1) any sale or other disposition, including by merger or
otherwise, of Equity Interests in such Guarantor after which such Guarantor is
no longer a Subsidiary of any Borrower, if such sale or disposition complies
with the applicable provisions of this Agreement or is otherwise consented to by
the applicable Lenders for such release as set forth in Section 11.12, as
certified to each Administrative Agent by the Administrative Borrower or (2) the
designation of such Guarantor as an Unrestricted Subsidiary pursuant to
Section 6.17 and in accordance with the definition of “Unrestricted Subsidiary”,
and (ii) to execute and deliver or file or authorize the filing of such
documents, statements and instruments and do such other things as are necessary
to release such Guarantor from such obligations pursuant to this Section 10.15
promptly upon the effectiveness of any such release. Upon request by any
Administrative Agent at any time, the Lenders and the Issuing Bank shall confirm
in writing each Administrative Agent’s authority to release the applicable
Guarantor pursuant to this Section 10.15.

 

130



--------------------------------------------------------------------------------

Section 10.16 Additional Agents . None of the Lenders or other entities
identified on the facing page of this Agreement as \“Lead Arrangers”, “Term Loan
Facility Co-Syndication Agents”, or “Term Loan Facility Documentation Agent”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement or any other Loan Document other than those applicable to all
Lenders as such if such entity is also a Lender. Without limiting the foregoing,
none of the Lenders or other entities so identified shall have or be deemed to
have any fiduciary relationship with any other Lender. Each Lender acknowledges
that it has not relied, and will not rely, on any of the Lenders or other
entities so identified in deciding to enter into this Agreement or any other
Loan Document or in taking or not taking action hereunder or thereunder.

Section 10.17 Intercreditor Agreement . (a) The Administrative Agents and the
Collateral Agent are authorized to enter into the Intercreditor Agreement and
the parties hereto acknowledge that the Intercreditor Agreement is binding upon
them. Each Lender hereby agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement and hereby
authorizes and instructs the Administrative Agents and Collateral Agent to enter
into the Intercreditor Agreement and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof.

(b) Notwithstanding anything herein to the contrary in this Agreement or any
other Loan Documents (other than the Intercreditor Agreement), the rights of the
Lenders under this Agreement and the other Loan Documents are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the provisions of the Intercreditor Agreement and the provisions of this
Agreement and/or or any other Loan Documents (other than the Intercreditor
Agreement), the provisions of the Intercreditor Agreement shall govern and
control.

ARTICLE 11.

MISCELLANEOUS

Section 11.1 Notices.

(a) All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when delivered to the telegraph office or sent
out (with receipt confirmed) by telex or telecopy (or to the extent specifically
permitted under Section 11.1(c) only, when sent out by electronic means)
addressed to the party to which such notice is directed at its address
determined as in this Section 11.1. All notices and other communications under
this Agreement shall be given to the parties hereto at the following addresses:

 

131



--------------------------------------------------------------------------------

  (i) If to any Borrower Party, to such Borrower Party in care of the
Administrative Borrower at:

Zayo Group, LLC

901 Front Street, Suite 200

Louisville, CO 80027

Attn: Ken desGarennes, Chief Financial Officer

Telecopy No.: (303) 226-5942

Email: kdesgarennes@zayo.com

with a copy to:

Gibson Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166-0193

Attn: Aaron F. Adams

Telecopy: (212) 351-6245

Email: afadams@gibsondunn.com

 

  (ii) If to the Term Facility Administrative Agent, to it at:

Morgan Stanley Senior Funding, Inc.

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

Facsimile: (212) 507-6680

Email: msagency@ms.com

 

  (iii) If to the Revolving Facility Administrative Agent, to it at:

Morgan Stanley Senior Funding, Inc.

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

Facsimile: (212) 507-6680

Email: msagency@ms.com

(iv) If to the Lenders, to them at the addresses set forth in the Administrative
Questionnaire delivered to the applicable Administrative Agent; and

(v) If to the Issuing Bank, at the address set forth on the signature pages of
this Agreement.

(b) Any party hereto may change the address to which notices shall be directed
under this Section 11.1 by giving ten (10) days’ written notice of such change
to the other parties.

(c) The Borrowers may make delivery of the items required by Sections 7.1, 7.2
and 7.3 via Electronic Transmission to the Lender Group. Each Administrative
Agent shall so post such items within a reasonable period of time after delivery
thereof by Borrowers. Such posting or sending via Electronic Transmission to the
Lender Group shall constitute delivery of such items to the Lender Group.

 

132



--------------------------------------------------------------------------------

Section 11.2 Expenses. Each Borrower agrees, jointly and severally, to promptly
pay or promptly reimburse:

(a) All documented, and reasonable out-of-pocket costs and expenses of the
Administrative Agents, the Arrangers and the Collateral Agent in connection with
the preparation, negotiation, execution, delivery and syndication of this
Agreement and the other Loan Documents, the transactions contemplated hereunder
and thereunder, and the making of the initial Loan hereunder, including, but not
limited to, the documented, reasonable fees and disbursements of one counsel for
the Administrative Agents;

(b) All documented and reasonable out-of-pocket costs and expenses of the
Administrative Agents in connection with the administration of the transactions
contemplated in this Agreement, the other Loan Documents, and the preparation,
negotiation, execution, and delivery of any waiver, amendment, or consent by the
Lenders relating to this Agreement, the other Loan Documents (including, without
limitation, the reasonable fees, disbursements and other charges of one counsel
and any reasonably necessary local or regulatory counsel and, in the case of a
perceived conflict, one additional counsel to all such Persons similarly
situated);

(c) All documented and reasonable out-of-pocket costs and expenses of the
Administrative Agents and the Lenders (including, without limitation, the
reasonable fees, disbursements and other charges of one counsel and any
reasonably necessary local or regulatory counsel and, in the case of a perceived
conflict, one additional counsel to all such Persons similarly situated) in
connection with the enforcement of this Agreement and the other Loan Documents;

(d) All taxes, assessments, general or special, and other charges levied on, or
assessed, placed or made against any of the Collateral, any Notes or the
Obligations; and

(e) All documented, reasonable out-of-pocket costs and expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder.

Section 11.3 Waivers. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents and the Bank Products Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Lender Group, or any of them, or the
Majority Lenders in exercising any right shall operate as a waiver of such
right. The Lender Group expressly reserves the right to require strict
compliance with the terms of this Agreement in connection with any funding of a
request for an Loan. In the event the Lenders decide to fund a request for an
Loan at a time when the Borrowers are not in strict compliance with the terms of
this Agreement, such decision by the Lenders shall not be deemed to constitute
an undertaking by the Lenders to fund any further requests for Loans or preclude
the Lenders from exercising any rights available to the Lenders under the Loan
Documents or at law or equity. Any waiver or indulgence granted by the Lenders
or by the Majority Lenders shall not constitute a modification of this
Agreement, except to the extent expressly provided in such waiver or indulgence,
or constitute a course of dealing by the Lenders at variance with the terms of
the Agreement such as to require further notice by the Lenders of the Lenders’
intent to require strict adherence to the terms of the Agreement in the future.
Any such actions shall not in any way affect the ability of the Lenders, in
their discretion, to exercise any rights available to them under this Agreement
or under any other agreement, whether or not the Lenders are party, relating to
the Borrowers.

 

133



--------------------------------------------------------------------------------

Section 11.4 Set-Off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, except to the
extent limited by Applicable Law, at any time that an Event of Default exists,
each member of the Lender Group and each subsequent holder of the Obligations is
hereby authorized by the Borrower Parties at any time or from time to time,
without notice to the Borrower Parties or to any other Person, any such notice
being hereby expressly waived, to set-off and to appropriate and apply any and
all deposits (general or special, time or demand, including, but not limited to,
Funded Debt evidenced by certificates of deposit, in each case whether matured
or unmatured, but not including any amounts held by any member of the Lender
Group or any of its Affiliates in any escrow account) and any other Funded Debt
at any time held or owing by any member of the Lender Group or any such holder
to or for the credit or the account of any Borrower Party, against and on
account of the obligations and liabilities of the Borrower Parties, to any
member of the Lender Group or any such holder under this Agreement, any Notes,
any other Loan Document and any Bank Products Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with this Agreement, any Notes, any other Loan Document or any Bank Products
Document, irrespective of whether or not (a) the Lender Group shall have made
any demand hereunder or (b) the Lender Group shall have declared the principal
of and interest on the Loans and any Notes and other amounts due hereunder to be
due and payable as permitted by Section 9.2 and although said obligations and
liabilities, or any of them, shall be contingent or unmatured. Any sums obtained
by any member of the Lender Group or by any subsequent holder of the Obligations
shall be subject to the application of payments provisions of Article 2.

Section 11.5 Assignment.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower Party
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Indemnified Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
Notwithstanding anything else in this Section 11.5, no assignments,
participations or other transfers of rights under this Agreement shall be
permitted to any Person that is a competitor, or an Affiliate of a competitor,
or any Borrower Party or any of its Subsidiaries; provided, however, that in
connection with any assignment, participation or other transfer of rights to an
entity other than any entity previously designated in writing by the
Administrative Borrower (and made available to the Lenders) as a competitor or
an Affiliate of a competitor, a Lender may conclusively rely upon a
representation by such entity that it is not a competitor or an Affiliate of a
Competitor.

 

134



--------------------------------------------------------------------------------

(b) Any Lender (and any Lender that is an Issuing Bank) may assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its portion of the Revolving Loan
Commitment (which assignment shall automatically include an assignment of the
Letter of Credit Commitment which is a subset of the Revolving Loan Commitment)
and the Loans at the time owing to it and excluding rights and obligations with
respect to Bank Products Documents); provided that (i) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s portion of
the Revolving Loan Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the portion of the
Revolving Loan Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the applicable Administrative Agent) shall
not be less than $1,000,000, unless each of the applicable Administrative Agent
and, so long as no Event of Default under Section 9.16(b), (g) or (h) has
occurred and is continuing, the Administrative Borrower otherwise consents (each
such consent not to be unreasonably withheld), and (ii) the parties to each
assignment shall execute and deliver to the applicable Administrative Agent an
Assignment and Acceptance, together with (in the case of assignments under the
Revolving Loan Facility) a processing and recordation fee of $3,500 (unless such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund), and
the Eligible Assignee, if it shall not be a Lender, shall deliver to the
applicable Administrative Agent an Administrative Questionnaire. Subject to
acceptance and recording thereof by the applicable Administrative Agent pursuant
to Section 11.5(c), from and after the effective date specified in each
Assignment and Acceptance, the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.8(b), 2.9, 6.16, 12.3 and 12.5). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section 11.5.

(c) The applicable Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the applicable Administrative Agents’
Office a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the portion
of the Revolving Loan Commitment of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the applicable Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary; provided, that failure to make any such recordation, or any error
in such recordation, shall not affect the Commitment of any Lender. The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

135



--------------------------------------------------------------------------------

(d) Any Lender may, without the consent of, or notice to, the Borrowers or the
Administrative Agents, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its portion of
the Revolving Loan Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers and the Lender Group
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 11.12(a)(i) that affects such
Participant. Subject to paragraph (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.8(b), 2.9, 6.16
and 12.3 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.5(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.4 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.10 as
though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.8(b) or Section 12.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Administrative Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.8(b) unless the Administrative Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.8(b) as though it were a
Lender.

(f) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agents (each in its capacity as an Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

136



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender and (ii) in the case of any Lender that is a Fund, any pledge
or assignment of all or any portion of such Lender’s rights under this Agreement
to any holders of obligations owed, or securities issued, by such Lender as
security for such obligations or securities, or to any trustee for, or any other
representative of, such holders, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(h) Notwithstanding anything in this Agreement (including but not limited to
Sections 2.6 and 2.10 (which provisions shall not be applicable to this
Section 11.5(h)) or in any other Loan Document to the contrary, any Borrower
Party may purchase the outstanding Term Loans on the following basis:

(i) Any Borrower Party shall have the right to purchase Term Loans at a discount
to par pursuant to an Offer of Specified Discount Purchase, Solicitation of
Discount Range Sale Offers or Solicitation of Discounted Sale Offers (any such
purchase, a “Discounted Loan Purchase”), in each case made in accordance with
this Section 11.5(h); provided that, no Borrower Party shall initiate any action
under this Section 11.5(h) in order to make a Discounted Loan Purchase unless
(I) at least ten (10) Business Days shall have passed since the consummation of
the most recent Discounted Loan Purchase as a result of a purchase made by a
Borrower Party on the applicable Discounted Purchase Effective Date; or (II) at
least three (3) Business Days shall have passed since the date the Borrower
Party was notified that no Lender was willing to sell any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Solicitation of Discounted Sale Offers, the
date of any Borrower Party’s election not to accept any Solicited Discounted
Sale Offers; provided further that, none of the Borrower Parties shall initiate
any process to effect a Discounted Loan Purchase that shall coincide with any
prepayment of Term Loans pursuant to Section 2.5(a) or (b), and any scheduled
repayment of Term Loans pursuant to Section 2.6.

(ii) (1) Subject to the proviso to subsection (i) above, any Borrower Party may
from time to time offer to make a Discounted Loan Purchase by providing the
Auction Agent notice in the form of a Specified Discount Purchase Notice;
provided that (I) any such offer shall be made available, at the sole discretion
of the Borrower Party, to (x) each Lender and/or (y) each Lender with respect to
any Tranche of Term Loans on an individual Tranche basis, (II) any such offer
shall specify the aggregate principal amount offered to be purchased (the
“Specified Discount Purchase Amount”) with respect to each applicable tranche,
the tranche or tranches of Term Loans subject to such offer and the specific
percentage discount to par (the “Specified Discount”) of such Term Loans to be
purchased (it being understood that different Specified Discounts and/or
Specified Discount Purchase Amounts may be offered with respect to different
Tranches of Term Loans and, in such event, each such offer will be treated as a
separate offer pursuant to the terms of this Section), (III) the Specified
Discount Purchase Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
offer shall remain outstanding through the Specified Discount Purchase Response
Date. The Auction Agent will promptly provide each Lender holding Term Loans in
respect of which an Offer of Specified Discount Purchase is made with a copy of
such Specified Discount Purchase Notice and a form of the Specified Discount
Purchase Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time, on
the third Business Day after the date of delivery of such notice to such Lenders
(which date may be extended for a period not exceeding three Business Days upon
notice by the applicable Borrower Party to the Auction Agent (and the Auction
Agent shall promptly notify the applicable Lenders)) (the “Specified Discount
Purchase Response Date”).

 

137



--------------------------------------------------------------------------------

(2) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Purchase Response Date whether or not it
agrees to sell any of its applicable then outstanding Term Loans at the
Specified Discount and, if so (such accepting Lender, a “Discount Purchase
Accepting Lender”), the amount and the tranches of such Lender’s Term Loans to
be sold at such offered discount. Each acceptance of a Discounted Loan Purchase
by a Discount Purchase Accepting Lender shall be irrevocable. Any Lender whose
Specified Discount Purchase Response is not received by the Auction Agent by the
Specified Discount Purchase Response Date shall be deemed to have declined to
accept the applicable Offer of Specified Discount Purchase.

(3) If there is at least one Discount Purchase Accepting Lender, the relevant
Borrower Party will purchase the outstanding Term Loans of each Discount
Purchase Accepting Lender on the Discounted Purchase Effective Date in
accordance with the respective outstanding amount and tranches of Term Loans
specified in such Lender’s Specified Discount Purchase Response given pursuant
to subsection (2) above; provided that, if the aggregate principal amount of
Term Loans tendered for sale by all Discount Purchase Accepting Lenders exceeds
the Specified Discount Purchase Amount, such purchase shall be made pro rata
among the Discount Purchase Accepting Lenders in accordance with the respective
principal amounts tendered to be sold by each such Discount Purchase Accepting
Lender and the Auction Agent (in consultation with such Borrower Party and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Purchase Response Date, notify (I) the relevant
Borrower Party of the respective Lenders’ responses to such offer, the
Discounted Purchase Effective Date and the aggregate principal amount of the
Discounted Loan Purchase and the Tranches to be prepaid, (II) each Lender of the
Discounted Purchase Effective Date, and the aggregate principal amount and the
Tranches of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Purchase Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, Tranche and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower Party and such Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower Party shall be due and payable by such Borrower Party on
the Discounted Purchase Effective Date in accordance with subsection (iv) below
(subject to subsection (x) below).

 

138



--------------------------------------------------------------------------------

(iii) (1) Subject to the proviso to subsection (i) above, any Borrower Party may
from time to time solicit Discount Range Sale Offers by providing the Auction
Agent with notice in the form of a Discount Range Solicitation Notice; provided
that (I) any such solicitation shall be extended, at the sole discretion of such
Borrower Party, to (x) each Lender and/or (y) each Lender with respect to any
Tranche of Term Loans on an individual Tranche basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Term Loans (the
“Discount Range Solicitation Amount”), the Tranche or Tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the principal amount of such Term Loans with respect
to each relevant Tranche or Tranches of Term Loans willing to be purchased by
such Borrower Party (it being understood that different Discount Ranges and/or
Discount Range Solicitation Amounts may be offered with respect to different
Tranches of Term Loans and, in such event, each such offer will be treated as
separate offer pursuant to the terms of this Section), (III) the Discount Range
Solicitation Amount shall be in an aggregate amount not less than $5,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Discount Range Sale
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Discount Range Solicitation Notice and a form of the
Discount Range Sale Offer to be submitted by a responding Lender to the Auction
Agent (or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to such Lenders (which
date may be extended for a period not exceeding three Business Days upon notice
by the Borrower Party to the Auction Agent (and the Auction Agent shall promptly
notify the applicable Lenders)) (the “Discount Range Sale Response Date”). Each
Lender’s Discount Range Sale Offer shall be irrevocable until the Discounted
Purchase Effective Date (at which time such Discount Range Sale Offer shall be
deemed to have been automatically revoked by such Lender as to any of such
Lender’s Term Loans not purchased by such Borrower Party on or prior to such
date) and shall specify one or more (but no more than three for any Lender)
discounts to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to sell any or all of its then outstanding Term Loans of
the applicable Tranche or Tranches and the maximum aggregate principal amount
and tranches of such Lender’s Term Loans (the “Submitted Amount”) such Lender is
willing to sell at the Submitted Discount. Any Lender whose Discount Range Sale
Offer is not received by the Auction Agent by the Discount Range Sale Response
Date shall be deemed to have declined to accept a Discounted Loan Purchase of
any of its Term Loans at any discount to their par value within the Discount
Range.

(2) The Auction Agent shall review all Discount Range Sale Offers received on or
before the applicable Discount Range Sale Response Date and shall determine (in
consultation with such Borrower Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) the Applicable
Discount and Term Loans to be purchased at such Applicable Discount in
accordance with this subsection (iii). The relevant Borrower Party agrees to
accept on the Discount Range Sale Response Date all Discount Range Sale Offers
received by Auction Agent within the Discount Range by the Discount Range Sale
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Loan Purchase in an aggregate principal amount equal
to the lower of (I) the Discount Range Solicitation Amount and (II) the sum of
all Submitted Amounts. Each Lender that has submitted a Discount Range Sale
Offer to sell Term Loans at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have offered to sell Term Loans equal
to its Submitted Amount (subject to any required proration pursuant to the
following subsection (3)) to such Borrower Party its at the Applicable Discount
(each such Lender, a “Participating Lender”), which offer shall be irrevocable
until the Discounted Purchase Effective Date (at which time such Discount Range
Sale Offer shall be deemed to have been automatically revoked by such Lender as
to any of such Lender’s Term Loans not purchased by such Borrower Party on or
prior to such date).

 

139



--------------------------------------------------------------------------------

(3) If there is at least one Participating Lender, the relevant Borrower Party
will accept such Participating Lender’s Discount Range Sale Offer and purchase
the respective outstanding Term Loans of each Participating Lender on the
Discounted Purchase Effective Date in the aggregate principal amount and of the
Tranches specified in such Lender’s Discount Range Sale Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Solicitation Amount, the purchase of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with such
Borrower Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Discount
Range Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Sale Response Date, notify
(I) the relevant Borrower Party of the respective Lenders’ responses to such
solicitation, the Discounted Purchase Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Loan Purchase and the
tranches to be prepaid, (II) each Lender of the Discounted Purchase Effective
Date, the Applicable Discount, and the aggregate principal amount and tranches
of Term Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Borrower Party and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Borrower Party shall be due and payable by such Borrower
Party on the Discounted Purchase Effective Date in accordance with subsection
(iv) below (subject to subsection (x) below).

(iv) (1) Subject to the proviso to subsection (i) above, any Borrower Party may
from time to time solicit Solicited Discounted Sale Offers by providing the
Auction Agent with notice in the form of a Solicited Discounted Solicitation
Notice; provided that (I) any such solicitation shall be extended, at the sole
discretion of such Borrower Party, to (x) each Lender and/or (y) each Lender
with respect to any Tranche of Term Loans on an individual Tranche basis, (II)
any such notice shall specify the maximum aggregate amount of the Term Loans
(the “Solicited Discounted Solicitation Amount”) and the tranche or tranches of
Term Loans the Borrower is willing to purchase at a discount (it being
understood that different Solicited Discounted Solicitation Amounts may be
offered with respect to different Tranches of Term Loans and, in such event,
each such offer will be treated as separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Solicitation Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Sale Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Solicitation Notice and a form of the Solicited Discounted
Sale Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time on the third Business Day
after the date of delivery of such notice to such Lenders (which date may be
extended for a period not exceeding three Business Days upon notice by the
Borrower Party to the Auction Agent (and the Auction Agent shall promptly notify
the applicable Lenders)) (the “Solicited Discounted Sale Response Date”). Each
Lender’s Solicited Discounted Sale Offer shall (x) be irrevocable, (y) remain
outstanding until the Acceptance Date, and (z) specify both one or more (but no
more than three) discounts to par (the “Offered Discount”) at which such Lender
is willing to sell its then outstanding Loan and the maximum aggregate principal
amount and Tranches of such Term Loans (the “Offered Amount”) such Lender is
willing to sell the Offered Discount. Any Lender whose Solicited Discounted Sale
Offer is not received by the Auction Agent by the Solicited Discounted Sale
Response Date shall be deemed to have declined to sell any of any of its Term
Loans at any discount.

 

140



--------------------------------------------------------------------------------

(2) The Auction Agent shall promptly provide the relevant Borrower Party with a
copy of all Solicited Discounted Sale Offers received on or before the Solicited
Discounted Sale Response Date. Such Borrower Party shall review all such
Solicited Discounted Sale Offers and select the largest of the Offered Discounts
specified by the relevant responding Lenders in the Solicited Discounted Sale
Offers that is acceptable to the Borrower Party in its sole discretion (the
“Acceptable Discount”), if any. If the Borrower Party elects, in its sole
discretion, to accept any Offered Discount as the Acceptable Discount, in no
event later than by the third Business Day after the date of receipt by such
Borrower Party from the Auction Agent of a copy of all Solicited Discounted Sale
Offers pursuant to the first sentence of this subsection (2) (the “Acceptance
Date”), the Borrower Party may submit an Acceptance and Purchase Notice to the
Auction Agent setting forth the Acceptable Discount. If the Auction Agent shall
fail to receive an Acceptance and Purchase Notice from the Borrower Party by the
Acceptance Date, such Borrower Party shall be deemed to have rejected all
Solicited Discounted Sale Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Sale Offers
received by Auction Agent by the Solicited Discounted Sale Response Date, within
three (3) Business Days after receipt of an Acceptance and Purchase Notice (the
“Discounted Purchase Determination Date”), the Auction Agent will determine (in
consultation with such Borrower Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) the aggregate
principal amount and the Tranches of Term Loans (the “Acceptable Purchase
Amount”) to be purchased by the relevant Borrower Party at the Acceptable
Discount in accordance with this Section 11.5(h)(iv)(3). If the Borrower Party
elects to accept any Acceptable Discount, then the Borrower Party agrees to
accept all Solicited Discounted Sale Offers received by the Auction Agent by the
Solicited Discounted Sale Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Lender that has submitted a Solicited Discounted Sale Offer with
an Offered Discount that is greater than or equal to the Acceptable Discount
shall be deemed to have irrevocably agreed to sell Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Borrower Party may purchase outstanding Term Loans pursuant to
this subsection (iv) from each Qualifying Lender in the aggregate principal
amount and of the tranches specified in such Lender’s Solicited Discounted Sale
Offer at the Acceptable Discount; provided that if the aggregate Offered Amount
by all Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Solicitation Amount,
purchases of the principal amount of the Term Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (in consultation with such Borrower
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Purchase Determination Date, the
Auction Agent shall promptly notify (I) the relevant Borrower Party of the
Discounted Purchase Effective Date and Acceptable Purchase Amount comprising the
Discounted Loan Purchase and the tranches to be purchased, (II) each Lender of
the Discounted Purchase Effective Date, the Acceptable Discount, and the
Acceptable Purchase Amount of all Term Loans and the Tranches to be purchased at
the Applicable Discount on such date, (III) each Qualifying Lender of the
aggregate principal amount and the tranches of such Lender to be purchased at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Borrower
Party and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to such Borrower
Party shall be due and payable by such Borrower Party on the Discounted Purchase
Effective Date in accordance with subsection (iv) below (subject to subsection
(x) below).

 

141



--------------------------------------------------------------------------------

(v) In connection with any Discounted Loan Purchase, the Borrower Parties and
the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Purchase, the payment of customary fees and
expenses from a Borrower Party in connection therewith.

(vi) If any Loan is purchased in accordance with subsections (ii) through
(iv) above, a Borrower Party shall purchase such Term Loans on the Discounted
Purchase Effective Date without premium or penalty. The relevant Borrower Party
shall make payment in respect of its purchase of such Term Loans to the
applicable Administrative Agent, for the account of the Discount Purchase
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the applicable Administrative Agent’s Office in immediately available funds
not later than 1:00 p.m. (New York time) on the Discounted Purchase Effective
Date and all such purchases shall be applied to the remaining principal
installments of the relevant tranche of Term Loans on a pro-rata basis across
such installments. The Term Loans so purchased shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Purchase Effective Date. The consideration for
each purchase of outstanding Term Loans pursuant to this Section 11.5(h) shall
be paid to the Discount Purchase Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, and shall be applied to the relevant Term
Loans of such Lenders in accordance with their respective Commitment Ratios. The
aggregate principal amount of the tranches and installments of the relevant Term
Loans outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Purchase Effective Date in any Discounted Loan Purchase.

 

142



--------------------------------------------------------------------------------

(vii) To the extent not expressly provided for herein, each Discounted Loan
Purchase shall be consummated pursuant to procedures consistent with the
provisions in this Section 11.5(h) or as otherwise established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by the
Borrower.

(viii) Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 11.5(h), to the extent an Administrative Agent is the
Auction Agent, each notice or other communication required to be delivered or
otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon Auction Agent’s (or its delegate’s) actual receipt during
normal business hours of such notice or communication; provided that any notice
or communication actually received outside of normal business hours shall be
deemed to have been given as of the opening of business on the next Business
Day.

(ix) Each of the Borrower Parties and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this Section 11.5(h)
by itself or through any Affiliate of the Auction Agent and expressly consents
to any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Loan Purchase provided for in this Section 11.5(h) as well as activities of the
Auction Agent.

(x) Each Borrower Party shall have the right, by written notice to the Auction
Agent, to revoke or modify its offer to make a Discounted Loan Purchase and
rescind the applicable Specified Discount Purchase Notice, Discount Range
Solicitation Notice or Solicited Discounted Solicitation Notice therefor at its
discretion at any time on or prior to the applicable Specified Discount Purchase
Response Date.

(xi) Any failure by a Borrower Party to purchase Term Loans from a Lender
pursuant to this Section 11.5(h) shall not constitute a Default or Event of
Default under Section 9.1 or otherwise.

(xii) To the extent the Auction Agent is required to deliver notices or
communicate such other information to the Lenders pursuant to this
Section 11.5(h), the Auction Agent will work with the applicable Administrative
Agent (and such Administrative Agent will cooperate with the Auction Agent) in
order to procure the delivery of such notices and/or the communication of such
information to the applicable Lenders.

(xiii) Nothing in this Section 11.5(h) shall require the Borrower to undertake
any Discounted Loan Purchase.

(xiv) Each Discounted Loan Purchase shall be subject to the following
conditions:

 

143



--------------------------------------------------------------------------------

(1) Borrower Parties will not receive information provided solely to Lenders by
the applicable Administrative Agent or any Lender and will not be permitted to
attend or participate in meetings attended solely by the Lenders and the
applicable Administrative Agent;

(2) no Default or Event of Default shall have occurred or be continuing;

(3) no proceeds of loans under the Revolving Credit Facility shall be used to
purchase Term Loans under this Section 11.5(h);

(4) any Term Loans acquired by any Borrower Party shall automatically be
cancelled immediately upon acquisition thereof;

(5) the Borrower Party making such Discounted Loan Purchase shall represent to
the Discount Purchase Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, that as of the applicable Discounted Purchase Effective
Date, such Borrower Party does not possess any material non-public information
with respect to the Borrowers or any of their Subsidiaries or any of their
respective securities that has not been disclosed to the Lenders generally
(other than to Lenders who have elected not to receive such information); and

(6) the aggregate principal amount of Term Loans acquired by the Borrower
Parties shall not exceed 15% of the original aggregate principal amount of Term
Loans made under this Agreement on the Agreement Date.

Section 11.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by electronic
transmission shall be deemed an original signature hereto. The foregoing shall
apply to each other Loan Document mutatis mutandis.

Section 11.7 Under Seal; Governing Law. This Agreement and the other Loan
Documents are intended to take effect as sealed instruments and shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to the conflict of laws principles thereof, except to the extent
otherwise provided in the Loan Documents.

Section 11.8 Severability. Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

Section 11.9 Headings. Headings used in this Agreement are for convenience only
and shall not be used in connection with the interpretation of any provision
hereof.

 

144



--------------------------------------------------------------------------------

Section 11.10 Source of Funds. Notwithstanding the use by the Lenders of the
Base Rate and the Eurodollar Rate as reference rates for the determination of
interest on the Loans, the Lenders shall be under no obligation to obtain funds
from any particular source in order to charge interest to the Borrowers at
interest rates tied to such reference rates.

Section 11.11 Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Borrower Party represents and warrants to the Lender Group that it
has read the provisions of this Section 11.11 and discussed the provisions of
this Section 11.11 and the rest of this Agreement with counsel for such Borrower
Party, and such Borrower Party acknowledges and agrees that the Lender Group is
expressly relying upon such representations and warranties of such Borrower
Party (as well as the other representations and warranties of such Borrower
Party set forth in this Agreement and the other Loan Documents) in entering into
this Agreement.

Section 11.12 Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document nor any term hereof or thereof may be amended orally, nor may any
provision hereof be waived orally but only by an instrument in writing signed by
the Majority Lenders, or in the case of Loan Documents executed by each
Administrative Agent (and not the other members of the Lender Group), signed by
each Administrative Agent and approved by the Majority Lenders and, in the case
of an amendment, also by the Borrowers, except that: (i) the consent of each of
the Lenders (or in the case of clause (C) and clause (E), each of the directly
affected Lenders) and, in the case of an amendment, the Borrowers, shall be
required for (A) any sale or release of, or the subordination of any
Administrative Agent’s or the Collateral Agent’s security interest in, any
material Collateral except in conjunction with sales or transfers of Collateral
permitted hereunder, (B) except in conjunction with transactions permitted
hereunder, any release of all or substantially all of the value of the Guaranty
of the Obligations, (C) subject to Section 2.15, any extensions, postponements
or delays of the Maturity Date or the scheduled date of payment of interest or
principal or fees, or any reduction of principal (without a corresponding
payment with respect thereto), or reduction in the rate of interest or fees due
to the Lenders hereunder or under any other Loan Documents, (D) any amendment of
this Section 11.12 or of the definition of “Majority Lenders” or any other
provision of the Loan Documents specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder; (E) any amendment increasing the
Commitments (it being understood and agreed that a waiver of any Default or
Event of Default or modification of any of the defined terms contained herein
(other than those defined terms specifically addressed in this Section 11.12)
shall not constitute a change in the terms of any portion of the Commitment held
by any Lender); (F) any amendment to the definition of “Availability” and the
defined terms used therein; (G) the consent of the Issuing Bank, the Revolving
Facility Majority Lenders and the Borrowers shall be required for any amendment
to Section 2.1(b) or 2.15 or the definition of “Letter of Credit Commitment”;
(H) the consent of the Swing Line Bank, the Majority Lenders and the Borrowers
shall be required for any amendment to Section 2.1(c) or Section 2.2(g); (I) the
consent of the Revolving Facility Administrative Agent only shall be required to
amend Schedule 1.1(a) to reflect assignments of any portion of the Revolving
Loan Commitment and Loans in accordance with this Agreement and (J) any
amendment to Section 2.11; (ii) the consent of each Administrative Agent, the
Majority Lenders and the Borrowers shall be required for any amendment to
Section 2.1(e) or Article 10 and (iii) the consent of the Guarantors and the
Majority Lenders shall be required for any amendment to Article 3. Any
amendment, modification, waiver, consent, termination or release of any Bank
Products Documents may be effected by the parties thereto without the consent of
the Lender Group. Notwithstanding anything to the contrary contained in this
Section 11.12, pursuant to the terms of an Incremental Amendment, the Borrowers,
each Administrative Agent, any Additional Lenders in respect thereof and any
Lenders party thereto may, without the input or consent of any other Lender,
effect amendments (including amendments and restatements), supplements or other
modifications to this Agreement and the other Loan Documents as may be necessary
or appropriate to effect the provisions of Section 2.17 and such Incremental
Amendment.

 

145



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 11.12,
pursuant to the terms of an Incremental Amendment, the Borrowers, the
Administrative Agents, any Additional Lenders in respect thereof may, without
the input or consent of any other Lender, effect amendments (including
amendments and restatements), supplements or other modifications to this
Agreement and the other Loan Documents as may be necessary or appropriate to
effect the provisions of Section 2.17(b) and such Incremental Amendment.

(b) If any fees are paid to the Lenders as consideration for amendments, waivers
or consents with respect to this Agreement, at the applicable Administrative
Agent’s election, such fees may be paid only to those Lenders that agree to such
amendments, waivers or consents within the time specified for submission
thereof.

(c) Notwithstanding anything to the contrary contained herein, the Lenders
hereby authorize the Administrative Agent and the Collateral Agent to enter into
amendments to the Intercreditor Agreement and the Security Agreement (each in
form satisfactory to the Administrative Agent) for the purpose of allowing the
Obligations and any Senior Notes to be secured by less than all of the
collateral which secures the Facilities.

Section 11.13 Other Relationships; No Advisory or Fiduciary Responsibility. No
relationship created hereunder or under any other Loan Document shall in any way
affect the ability of any member of the Lender Group or the Administrative
Agents to enter into or maintain business relationships with any Borrower, or
any of its Affiliates, beyond the relationships specifically contemplated by
this Agreement and the other Loan Documents. In connection with all aspect of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees that (a) (i) the arranging and other
services regarding this Agreement provided by the Agents and Administrative
Agents are arm’s-length commercial transactions between each Borrower and its
Affiliates, on the one hand, and the Agents, on the other hand, (ii) each
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents, (b) (i) each
of the Agents and Administrative Agents is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers or any of their Affiliates, or any other Person and (ii) no
Agent has any obligation to the Borrowers or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, and (c) the Agents
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrowers and their
Affiliates, and no Agent has any obligation to disclose any of such interests to
the Borrowers or their Affiliates. To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against the
Agents with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

146



--------------------------------------------------------------------------------

Section 11.14 Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

Section 11.15 Disclosure. The Borrower Parties agree that the Administrative
Agents, and the Administrative Agents agree that the Borrower Parties, shall
each have the right, with the consent of the other (such consent not to be
unreasonably withheld), to issue press releases regarding the making of the
Loans and the issuance and the Revolving Loan Commitment to the Borrowers
pursuant to the terms of this Agreement.

Section 11.16 Replacement of Lender. In the event that a Replacement Event
occurs and is continuing with respect to any Lender, the Administrative Borrower
may designate another financial institution (such financial institution being
herein called a “Replacement Lender”) acceptable to the applicable
Administrative Agent and in the case of the Revolving Facility the Swingline
Bank and the Issuing Bank, and which is not a Borrower or an Affiliate of any
Borrower, to assume such Lender’s portion of the Revolving Loan Commitment
hereunder, to purchase the Loans and participations of such Lender and such
Lender’s rights hereunder and (if such Lender is the Issuing Bank) to issue
Letters of Credit in substitution for all outstanding Letters of Credit issued
by such Lender, without recourse to or representation or warranty by, or expense
to, such Lender for a purchase price equal to the outstanding principal amount
of the Loans payable to such Lender plus any accrued but unpaid interest on such
Loans and accrued but unpaid commitment fees and letter of credit fees owing to
such Lender plus amounts necessary to cash collateralize any Letters of Credit
issued by such Lender, and upon such assumption, purchase and substitution, and
subject to the execution and delivery to the applicable Administrative Agent by
the Replacement Lender of documentation satisfactory to such Administrative
Agent (pursuant to which such Replacement Lender shall assume the obligations of
such original Lender under this Agreement), the Replacement Lender shall succeed
to the rights and obligations of such Lender hereunder and such Lender shall no
longer be a party hereto or have any rights hereunder; provided that the
obligations of the Borrowers to indemnify such Lender with respect to any event
occurring or obligations arising before such replacement shall survive such
replacement; provided further that, (a) the Borrower shall have paid to the
applicable Administrative Agent the fee (if any) specified in Section 11.5(b),
(b) in the case of any such assignment resulting from a claim for compensation
under Section 12.3, such assignment will result in a reduction in such
compensation thereafter, (c) such assignment does not conflict with Applicable
Laws and (d) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. “Replacement Event” shall mean, with
respect to any Lender, (x) the commencement of or the taking of possession by, a
receiver, custodian, conservator, trustee or liquidator of such Lender, or the
declaration by the appropriate regulatory authority that such Lender is
insolvent or such Lender shall become a Defaulting Lender, (y) the making of any
claim by any Lender under Section 2.8(b), 12.3 or 12.5, unless the changing of
the lending office by such Lender would obviate the need of such Lender to make
future claims under such Sections or (z) a refusal by such Lender to execute any
amendment, waiver or consent which requires to the written consent of all of the
Lenders or each of the directly affected Lenders and to which the Majority
Lenders, the Administrative Agents and the Borrowers have agreed (a
“Non-Consenting Lender”).

 

147



--------------------------------------------------------------------------------

Section 11.17 Confidentiality. No member of the Lender Group shall disclose any
non-public confidential information regarding the Borrower Parties
(“Confidential Information”; which shall include all information received from
any Borrower Party or any of its Subsidiaries relating to any Borrower Party or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to or in the possession of the Lender Group
(or any intended recipient) on a non-confidential basis prior to disclosure by
any Borrower Party or any of its Subsidiaries, provided that, such information
was or is clearly identified at the time of delivery as confidential) to any
other Person without the consent of the Borrowers, other than (i) to such member
of the Lender Group’s Affiliates and their officers, directors, employees,
agents and advisors, to other members of the Lender Group and, as contemplated
by Section 11.5, to actual or prospective assignees and participants, and then
only on a confidential basis, with instructions to keep such Confidential
Information confidential, and provided that such parties agree to be bound by
confidentiality provisions substantially similar to those hereunder, (ii) as
required by any law, rule or regulation or judicial process, (iii) to any
nationally recognized rating agency when required by it, provided that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Borrower Parties
received by it from such member of the Lender Group, (iv) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or banking and (v) in connection with the exercise of any remedy hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder.

Section 11.18 Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by any Borrower or any Guarantor, or the transfer to
the Lender Group of any property, should for any reason subsequently be declared
to be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group, or any of them, is required to repay or restore, in whole or in part, any
such Voidable Transfer, or elects to do so upon the reasonable advice of its
counsel, then, as to any such Voidable Transfer, or the amount thereof that the
Lender Group, or any of them, is required or elects to repay or restore, and as
to all reasonable costs, expenses and attorneys fees of the Lender Group related
thereto, the liability of the Borrowers or such Guarantor, as applicable,
automatically shall be revived, reinstated and restored and shall exist as
though such Voidable Transfer had never been made. Moreover, each Lender
severally agrees to pay to the applicable Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by such Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders to make such
repayment shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

148



--------------------------------------------------------------------------------

Section 11.19 Electronic Transmissions. (a) Authorization. Subject to the
provisions of this Section 11.19(a), each of the Administrative Agents, the
Borrowers, the Lenders, the Issuing Bank and each of their Affiliates is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each of the
Borrowers and the other Borrower Parties hereby acknowledges and agrees, and
each of the Borrowers and the other Borrower Parties shall cause each of their
Subsidiaries to acknowledge and agree, that the use of Electronic Transmissions
is not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions.

(b) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to the terms and conditions of this Agreement, separate
terms and conditions posted or referenced in such E-System and related
contractual obligations executed by Borrower Parties or the members of the
Lender Group in connection with the use of such E-System.

(c) Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of Administrative Agent or any of its
Affiliates warrants the accuracy, adequacy or completeness of any E-Systems or
Electronic Transmission, and each disclaims all liability for errors or
omissions therein. No warranty of any kind is made by the Administrative Agents
or any of their Affiliates in connection with any E-Systems or Electronic
Transmission, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. Each of the Borrowers and the other Borrower
Parties agrees that the Administrative Agents have no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

Section 11.20 USA Patriot Act Compliance. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act each Administrative Agent is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
names and addresses of the Borrowers and other information that will allow such
Lender or Administrative Agent, as applicable, to identify the Borrowers in
accordance with the USA Patriot Act. The Borrowers shall, promptly following a
request by any Administrative Agent or any Lender, provide all documentation and
other information that such Administrative Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

 

149



--------------------------------------------------------------------------------

ARTICLE 12.

YIELD PROTECTION

Section 12.1 Eurodollar Rate Basis Determination. Notwithstanding anything
contained herein which may be construed to the contrary, if with respect to any
proposed Eurodollar Loan for any Eurodollar Loan Period, the applicable
Administrative Agent (a) determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Eurodollar Loan Period or (b) is
advised by the Majority Lenders that the Eurodollar Basis for such Eurodollar
Loan Period will not adequately and fairly reflect the cost to the Lenders of
making or maintaining the Loans for such Eurodollar Loan Period, such
Administrative Agent shall forthwith give notice thereof to the Administrative
Borrower and the Lenders, whereupon until such Administrative Agent notifies the
Administrative Borrower that the circumstances giving rise to such situation no
longer exist, the obligations of the Lenders to make Eurodollar Loans shall be
suspended.

Section 12.2 Illegality. If any change in Applicable Law, any change in the
interpretation or administration of any Applicable Law by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or any change in compliance with Applicable Law as a
result of any request or directive (whether or not having the force of law) of
any such authority, central bank, or comparable agency after the Agreement Date,
shall make it unlawful for any Lender to make, maintain, or fund its Eurodollar
Loans, such Lender shall so notify the applicable Administrative Agent, and such
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Administrative Borrower. Before giving any notice to the applicable
Administrative Agent pursuant to this Section 12.2, such Lender shall designate
a different lending office if such designation will avoid the need for giving
such notice and will not, in the good faith judgment of such Lender, be
otherwise disadvantageous to such Lender. Upon receipt of such notice,
notwithstanding anything contained in Article 2, the Borrowers shall repay in
full the then outstanding principal amount of each affected Eurodollar Loan of
such Lender, together with accrued interest thereon, either (a) on the last day
of the then current Eurodollar Loan Period applicable to such Eurodollar Loan if
such Lender may lawfully continue to maintain and fund such Eurodollar Loan to
such day or (b) immediately if such Lender may not lawfully continue to fund and
maintain such Eurodollar Loan to such day. Concurrently with repaying each
affected Eurodollar Loan of such Lender, notwithstanding anything contained in
Article 2, the Borrowers shall borrow a Base Rate Loan from such Lender, and
such Lender shall make such Loan in an amount such that the outstanding
principal amount of the Revolving Loans held by such Lender shall equal the
outstanding principal amount of such Revolving Loans immediately prior to such
repayment.

 

150



--------------------------------------------------------------------------------

Section 12.3 Increased Costs.

(a) If any change in Applicable Law, any change in the interpretation or
administration of any Applicable Law by any Governmental Authority, central
bank, or comparable agency charged with the interpretation or administration
thereof or any change in compliance with Applicable Law as a result of any
request or directive (whether or not having the force of law) of such
Governmental Authority, central bank, or comparable agency after the Agreement
Date:

(i) Shall subject an Issuing Bank or any Lender to any tax, duty, or other
charge with respect to its obligation to make Loans, or its Loans, or its
obligation to issue Letters of Credit, maintain Letters of Credit or participate
in Letters of Credit, or shall change the basis of taxation of payments to any
member of the Lender Group of any amounts due under or in respect of this
Agreement or any other Loan Document (except for changes in the rate of tax on
the overall net income of such Lender);

(ii) Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any included in an applicable Eurodollar Reserve Percentage),
special deposit, assessment, or other requirement or condition against assets
of, deposits (other than as described in Section 12.5) with or for the account
of, or commitments or credit extended by any Lender, or shall impose on any
Lender or the eurodollar interbank borrowing market any other condition
affecting its obligation to make such Eurodollar Loans or its Eurodollar Loans;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any such Eurodollar Loans, or to reduce the amount of any
sum received or receivable by the Lender under this Agreement or under any Notes
with respect thereto, and such increase is not given effect in the determination
of the Eurodollar Rate; or

(iii) Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, assessment, or other requirement or condition against
assets of, deposits (other than as described in Section 12.5) with or for the
account of, or commitments or credit extended by the Issuing Bank, or shall
impose on the Issuing Bank or any Lender any other condition affecting the
obligation to issue Letters of Credit, maintain Letters of Credit or participate
in Letters of Credit; and the result of any of the foregoing is to increase the
cost to the Issuing Bank or any Lender of issuing, maintaining or participating
in any such Letters of Credit or to reduce the amount of any sum received or
receivable by the Issuing Bank or any Lender under this Agreement with respect
thereto,

then promptly upon demand by such Lender or Issuing Bank, the Borrowers agree to
pay, without duplication of amounts due under Section 2.8(b), to such Lender or
Issuing Bank such additional amount or amounts as will compensate such Lender or
Issuing Bank for such increased costs. Each Lender or Issuing Bank will promptly
notify the Borrowers and the applicable Administrative Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Lender or the Issuing Bank to compensation pursuant to this Section 12.3 and
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender or the Issuing Bank, be otherwise disadvantageous to
such Lender or the Issuing Bank. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section 12.3 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 12.3 for any increased costs
or reductions incurred more than 270 days prior to the date that such Lender or
the Issuing Bank notifies the Borrowers of the change in Applicable Law or other
occurrence giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the change in Applicable Law or other occurrence
giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

151



--------------------------------------------------------------------------------

(b) A certificate of any Lender or the Issuing Bank claiming compensation under
this Section 12.3 and setting forth the additional amount or amounts to be paid
to it hereunder and calculations therefor shall be conclusive in the absence of
manifest error. In determining such amount, such Lender or the Issuing Bank may
use any reasonable averaging and attribution methods. If any Lender demands
compensation under this Section 12.3, the Borrowers may at any time, upon at
least five (5) Business Days’ prior notice to such Lender, prepay in full the
then outstanding affected Eurodollar Loans of such Lender, together with accrued
interest thereon to the date of prepayment, along with any reimbursement
required under Section 2.9. Concurrently with prepaying such Eurodollar Loans,
the Borrowers shall borrow a Base Rate Loan, or a Eurodollar Loan not so
affected, from such Lender, and such Lender shall make such Loan in an amount
such that the outstanding principal amount of the Revolving Loans held by such
Lender shall equal the outstanding principal amount of such Revolving Loans
immediately prior to such prepayment.

Section 12.4 Effect On Other Loans. If notice has been given pursuant to
Sections 12.1, 12.2 or 12.3 suspending the obligation of any Lender to make any,
or requiring Eurodollar Loans of any Lender to be repaid or prepaid, then,
unless and until such Lender (or, in the case of Section 12.1, an Administrative
Agent) notifies the Administrative Borrower that the circumstances giving rise
to such repayment no longer apply, all Loans which would otherwise be made by
such Lender as to the Eurodollar Loans affected shall, at the option of the
Administrative Borrower, be made instead as Base Rate Loans.

Section 12.5 Capital Adequacy. If after the Agreement Date, any Lender or
Issuing Bank (or any Affiliate of the foregoing) shall have reasonably
determined that the adoption of any Applicable Law, governmental rule,
regulation or order regarding the capital adequacy or liquidity of banks or bank
holding companies, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender or Issuing Bank (or any Affiliate of the foregoing) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority, central bank or comparable agency
(but only if such adoption, change, request or directive occurs after the
Agreement Date), has or would have the effect of reducing the rate of return on
such Lender’s or Issuing Bank’s (or any Affiliate of the foregoing) capital as a
consequence of such Lender’s or Issuing Bank’s portion of the Revolving Loan
Commitment or obligations hereunder to a level below that which it could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or Issuing Bank’s (or any Affiliate of the foregoing) policies
with respect to capital adequacy immediately before such adoption, change or
compliance and assuming that such Lender’s or Issuing Bank’s (or any Affiliate
of the foregoing) capital was fully utilized prior to such adoption, change or

 

152



--------------------------------------------------------------------------------

compliance), then, promptly upon demand by such Lender or Issuing Bank, the
Borrowers shall immediately pay to such Lender or Issuing Bank such additional
amounts as shall be sufficient to compensate such Lender or Issuing Bank for any
such reduction actually suffered; provided, however, that there shall be no
duplication of amounts paid to a Lender pursuant to this sentence and
Section 12.3; provided, further, that notwithstanding anything to the contrary
contained herein, for the purposes of this Section 12.5, the following shall be
deemed to have occurred after the Agreement Date: (i) the adoption of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III. A certificate of such Lender or Issuing Bank
setting forth the amount to be paid to such Lender or Issuing Bank by the
Borrowers as a result of any event referred to in this paragraph shall, absent
manifest error, be conclusive. Such Lender or the Issuing Bank will designate a
different lending office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the sole judgment of such
Lender or the Issuing Bank, be otherwise disadvantageous to such Lender or the
Issuing Bank. Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 12.5 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that, other than in respect of matters covered by the second proviso to
the first sentence of this Section 12.5, the Borrowers shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section 12.5 for any
reductions in rate of return incurred more than 270 days prior to the date that
such Lender or the Issuing Bank notifies the Borrowers of the change in
Applicable Law or other occurrence giving rise to such reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefore;
provided further that, if the change in Applicable Law or other occurrence
giving rise to such increased costs or reductions is retroactive, then the 270
day period referred to above shall be extended to include the period of
retroactive effect thereof.

ARTICLE 13.

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

Section 13.1 Jurisdiction and Service of Process . FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY PARTY HERETO WITH RESPECT TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS DOCUMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE
COURTS SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND EACH BORROWER
PARTY HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR
SERVICE OF PROCESS IN THE STATE OF NEW YORK, THE ADMINISTRATIVE BORROWER, OR
SUCH OTHER PERSON AS SUCH BORROWER PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN
NOTICE GIVEN TO EACH ADMINISTRATIVE AGENT. THE LENDER GROUP SHALL FOR ALL
PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT
SUCH DESIGNEE OF EACH BORROWER PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND
ON BEHALF OF SUCH BORROWER PARTY SERVICE

 

153



--------------------------------------------------------------------------------

OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE OF NEW YORK, WHICH
SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED
WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH BORROWER PARTY;
AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE
WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER MAILING BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT. EACH PARTY HERETO FURTHER
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL TO SUCH PARTY AT
THE ADDRESS SET FORTH IN SECTION 11.1 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE
THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT, FOR ANY REASON,
SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH BORROWER
PARTY TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, EACH BORROWER
PARTY SHALL SERVE AND ADVISE EACH ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL
TIMES EACH BORROWER PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS
IN THE STATE OF NEW YORK ON BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO THIS
AGREEMENT, ALL OTHER LOAN DOCUMENTS AND THE BANK PRODUCTS DOCUMENTS. IN THE
EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE
MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY
LAW.

Section 13.2 Consent to Venue . EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY BANK PRODUCTS DOCUMENT BROUGHT IN THE FEDERAL COURTS OF THE
UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK, AND HEREBY IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

Section 13.3 Waiver of Jury Trial . EACH PARTY HERETO, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A
TRIAL BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY
TYPE IN WHICH ANY PARTY HERETO OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS
IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE BANK PRODUCTS DOCUMENTS AND THE
RELATIONS AMONG THE PARTIES LISTED IN THIS ARTICLE 13.

 

154



--------------------------------------------------------------------------------

Section 13.4 All Obligations to Constitute Joint and Several Obligations.

(a) All Obligations shall constitute joint and several obligations of the
Borrowers and shall be secured by the Collateral Agent’s Lien upon all of the
Collateral, and by all other Liens heretofore, now or at any time hereafter
granted by each Borrower to the Collateral Agent, for the benefit of the Lender
Group, to the extent provided in the Loan Documents or Bank Products Documents
under which such Lien arises. Each Borrower expressly represents and
acknowledges that it is part of a common enterprise with the other Borrowers and
that any financial accommodations by the Administrative Agents, and the other
members of the Lender Group to any other Borrower hereunder and under the other
Loan Documents and the Bank Products Documents are and will be of direct and
indirect interest, benefit and advantage to all Borrowers. Each Borrower
acknowledges that any Request for Loan, Notice of Conversion/Continuation,
Notice of Requested Commitment Increase, Request for Issuance of Letter of
Credit or other notice or request given by any Borrower (including the
Administrative Borrower) to the applicable Administrative Agent shall bind all
Borrowers, and that any notice given by such Administrative Agent or any other
member of the Lender Group to any Borrower shall be effective with respect to
all Borrowers. Each Borrower acknowledges and agrees that each Borrower shall be
liable, on a joint and several basis, for all of the Loans and other
Obligations, regardless of which Borrower actually may have received the
proceeds of any of the Loans or other extensions of credit or have had Letters
of Credit issued hereunder or the amount of such Loans received, Letters of
Credit issued or the manner in which the applicable Administrative Agent or any
other member of the Lender Group accounts among the Borrowers for such Loans,
Letters of Credit or other extensions of credit on its books and records, and
further acknowledges and agrees that Loans and other extensions of credit to any
Borrower inure to the mutual benefit of all of the Borrowers and that the
applicable Administrative Agent and the other members of the Lender Group are
relying on the joint and several liability of the Borrowers in extending the
Loans and other financial accommodations hereunder. Each Borrower shall be
entitled to subrogation and contribution rights from and against the other
Borrowers to the extent any Borrower is required to pay to any member of the
Lender Group any amount in excess of the Loans advanced directly to, or other
Obligations incurred directly by, such Borrower or as otherwise available under
Applicable Law; provided, however, that such subrogation and contribution rights
are and shall be subject to the terms and conditions of this Section 13.4.

(b) In the event any Borrower Party (a “Funding Borrower Party”) shall make any
payment or payments under this Agreement or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations
hereunder, such Funding Borrower Party shall have the right to seek contribution
payments from each other Borrower Party (each, a “Contributing Borrower Party”)
to the extent permitted by Applicable Law. Nothing in this Section 13.4(b) shall
affect any Borrower Party’s joint and several liability to the Lender Group for
the entire amount of its Obligations. Each Borrower Party covenants and agrees
that (i) its right to receive any contribution hereunder from a Contributing
Borrower Party shall be subordinate and junior in right of payment to all
obligations of the Borrower Parties to the Lender Group hereunder and (ii) it
shall not exercise any such contribution rights unless and until the Obligations
shall have been paid in full in cash (or, with respect to Letters of Credit,
cash collateralized or supported by a letter of credit) and the Revolving Loan
Commitment terminated.

 

155



--------------------------------------------------------------------------------

(c) Nothing in this Section 13.4 shall affect any Borrower’s joint and several
liability to the Lender Group for the entire amount of its Obligations. Each
Borrower Party covenants and agrees that its right to receive any contribution
hereunder from a contributing Borrower Party shall be subordinate and junior in
right of payment to all Obligations of the Borrowers to the Lender Group
hereunder. No Borrower Party will exercise any rights that it may acquire by way
of subrogation hereunder or under any other Loan Document or any Bank Products
Document or at law by any payment made hereunder or otherwise, nor shall any
Borrower Party seek or be entitled to seek any contribution or reimbursement
from any other Borrower Party in respect of payments made by such Borrower Party
hereunder or under any other Loan Document or under any Bank Products Document,
until all amounts owing to the Lender Group on account of the Obligations are
paid in full in cash (or, with respect to Letters of Credit, are either cash
collateralized or supported by a letter of credit) and the Revolving Loan
Commitment is terminated. If any amounts shall be paid to any Borrower Party on
account of such subrogation or contribution rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Borrower Party in trust for the Lender Group segregated from other funds of such
Borrower Party, and shall, forthwith upon receipt by such Borrower Party, be
turned over to the applicable Administrative Agent in the exact form received by
such Borrower Party (duly endorsed by such Borrower Party to the Administrative
Agents, if required), to be applied against the Obligations, whether matured or
unmatured, as provided for herein.

Section 13.5 The Administrative Borrower . Each Borrower hereby irrevocably
appoints Zayo as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”), which appointment shall remain in full force and
effect unless and until any Administrative Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has been appointed the Administrative Borrower. Each
Borrower hereby irrevocably appoints and authorizes the Administrative Borrower
(i) to provide each Administrative Agent with all notices with respect to Loans
and Letters of Credit obtained for the benefit of any Borrower and all other
notices and instructions under this Agreement and (ii) to take such action as
the Administrative Borrower deems appropriate on its behalf to obtain Loans and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement.

[remainder of page intentionally left blank]

 

156



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first above
written.

 

ZAYO GROUP, LLC, as a Borrower By:   /s/ Ken desGarennes   Name: Ken desGarennes
  Title: Chief Financial Officer ZAYO CAPITAL, INC., as a Borrower By:   /s/ Ken
desGarennes   Name: Ken desGarennes   Title: Chief Financial Officer



--------------------------------------------------------------------------------

GUARANTORS:    

ZAYO COLOCATION, INC.

FIBERNET TELECOM, INC.

LOCAL FIBER, LLC

AMERICAN FIBER SYSTEMS HOLDING CORP.

AMERICAN FIBER SYSTEMS, INC.

360NETWORKS HOLDINGS (USA) INC.

360NETWORKS (USA) INC.

360NETWORKS LLC

360NETWORKS ILLINOIS LLC

360NETWORKS IOWA LLC

360NETWORKS KENTUCKY LLC

360NETWORKS LOUISIANA LLC

360NETWORKS MICHIGAN LLC

360NETWORKS MISSISSIPPI LLC

360NETWORKS TENNESSEE LLC

NORTHERN COLORADO

        TELECOMMUNICATIONS LLC

CONTROL ROOM TECHNOLOGIES, LLC

ARIALINK TELECOM, LLC

ARIALINK SERVICES, LLC

LANSING FIBER COMMUNICATIONS, LLC

ALLEGAN FIBER COMMUNICATIONS, LLC

ZAYO FM SUB, INC.

 

By:   /s/ Ken desGarennes   Name: Ken desGarennes   Title: Chief Financial
Officer



--------------------------------------------------------------------------------

After the consummation of the AboveNet Acquisition:

 

   

ABOVENET, INC.

ABOVENET COMMUNICATIONS, INC.

ABOVENET OF UTAH, L.L.C.

ABOVENET OF VA, L.L.C.

ABOVENET INTERNATIONAL, INC.

MFN INTERNATIONAL, L.L.C.

MFN EUROPE FINANCE, INC.

 

    By:   /s/ Ken desGarennes       Name: Ken desGarennes       Title: Chief
Financial Officer



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR

FUNDING, INC.,

as Revolving Facility Lender

By:   /s/ Reagan C. Philipp   Name: Reagan C. Philipp   Title: Authorized
Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR

FUNDING, INC.,

as Term Facility Lender

By:   /s/ Reagan C. Philipp   Name: Reagan C. Philipp   Title: Authorized
Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR

FUNDING, INC.,

as Term Facility Administrative Agent

By:   /s/ Reagan C. Philipp   Name: Reagan C. Philipp   Title: Authorized
Signatory



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Collateral Agent

By:   /s/ Nicholas Hahn   Name: Nicholas Hahn   Title: Director



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Revolving Facility Administrative Agent

By:   /s/ Nicholas Hahn   Name: Nicholas Hahn   Title: Director



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Revolving Facility Lender

By:   /s/ Nicholas Hahn   Name: Nicholas Hahn   Title: Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Revolving Facility Lender

By:   /s/ Diane Rolfe   Name: Diane Rolfe   Title: Director



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as Revolving Facility Lender

By:   /s/ Inja R. Otsa   /s/ Mary E. Evans   Name: Inja R. Otsa   Mary E. Evans
 

Title: Associate Director

          Banking Products

          Services, US

 

Associate Director

    Banking Products

    Services, US



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Revolving Facility Lender

By:   /s/ Mark S. Gronich   Name: Mark S. Gronich   Title: Authorized Signatory



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Revolving Facility Lender

By:   /s/ Mark Walton   Name: Mark Walton   Title: Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to that certain Credit Agreement, dated as of July 2, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definitions shall have
the meanings ascribed thereto in the Credit Agreement), by and among ZAYO GROUP,
LLC, a Delaware limited liability company (the “Administrative Borrower”), ZAYO
CAPITAL, INC., a Delaware corporation (“Zayo Capital”; and together with
Administrative Borrower, each, individually a “Borrower” and, collectively, the
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as lender (the
“Lenders”), SUNTRUST BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral
Agent, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for the Term
Loan Facility (in such capacity, the “Term Facility Administrative Agent”), and
SUNTRUST BANK, as the administrative agent for the Revolving Loan Facility (in
such capacity, the “Revolving Facility Administrative Agent” and, together with
the Term Facility Administrative Agent, each, individually an “Administrative
Agent” and, collectively, the “Administrative Agents”).

The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:

The Assignor hereby sells and assigns to the Assignee without recourse, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Loans owing to the Assignee will be as set forth on Schedule 1.

The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto, and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of their obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto.

The Assignee (a) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered
thereunder and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance, (b) agrees that it will, independently and without reliance upon the
applicable Administrative Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, (c) confirms that it is an Eligible Assignee, (d) appoints
and authorizes the applicable Administrative Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to such Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto,
(e) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender, and (f) attaches any U.S. Internal Revenue Service
forms required under Section 2.8(b)(v) of the Credit Agreement.



--------------------------------------------------------------------------------

Following the execution hereof, the Assignor and the Assignee shall deliver this
Assignment and Acceptance, along with (a) a processing and recordation fee of
$3,500 payable by the Assignee to the applicable Administrative Agent and (b) if
the Assignee is not a Lender, a completed Administrative Questionnaire, for
acceptance and recording by the applicable Administrative Agent. Unless
otherwise indicated on Schedule 1, the effective date for this Assignment and
Acceptance (the “Effective Date”) shall be the date of acceptance hereof by the
applicable Administrative Agent.

Upon such acceptance and recording by the applicable Administrative Agent, as of
the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance and the Credit
Agreement, shall have the rights and obligations of a Lender thereunder, and
(b) the Assignor shall, to the extent provided in this Assignment and Acceptance
and the Credit Agreement, relinquish its rights and be released from its
obligations under the Credit Agreement.

Upon such acceptance and recording by the applicable Administrative Agent, from
and after the Effective Date, such Administrative Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
for periods prior to the Effective Date directly between themselves.

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

This Assignment and Acceptance may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same agreement. In
proving this Assignment and Acceptance in any judicial proceedings, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom such enforcement is sought. Any signatures delivered by a
party by facsimile transmission or by other electronic transmission shall be
deemed an original signature hereto.

[Remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed by their authorized signatory as of the date
specified thereon.

 

[NAME OF ASSIGNOR], as the Assignor By:                           
                                                                       Name:
Title: Date:             , 20            

 

[NAME OF ASSIGNEE], as the Assignee By:                             
                                                                    Name: Title:
Date:             , 20            

ACCEPTED [AND APPROVED]2 THIS             DAY

OF             , 20            :

[SUNTRUST BANK, as the Administrative Agent for the Revolving Loan Facility

 

By:                                                                       
                    Name:                             
                                                       
Title:                                                                      
             ]3

[MORGAN STANLEY, as the Administrative Agent for the Term Loan Facility

 

By:                                                                       
                    Name:                             
                                                       
Title:                                                                      
             ]4

[ZAYO GROUP, LLC, as Administrative

Borrower, on behalf of the Borrowers

 

 

2 

If required under the definition of Eligible Assignee or Section 11.5(b) of the
Credit Agreement.

3 

If applicable.

4 

If applicable.



--------------------------------------------------------------------------------

By:                                                                       
                    Name:                             
                                                       
Title:                                                                      
             ]5

 

 

5 

If required under the definition of Eligible Assignee or Section 11.5(b) of the
Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

ASSIGNMENT AND ACCEPTANCE

 

Type of Commitment/Loan Assigned: [Revolving Loan]

[Term Loan]

   Commitment/Loans of Assignor prior to assignment:    $___________
Commitment/Loans assigned to Assignee:    $___________ Commitment/Loans of
Assignor after assignment:    $___________ Commitment/Loans Ratio of Assignee
after assignment:    ___________% The Assignee’s Domestic Lending Office:   

 

  

 

  

 

The Assignee’s Eurodollar Lending Office:   

 

  

 

  

 

Effective Date (if other than date of acceptance by the applicable
Administrative Agent):    ______________,20___



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he or she is an Authorized Signatory of
ZAYO GROUP, LLC, a Delaware limited liability company (the “Administrative
Borrower”). In connection with that certain Credit Agreement, dated as of July
[    ], 2012 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Credit Agreement), by
and among the Administrative Borrower, Zayo Capital, Inc. a Delaware corporation
(“Zayo Capital”; and together with the Administrative Borrower, each,
individually a “Borrower” and, collectively, the “Borrowers”), the Persons party
thereto from time to time as Guarantors, the financial institutions party
thereto from time to time as lenders (the “Lenders”), Morgan Stanley Senior
Funding, Inc., as Administrative Agent for the term loan facility under the
Credit Agreement, SunTrust Bank, as the Administrative Agent for the revolving
loan facility under the Credit Agreement, SunTrust Bank, as the Issuing Bank,
and SunTrust Bank, as the Collateral Agent, the undersigned does hereby further
certify that:

 

  1. 1. To the extent applicable, true and correct calculations demonstrating
compliance with Section 8.8 of the Credit Agreement for the fiscal quarter ended
[DATE] are set forth on Schedule 1 attached hereto;

 

  2. 2. No material change in GAAP or the application thereof has occurred since
the date of the Borrower Parties’ audited financial statements delivered on the
Agreement Date [, except as set forth on Schedule 2 (which schedule describes
the effect of such change on the financial statements accompanying this
Compliance Certificate)]; and

 

  3. 3. To the best of my knowledge, no Default or Event of Default has occurred
during the fiscal quarter ended [DATE] [, except as described on Schedule 3
attached hereto (which Schedule describes the nature of such Default/Event of
Default and when it occurred and whether it is continuing)].

 

  4. 4. No event, condition or circumstance during the fiscal quarter covered by
this Compliance Certificate required or requires prepayment under Section 2.5(b)
of the Credit Agreement. [, except as described on Schedule 4 attached hereto
(which Schedule describes the nature of such event, condition or circumstance
requiring prepayment and when it occurred and whether it is continuing)].

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of
                             , 20            .

 

ZAYO GROUP, LLC, as the Administrative         Borrower By:       Name:   Title:



--------------------------------------------------------------------------------

Schedule 1

 

A.    Compliance Calculation Section 8.8(a) – Senior Secured Leverage Ratio   
  

(a)    Funded Debt for Borrowed Money of the Borrowers and their Restricted
Subsidiaries constituting senior debt that is not subordinated in right of
payment to the Obligations and is secured by Liens on the Collateral or any
material portion thereof that is not subordinated to the Liens on such portion
of the Collateral securing the Obligations (on a consolidated basis, and without
duplication, as of the last day of the fiscal quarter for which this Compliance
Certificate is being filed)

     $___________      

(b)    Net Income[6] of the Borrowers and their Restricted Subsidiaries

     $___________      

(c)    To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, income taxes

     $___________      

(d)    To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, Interest Expense

     $___________      

(e)    To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, depreciation and amortization expense

     $___________      

(f)     To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, non-cash charges or reserves

     $___________      

(g)    To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, restructuring charges and severance costs in an
aggregate amount not to exceed $50,000,000 in any calculation of Annualized
EBITDA

     $___________      

(h)    To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, the Acquired EBITDA of Converted Restricted
Subsidiaries in respect of the period for which this Compliance Certificate is
being filed

     $___________   

 

6 

Provided, however, that if at any time since the beginning of the four fiscal
quarter period ending as of the date of the most recent financial statements
that are required to be delivered by the Administrative Borrower pursuant to
Section 7.1, an acquisition or sale of a Person or all or substantially all of
the assets of a Person occurred, then such calculation shall be made on a Pro
Forma Basis.

 



--------------------------------------------------------------------------------

  

(i)     To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, charges or expenses attributed to any actual or
proposed acquisitions or joint ventures, equity offerings, issuances and
retirement of debt and divestitures of assets[7]

     $___________      

(j)     Disposed EBITDA of Converted Unrestricted Subsidiaries for the period
for which this Compliance Certificate is being filed

     $___________      

(k)    EBITDA of the Borrowers and their Restricted Subsidiaries ((b) + (c) +
(d) + (e) + (f) + (g) + (h) + (i) – without duplication, (j))

     $___________      

(l)     Annualized EBITDA of the Borrowers and their Restricted Subsidiaries
(EBITDA for the most recent fiscal quarter then ended, multiplied by 4)

     $___________      

(m)   Senior Secured Leverage Ratio for such fiscal quarter: (a) : (l)

     ____ : ____   

In compliance?

     ¨  Yes     ¨  No   

 

B.    Compliance Calculation Section 8.8(b) – Total Leverage Ratio      

(a)    Funded Debt for Borrowed Money of the Borrowers and their Restricted
Subsidiaries (on a consolidated basis, and without duplication, as of the last
day of the fiscal quarter for which this Compliance Certificate is being filed)

   $___________   

(b)    Net Income[8]of the Borrowers and their Restricted Subsidiaries

   $___________

 

 

7 

Provided, however, that if at any time since the beginning of the four fiscal
quarter period ending as of the date of the most recent financial statements
that are required to be delivered by the Administrative Borrower pursuant to
Section 7.1, an acquisition or sale of a Person or all or substantially all of
the assets of a Person occurred, then such calculation shall be made on a Pro
Forma Basis.

8 

Provided, however, that if at any time since the beginning of the four fiscal
quarter period ending as of the date of the most recent financial statements
that are required to be delivered by the Administrative Borrower pursuant to
Section 7.1, an acquisition or sale of a Person or all or substantially all of
the assets of a Person occurred, then such calculation shall be made on a Pro
Forma Basis.

 



--------------------------------------------------------------------------------

  

(c)    To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, income taxes

     $___________      

(d)    To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, Interest Expense

     $___________      

(e)    To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, depreciation and amortization expense

     $___________      

(f)     To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, non-cash charges or reserves

     $___________      

(g)    To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, restructuring charges and severance costs in an
aggregate amount not to exceed $50,000,000 in any calculation of Annualized
EBITDA

     $___________      

(h)    To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, the Acquired EBITDA of Converted Restricted
Subsidiaries in respect of the fiscal quarter for which this Compliance
Certificate is being filed

     $___________      

(i)     To the extent deducted in determining Net Income of the Borrowers and
their Restricted Subsidiaries, charges or expenses attributed to any actual or
proposed acquisitions or joint ventures, equity offerings, issuances and
retirement of debt and divestitures of assets[9]

     $___________      

(j)     Disposed EBITDA of Converted Unrestricted Subsidiaries in respect of the
fiscal quarter for which this Compliance Certificate is being filed

     $___________      

(k)    EBITDA ((b) + (c) + (d) + (e) + (f) + (g) + (h) + (i) – without
duplication, (j))

     $___________      

(l)     Annualized EBITDA (EBITDA for the most recent fiscal quarter then ended,
multiplied by 4)

     $___________      

(m)   Total Leverage Ratio for such fiscal quarter: (a) : (l)

     ____ : ____   

 

 

9 

Provided, however, that if at any time since the beginning of the four fiscal
quarter period ending as of the date of the most recent financial statements
that are required to be delivered by the Administrative Borrower pursuant to
Section 7.1, an acquisition or sale of a Person or all or substantially all of
the assets of a Person occurred, then such calculation shall be made on a Pro
Forma Basis.



--------------------------------------------------------------------------------

In compliance?

     ¨  Yes     ¨  No    C.    Compliance Calculation Section 8.8(c) – Fixed
Charge Coverage Ratio      

(a)    Annualized EBITDA for the immediately preceding twelve (12) month period:
Item (l) from the previous section (“Compliance Calculation Section 8.8(b)
–Total Leverage Ratio”)

     

(b)    Capital Expenditures for the immediately preceding twelve (12) month
period

     $___________      

(c)    Capital Expenditures for the immediately preceding twelve (12) month
period that are directly related to new sales to, or made at the request of,
Persons to whom any Borrower Party has agreed to provide either goods or
services (or both) pursuant to a written agreement providing for the payment of
aggregate compensation to a Borrower Party equal to or greater than the amount
of Capital Expenditures made in respect of such written agreement,

     $___________      

(d)    Capital Expenditures for the immediately preceding twelve (12) month
period to the extent financed with Funded Debt for Borrowed Money (other than
Funded Debt incurred under a revolving credit facility),

     $___________      

(e)    Capital Expenditures for the immediately preceding twelve (12) month
period made with the proceeds of dispositions permitted under the Credit
Agreement

     $___________      

(f)     Capital Expenditures for the immediately preceding twelve (12) month
period made with the proceeds of equity issuances permitted under the Credit
Agreement

     $___________      

(g)    (b) – (c) – (d) – (e) – (f)

     $___________   

 



--------------------------------------------------------------------------------

  

(h)    (a) – (g)

     $___________      

(i)     Interest Expense of the Borrowers and their Restricted Subsidiaries for
the immediately preceding twelve (12) month period (determined on a consolidated
basis, and without duplication):

     $___________      

(j)     Fixed Charge Coverage Ratio for such fiscal quarter: (h) : (i)

     ____ : ____   

In compliance?

     ¨  Yes    ¨  No   



--------------------------------------------------------------------------------

            , 20            

EXHIBIT D

FORM OF NOTICE OF CONVERSION/CONTINUATION

I,             , the             and an Authorized Signatory of ZAYO GROUP, LLC,
a Delaware limited liability company (the “Administrative Borrower”), do hereby
certify pursuant to the provisions of that certain Credit Agreement, dated as of
July 2, 2012 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Credit Agreement), by
and among the Administrative Borrower, Zayo Capital, Inc., a Delaware
corporation (“Zayo Capital”; and together with the Administrative Borrower,
each, individually a “Borrower” and, collectively, the “Borrowers”), the Persons
party thereto from time to time as Guarantors, the financial institutions party
thereto from time to time as lenders (the “Lenders”), SunTrust Bank, as the
Issuing Bank, SunTrust Bank, as the Collateral Agent, Morgan Stanley Senior
Funding, Inc., as the administrative agent for the Term Loan Facility (in such
capacity, the “Term Facility Administrative Agent”), and SunTrust Bank, as the
administrative agent for the Revolving Loan Facility (in such capacity the
“Revolving Facility Administrative Agent” and, together with the Term Facility
Administrative Agent, each, individually an “Administrative Agent” and,
collectively, the “Administrative Agents”), that, with respect to the existing
outstanding [Base Rate / Eurodollar] [Term Loan] [Revolving Loan] in the
original principal amount of $[            ],

(a) that such [Base Rate / Eurodollar] [Term Loan] [Revolving Loan] be converted
or continued as follows:

(i) $[            ] of such amount shall be converted to a Base Rate Loan,
effective [            ,             ] [DATE];

(ii) $[            ] of such amount shall be [converted to /continued as] a
Eurodollar Loan with a Eurodollar Loan Period of [            ] months,
effective [            ,             ] [DATE];

(iii) $[            ] of such amount shall be repaid on [            ,
            ] [DATE];

(b) after giving effect to the foregoing, the number of Eurodollar Loans
outstanding shall not exceed twelve (12); and

(c) [no Default has occurred and is continuing.]1

 

 

1 

Subsection (c) can be removed if a Default has occurred and is continuing, and
Administrative Agent has not notified Administrative Borrower that no Eurodollar
Advances may be selected by the Administrative Borrower during the continuance
of such Default.

 

1



--------------------------------------------------------------------------------

The foregoing instructions shall be irrevocable. This Notice of
Conversion/Continuation shall be a Loan Document for all purposes.

[remainder of page left blank intentionally]

 

2



--------------------------------------------------------------------------------

Dated as of this             day of             , 20            .

 

ZAYO GROUP, LLC, a Delaware limited liability

company, as the Administrative Borrower

By:       Name:                Title:             



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REQUEST FOR LOAN

I,                     , the                     and an Authorized Signatory of
ZAYO GROUP, LLC, a Delaware limited liability company (the “Administrative
Borrower”), pursuant to the provisions of that certain Credit Agreement, dated
as of July 2, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein without
definitions shall have the meanings ascribed thereto in the Credit Agreement),
by and among ZAYO GROUP, LLC, a Delaware limited liability company (the
“Administrative Borrower”), ZAYO CAPITAL, INC., a Delaware corporation (“Zayo
Capital”; and together with Administrative Borrower, each, individually a
“Borrower” and, collectively, the “Borrowers”), the Persons party thereto from
time to time as Guarantors, the financial institutions party thereto from time
to time as lender (the “Lenders”), SUNTRUST BANK, as the Issuing Bank, SUNTRUST
BANK, as the Collateral Agent, MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent for the Term Loan Facility (in such capacity, the “Term
Facility Administrative Agent”), and SUNTRUST BANK, as the administrative agent
for the Revolving Loan Facility (in such capacity, the “Revolving Facility
Administrative Agent” and, together with the Term Facility Administrative Agent,
each, individually an “Administrative Agent” and, collectively, the
“Administrative Agents”) do hereby certify, on behalf of the Borrowers, that:

1. The Borrowers hereby request a [Revolving Loan [Term Loan] consisting of [a
Eurodollar Loan in the amount of $[            ] with a Eurodollar Loan Period
of [            ] months / a Base Rate Loan in the amount of $[            ]],
which [Revolving Loan] [Term Loan] is requested to be dated and made on
[            , 20__], under the [Revolving Loan Commitment] [Term Loan
Commitment] . The proceeds of the [Revolving Loan] [Term Loan] should be wired
on behalf of the Borrowers as set forth below. The foregoing instructions shall
be irrevocable.

Bank Name:

Bank Address:

ABA#:

Account Name:

Account Number:

Federal Tax I.D. #:

2. After giving effect to the foregoing, the number of Eurodollar Loans
outstanding shall not exceed twelve (12).



--------------------------------------------------------------------------------

3. All representations and warranties of the Borrower Parties made in the Credit
Agreement and the other Loan Documents, which, pursuant to Section 5.2 of the
Credit Agreement, are made at and as of the time of the Loan requested hereby,
are true and correct in all material respects (unless any such representation or
warranty is qualified as to materiality, in which case such representation and
warranty shall be true and correct in all respects) as of the date hereof, both
before and after giving effect to the application of the proceeds of the Loan in
connection with which this Request for Loan is given,1 and all applicable
conditions set forth in Section [4.2]2 of the Credit Agreement have been
satisfied or appropriately waived in writing by all Lenders.

4. No Default or Event of Default exists or will exist immediately after giving
effect to this Request for Advance.3

[remainder of page intentionally left blank]

 

 

1 

Not applicable to the initial Term Loan

2 

For Revolving Loans

3 

Not applicable to the initial Term Loan

 

2



--------------------------------------------------------------------------------

Dated as of this             day of             , 20            .

 

ZAYO GROUP, LLC, as the Administrative Borrower By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT

I,                     , the                     and an Authorized Signatory of
ZAYO GROUP, LLC, a Delaware limited liability company (the “Administrative
Borrower”), pursuant to the provisions of that certain Credit Agreement, dated
as of July 2, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Credit Agreement), by
and among the Administrative Borrower, Zayo Capital, Inc., a Delaware
corporation (“Zayo Capital”; and together with the Administrative Borrower,
each, individually a “Borrower” and, collectively, the “Borrowers”), the Persons
party thereto from time to time as Guarantors (if any), the financial
institutions party thereto from time to time as lenders (the “Lenders”),
SunTrust Bank, as the Issuing Bank, SunTrust Bank, as the Collateral Agent,
Morgan Stanley Senior Funding, Inc., as the administrative agent for the Term
Loan Facility (in such capacity, the “Term Facility Administrative Agent”), and
SunTrust Bank, as the administrative agent for the Revolving Loan Facility (in
such capacity, the “Revolving Facility Administrative Agent” and, together with
the Term Facility Administrative Agent, each, individually an “Administrative
Agent” and, collectively, the “Administrative Agents”) do hereby certify, on
behalf of the Borrowers, that:

The Borrowers hereby request that                     , as an Issuing Bank,
issue a Letter of Credit under the Letter of Credit Commitment in the amount of
$[            ], which Letter of Credit is requested to be dated and issued on
[            , 20            ,] (the “Issuance Date”) for the account of
[APPLICABLE BORROWER PARTY] and for the benefit of [            ] (the
“Beneficiary”) to expire on [            ].]

The Letter of Credit requested hereby is for the following purpose:

As of the Issuance Date, the Available Letter of Credit Amount is at least
$[            ] which is sufficient to cover the issuance of the Letter of
Credit requested hereby.

All representations and warranties of the Borrower Parties made in the Credit
Agreement and other Loan Documents, which, pursuant to Section 5.2 thereof, are
made at and as of the time of the issuance of the Letter of Credit, are true and
correct in all material respects (unless any such representation or warranty is
qualified as to materiality, in which case such representation and warranty
shall be true and correct in all respects) as of the date hereof, both before
and immediately after giving effect to the issuance of the Letter of Credit in
connection with which this Request for Issuance of Letter of Credit is given
(except to the extent that such representation or warranty specifically refers
to an earlier date, in which case it shall be so true and correct as of such
earlier date)1, and all applicable conditions set forth in Section [4.1]2 [4.3]
of the Credit Agreement have been satisfied or waived in writing by all Lenders.

 

 

1 

Not applicable to the initial Letters of Credit.

2 

For initial Letters of Credit only.

 

1



--------------------------------------------------------------------------------

No Default or Event of Default exists or will exist immediately after giving
effect to this Request for Issuance of Letter of Credit.

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

Dated as of this             day of             , 20            .

 

ZAYO GROUP, LLC, as the Administrative Borrower By:       Name:               
Title:             



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF REVOLVING LOAN NOTE

 

US $[            ]    [DATE]

FOR VALUE RECEIVED, the undersigned, ZAYO GROUP, LLC, a Delaware limited
liability company (the “Administrative Borrower”) and ZAYO CAPITAL, INC., a
Delaware corporation (“Zayo Capital”; and together with Administrative Borrower,
each, individually a “Borrower” and, collectively, the “Borrowers”), hereby,
jointly and severally, promise to pay to the order of [            ]
(hereinafter, together with its successors and assigns, the “Lender”), at the
office of the Administrative Agent (as defined below), in immediately available
funds, the principal sum of [            and             /100s DOLLARS
($            )] of United States funds, or, if less, so much thereof as may
from time to time be advanced and outstanding as Revolving Loans by the Lender
to the Borrowers hereunder, plus interest as hereinafter provided. Such
Revolving Loans may be endorsed from time to time on the grid attached hereto,
but the failure to make such notations shall not affect the validity of the
Borrowers’ obligations to repay unpaid principal and interest hereunder.

This Note is one of the Revolving Loan Notes referred to in that certain Credit
Agreement, dated as of July 2, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definitions shall have the meanings ascribed thereto in the
Credit Agreement), by and among the Borrowers, the Persons party thereto from
time to time as Guarantors, the financial institutions party thereto from time
to time as lender, SUNTRUST BANK, as the Issuing Bank, SUNTRUST BANK, as the
Collateral Agent, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent
for the Term Loan Facility (in such capacity, the “Term Facility Administrative
Agent”), and SUNTRUST BANK, as the administrative agent for the Revolving Loan
Facility (in such capacity, the “Revolving Facility Administrative Agent” and,
together with the Term Facility Administrative Agent, each, individually an
“Administrative Agent” and, collectively, the “Administrative Agents”).

All principal amounts and other Obligations then outstanding hereunder shall be
due and payable in full on the Maturity Date, or such earlier date as the
Revolving Loans shall be due and payable in full, whether by acceleration or
otherwise, pursuant to the Credit Agreement. The Borrowers also shall repay the
principal outstanding hereunder from time to time as provided in the Credit
Agreement.

The Borrowers shall be entitled to borrow, repay and re-borrow funds hereunder
pursuant to the terms and conditions of the Credit Agreement. Prepayment of the
principal amount of any Revolving Loan may be made only as provided in the
Credit Agreement.

The Borrowers hereby, jointly and severally, promise to pay interest on the
unpaid principal amount hereof as provided in Article 2 of the Credit Agreement.
Interest under this Note also shall be due and payable when this Note shall
become due (whether at maturity, by reason of acceleration or otherwise). If all
or a portion of (i) the principal amount of any Loan or (ii) any interest
payable thereon shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is the rate that would otherwise be applicable thereto pursuant
to the provisions of Section 2.3 of the Credit Agreement plus 2.00% per annum
from the date of such non-payment until the earliest to occur of (i) waiver of
the applicable Event of Default in accordance with Section 11.12 of the Credit
Agreement, (ii) agreement by the Majority Lenders, to rescind the charging of
interest at the Default Rate, or (iii) payment in full of the Obligations.



--------------------------------------------------------------------------------

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by Applicable Law, and in the event any such
payment is inadvertently made by the Borrowers or inadvertently received by the
Lender, then such excess sum shall be credited as a payment of principal, unless
the Borrowers shall notify the Lender in writing that it elects to have such
excess sum returned forthwith. It is the express intent hereof that the
Borrowers not pay, and the Lender not receive, directly or indirectly, in any
manner whatsoever, interest in excess of that which may legally be paid by the
Borrowers under Applicable Law.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. The Credit Agreement, among other things, (i) provides
for the making of the Revolving Loans by the Lender to the Borrower in an amount
not to exceed the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from such Revolving Loan being evidenced by this Note,
and (ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The Obligations of the Borrowers under this Note and the
other Loan Documents, and the Obligations of the other Borrower Parties under
the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.

The Borrowers hereby, jointly and severally, for themselves and their successors
and assigns, hereby waive diligence, presentment for payment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.

No delay or omission on the part of the Lender or any holder hereof in
exercising its rights under this Note, or delay or omission on the part of the
Lender, the applicable Administrative Agent, the Majority Lenders or the Lender
Group, or any of them, in exercising its or their rights under the Credit
Agreement or under any other Loan Document, or course of conduct relating
thereto, shall operate as a waiver of such rights or any other right of the
Lender or any holder hereof, nor shall any waiver by the Lender, the applicable
Administrative Agent, the Majority Lenders or the Lender Group, or any of them,
or any holder hereof, of any such right or rights on any one occasion be deemed
a bar to, or waiver of, the same right or rights on any future occasion.

Time is of the essence in this Note.

This Note shall be construed in accordance with and governed by the laws of the
State of New York.

 

-2-



--------------------------------------------------------------------------------

[remainder of this page intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, a duly authorized officer of the Borrowers, as Authorized
Signatory, has executed this Note under seal as of the day and year first above
written.

 

ZAYO GROUP, LLC, a Delaware limited liability

company, as a Borrower

By:     Name:   Title:  

 

ZAYO CAPITAL, INC., a Delaware corporation,

as a Borrower

By:     Name:   Title:  



--------------------------------------------------------------------------------

REVOLVING LOANS

DATE

  

AMOUNT OF

REVOLVING

LOANS

  

TYPE OF

REVOLVING

LOANS

  

AMOUNT OF

PRINCIPAL

PAID OR

PREPAID

  

NOTATION

MADE



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF TERM LOAN NOTE

 

Lender:                       Dated:         , 2011 $                        

FOR VALUE RECEIVED, the undersigned, Zayo Group, LLC, a Delaware limited
liability company (“Zayo” or the “Administrative Borrower”), and Zayo Capital,
Inc., a Delaware corporation (“Zayo Capital”; and together with Zayo, each
individually as a “Borrower” and, collectively, the “Borrowers”), HEREBY PROMISE
TO PAY             or its registered assigns (the “Lender”) for the account of
its applicable lending office the principal amount of the Term Loan (as defined
in the Credit Agreement referred to below) on the dates and in the amounts
specified in the Credit Agreement owing to the Lender by the Borrowers pursuant
to the Credit Agreement dated as of July 2, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definitions shall have the meanings
ascribed thereto in the Credit Agreement), by and among the Borrowers, the
Persons party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as lender (the “Lenders”), SUNTRUST
BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral Agent, MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent for the Term Loan Facility
(in such capacity, the “Term Facility Administrative Agent”), and SUNTRUST BANK,
as the administrative agent for the Revolving Loan Facility (in such capacity,
the “Revolving Facility Administrative Agent” and, together with the Term
Facility Administrative Agent, each, individually an “Administrative Agent” and,
collectively, the “Administrative Agents”).

The Borrowers promise to pay interest on the unpaid principal amount of the Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Morgan Stanley Senior Funding, Inc. as Term Facility Administrative
Agent, at such office and in the manner specified in the Credit Agreement. The
Term Loan owing to the Lender by the Borrowers and the maturity thereof, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto, which
is part of this Note; provided, however, that the failure of the Lender to make
any such recordation or endorsement shall not affect the Obligations of the
Borrowers under this Note.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. The Credit Agreement, among other things, (i) provides
for the making of the Loan by the Lender to the applicable Borrower in an amount
not to exceed the U.S. dollar amount first above mentioned, the indebtedness of
the Borrowers resulting from such Term Loan being evidenced by this Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The Obligations of the Borrowers under this Note and the
other Loan Documents, and the Obligations of the other Borrower Parties under
the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.



--------------------------------------------------------------------------------

No delay or omission on the part of the Lender or any holder hereof in
exercising its rights under this Note, or delay or omission on the part of the
Lender, the applicable Administrative Agent, the Majority Lenders or the Lender
Group, or any of them, in exercising its or their rights under the Credit
Agreement or under any other Loan Document, or course of conduct relating
thereto, shall operate as a waiver of such rights or any other right of the
Lender or any holder hereof, nor shall any waiver by the Lender, the applicable
Administrative Agent, the Majority Lenders or the Lender Group, or any of them,
or any holder hereof, of any such right or rights on any one occasion be deemed
a bar to, or waiver of, the same right or rights on any future occasion.

The Borrowers hereby, jointly and severally, for themselves and their successors
and assigns, hereby waive diligence, presentment for payment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.

This Note may not be transferred or assigned by the Lender to any Person except
in compliance with the terms of the Credit Agreement. The rights evidenced by
this Note to receive principal and interest may only be transferred if the
transfer is registered on a record of ownership and the transferee is identified
as the owner of an interest in the obligation pursuant to Section 11.5 of the
Credit Agreement. This Note may not at any time be endorsed to, or to the order
of, bearer.

Time is of the essence in this Note.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

Very truly yours, ZAYO GROUP, LLC By:  

 

Name:   Title:   ZAYO CAPITAL, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF GUARANTY SUPPLEMENT

Reference is made to that certain Credit Agreement, dated as of July 2, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Credit Agreement), by and among Zayo Group,
LLC, a Delaware limited liability company (the “Administrative Borrower”), Zayo
Capital, Inc., a Delaware corporation (“Zayo Capital”; and together with
Administrative Borrower, each, individually a “Borrower” and, collectively, the
“Borrowers”), the Persons party thereto from time to time as Guarantors (if
any), SunTrust Bank, as the Issuing Bank, SunTrust Bank, as the Collateral
Agent, the financial institutions party thereto from time to time as lenders
(the “Lenders”), Morgan Stanley Senior Funding, Inc., as the administrative
agent for the Term Loan Facility (in such capacity, the “Term Facility
Administrative Agent”), and SunTrust Bank, as the administrative agent for the
Revolving Loan Facility (in such capacity, the “Revolving Facility
Administrative Agent” and, together with the Term Facility Administrative Agent,
each, individually an “Administrative Agent” and, collectively, the
“Administrative Agents”).

Whereas, pursuant to Section 6.16 of the Credit Agreement, a new Restricted
Subsidiary that is a Domestic Subsidiary (whether by acquisition, creation or
designation) of the Borrowers is required to join the Credit Agreement as a
Guarantor and become a Borrower Party by executing and delivering in favor of
the Administrative Agent this Guaranty Supplement. Upon the execution and
delivery of this Guaranty Supplement by such Restricted Subsidiary that is a
Domestic Subsidiary, such Restricted Subsidiary shall become a Guarantor of the
Obligations and become a Borrower Party under the Credit Agreement with the same
force and effect as if originally named as a Guarantor therein.

The undersigned (the “New Guarantor”) hereby agrees as follows:

1. In accordance with Section 6.16 of the Credit Agreement, the New Guarantor,
by its signature below, becomes a “Guarantor” and a “Borrower Party” under the
Credit Agreement with the same force and effect as if originally named therein
as a “Guarantor” and as a “Borrower Party”, and the New Guarantor hereby agrees
to all of the terms and provisions of the Credit Agreement applicable to it as a
“Guarantor” and as a “Borrower Party” thereunder. In furtherance of the
foregoing, the New Guarantor, as security for the payment and performance in
full of the Obligations, does hereby guarantee, subject to the limitations set
forth in Section 3.1(g) of the Credit Agreement, to the Administrative Agents,
for the benefit of the Lender Group, the full and prompt payment of the
Obligations, including, without limitation, any interest thereon (including,
without limitation, interest, as provided in the Credit Agreement, accruing
after the filing of a petition initiating any Insolvency Proceedings, whether or
not such interest accrues or is recoverable against the Borrowers after the
filing of such petition for purposes of the Bankruptcy Code or is an allowed
claim in such proceeding), plus, solely to the extent provided for in the Credit
Agreement, reasonable attorneys’ fees and expenses if the obligations
represented by the Credit Agreement are collected by law, through an
attorney-at-law, or under advice therefrom. Each reference to a “Guarantor” and
“Borrower Party” in the Credit Agreement shall be deemed to include the New
Guarantor. The Credit Agreement is incorporated herein by reference.



--------------------------------------------------------------------------------

The New Guarantor represents and warrants to the Administrative Agents and the
other members of the Lender Group that this Guaranty Supplement has been duly
executed and delivered by the New Guarantor and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

This Guaranty Supplement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same agreement. In proving this
Guaranty Supplement in any judicial proceedings, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or other electronic transmission shall be deemed an
original signature hereto.

Except as expressly supplemented hereby, the Credit Agreement shall remain in
full force and effect.

THIS GUARANTY SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

This Guaranty Supplement shall be considered a Loan Document for all purposes.

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has duly executed this Guaranty Supplement
as of the day and year first above written.

 

NEW GUARANTOR:   [NAME OF NEW GUARANTOR]   By:       Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF REQUESTED COMMITMENT INCREASE

            , 20        

[Address for Morgan Stanley]

SunTrust Bank

303 Peachtree Street

Twenty-Fifth Floor

Atlanta, Georgia 30308

Attn: Doug Weltz

Telecopy No.: (404) 221-2001

Email: Agency.Services@suntrust.com

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 2, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definitions shall have
the meanings ascribed thereto in the Credit Agreement), by and among ZAYO GROUP,
LLC, a Delaware limited liability company (the “Administrative Borrower”), ZAYO
CAPITAL, INC., a Delaware corporation (“Zayo Capital”; and together with
Administrative Borrower, each, individually a “Borrower” and, collectively, the
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as lender (the
“Lenders”), SUNTRUST BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral
Agent, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for the Term
Loan Facility (in such capacity, the “Term Facility Administrative Agent”), and
SUNTRUST BANK, as the administrative agent for the Revolving Loan Facility (in
such capacity, the “Revolving Facility Administrative Agent” and, together with
the Term Facility Administrative Agent, each, individually an “Administrative
Agent” and, collectively, the “Administrative Agents”).

The undersigned hereby gives notice, pursuant to Section 2.17 of the Credit
Agreement, that it hereby requests a Commitment Increase, and in connection
therewith sets forth below the information relating to such requested Commitment
Increase, as required by Section 2.17 of the Credit Agreement:

1. The Administrative Borrower hereby requests the following Commitment Increase
in the amount of $[            ].

2. The requested date of the proposed Commitment Increase is [            ,
20        ].



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof:

(a) The representations and warranties contained in the Credit Agreement and the
other Loan Documents shall be true and correct in all material respects (unless
any such representation or warranty is qualified as to materiality, in which
case such representation and warranty shall be true and correct in all respects)
on and as of such date with the same effect as if made on and as of such date;
except for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects (unless such representation or warranty is qualified as to materiality,
in which case such representation and warranty shall be true and correct in all
respects) as of such earlier date;

(b) No law, regulation, order judgment, or decree of any Governmental Authority
exists, and no action, suit, investigation, litigation or proceeding is pending
or, to the knowledge of the Borrowers, threatened in any court or before any
arbitrator or Governmental Authority, which has or has a reasonable likelihood
of having a Materially Adverse Effect.

(c) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Commitment Increase.

The Administrative Borrower has caused this Notice of Requested Commitment
Increase to be executed and delivered by its duly authorized representatives as
of the date and year first written above.

 

ZAYO GROUP, LLC, as the Administrative Borrower   By:       Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF NOTICE OF PREPAYMENT

SunTrust Bank

303 Peachtree Street

Twenty-Fifth Floor

Atlanta, Georgia 30308

Attn: Doug Weltz

Telecopy No.: (404) 221-2001

Email: Agency.Services@suntrust.com

Ladies and Gentlemen:

The undersigned, ZAYO GROUP, LLC, refers to the Credit Agreement owing to the
Lender by the Borrowers pursuant to the Credit Agreement dated as of July 2,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein without definitions
shall have the meanings ascribed thereto in the Credit Agreement), by and among
the Administrative Borrower, Zayo Capital (together with Administrative
Borrower, each, individually a “Borrower” and, collectively, the “Borrowers”),
the Persons party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as lender (the “Lenders”), SUNTRUST
BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral Agent, MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent for the Term Loan Facility
(in such capacity, the “Term Facility Administrative Agent”), and SUNTRUST BANK,
as the administrative agent for the Revolving Loan Facility (in such capacity,
the “Revolving Facility Administrative Agent” and, together with the Term
Facility Administrative Agent, each, individually an “Administrative Agent” and,
collectively, the “Administrative Agents”), and hereby gives you notice that,
pursuant to Section 2.5(a) of the Credit Agreement, on [            ],
201[    ], the undersigned intends to make a prepayment of Loans comprising
[Base Rate Loans] [Eurodollar Loans], in the aggregate principal amount of $
[            ]1.

Very truly yours,

ZAYO GROUP, LLC

 

1 

Any prepayment of Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof, any prepayment of Eurodollar
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 thereof or, in each case, if less, the entire principal amount
thereof then outstanding.



--------------------------------------------------------------------------------

By:                                                             
                                                                             

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SECURITY AGREEMENT

[Circulated Separately]



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF ACCEPTANCE AND PURCHASE NOTICE

Date:             , 20    

To: [            ], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Purchase Notice is delivered to you pursuant to
(a) Section 11.5(h)(iv)(2) of that certain Credit Agreement dated as of July 2,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein without definitions
shall have the meanings ascribed thereto in the Credit Agreement), by and among
Zayo Group, LLC (the “Administrative Borrower”), Zayo Capital (together with
Administrative Borrower, each, individually a “Borrower” and, collectively, the
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as lender (the
“Lenders”), SUNTRUST BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral
Agent, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for the Term
Loan Facility (in such capacity, the “Term Facility Administrative Agent”), and
SUNTRUST BANK, as the administrative agent for the Revolving Loan Facility (in
such capacity, the “Revolving Facility Administrative Agent” and, together with
the Term Facility Administrative Agent, each, individually an “Administrative
Agent” and, collectively, the “Administrative Agents”) and (b) that certain
Solicited Discounted Solicitation Notice, dated             , 20        , from
the applicable Borrower Party (the “Solicited Discounted Solicitation Notice”).

Pursuant to Section 11.5(h)(iv)(2) of the Credit Agreement, the undersigned
Borrower Party hereby irrevocably notifies you that it accepts offers delivered
in response to the Solicited Discounted Solicitation Notice having an Offered
Discount equal to or greater than [•]% in respect of the [Term
Loans][[            ]1 Tranche[(s)] of Loans] (the “Acceptable Discount”) in an
aggregate amount not to exceed the Solicited Discounted Solicitation Amount.

The undersigned Borrower Party expressly agrees that this Acceptance and
Purchase Notice shall be irrevocable and is subject to the provisions of
Section 11.5(h) of the Credit Agreement.

The undersigned Borrower Party hereby represents and warrants to the Auction
Agent and [the Lenders][each Lender of the [            ]2 Tranche[s] of Loans]
as follows:

1. Borrower Parties will not receive information provided solely to Lenders by
the applicable Administrative Agent or any Lender and will not be permitted to
attend or participate in meetings attended solely by the Lenders and the
applicable Administrative Agent;

 

1 

List multiple Tranches if applicable.

2 

List multiple Tranches if applicable.



--------------------------------------------------------------------------------

2. No Event of Default has occurred and is continuing or shall have occurred and
be continuing upon any Discounted Loan Purchase.

3. No proceeds of Loans under the Revolving Credit Facility are being used to
fund this Discounted Loan Purchase.

4. All of the Term Loans acquired by the Borrower Party pursuant to this
Discounted Loan Purchase shall be automatically cancelled immediately upon
acquisition thereof.

5. The undersigned Borrower Party does not possess any material non-public
information with respect to the Borrowers or any of their Subsidiaries or any of
their respective securities that has not been disclosed to the Lenders generally
(other than to Lenders who have elected not to receive such information).

6. The Term Loans acquired pursuant to this Discounted Loan Purchase, together
with all Loans acquired by Borrower Parties prior to the date of the Discounted
Purchase Effective Date relating to this Discounted Loan Purchase, do not exceed
15% of the original aggregate principal of Term Loans made under the Credit
Agreement on the Agreement Date.

7. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Purchase as a result of a purchase made by a
Borrower Party on the applicable Discounted Purchase Effective Date.][At least
three (3) Business Days have passed since the date the Borrower Party was
notified that no Lender was willing to sell any Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Solicitation of Discounted Sale Offers, the date of any Borrower
Party’s election not to accept any Solicited Discounted Sale Offers.]3

8. This Discounted Loan Purchase does not coincide with any prepayment of Term
Loans pursuant to Section 2.5(a) or (b) of the Credit Agreement, or any
scheduled repayment of Term Loans pursuant to Section 2.6 of the Credit
Agreement.

The undersigned Borrower Party acknowledges that the Auction Agent and the
relevant Lenders are relying on the truth and accuracy of the foregoing
representations and warranties in connection with the sale of any Loans made in
connection with a Solicited Discounted Sale Offer.

The undersigned Borrower Party requests that the Auction Agent promptly notify
each Lender party to the Credit Agreement of this Acceptance and Purchase
Notice.

1. [Remainder of this page intentionally left blank]

 

3 

Insert applicable representation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Purchase
Notice as of the date first above written.

[NAME OF APPLICABLE BORROWER

PARTY]

By:                                                                           
                                                               

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF DISCOUNT RANGE SALE OFFER

Date:             , 20

To: [            ], as Auction Agent

Ladies and Gentlemen:

Reference is made to

(a) that certain Credit Agreement dated as of July 2, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein without definitions shall have the
meanings ascribed thereto in the Credit Agreement), by and among Zayo Group, LLC
(the “Administrative Borrower”), Zayo Capital (together with Administrative
Borrower, each, individually a “Borrower” and, collectively, the “Borrowers”),
the Persons party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as lender (the “Lenders”), SUNTRUST
BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral Agent, MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent for the Term Loan Facility
(in such capacity, the “Term Facility Administrative Agent”), and SUNTRUST BANK,
as the administrative agent for the Revolving Loan Facility (in such capacity,
the “Revolving Facility Administrative Agent” and, together with the Term
Facility Administrative Agent, each, individually an “Administrative Agent” and,
collectively, the “Administrative Agents”), and (b) that certain Discount Range
Solicitation Notice, dated             , 20        , from [            ]1 (the
“Discount Range Solicitation Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Discount Range Solicitation Notice or, to the extent not defined therein, in the
Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 11.5(h)(iii) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Purchase on the following terms:

1. This Discount Range Sale Offer is available only for purchase of the
[Loans][[            ]2 Tranche[s] of Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Purchase that
may be made in connection with this offer shall not exceed (the “Submitted
Amount”):

[Loans—$[•]]

 

1 

Insert name of Borrower Party.

2 

List multiple Tranches if applicable.



--------------------------------------------------------------------------------

[[            ]3 Tranche[s] of Loans—$[•]]

3. The percentage discount to par value at which such Discounted Loan Purchase
may be made is [•]%4 in respect of the [Loans][[            ] Tranche[(s)] of
Loans] (the “Submitted Discount”).

The undersigned Lender hereby expressly and, subject to Section 11.5(h) of the
Credit Agreement, irrevocably consents and agrees to sell the
[Loans][[            ]5 Tranche[s] of Loans] indicated above pursuant to
Section 11.5(h)(iii) of the Credit Agreement at a price equal to the Applicable
Discount and in an aggregate outstanding amount not to exceed the Submitted
Amount, as such amount may be reduced in accordance with the Discount Range
Proration, if any, and as otherwise determined in accordance with and subject to
the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

3 

List multiple Tranches if applicable.

4 

List one or more (but no more than three) discounts.

5 

List multiple Tranches if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Sale Offer
as of the date first above written.

[NAME OF LENDER]

By:                                                             
                                                                             

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF DISCOUNT RANGE SOLICITATION NOTICE

Date:             , 20

To: [            ], as Auction Agent

Ladies and Gentlemen:

This Discount Range Solicitation Notice is delivered to you pursuant to
Section 11.5(h)(iii) of that certain Credit Agreement dated as of July 2, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definitions shall have
the meanings ascribed thereto in the Credit Agreement), by and among Zayo Group,
LLC (the “Administrative Borrower”), Zayo Capital (together with Administrative
Borrower, each, individually a “Borrower” and, collectively, the “Borrowers”),
the Persons party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as lender (the “Lenders”), SUNTRUST
BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral Agent, MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent for the Term Loan Facility
(in such capacity, the “Term Facility Administrative Agent”), and SUNTRUST BANK,
as the administrative agent for the Revolving Loan Facility (in such capacity,
the “Revolving Facility Administrative Agent” and, together with the Term
Facility Administrative Agent, each, individually an “Administrative Agent” and,
collectively, the “Administrative Agents”).

Pursuant to Section 11.5(h)(iii) of the Credit Agreement, the undersigned
Borrower Party hereby requests that [each Lender] [each Lender of the
[            ]1 Tranche[s] of Loans] submit a Discount Range Sale Offer. Any
Discounted Loan Purchase made in connection with this solicitation shall be
subject to the following terms:

1. This Discount Range Solicitation Notice is extended at the sole discretion of
the undersigned Borrower Party to [each Lender][each Lender of the
[            ]2 Tranche[s] of Loans].

2. The maximum aggregate principal amount of the Discounted Loan Purchase that
will be made in connection with this solicitation is [$[•] of Loans] [$[•] of
the [            ]3 Tranche[(s)] of Loans] (the “Discount Range Solicitation
Amount”).4

 

 

1 

List multiple Tranches if applicable.

2 

List multiple Tranches if applicable.

3 

List multiple Tranches if applicable.

4 

Such amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of $500,000 in excess thereof.



--------------------------------------------------------------------------------

3. The undersigned Borrower Party is willing to make Discounted Loan Purchases
at a percentage discount to par value greater than or equal to [[•]% but less
than or equal to [•]% in respect of the Loans] [[•]% but less than or equal to
[•]% in respect of the [            ]5 Tranche[(s)] of Loans] (the “Discount
Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Sale Offer by no later than 5:00
p.m., New York time, on the date that is the third Business Day following the
date of delivery of this notice pursuant to Section 11.5(h)(iii) of the Credit
Agreement.

The undersigned Borrower Party hereby represents and warrants to the Auction
Agent and [the Lenders][each Lender of the [            ]6 Tranche[s] of Loans]
as follows:

4. No Event of Default has occurred and is continuing or shall have occurred and
be continuing upon any Discounted Loan Purchase.

5. No proceeds of Loans under the Revolving Credit Facility are being used to
fund this Discounted Loan Purchase.

6. All of the Term Loans acquired by the undersigned Borrower Party pursuant to
this Discounted Loan Purchase shall be automatically cancelled immediately upon
acquisition thereof.

7. The undersigned Borrower Party does not possess any material non-public
information with respect to the Borrowers or any of their Subsidiaries or any of
their respective securities that has not been disclosed to the Lenders generally
(other than to Lenders who have elected not to receive such information).

 

5 

List multiple Tranches if applicable.

6 

List multiple Tranches if applicable.



--------------------------------------------------------------------------------

8. The Term Loans acquired pursuant to this Discounted Loan Purchase, together
with all Loans acquired by Borrower Parties prior to the date of the Discounted
Purchase Effective Date relating to this Discounted Loan Purchase, do not exceed
15% of the original aggregate principal of Term Loans made under the Credit
Agreement on the Agreement Date.

9. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Purchase as a result of a purchase made by a
Borrower Party on the applicable Discounted Purchase Effective Date.][At least
three (3) Business Days have passed since the date the Borrower Party was
notified that no Lender was willing to sell any Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Solicitation of Discounted Sale Offers, the date of any Borrower
Party’s election not to accept any Solicited Discounted Sale Offers.]7

10. This Discounted Loan Purchase does not coincide with any prepayment of Loans
pursuant to Section 2.5(a) or (b) of the Credit Agreement, or any scheduled
repayment of Loans pursuant to Section 2.6 of the Credit Agreement.

The undersigned Borrower Party acknowledges that the Auction Agent and the
relevant Lenders are relying on the truth and accuracy of the foregoing
representations and warranties in connection with any Discount Range Sale Offer
made in response to this Discount Range Solicitation Notice and the sale of any
Loans made in connection with this Discount Range Solicitation Notice.

The undersigned Borrower Party requests that the Auction Agent promptly notify
each Lender party to the Credit Agreement of this Discount Range Solicitation
Notice.

 

 

7 

Insert applicable representation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range
Solicitation Notice as of the date first above written.

[NAME OF APPLICABLE BORROWER

PARTY]

By:                                                                           
                                                               

Name:

Title:

Enclosure: Form of Discount Range Sale Offer



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF SOLICITED DISCOUNTED SALE OFFER

Date:             , 20

To: [            ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement dated as of July 2, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definitions shall have
the meanings ascribed thereto in the Credit Agreement), by and among Zayo Group,
LLC (the “Administrative Borrower”), Zayo Capital (together with Administrative
Borrower, each, individually a “Borrower” and, collectively, the “Borrowers”),
the Persons party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as lender (the “Lenders”), SUNTRUST
BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral Agent, MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent for the Term Loan Facility
(in such capacity, the “Term Facility Administrative Agent”), and SUNTRUST BANK,
as the administrative agent for the Revolving Loan Facility (in such capacity,
the “Revolving Facility Administrative Agent” and, together with the Term
Facility Administrative Agent, each, individually an “Administrative Agent” and,
collectively, the “Administrative Agents”), and (b) that certain Solicited
Discounted Solicitation Notice, dated             ,20        , from
[            ]1 (the “Solicited Discounted Solicitation Notice”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Solicited Discounted Solicitation Notice or, to
the extent not defined therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and Purchase
Notice by or before no later than 5:00 p.m. New York time on the third Business
Day following your receipt of this notice.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 11.5(h)(iv) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Purchase on the following terms:

1. This Solicited Discounted Sale Offer is available only for purchase of the
[Loans][[            ]2 Tranche[s] of Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Purchase that
may be made in connection with this offer shall not exceed (the “Offered
Amount”):

 

1 

Insert name of Borrower Party.

2 

List multiple Tranches if applicable.



--------------------------------------------------------------------------------

[Loans—$[•]]

[[            ]3 Tranche[s] of Loans—$[•]]

3. The percentage discount to par value at which such Discounted Loan Purchase
may be made is [•]%4 in respect of the [Loans][[            ]5 tranche[(s)] of
Loans] (the “Offered Discount”).

The undersigned Lender hereby expressly and, subject to Section 11.5(h)(iv) of
the Credit Agreement, irrevocably consents and agrees to a sale of its [Loans]
[[            ]6 Tranche[s] of Loans] pursuant to Section 11.5(h)(iv) of the
Credit Agreement at a price equal to the Acceptable Discount (provided that the
Acceptable Discount is equal to or less than such Lender’s Offered Discount) and
in an aggregate outstanding amount not to exceed such Lender’s Offered Amount as
such amount may be reduced in accordance with the Solicited Discount Proration,
if any, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

 

2. [REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

3 

List multiple Tranches if applicable.

4 

List one or more (but no more than three) discounts.

5 

List multiple Tranches if applicable.

6 

List multiple Tranches if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted Sale
Offer as of the date first above written.

[NAME OF LENDER]

By:                                                             
                                                                             

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF SOLICITED DISCOUNTED SOLICITATION NOTICE

Date:             , 20     

To: [            ], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Solicitation Notice is delivered to you pursuant to
Section 11.5(h)(iv) of that certain Credit Agreement dated as of July 2, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definitions shall have
the meanings ascribed thereto in the Credit Agreement), by and among Zayo Group,
LLC (the “Administrative Borrower”), Zayo Capital (together with Administrative
Borrower, each, individually a “Borrower” and, collectively, the “Borrowers”),
the Persons party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as lender (the “Lenders”), SUNTRUST
BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral Agent, MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent for the Term Loan Facility
(in such capacity, the “Term Facility Administrative Agent”), and SUNTRUST BANK,
as the administrative agent for the Revolving Loan Facility (in such capacity,
the “Revolving Facility Administrative Agent” and, together with the Term
Facility Administrative Agent, each, individually an “Administrative Agent” and,
collectively, the “Administrative Agents”).

Pursuant to Section 11.5(h)(iv) of the Credit Agreement, the undersigned
Borrower Party hereby requests that [each Lender][each Lender of the
[            ]1 Tranche[s] of Loans] submit a Solicited Discounted Sale Offer.
Any Discounted Loan Purchase made in connection with this solicitation shall be
subject to the following terms:

1. This Solicitation of Discounted Sale Offers is extended at the sole
discretion of the undersigned Borrower Party to [each Lender] [each Lender of
the [            ]2 Tranche[s] of Loans].

2. The maximum aggregate amount of the Discounted Loan Purchase that will be
made in connection with this solicitation is (the “Solicited Discounted
Solicitation Amount”):3

[Loans—$[•]]

 

1 

List multiple Tranches if applicable.

2 

List multiple Tranches if applicable.

3 

Such amount shall not be in an aggregate amount less than $5,000,000 or whole
increments of $500,000 in excess thereof



--------------------------------------------------------------------------------

[[            ]4 Tranche[s] of Loans—$[•]]

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Sale Offer by no later than
5:00 p.m., New York time on the date that is the third Business Day following
delivery of this notice pursuant to Section 11.5(h)(iv) of the Credit Agreement.

The undersigned Borrower Party requests that the Auction Agent promptly notify
each Lender party to the Credit Agreement of this Solicited Discounted
Solicitation Notice.

 

4 

List multiple Tranches if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Solicitation Notice as of the date first above written.

 

[NAME OF APPLICABLE BORROWER PARTY] By:     Name:   Title:  

Enclosure: Form of Solicited Discounted Sale Offer



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF SPECIFIED DISCOUNT PURCHASE NOTICE

Date:             , 20     

To: [            ], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Purchase Notice is delivered to you pursuant to
Section 11.5(h)(ii) of that certain Credit Agreement dated as of July 2, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definitions shall have
the meanings ascribed thereto in the Credit Agreement), by and among Zayo Group,
LLC (the “Administrative Borrower”), Zayo Capital (together with Administrative
Borrower, each, individually a “Borrower” and, collectively, the “Borrowers”),
the Persons party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as lender (the “Lenders”), SUNTRUST
BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral Agent, MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent for the Term Loan Facility
(in such capacity, the “Term Facility Administrative Agent”), and SUNTRUST BANK,
as the administrative agent for the Revolving Loan Facility (in such capacity,
the “Revolving Facility Administrative Agent” and, together with the Term
Facility Administrative Agent, each, individually an “Administrative Agent” and,
collectively, the “Administrative Agents”).

Pursuant to Section 11.5(h)(ii) of the Credit Agreement, the undersigned
Borrower Party hereby offers to make a Discounted Loan Purchase [to each
Lender][to each Lender of the [            ]1 Tranche[s] of Loans] on the
following terms:

1. This offer of Specified Discount Purchase is available only [to each
Lender][to each Lender of the [            ]2 Tranche[s] of Loans].

2. The aggregate principal amount of the Discounted Loan Purchase that will be
made in connection with this offer shall not exceed [$[•] of Loans] [$[•] of the
[            ]3 Tranche[(s)] of Loans] (the “Specified Discount Purchase
Amount”).4

 

1 

List multiple Tranches if applicable.

2 

List multiple Tranches if applicable.

3 

List multiple Tranches if applicable.

4 

Such amount shall not be in an aggregate amount less than $5,000,000 and whole
increments of $500,000 in excess thereof.



--------------------------------------------------------------------------------

3. The percentage discount to par value at which such Discounted Loan Purchase
will be made is [•]% in respect of the [Loans][[            ]5 Tranche[(s)]
Loans] (the “Specified Discount”).

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Purchase Response by no later than 5:00 p.m., New York time,
on the date that is the third Business Day following the date of delivery of
this notice pursuant to Section 11.5(h)(ii) of the Credit Agreement.

The undersigned Borrower Party hereby represents and warrants to the Auction
Agent and [the Lenders][each Lender of the [            ]6 Tranche[s] of Loans]
as follows:

4. No Event of Default has occurred and is continuing or shall have occurred and
be continuing upon any Discounted Loan Purchase.

5. No proceeds of Loans under the Revolving Credit Facility are being used to
fund this Discounted Loan Purchase.

6. All of the Term Loans acquired by the undersigned Borrower Party pursuant to
this Discounted Loan Purchase shall be automatically cancelled immediately upon
acquisition thereof.

7. The undersigned Borrower Party does not possess any material non-public
information with respect to the Borrowers or any of their Subsidiaries or any of
their respective securities that has not been disclosed to the Lenders generally
(other than to Lenders who have elected not to receive such information).

8. The Term Loans acquired pursuant to this Discounted Loan Purchase, together
with all Loans acquired by Borrower Parties prior to the date of the Discounted
Purchase Effective Date relating to this Discounted Loan Purchase, do not exceed
15% of the original aggregate principal of Term Loans made under the Credit
Agreement on the Agreement Date.

 

5 

List multiple Tranches if applicable.

6 

List multiple tranches if applicable.



--------------------------------------------------------------------------------

9. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Purchase as a result of a purchase made by a
Borrower Party on the applicable Discounted Purchase Effective Date.][At least
three (3) Business Days have passed since the date the Borrower Party was
notified that no Lender was willing to sell any Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Solicitation of Discounted Sale Offers, the date of any Borrower
Party’s election not to accept any Solicited Discounted Sale Offers.]7

10. This Discounted Loan Purchase does not coincide with any prepayment of Loans
pursuant to Section 2.5(a) or (b) of the Credit Agreement, or any scheduled
repayment of Loans pursuant to Section 2.6 of the Credit Agreement.

The undersigned Borrower Party acknowledges that the Auction Agent and the
relevant Lenders are relying on the truth and accuracy of the foregoing
representations and warranties in connection with their decision whether or not
to accept the offer set forth in this Specified Discount Purchase Notice and the
sale of any Loans made in connection with this Specified Discount Purchase
Notice.

The undersigned Borrower Party requests that the Auction Agent promptly notify
each Lender party to the Credit Agreement of this Specified Discount Purchase
Notice.

 

7 

Insert applicable representation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Purchase Notice as of the date first above written.

 

[NAME OF APPLICABLE BORROWER PARTY] By:     Name:   Title:  

Enclosure: Form of Specified Discount Purchase Response



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted Sale
Offer as of the date first above written.

 

[NAME OF LENDER] By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT R

FORM OF SPECIFIED DISCOUNT PURCHASE RESPONSE

Date:             , 20     

To: [            ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement dated as of July 2, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definitions shall have
the meanings ascribed thereto in the Credit Agreement), by and among Zayo Group,
LLC (the “Administrative Borrower”), Zayo Capital (together with Administrative
Borrower, each, individually a “Borrower” and, collectively, the “Borrowers”),
the Persons party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as lender (the “Lenders”), SUNTRUST
BANK, as the Issuing Bank, SUNTRUST BANK, as the Collateral Agent, MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent for the Term Loan Facility
(in such capacity, the “Term Facility Administrative Agent”), and SUNTRUST BANK,
as the administrative agent for the Revolving Loan Facility (in such capacity,
the “Revolving Facility Administrative Agent” and, together with the Term
Facility Administrative Agent, each, individually an “Administrative Agent” and,
collectively, the “Administrative Agents”), and (b) that certain Specified
Discount Purchase Notice, dated             , 20    , from the applicable
Borrower Party (the “Specified Discount Purchase Notice”).

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 11.5(h)(ii) of the Credit Agreement, that it is willing to accept a sale
of the following [Loans] [[            ]49 Tranche[s] of Loans] held by such
Lender at the Specified Discount in an aggregate outstanding amount as follows:

[Loans—$[•]]

[[             ]50 Tranche[s] of Loans—$[•]]

The undersigned Lender hereby expressly and, subject to Section 11.5(h)(ii) of
the Credit Agreement, irrevocably consents and agrees to a sale of its
[Loans][[            ]51 Tranche[s] of Loans] pursuant to Section 11.5(h)(ii) of
the Credit Agreement at a price equal to the [applicable] Specified Discount in
the aggregate outstanding amount not to exceed the amount set forth above, as
such amount may be reduced in accordance with the Specified Discount Proration,
and as otherwise determined in accordance with and subject to the requirements
of the Credit Agreement.

 

49 

List multiple Tranches if applicable.

50 

List multiple Tranches if applicable.

51 

List multiple Tranches if applicable.



--------------------------------------------------------------------------------

  3. [REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Purchase Response as of the date first above written.

 

[NAME OF LENDER] By:     Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitment Ratios

Term Loan Facility

 

Lender

   Term Loan Commitment      Commitment Ratio  

Morgan Stanley Bank, N.A.

   $ 1,620,000,000         100 % 

Totals

   $ 1,620,000,000         100 % 

Revolving Loan Facility

Revolving Loan Commitment

 

Lender

   Revolving Loan Commitment      Commitment Ratio  

Morgan Stanley Bank, N.A.

   $ 53,333,333         21.33 % 

Barclays Bank PLC

   $ 53,333,333         21.33 % 

SunTrust Bank

   $ 53,333,333         21.33 % 

Royal Bank of Canada

   $ 30,000,000         12 % 

UBS Loan Finance LLC

   $ 30,000,000         12 % 

Goldman Sachs Bank USA

   $ 30,000,000         12 % 

Totals

   $ 250,000,000         100 % 



--------------------------------------------------------------------------------

Schedule 1.1(b)

Equity Group

522 Fifth Avenue Fund, LP

Alpinvest Partners Co-Investments 2009 CV

Alpinvest Partners Co-Investments 2010 II CV

Battery Investment Partners VII, LLC

Battery Investment Partners VII, LP

Battery Ventures VII, LP

Battery Ventures VIII, LP

Bear Equity, LLC

Bear Investments, LLLP

CB Offshore Equity Fund VI, LP

Centennial Entrepreneurs Fund VII, LP

Centennial Ventures VII, LP

Charlesbank Equity Coinvestment Fund VI, LP

Charlesbank Equity Coinvestment Partners, LP

Charlesbank Equity Fund VI, LP

Chestnut Investment Pte Ltd

Chestnut Venture Partners, LP

Coal Staff Private Equity Trust

Co-Investment Partners (NY), LP

Co-Investment Partners 2005, LP

Columbia Capital Employee Investors III, LLC

Columbia Capital Employee Investors IV, LP*

Columbia Capital Equity Partners III (AI), LP

Columbia Capital Equity Partners III (Caymen), LP

Columbia Capital Equity Partners III (QP), LP

Columbia Capital Equity Partners IV (QP), LP

Columbia Capital Equity Partners IV (QPCO), LP

Columbia Capital Investors III, LLC

DELTA-V Capital 2011, LP

ESU Investments, LLC

Fisher Lynch Co-Investment Partnership II, LP

Gillis Cashman

Greenspring Global Partners V-A, LP

Greenspring Global Partners V-C, LP

GTCR Fund X LP

GTCR Fund X/A LP



--------------------------------------------------------------------------------

HarbourVest Partners IX-Buyout Fund LP

HarbourVest/NYSTRS Co-Invest Fund LP

Harvard Management Company, Inc

Independent Director, Rick Connor

JPMorgan U.S. Corporate Finance Institutional Offshore Investors IV LP

JPMorgan U.S. Direct Corporate Finance Institutional Investors IV LLC

M/C Venture Investors, LLC

M/C Venture Partners VI, LP

M/C Venutre Partners V, LP

Mango Holdings, LLC

Mesirow Financial Capital Partners X, LP

Morgan Stanley Private Markets Fund IV LP

Nextone, LLC

Oak Investment Partners XII, LP

Robert Gotto

Stormbay & Co FTBO Vijverpoort Huizen CV

Tablerock Investments, LLC

Universal Telecommunications, Inc

VP Holdings, LLC

Yawlbreak & Co FTBO GTB Capital Partners LP



--------------------------------------------------------------------------------

Schedule 1.1(c)

Liens

 

Debtor

   State    Jurisdiction    UCC Type
File # and File Date    Tax Liens,
Judgments,
Bankruptcy    Secured Party    Collateral Description AboveNet, Inc.    NY   
Westchester
County       Tax Warrant


#E011132586

W0069

   NY State
Department of
Finance

v

AboveNet, Inc.

   $140,715.26 AboveNet Communications, Inc.    NY    Westchester
County       State Tax
Lien

#1110-11

11/23/11

   NY State
Department of
Labor    Unemployment Claim


$4,122.60

Zayo Group, LLC    DE    SOS    UCC-1


#2008 1796059

5/16/08

      Solarcom
Capital, LLC    Equipment    DE    SOS    UCC-3


8/20/08

         SP name change to Wells
Fargo Equipment
Finance, Inc. Zayo Group, LLC    DE    SOS    UCC-1


#2008 2964219

9/02/08

      Presidio
Technology
Capital, LLC    Equipment

 

Wells Fargo Equipment
Finance, Inc., as
additional SP



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    UCC Type
File # and File Date    Tax Liens,
Judgments,
Bankruptcy    Secured Party    Collateral Description Zayo Group, LLC    DE   
SOS    UCC-1


#2008 2964417

9/02/08

      Presidio
Technology
Capital, LLC    Equipment

 

Wells Fargo Equipment
Finance, Inc., as
additional SP

Zayo Colocation, Inc.    DE    SOS    UCC-1


#2012 1076646

1/13/12

      Dell Financial
Services, L.L.C.    Equipment Lease 360networks (USA) Inc.    CO    SOS    UCC-1


#2009F046221

5/29/09

      Fiberlink, LLC    Fiber Optic Lines 360networks (USA) Inc.    CT    SOS   
UCC-1


#0002227776

9/23/03

      City of New
London    Equipment Lease 360networks (USA) Inc.    CT    SOS    UCC-1


Cannot Read File #

5/13/04

      City of Bridgeport
- Tax Collector    Conduits and Cables 360networks (USA) Inc.    CT    SOS   
UCC-1


#0002267634

5/13/04

      City of New
London    Taxable property
secured by equipment

$6885.99

360networks (USA) Inc.    CT    SOS    UCC-1


#0002636549

5/27/08

      Tax Collector


Town of
Watertown

   Cables and Conduits



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    UCC Type
File # and File Date    Tax Liens,
Judgments,
Bankruptcy    Secured Party    Collateral Description 360networks (USA) Inc.   
IL    SOS    UCC-1


#14331158

5/29/09

      FiberLink    Fiber Optic Lines 360networks (USA) Inc.    IA    SOS   
UCC-1


#P581218-3

6/1/09

      FiberLink, LLC    Fiber Optic Lines 360networks (USA) Inc.    KY    SOS   
UCC-1


#2002 1841914 42

5/31/02

      Qwest
Communications
Corporation    User Fibers


Additional Debtor:
360networks Illinois
LLC, et al.

Transmitting Utility

360networks (USA) Inc.    LA    SOS    UCC-1


#17 1233024

6/3/02

      Qwest
Communications
Corporation    Fibers


Transmitting Utility

360networks (USA) Inc.    MS    SOS    UCC-1


#20020087505G

5/30/02

      Qwest
Communications
Corporation    Fibers

 

Transmitting Utility

360networks (USA) Inc.    NE    SOS    UCC-1


#0000598341 8

4/1/09

      FiberLink, LLC    Fiber Optic Lines 360networks (USA) Inc.    TN    SOS   
UCC-1


#102027660

6/7/2

      Qwest
Communications
Corporation    All Assets


Fibers

 

Transmitting Utility



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    UCC Type
File # and File Date    Tax Liens,
Judgments,
Bankruptcy    Secured Party    Collateral Description 360networks (USA) Inc.   
WA    SOS    UCC-1


#2009 119 3576 1

4/29/09

      The Archive
Group, Inc.    Equipment Lease 360networks Kentucky LLC    KY    SOS    UCC-1


#2002 1841914 42

5/31/02

      Qwest
Communications
Company    Blanket Lien


Fibers

360networks Louisiana LLC    LA    SOS    UCC-1


#17 1233024

6/3/02

      Qwest
Communications    Fiber Optics


Transmitting Utility

360networks Mississippi LLC    MS    SOS    UCC-1


#20020087505G

5/30/02

      Qwest
Communications
Corporation    Fiber Optics


Transmitting Utility

Control Room Technologies, LLC    MI    SOS    UCC-1


#2004248815-5

12/27/04

      Team Financial
Group, Inc.    Equipment    MI    SOS    UCC-3


10/28/09

         Continuation Control Room Technologies, LLC    MI    SOS    UCC-1


#2009042306-8

3/20/09

      Hitachi Capital
America Corp.    Equipment and Proceeds



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    UCC Type
File # and File Date    Tax Liens,
Judgments,
Bankruptcy    Secured Party    Collateral Description Control Room Technologies,
LLC    MI    SOS    UCC-1


#2009116576-8

8/10/09

      Wachovia
Financial Services,
Inc.    Equipment Lease Control Room Technologies, LLC    MI    SOS    UCC-1


#2009159462-8

11/6/09

      Wells Fargo
Equipment
Finance, Inc.    Equipment Control Room Technologies, LLC    MI    SOS    UCC-1


#2010006503-5

1/14/10

      Team Financial
Group, Inc.    Equipment Lease    MI    SOS    UCC-3


2/10/10

         Restated Collateral Control Room Technologies, LLC    MI    SOS   
UCC-1


#2010158750-1

12/1/10

      Team Financial
Group, Inc.    Equipment Lease Allegan Fiber Communications, LLC    MI    SOS   
UCC-1


#2008103035-5

6/30/08

      Citizens Bank    Certain collateral under
a Services Agreement



--------------------------------------------------------------------------------

Schedule 1.1(d)

Existing Letters of Credit

 

L/C #

   Beneficiary   Amount  

F854603

   City of Chicago   $ 500,000   

F854427

   60 Hudson   $ 3,950,000   

F854428

   60 Hudson   $ 783,365   

F854431

   111 Chelsea Commerce   $ 457,240   

F854946

   Multiple (CCT)   $ 75,000   

F855253

   Vectren Energy   $ 400,000   



--------------------------------------------------------------------------------

Schedule 5.1(c)-1

Subsidiaries

 

Name

  Jurisdiction of
Incorporation
or Formation   Qualified Business
States   Other
Business
Names  

Equity Holders

Zayo Capital, Inc.

  Delaware   Delaware   None   Zayo Group, LLC – 100%

Zayo Colocation, Inc.

  Delaware   Delaware, California,
Illinois, New Jersey,
New York, Pennsylvania   Formerly Fibernet
Telecom Group,
Inc.   Zayo Group, LLC – 100%

FiberNet Telecom, Inc.

  Delaware   Delaware, California,
Illinois, New Jersey,
New York   None   Zayo Colocation, Inc. – 100%

Local Fiber, LLC

  New York   New York, California,
Illinois, New Jersey   None   FiberNet Telecom, Inc. – 100%

American Fiber Systems Holding Corp.

  Delaware   Connecticut, Florida,
Georgia, Idaho, Kansas,
Minnesota, Missouri,
Nevada, New York,
Ohio, Tennessee, Utah   None   Zayo Group, LLC – 100%

American Fiber Systems, Inc.

  Delaware   Connecticut, Florida,
Georgia, Idaho, Kansas,
Minnesota, Missouri,
Nevada, New York,
Ohio, Tennessee, Utah   None   American Fiber Systems Holding, Inc. – 100%

360networks holdings (USA) inc.

  Nevada   Nevada   None   Zayo Group, LLC



--------------------------------------------------------------------------------

Name

   Jurisdiction of
Incorporation
or Formation    Qualified Business
States    Other
Business
Names    Equity Holders

360networks (USA) inc.

   Nevada    Alaska, Arizona,
Arkansas, California,
Colorado, Connecticut,
Delaware, D.C., Florida,
Georgia, Hawaii, Idaho,
Illinois, Indiana, Iowa,
Kentucky, Louisiana,
Maine, Michigan,
Minnesota, Mississippi,
Missouri, Montana,
Nebraska, Nevada, New
Hampshire, New Jersey,
New Mexico, New
York, North Carolina,
North Dakota,
Oklahoma, Oregon,
Pennsylvania, Rhode
Island, South Carolina,
South Dakota,
Tennessee, Texas, Utah,
Vermont, Washington,
West Virginia,
Wisconsin, Wyoming    None    360networks
holdings (USA),
Inc. 100%

360networks LLC

   Delaware    Delaware, Illinois    None    360networks
(USA) inc.

360networks Illinois LLC

   Delaware    Delaware, Illinois    None    360networks
LLC

360networks Iowa LLC

   Delaware    Delaware, Iowa    None    360networks
LLC

360networks Kentucky LLC

   Delaware    Delaware, Kentucky    None    360networks
LLC

360networks Louisiana LLC

   Delaware    Delaware, Louisiana    None    360networks
LLC

360networks Michigan LLC

   Delaware    Delaware    None    360networks
LLC

360networks Mississippi LLC

   Delaware    Delaware, Mississippi    None    360networks
LLC

360networks Tennessee LLC

   Delaware    Delaware, Tennessee    None    360networks
LLC

Northern Colorado Telecommunications LLC

   Colorado    Colorado    None    360networks
(USA) inc.

360networks Vancouver Ltd.

   British
Columbia    British Columbia    None    360networks
holdings
(USA) inc.



--------------------------------------------------------------------------------

Name

   Jurisdiction of
Incorporation
or Formation    Qualified Business
States    Other
Business
Names    Equity Holders

Control Room Technologies, LLC

   Michigan    Michigan    ARIALINK
BROADBAND
LLC

 

BOJI ARIALINK
JV 1

 

ARIALINK
BROADBAND

 

ARIALINA ON
SITE

 

CRT/ARIALINK

 

ARIALINK
WIRELESS

 

ARIALZONE

 

CONTROL
ROOM
TECHNOLOGIES
LLC, AN RDS
COMPANY

 

IRCT

   Zayo Group,
LLC

Allegan Fiber Communications, LLC

   Michigan    Michigan    None    Zayo Group,
LLC

Lansing Fiber Communications, LLC

   Michigan    Michigan    None    Zayo Group,
LLC

Arialink Services, LLC

   Michigan    Michigan    None    Control Room
Technologies,
LLC



--------------------------------------------------------------------------------

Name

   Jurisdiction of
Incorporation
or Formation    Qualified Business
States    Other
Business
Names    Equity Holders

Arialink Telecom, LLC

   Michigan    Michigan    ARIALINK
BROADBAND
LLC    Control Room
Technologies,
LLC

AboveNet, Inc.

   Delaware    Arizona, Delaware,
New York    None    Zayo Group,
LLC

AboveNet Communications, Inc.

   Delaware    Alabama, Arkansas,
Arizona, Colorado,
Connecticut, Delaware,
District of Columbia,
Florida, Georgia, Iowa,
Idaho, Illinois, Indiana,
Kansas, Kentucky,
Louisiana,
Massachusetts,
Maryland, Maine,
Michigan, Minnesota,
Missouri, Mississippi,
Montana, North
Carolina, North Dakota,
Nebraska, New
Hampshire, New Jersey,
New Mexico, Nevada,
New York, Ohio,
Oklahoma, Oregon,
Pennsylvania, Rhode
Island, South Carolina,
South Dakota,
Tennessee, Texas, Utah,
Virginia, Vermont,
Washington,
Wisconsin, West
Virginia, Wyoming    d/b/a AboveNet
Media Networks    AboveNet, Inc.

AboveNet of Utah, L.L.C.

   Delaware    Delaware, Utah    None    AboveNet
Communications,
Inc.

AboveNet of VA, L.L.C.

   Virginia    Virginia    None    AboveNet
Communications,
Inc.

AboveNet International, Inc.

   Delaware    Delaware    None    AboveNet
Communications,
Inc.



--------------------------------------------------------------------------------

Name

   Jurisdiction of
Incorporation
or Formation    Qualified Business
States    Other
Business
Names    Equity Holders

AboveNet Canada, Inc.

   Canada    N/A    f/k/a
Metromedia
Fiber
Network
Canada, Inc.    AboveNet
Communications,
Inc.

AboveNet Toronto, Inc.

   Canada    N/A    None    AboveNet
Communications,
Inc.

AN Communications Inc.

   Taiwan    N/A    None    AboveNet
International,
Inc.

MFN Japan KK

   Japan    N/A    None    AboveNet
Communications,
Inc.

MFN Europe Finance, Inc.

   Delaware    N/A    None    AboveNet
International,
Inc.

MFN International, L.L.C.

   Delaware    N/A    None    AboveNet
International,
Inc.

AboveNet Communications Europe Limited

   United Kingdom    N/A    None    AboveNet
International,
Inc.

MFN Europe, Ltd

   United Kingdom    N/A    None    AboveNet
International,
Inc.

AboveNet Communications UK Ltd.

   United Kingdom    N/A    None    MFN Europe,
Ltd.



--------------------------------------------------------------------------------

Schedule 5.1(c)-2

Partnerships/Joint Ventures

Investments in the Equity Interests of CoBank, ACB to the extent permitted by
Section 8.5(i) of the Credit Agreement.



--------------------------------------------------------------------------------

5.1(d)

Outstanding Capital Stock Ownership

 

Issuer

  

Owner(s)

  

Amount Issued

and Outstanding

  

Authorized

Equity

  

Restrictions

Zayo Group, LLC

   Zayo Group Holdings, Inc.    1,000 membership interest units    1,000
membership interest units    None

Zayo Capital, Inc.

   Zayo Group, LLC    100 shares of common stock    100 shares of common stock
   None

Zayo Colocation Inc.

   Zayo Group, LLC    1,000 shares of common stock    1,000 shares of common
stock    None

Zayo FM Sub, Inc.

   Zayo Group, LLC    100 shares of common stock    100 shares of common stock
   None

FiberNet Telecom, Inc.

   Zayo Colocation Inc.    1,000 shares of common stock    1,000 shares common
stock    None

Local Fiber, LLC

   FiberNet Telecom, Inc.    1,000 membership interest units    1,000 membership
interest units    None

American Fiber Systems Holding, Inc.

   Zayo Group, LLC    1,000 shares of common stock    1,000 shares of common
stock    None

American Fiber Systems, Inc.

   American Fiber Systems Holding, Inc.    100 shares of common stock    100
shares of common stock    None

360networks holdings (USA) inc.

   Zayo Group, LLC    6,170 shares of common stock   

25,000 shares of common stock

228,000 shares of preferred stock

   None

360networks (USA) inc.

   360networks holdings (USA) inc.    203 shares of common stock    25,000
shares of common stock    None

360networks LLC

   360networks (USA), inc.    100 units    100 units    None



--------------------------------------------------------------------------------

Issuer

  

Owner(s)

  

Amount Issued

and Outstanding

  

Authorized

Equity

  

Restrictions

360networks Illinois LLC

   360networks LLC    100 units    100 units    None

360networks Iowa LLC

   360networks LLC    100 units    100 units    None

360networks Kentucky LLC

   360networks LLC    100 units    100 units    None

360networks Louisiana LLC

   360networks LLC    100 units    100 units    None

360networks Michigan LLC

   360networks LLC    100 units    100 units    None

360networks Mississippi LLC

   360networks LLC    100 units    100 units    None

360networks Tennessee LLC

   360networks LLC    100 units    100 units    None

Northern Colorado Telecommunications LLC

   360networks (USA) inc.    N/A    N/A    None

360networks Vancouver Ltd.

   360networks (USA) inc.   

100 shares of A voting non-participating common stock

 

100 shares of B non-voting participating common stock

  

Unlimited number of Class A voting non-participating shares of common stock

 

Unlimited number of Class B non-voting participating shares of common stock

   Holders of Class B shares are not entitled to vote or attend shareholders
meetings.

Control Room Technologies, LLC

   Zayo Group, LLC    N/A    N/A    None

Allegan Fiber Communications, LLC

   Zayo Group, LLC    N/A    N/A    None

Lansing Fiber Communications, LLC

   Zayo Group, LLC    N/A    N/A    None

Arialink Services, LLC

   Control Room Technologies, LLC    N/A    N/A    None



--------------------------------------------------------------------------------

Issuer

  

Owner(s)

  

Amount Issued

and Outstanding

  

Authorized

Equity

  

Restrictions

Arialink Telecom, LLC

   Control Room Technologies, LLC    N/A    N/A    None

AboveNet, Inc.

   Zayo Group, LLC    1,000 shares of common stock    1,000 shares of common
stock    None

AboveNet Communications, Inc.

   AboveNet, Inc.    1,000 shares of common stock    1,000 shares of common
stock    None

AboveNet of Utah, L.L.C.

   Above Communications, Inc.    membership interest    N/A    N/A

AboveNet of VA, L.L.C.

   AboveNet Communications, Inc.    membership interest    N/A    N/A

AboveNet International, Inc.

   AboveNet Communications, Inc.    2,000 shares of common stock    2,000 shares
of common stock    None

AboveNet Canada, Inc.

   AboveNet Communications, Inc.    9,140,227 shares    Unlimited number of
common shares    The Certificate notes restrictions on the shares. Those
restrictions are those imposed by the Canada Business Corporations Act and a
Unanimous Shareholder Agreement made as of August 23, 1999 between Lorne Abugov
(Canadian resident director) and the original shareholder Metromedia Fiber
Network, Inc.

AboveNet Toronto, Inc.

   AboveNet Communications, Inc.    100 class A common shares    Unlimited
number of class A common shares (voting); class B and C common shares
(non-voting), class A special shares (voting); class B, C, D and E special
shares (non-voting)    The stock certificate discloses that there may be
restrictions on transfer other than those under section 174 of the Canadian
Business Corporations Act, but there does not appear to be any Shareholder
Agreement in our files.



--------------------------------------------------------------------------------

Issuer

  

Owner(s)

  

Amount Issued

and Outstanding

  

Authorized

Equity

  

Restrictions

AN Communications Inc.

   AboveNet International, Inc.    100%    N/A    N/A

MFN Japan KK

   AboveNet Communications, Inc.    100 ownership interest / shares    100
ownership interests / shares    N/A

MFN Europe Finance, Inc.

   AboveNet International, Inc.    1,000 shares of common stock    1,000 shares
of common stock    None

MFN International, L.L.C.

   AboveNet International, Inc.    N/A    N/A    N/A

AboveNet Communications Europe Limited

   AboveNet International, Inc.    1 share    1,000,000 shares    N/A

MFN Europe, Ltd

   AboveNet International, Inc.    60,230,258 shares    100,000,000 shares   
N/A

AboveNet Communications UK Ltd.

   MFN Europe Ltd    60,618,567 shares    10,000,000 shares    N/A



--------------------------------------------------------------------------------

Schedule 5.1(i)

Labor Matters

None.



--------------------------------------------------------------------------------

Schedule 5.1(j)

Taxes

Examinations or Audits

FiberNet 2009 federal tax return audit in process

The Company received notification from the IRS of its intent to audit the tax
return of American Fiber Systems (“AFS”) for the short year ended September 30,
2010. No material issues are expected as AFS had been audited through the 2009
year.

AboveNet, Inc. tax audit for the state of New York in process.

AboveNet, Inc. New York City utility tax audit in process.

AboveNet, Inc. federal income tax audit in process.

Payment, filing of taxes and pending adjustments

Although the FiberNet 2009 federal tax audit is not complete, there is a known
adjustment of $26,833,954 to the originally claimed net operating loss of
$49,620,715, resulting in a new net operating loss of $22,786,761. The
adjustment relates to the disallowance of a deduction for warrants exercised
that was calculated incorrectly. Although the audit is not complete, this is the
only expected adjustment and will be adjusted by the IRS as part of the closing
process.

Legacy FiberNet tax assessment paid in the amount of $96,227.08 for Los Angeles
city utility tax and business license from 2006-2011.

AboveNet, Inc. has withheld taxes required by the Universal Service
Administrative Company for payments related to transmission relay services
(“TRS”), currently totaling approximately $5.9 million; however, AboveNet has
not received any invoices for such taxes and has yet to remit the amounts
withheld. AboveNet also withheld approximately $2.9 million in fees charged to
customers pursuant to New York Tax Law § 186-a; however, AboveNet believes that
such fees should not have been charged and intends to remit all such fees to the
respective customers. Additionally, AboveNet has approximately $1.6 million of
accrued transaction taxes in certain jurisdictions which are accrued but have
not been remitted.



--------------------------------------------------------------------------------

Extensions or Waivers

The statute of limitations for AboveNet’s federal tax returns for the period
January 1, 2005 to March 31, 2009 has been extended through June 30, 2012.



--------------------------------------------------------------------------------

Schedule 5.1(m)

Investments/Guarantees as of the Agreement Date

The CoBank, ACB investment listed on Schedule 5.1(c)-2.

Investment in US Carrier Telecom, LLC listed on Schedule 8.5

Colorado Communications Transport, LLC (“CCT”) Initial Subscription Agreement
dated April 30, 2010 between CCT and Zayo Bandwidth, LLC (the “CCT Subscription
Agreement”).

AboveNet Communications, Inc. owns approximately 1.4% of Japan Internet Exchange
Co., Ltd. (JPIX), a company organized in Japan



--------------------------------------------------------------------------------

Schedule 5.1(n)

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.1(o)

ERISA

Title IV Plans

None

Multiemployer Plans

ADP TotalSource Retirement Savings Plan

AboveNet Profit Sharing and 401K Plan

Welfare Plans

ADP TotalSource Inc. Health and Welfare Plan

Retiree Welfare Plans

None



--------------------------------------------------------------------------------

Schedule 5.1(p) Intellectual Property; Licenses and Certifications

 

U.S. Trademarks:

              

Registered Owner

  

Trademark Description

  

Application Serial

Number/Filing Date

  

Registration Number/

Registration Date

AboveNet, Inc.

   LOGO [g372163g37x22.jpg]   

77763334

June 18, 2009

  

3847072

September 14, 2010

AboveNet, Inc.

   LOGO [g372163g37x22.jpg]   

77763239

June 18, 2009

  

3742184

January 26, 2010

AboveNet, Inc.

   LOGO [g372163g79j51.jpg]   

77550441

August 19, 2008

  

3665937

August 11, 2009

AboveNet, Inc.

   LOGO [g372163g19b62.jpg]   

77550300

August 19, 2008

  

3665936

August 11, 2009

AboveNet, Inc.

   LOGO [g372163g30i55.jpg]   

77382232

January 28, 2008

  

3501281

September 16, 2008

AboveNet, Inc.

   LOGO [g372163g55v78.jpg]   

77099554

February 5, 2007

  

3399181

March 18, 2008

Zayo Group, LLC

   THE BACKBONE TO COMMUNICATIONS   

78966155

September 1, 2006

  

3490666

August 19, 2008

Zayo Group, LLC

   THE BACKBONE TO COMMUNICATIONS   

78966157

September 1, 2006

  

3464595

July 8, 2008

Zayo Group, LLC

   360NETWORKS   

76171118

November 26, 2000

  

2821982

March 16, 2004

Zayo Group, LLC

   360   

76171119

November 26, 2000

  

2950775

May 17, 2005

Zayo Group, LLC

   360NETWORKS   

76122960

September 6, 2000

  

2911912

December 21, 2004

Zayo Group, LLC

   ZAYO FIBER SOLUTIONS   

85308155

April 29, 2011

  

4073692

December 20, 2011

Zayo Group, LLC

   ZAYO ENTERPRISE NETWORKS   

85308157

April 29, 2011

  

4073693

December 20, 2011

Zayo Group, LLC

   ZAYO BANDWIDTH   

77245166

August 2, 2007

  

3500859

September 16, 2008



--------------------------------------------------------------------------------

Zayo Group, LLC

   ZAYO   

77244680

August 1, 2007

  

3500857

September 16, 2008

Zayo Group, LLC

   ZCOLO   

77825058

September 11, 2009

  

3971264

May 31, 2011

Zayo Colocation, Inc.

   LOGO [g372163g29j39.jpg]   

78693888

August 16, 2005

  

3395986

March 11, 2008

Zayo Colocation, Inc.

   LOGO [g372163g44b22.jpg]   

77044317

November 15, 2006

  

3361370

January 1, 2008

Zayo Colocation, Inc.

   LOGO [g372163g41g74.jpg]   

77037993

November 6, 2006

  

3350844

December 11, 2007

Zayo Colocation, Inc.

   LOGO [g372163g14l69.jpg]   

78750871

November 9, 2005

  

3198383

January 16, 2007

 

Foreign Trademarks:

              

Registered Owner

  

Trademark Description

  

Application

Number/Filing Date

  

Registration Number/

Registration Date

AboveNet Communications, Inc.

   ABOVENET   

7339823

October 24, 2008

  

7339823 EC

June 10, 2009

AboveNet Communications, Inc.

   ABOVENET   

98741428

July 10, 1998

  

98741428 French

July 10, 1998

AboveNet Communications, Inc.

   ABOVENET   

2170781

June 29, 1998

  

2170781 UK

February 26, 1999

AboveNet Communications, Inc.

   DIZOOM   

2448950

March 9, 2007

  

2448950 UK

October 12, 2007

AboveNet Communications, Inc.

   JABNET   

2448951

March 9, 2007

  

2448951 UK

February 22, 2008

360networks holdings (USA) inc. *

   360   

1060809

May 26, 2000

  

TMA583,538 Canada

June 11, 2003

360networks holdings (USA) inc. *

   360NETWORKS   

1060810

May 26, 2000

  

TMA583,519 Canada

June 11, 2003

360networks holdings (USA) inc. *

   360NETWORKS   

1049887

March 8, 2000

  

TMA576,857 Canada

March 4, 2003



--------------------------------------------------------------------------------

* Recordation of assignment of these trademarks from 360networks Corporation to
Zayo Group, LLC has been filed and is pending.

U.S. Patents:

None issued or pending.

Foreign Patents:

None issued or pending.

US Copyright Registrations:

None issued or pending.

Foreign Copyright Registrations:

None issued or pending.

License Agreements:

None.



--------------------------------------------------------------------------------

Schedule 5.1(u) Insurance

 

Carrier

  

Policy Number

   Expiration
Date    Type    Amount    Deductibles

St. Paul Travelers

   H-630-512N520-IND-09    8/1/12    Deluxe Property    $4,727,999 building,

 

$11,091,164 blanket
business personal
property,

 

$125,713,856 EDP

   $5,000

St. Paul Travelers

   H-630-512N520-IND-09    8/1/12    General Liability    $1,000,000 each claim

 

$2,000,000 general
aggregate

 

$2,000,000
products/completed
operations aggregate

 

$1,000,000 personal
& advertising injury

 

$300,000 premises
damage

 

$10,000 medical
expenses

   $0          Employee Benefits
Liability    $3,000,000 aggregate
limit

 

$1,000,000 each claim

   $1,000

St. Paul Travelers

   TE08302421    8/1/12    Errors &
Omissions    $5,000,000 each claim

 

$5,000,000 aggregate
annual limit

   $50,000

St. Paul Travelers

   HSM-CUP-5121N520-TIL-09    8/1/12    Umbrella Excess
Liability    $10,000,000 each claim

 

$10,000,000 annual
aggregate

   $10,000

St. Paul Travelers

   BA-5121N520-TCT-09    8/1/12    Automobile
Liability    $1,000,000 per accident

 

$10,000 medical
payments per person

           

 

Automobile
Physical Damage

  

 

$15,000 limit

  

 

$1,000



--------------------------------------------------------------------------------

Schedule 5.1(w)-1

Leased Real Property (Material Colocation and Interconnection Data Centers)

 

Lessor

   Lessee    Property Address   City    State    Zip

60 Hudson Owner, LLC

   Zayo Colocation, Inc.    60 Hudson Suite 0106
MMR, 1903, 1211   New York    NY    10013

Market Halsey Urban Renewal, LLC

   Zayo Colocation, Inc.    165 Halsey Street   Newark    NJ    07102

One City Block, LLC

   Zayo Colocation, Inc.    111 8th Avenue   New York    NY    10011

Global Switch

   AboveNet
Communications UK    London Switch Building, East India Dock, London E14



--------------------------------------------------------------------------------

Schedule 5.1(w)-2

Owned Real Property

None.



--------------------------------------------------------------------------------

Schedule 5.1(x)

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 6.11

Bank and Investment Accounts

 

Depository Institution

 

Name in which

account is held

  Account Number     Purpose

Wells Fargo Bank NA

1700 Lincoln St., 8th Floor

Denver, CO 80203

  Zayo Group, LLC     2000031004646      Operating

Wells Fargo Bank NA

1700 Lincoln St., 8th Floor

Denver, CO 80203

  Zayo Bandwidth, LLC     2000031004688      Operating

Wells Fargo Bank NA

1700 Lincoln St., 8th Floor

Denver, CO 80203

  Zayo Bandwidth BTOP     2000038468861      Operating

Wells Fargo Bank NA

1700 Lincoln St., 8th Floor

Denver, CO 80203

  Zayo Colocation, Inc.     2000038468829      Operating

Wells Fargo Bank NA

1700 Lincoln St., 8th Floor

Denver, CO 80203

  Zayo Fiber Solutions     2000038469747      Operating

Wells Fargo Bank NA

50 Main St.

White Plains, NY 10606

  AboveNet Communications, Inc.     2000029949878      Concentration Account

Wells Fargo Bank NA

50 Main St.

White Plains, NY 10606

  AboveNet Communications, Inc.     2000029949917      ESP Operating

SunTrust Robinson Humphrey

3333 Peachtree Rd.

11th Floor, South Tower

Atlanta, GA 30326

  AboveNet Communications, Inc.     333007972      Investment

Citibank, N.A.

475 Steamboat Rd.

Greenwich, CT 06830

  AboveNet Communications, Inc.     9960090307      Investment



--------------------------------------------------------------------------------

Schedule 6.18

Post Closing Matters

 

Date

  

Action

Not later than 60 days after the Agreement Date, or such later date as is
acceptable to each Administrative Agent   

•      Execution of the Blocked Account Agreements required by Section 6.11



--------------------------------------------------------------------------------

Schedule 8.1

Outstanding Indebtedness as of the Agreement Date

 

1. Sub Capacity Use and Service Agreement between First Energy Telecom Services,
successor in-interest to GPU Telcom and Zayo Bandwidth Central, LLC
successor-in-interest to AFN Fiber, LLC. As of March 31, 2012 the amount
outstanding was approximately $1,074,282.23.

 

2. Master Facilities Agreement between Fiber Technology Network, LLC and Zayo
Bandwidth Central, LLC. As of March 31, 2012 the amount outstanding was
approximately $318,841.

 

3. Master Lease Service Agreement between Enterprise Fleet Management and Zayo
Bandwidth LLC. As of March 31, 2012 the amount outstanding was approximately
$387,474.81.

 

4. Capital Lease Agreements between various vendors and Zayo Bandwidth LLC. As
of March 31, 2012 the amount outstanding was $5,245.03.

 

5. Agreement for the License of Fiber Optic Facilities and Services between
Minnesota Power and Light Company and Zayo Bandwidth, LLC. As of March 31, 2012
the amount outstanding was $663,835.85.

 

6. Master Lease Service Agreement between Enterprise Fleet Management and Zayo
Fiber Solutions, LLC. As of March 31, 2012 the amount outstanding was
approximately $316,078.

 

7. Master Lease Service Agreement between Enterprise Fleet Management and
360networks(USA). As of March 31, 2012 the amount outstanding is approximately
$117,351.18.

 

8. Master Lease Agreement between Northern Communications, Inc. and Zayo
Bandwidth, LLC. As of March 31, 2012 the amount outstanding was $950,901.39.

 

9. Capital Lease Agreements between various vendors and Zayo Colocation, Inc. As
of March 31, 2012 the amount outstanding was $71,714.86.

 

10. Agreement granting right to use Committed Fibers between Commonwealth Edison
Company and AboveNet Communications, Inc. As of April 30, 2012 the amount
outstanding was $999,824.16.

 

11. Letter of Credit 74004-01-2007-08-23 for Zayo Bandwidth Central, LLC issued
by Centra Bank, Inc. in favor of Embarq Corp., in the amount of $3,102.11,
secured by CD#10284850 on deposit with Centra Bank, Inc.

 

12. Letter of Credit 74004-03-2007-09-05 for Zayo Bandwidth Central, LLC issued
by Centra Bank, Inc. in favor of Embarq Corp., in the amount of $2,950.87,
secured by CD# 10285369 on deposit with Centra Bank, Inc.



--------------------------------------------------------------------------------

13. Letter of Credit 57568-08-2007-07-03 for Zayo Bandwidth Central, LLC issued
by Centra Bank, Inc. in favor of Virginia Electric, in the amount of $12,615.38,
secured by CD# 10284745 on deposit with Centra Bank, Inc.

 

14. Letters of Credit SFX 5051, 5052, 5064, 5065, 5066, 7648 for Zayo Fiber
Solutions, LLC issued by Mutual Savings Credit Union in favor of the cities of
Chandler, Glendale, Tempe, Mesa, Scottsdale and Phoenix, respectively, in the
aggregate amount of $540,378.86, secured by CDs on deposit with Mutual Savings
Credit Union.

 

15. Letter of Credit 63650916 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of Virginia DOT, in the amount of $200,000, secured by
CD#9960090294 on deposit with Citibank N.A.

 

16. Letter of Credit 61651129 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of City of Auburn, WA, in the amount of $10,000, secured
by CD#9960090307 on deposit with Citibank N.A.

 

17. Letter of Credit 61656179 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of Montgomery County, MD, in the amount of $50,000,
secured by CD#9960090307 on deposit with Citibank N.A.

 

18. Letter of Credit 61670273 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of Verizon Northwest, in the amount of $10,000, secured
by CD#9960090307 on deposit with Citibank N.A.

 

19. Letter of Credit 61656932 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of GTE Southwest Verizon, in the amount of $25,000,
secured by CD#9960090307 on deposit with Citibank N.A.

 

20. Letter of Credit 61649818 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of ACP/2350 Corporate Park Dr, in the amount of $142,500,
secured by CD#9960090307 on deposit with Citibank N.A.

 

21. Letter of Credit 61633824 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of City of Detroit, MI, in the amount of $50,000, secured
by CD#9960090307 on deposit with Citibank N.A.

 

22. Letter of Credit 61652972 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of One City Block, LLC, in the amount of $800,000,
secured by CD#9960090307 on deposit with Citibank N.A.

 

23. Letter of Credit 63653804 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of City of Mountain View, CA, in the amount of $75,000,
secured by CD#9960090307 on deposit with Citibank N.A.

 

24. Letter of Credit 63653957 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of City of Miami, FL, in the amount of $50,000, secured
by CD#9960090307 on deposit with Citibank N.A.

 

25. Letter of Credit 63654140 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of City of Leawood, KS, in the amount of $50,000, secured
by CD#9960090307 on deposit with Citibank N.A.



--------------------------------------------------------------------------------

26. Letter of Credit 63652818 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of 60 Hudson Owner, LLC, in the amount of $152,425,
secured by CD#9960090307 on deposit with Citibank N.A.

 

27. Letter of Credit 63655849 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of San Francisco Public Utility, in the amount of
$25,000, secured by CD#9960090307 on deposit with Citibank N.A.

 

28. Letter of Credit 63655942 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of Port Authority of NY-NJ, in the amount of $115,000,
secured by CD#9960090307 on deposit with Citibank N.A.

 

29. Letter of Credit 63656014 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of DC DOT, in the amount of $300,000, secured by
CD#9960090307 on deposit with Citibank N.A.

 

30. Letter of Credit 63556250 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of Howard County, MD, in the amount of $25,000, secured
by CD#9960090307 on deposit with Citibank N.A.

 

31. Letter of Credit 63659013 for AboveNet Communications, Inc. issued by
Citibank N.A. in favor of County of Essex, NJ, in the amount of $122,000,
secured by CD#9960090307 on deposit with Citibank N.A.

 

32. Letter of Credit SM223685W for AboveNet Communications, Inc. issued by Wells
Fargo N.A. in favor of City of Chicago, in the amount of $500,000, secured by
CD#187121162845341 on deposit with Wells Fargo N.A.

 

33. Letter of Credit SM238591W for AboveNet Communications, Inc. issued by Wells
Fargo N.A. in favor of City of NY DOITT, in the amount of $1,000,000, secured by
CD#187141234027968 on deposit with Wells Fargo N.A.

 

34. Purchaser Holdback agreement dated as of October 12, 2006 by and between
American Fiber Systems, Inc. and IDACORP, Inc., a Idaho Corporation. As of
March 31, 2012 the amount outstanding was approximately $2,785,525.24.

 

35. Subordinated Promissory Note dated as of October 1, 2010, by and between
Zayo Group, LLC and Robert E. Ingalls, Jr. As of March 31, 2012, the amount
outstanding was approximately $4,500,000.



--------------------------------------------------------------------------------

Schedule 8.5

Existing Investments

Zayo Group, LLC currently has 55% ownership in the class A units and 34%
ownership in the class B units of US Carrier Telecom, LLC. As of March 31, 2012,
the total value of the investment was approximately $15,075,555.78.



--------------------------------------------------------------------------------

Schedule 8.6

Affiliate Transactions

None.